Exhibit 10.2

 

 

 

SIXTH AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of November 30, 20122012, as amended by the First Amendment, dated as
of March 22, 2013

among

THE FINANCIAL INSTITUTIONS PARTY HERETO,

as the Lenders,

and

BANK OF AMERICA, N.A.,

as the Administrative Agent and Collateral Agent,

and

AMERICAN TIRE DISTRIBUTORS, INC.

and the other U.S. Borrowers referred to herein from time to time party hereto,

as the U.S. Borrowers,

and

TRICAN TIRE DISTRIBUTORS INC. / DISTRIBUTEURS DE PNEUS TRICAN INC.

and the Canadian Borrowers from time to time party hereto

ATD ACQUISITION CO. V INC., as aas Canadian BorrowerBorrowers,

and

AMERICAN TIRE DISTRIBUTORS HOLDINGS, INC.,

as Holdings

and

The Subsidiaries of American Tire Distributors, Inc.

from time to time parties hereto

 

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

WELLS FARGO CAPITAL FINANCE, LLC, and

SUNTRUST ROBINSON HUMPHREY, INC.,

as the Joint-Lead Arrangers and Joint Book Managers,

and

WELLS FARGO CAPITAL FINANCE, LLC and

SUNTRUST BANK,

as Syndication Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

        

Page

ARTICLE I. DEFINITIONS         SECTION 1.01   Defined Terms    - 2 -
SECTION 1.02   Classification of Loans    - 5862 - SECTION 1.03   Terms
Generally    - 5862 - SECTION 1.04   Accounting Terms; GAAP    - 5863 -
SECTION 1.05   Amendment and Restatement of Existing Credit Agreement    - 5863
- SECTION 1.06   Interpretation (Quebec)    - 5963 - SECTION 1.07   Currency
Calculations    - 5964 - ARTICLE II. THE CREDITS         SECTION 2.01  
Revolving Commitments    - 5964 - SECTION 2.02   Revolving Loans and Borrowings
   - 6065 - SECTION 2.03   Requests for Revolving Borrowings    - 6166 - SECTION
2.04   Protective Advances and Overadvances    - 6267 - SECTION 2.05   Swingline
Loans    - 6369 - SECTION 2.06   Letters of Credit    - 6671 - SECTION 2.07  
Funding of Borrowings    - 7075 - SECTION 2.08   Type; Interest Elections   
- 7176 - SECTION 2.09   Termination and Reduction of Revolving Commitments   
- 7277 - SECTION 2.10   Repayment of Loans; Evidence of Debt    - 7379 - SECTION
2.11   Prepayment of Loans    - 7480 - SECTION 2.12   Fees    - 7581 - SECTION
2.13   Interest    - 7682 - SECTION 2.14   Alternate Rate of Interest    - 7884
- SECTION 2.15   Increased Costs    - 7884 - SECTION 2.16   Break Funding
Payments    - 7985 - SECTION 2.17   Taxes.    - 7986 - SECTION 2.18   Payments
Generally; Allocation of Proceeds; Sharing of Set-offs    - 8288 - SECTION 2.19
  Mitigation Obligations; Replacement of Lenders    - 8490 - SECTION 2.20  
Illegality    - 8591 - SECTION 2.21   Cash Receipts.    - 8591 - SECTION 2.22  
Reserves; Change in Reserves; Decisions by Agent    - 8793 - SECTION 2.23  
Revolving Commitment Increases    - 8793 - SECTION 2.24   Borrower Agent   
- 9096 - SECTION 2.25   Joint and Several Liability of the U.S. Borrowers   
- 9096 - SECTION 2.26   Loan Account; Statement of Obligations    - 9298 -
SECTION 2.27   Extensions of Tranche A Revolving Loans and Tranche A Revolving
Commitments    - 9299 - SECTION 2.28   Defaulting Lenders    - 95101 - SECTION
2.29   Currency Matters    - 96102 - SECTION 2.30   Currency Fluctuations   
- 97103 -

 

i



--------------------------------------------------------------------------------

SECTION 2.31

  Obligations of the Canadian Loan Parties    - 97104 - ARTICLE III.
REPRESENTATIONS AND WARRANTIES        

SECTION 3.01

  Organization; Powers    - 98104 -

SECTION 3.02

  Authorization; Enforceability    - 98104 -

SECTION 3.03

  Governmental Approvals; No Conflicts    - 98104 -

SECTION 3.04

  Financial Condition; No Material Adverse Change    - 98105 -

SECTION 3.05

  Properties    - 99105 -

SECTION 3.06

  Litigation and Environmental Matters    - 99106 -

SECTION 3.07

  Compliance with Laws, No Default    - 99106 -

SECTION 3.08

  Investment Company Status    - 100106 -

SECTION 3.09

  Taxes    - 100106 -

SECTION 3.10

  ERISA; Canadian Pension Plans    - 100106 -

SECTION 3.11

  Disclosure    - 100107 -

SECTION 3.12

  Solvency    - 101107 -

SECTION 3.13

  Insurance    - 101107 -

SECTION 3.14

  Capitalization and Subsidiaries    - 101107 -

SECTION 3.15

  Security Interest in Collateral    - 101108 -

SECTION 3.16

  Labor Disputes    - 102108 -

SECTION 3.17

  Federal Reserve Regulations    - 102108 -

SECTION 3.18

  Senior Indebtedness    - 102109 -

SECTION 3.19

  Intellectual Property    - 103109 -

SECTION 3.20

  Use of Proceeds    - 103109 -

SECTION 3.21

  Anti-Terrorism Laws    - 103109 - ARTICLE IV. CONDITIONS        

SECTION 4.01

  Effective Date    - 103109 -

SECTION 4.02

  Each Credit Event    - 106112 - ARTICLE V. AFFIRMATIVE COVENANTS        

SECTION 5.01

  Financial Statements; Borrowing Base and Other Information    - 107113 -

SECTION 5.02

  Notices of Material Events    - 110116 -

SECTION 5.03

  Existence; Conduct of Business    - 110117 -

SECTION 5.04

  Payment of Obligations    - 110117 -

SECTION 5.05

  Maintenance of Properties    - 111117 -

SECTION 5.06

  Books and Records; Inspection Rights; Appraisals; Field Examinations    -
111117 -

SECTION 5.07

  Reserved    - 112118 -

SECTION 5.08

  Compliance with Laws    - 112118 -

SECTION 5.09

  Use of Proceeds    - 112118 -

SECTION 5.10

  Insurance    - 112118 -

SECTION 5.11

  Additional Loan Parties; Additional Collateral; Further Assurances    - 112119
-

SECTION 5.12

  Designation of Subsidiaries    - 114121 -

SECTION 5.13

  Post-Closing Covenant Regarding Amalgamation of Canadian Borrower and Triwest
   - 114121 -

 

ii



--------------------------------------------------------------------------------

ARTICLE VI. NEGATIVE COVENANTS        

SECTION 6.01

  Indebtedness    - 115121 -

SECTION 6.02

  Liens    - 120126 -

SECTION 6.03

  Fundamental Changes    - 124131 -

SECTION 6.04

  Investments, Loans, Advances, Guarantees and Acquisitions    - 125132 -

SECTION 6.05

  Asset Sales    - 129135 -

SECTION 6.06

  Sale and Lease-Back Transactions    - 130137 -

SECTION 6.07

  Accounting Changes    - 130137 -

SECTION 6.08

  Restricted Payments; Certain Payments of Indebtedness    - 130137 -

SECTION 6.09

  Transactions with Affiliates    - 134141 -

SECTION 6.10

  Restrictive Agreements    - 135142 -

SECTION 6.11

  Amendment of Material Documents    - 136142 -

SECTION 6.12

  Fixed Charge Coverage Ratio    - 136142 -

SECTION 6.13

  Canadian Pension Plans    - 136143 - ARTICLE VII. EVENTS OF DEFAULT

SECTION 7.01

  Events of Default    - 136143 -

SECTION 7.02

  Cure Right    - 139146 -

SECTION 7.03

  Exclusion of Immaterial Subsidiaries    - 140146 - ARTICLE VIII. THE
AGENT         ARTICLE IX. MISCELLANEOUS        

SECTION 9.01

  Notices    - 144150 -

SECTION 9.02

  Waivers; Amendments    - 145151 -

SECTION 9.03

  Expenses; Indemnity; Damage Waiver    - 147153 -

SECTION 9.04

  Successors and Assigns    - 149155 -

SECTION 9.05

  Survival    - 153160 -

SECTION 9.06

  Counterparts; Integration; Effectiveness    - 154160 -

SECTION 9.07

  Severability    - 154160 -

SECTION 9.08

  Right of Setoff    - 154161 -

SECTION 9.09

  Governing Law; Jurisdiction; Consent to Service of Process    - 155161 -

SECTION 9.10

  WAIVER OF JURY TRIAL    - 155162 -

SECTION 9.11

  Headings    - 155162 -

SECTION 9.12

  Confidentiality    - 155162 -

SECTION 9.13

  Several Obligations; Nonreliance; Violation of Law    - 156163 -

SECTION 9.14

  USA PATRIOT Act    - 156163 -

SECTION 9.15

  Disclosure    - 157163 -

SECTION 9.16

  Appointment for Perfection    - 157163 -

SECTION 9.17

  Interest Rate Limitation    - 157163 -

SECTION 9.18

  Cumulative Effect; Conflict of Terms; Entire Agreement; Credit Inquiries; No
Advisory or Fiduciary Responsibility    - 157164 -

SECTION 9.19

  Confirmation, Ratification and Affirmation by Loan Parties    - 158164 -

SECTION 9.20

  INTERCREDITOR AGREEMENT    - 159165 -

 

iii



--------------------------------------------------------------------------------

SECTION 9.21

  Judgment Currency    - 159166 -

SECTION 9.22

  Canadian Anti-Money Laundering Legislation    - 160166 -

SECTION 9.23

  Amendments During Tranche B Period    - 167 - ARTICLE X. LOAN GUARANTY        

SECTION 10.01

  Guaranty    - 160167 -

SECTION 10.02

  Guaranty of Payment    - 160167 -

SECTION 10.03

  No Discharge or Diminishment of Loan Guaranty    - 160167 -

SECTION 10.04

  Defenses Waived    - 161168 -

SECTION 10.05

  Rights of Subrogation    - 162168 -

SECTION 10.06

  Reinstatement; Stay of Acceleration    - 162169 -

SECTION 10.07

  Information    - 162169 -

SECTION 10.08

  Maximum Liability    - 162169 -

SECTION 10.09

  Contribution    - 163170 -

SECTION 10.10

  Liability Cumulative    - 164171 -

SECTION 10.11

  Termination; Release of Guarantors and Borrowers    - 164171 –

 

SCHEDULES:

 

Commitment Schedule

Schedule 1.01(a)

   Existing Letters of Credit

Schedule 1.01(b)

   Immaterial Subsidiaries

Schedule 1.01(c)

   Mortgaged Properties

Schedule 1.01(d)

   Permitted Inventory Locations

Schedule 3.14

   Capitalization and Subsidiaries

Schedule 4.01(b)

   Local Counsel

Schedule 6.01

   Existing Indebtedness

Schedule 6.02

   Existing Liens

Schedule 6.04

   Existing Investments

Schedule 6.05

   Specified Asset Sales

Schedule 6.09

   Transactions with Affiliates

Schedule 6.10

   Existing Restrictions

 

EXHIBITS:    Exhibit A —    Form of Assignment and Assumption Exhibit B —   
Form of Borrowing Base Certificate Exhibit C —    Form of Compliance Certificate
Exhibit D —    Form of Joinder Agreement Exhibit E —    Form of Letter of Credit
Request Exhibit F-1 —    Form of Borrowing Request Exhibit F-2 —    Form of
Swingline Borrowing Request

 

iv



--------------------------------------------------------------------------------

Exhibit G-1—    Form of Canadian Revolving Note Exhibit G-2—    Form of U.S.
Revolving Note Exhibit G-3—    Form of Tranche B Note Exhibit H —    Form of
Vendor Lien Subordination Agreement Exhibit I —    Form of Mortgage Exhibit J —
   Form of Intercompany Note

 

 

v



--------------------------------------------------------------------------------

This SIXTH AMENDED AND RESTATED CREDIT AGREEMENT dated as of November 30, 2012
and amended as of the First Amendment Effective Date pursuant to the First
Amendment to the Sixth Amended and Restated Credit Agreement (this “Agreement”),
is made by and among AMERICAN TIRE DISTRIBUTORS, INC., a Delaware corporation
(the “Company”) and successor by merger to ATD Acquisition Co. III, a Delaware
corporation, and successor by merger to The Bowlus Service Company, an Ohio
corporation, ATD ACQUISITION CO. VTRICAN TIRE DISTRIBUTORS INC. / DISTRIBUTEURS
DE PNEUS TRICAN INC., a corporation organized under the laws of Canada (the
“Initial Canadian Borrower“Trican”), AMERICAN TIRE DISTRIBUTORS HOLDINGS, INC.,
a Delaware corporation (“Holdings”), each other subsidiary of the Company from
time to time party hereto, the Lenders, and BANK OF AMERICA, N.A., as
administrative agent for the Lenders hereunder and as collateral agent for the
Secured Parties (in such capacities, together with its successors in such
capacities, the “Agent”).

WHEREAS, capitalized terms used and not defined in the preamble and these
recitals shall have the respective meanings set forth for such terms in
Section 1.01 hereof;

WHEREAS, pursuant to the Canadian Acquisition Agreement, contemporaneously with
the funding of the initial Loans hereunder, ATD Acquisition Co. V Inc. (the
“Initial Canadian Borrower”) will purchase the Equity Interests of Triwest (the
“Canadian Acquisition”), and the Initial Canadian Borrower will amalgamate with
Triwest (the Initial Canadian Borrower, after giving effect to the amalgamation
with Triwest, the “Amalgamated Company”) on or after the Effective Date;

WHEREAS, the Company, certain of the other Loan Parties, certain of the Lenders
party thereto, Bank of America, N.A., as administrative agent and collateral
agent, and the other parties thereto are parties to that certain Fifth Amended
and Restated Credit Agreement dated as of May 28, 2010 (as amended, restated,
modified or supplemented prior to the date hereto, the “Existing Credit
Agreement”);

WHEREAS, the Company has requested that, immediately upon the satisfaction in
full of the applicable conditions precedent set forth in Article IV below, the
Existing Credit Agreement be amended and restated as provided herein and that,
from and after the Effective Date, (a) the U.S. Revolving Lenders extend credit
in the form of U.S. Revolving Loans at any time and from time to time during the
Availability Period, in an aggregate principal amount at any time outstanding
not in excess of $850,000,000 or the aggregate amount of U.S. Revolving
Commitments in effect from time to time, (b) the U.S. Swingline Lender extend
credit at any time and from time to time during the Availability Period in the
form of U.S. Swingline Loans, in an aggregate principal amount at any time
outstanding not in excess of $85,000,000, (c) the Applicable Issuing Banks issue
Letters of Credit for the account of U.S. Borrowers in an aggregate face amount
at any time outstanding not in excess of $50,000,000, (d) the Canadian Revolving
Lenders extend credit in the form of Canadian Revolving Loans at any time and
from time to time during the Availability Period, in an aggregate principal
amount at any time outstanding not in excess of the Dollar Equivalent Amount of
$60,000,000 or the aggregate amount of Canadian Revolving Commitments in effect
from time to time, (e) the Canadian Swingline Lender extend credit at any time
and from time to time during the Availability Period in the form of Canadian
Swingline Loans, in an aggregate principal amount at any time outstanding not in
excess of the Dollar Equivalent Amount of $6,000,000, and (f) the Applicable
Issuing Banks issue Letters of Credit for the account of a Canadian Borrower in
an aggregate face amount at any time outstanding not in excess of the Dollar
Equivalent Amount of $10,000,000; and

WHEREAS, the U.S. Revolving Lenders have indicated their willingness to so amend
and restate the Existing Credit Agreement, and the Revolving Lenders have
indicated their willingness to enter into this Agreement, and to extend such
credit, and the Applicable Issuing Banks have indicated their willingness to
issue Letters of Credit, in each case on the terms and subject to the conditions
set forth herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, the parties hereto hereby agree to amend and restate the
Existing Credit Agreement in its entirety as set forth herein as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABL First Lien Collateral” has the meaning specified in the Intercreditor
Agreement.

“ABR Loan” means a U.S. Revolving Loan, or a Tranche B Loan or portion thereof,
funded in Dollars and bearing interest calculated by reference to the Alternate
Base Rate.

“Account” means an “Account,” as defined in Article 9 of the UCC or in the PPSA,
as applicable.

“Account Debtor” means any Person obligated on an Account.

“ACH” means automated clearing house transfers.

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary (any of the foregoing, a “Pro Forma Entity”) for
any period, the amount for such period of EBITDA of such Pro Forma Entity
(determined using such definitions as if references to the Company and its
Subsidiaries therein were to such Pro Forma Entity and its Subsidiaries), all as
determined on a consolidated basis for such Pro Forma Entity in a manner not
inconsistent with GAAP.

“Acquired Entity or Business” has the meaning assigned to such term in the
definition of the term “EBITDA”.

“Additional Canadian Revolving Commitment Lender” has the meaning assigned to
such term in Section 2.23(b).

“Additional Revolving Commitment Lender” has the meaning assigned to such term
in Section 2.23(b).

“Additional U.S. Revolving Commitment Lender” has the meaning assigned to such
term in Section 2.23(b).

“Adjusted LIBOR Rate” means, for any Interest Period, the LIBOR Rate for such
Interest Period or, if the Board imposes a Reserve Percentage with respect to
eurodollar deposits in dollars in the London interbank market, the rate obtained
by dividing (a) the LIBOR Rate for such Interest Period by (b) 1 minus the
Reserve Percentage.

“Adjustment Date” means (i) with respect to determinations of the Applicable
Rate and the Average Historical Excess Availability, the first day of each
calendar month, and (ii) with respect to determinations of the Average Revolving
Loan Utilization, the first day of each January, April, July and October.

 

2



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent” has the meaning assigned to such term in the preamble to this Agreement.

“Aggregate Borrowing Base” means the sum of the U.S. Borrowing Base and the
Canadian Borrowing Base, but for the avoidance of doubt, the “Aggregate
Borrowing Base” shall not include the Tranche B Borrowing Base.

“Aggregate Incremental Capacity” has the meaning assigned to such term in
Section 2.23(a).

“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the U.S. Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus  1/2 of 1%, and (c) the LIBOR Rate for
an Interest Period of one month commencing on such date plus 1%; provided that,
for the avoidance of doubt, for purposes of calculating the LIBOR Rate pursuant
to clause (c) above, the LIBOR Rate for any day shall be based on the rate per
annum determined by the Agent at approximately 11:00 a.m. (London time) on such
day by reference to BBA LIBOR (as published by Reuters or other commercially
available source designated by the Agent) for a period equal to one-month. Any
change in the Alternate Base Rate due to a change in the U.S. Prime Rate, the
Federal Funds Effective Rate or the LIBOR Rate shall be effective from and
including the effective date of such change in the U.S. Prime Rate, the Federal
Funds Effective Rate or the LIBOR Rate, respectively.

“Amalgamated Company” has the meaning assigned to such term in the recitals of
this Agreement.

“Anti-Terrorism Laws” shall mean any Requirement of Law relating to terrorism or
money laundering including Executive Order No. 13224 on Terrorist Financing,
effective September 24, 2001, the PATRIOT Act and the Proceeds of Crime Act.

“Applicable Defaulting Lender” means, with respect to a Borrower Group, a Lender
having Borrower Group Commitments to the Borrowers within such Borrower Group
that is a Defaulting Lender.

“Applicable Funding Account” means, with respect to the Borrowers within any
Borrower Group, the Funding Account for such Borrowers.

“Applicable Funding Lender” means, with respect to a Borrower Group, an
Extending Lender having a Borrower Group Commitment to the Borrowers within such
Borrower Group.

“Applicable Guaranteed Obligations” means (a) with respect to the U.S.
Obligations, the U.S. Guaranteed Obligations, and (b) with respect to the
Canadian Obligations, the Canadian Guaranteed Obligations.

 

3



--------------------------------------------------------------------------------

“Applicable Guarantor” means (a) with respect to the U.S. Obligations, the U.S.
Guarantors, and (b) with respect to the Canadian Obligations, the Canadian
Obligations Guarantors.

“Applicable Issuing Bank” means, with respect to a Borrower Group, an Issuing
Bank for such Borrower Group.

“Applicable Lenders” means, with respect to a Borrower Group, Lenders having
Borrower Group Commitments to the Borrowers within such Borrower Group the
Applicable Tranche A Lenders or the Applicable Tranche B Lenders, as applicable;
provided, that for purposes of Sections 2.04, 2.05 and 2.06, Applicable Lenders
shall include only Applicable Tranche A Lenders.

“Applicable Obligated Party” has the meaning assigned to such term in
Section 10.02.

“Applicable Percentage” means (a) with respect to any U.S. Revolving Lender,
with respect to U.S. Revolving Loans, U.S. LC Exposure or U.S. Swingline Loans,
a percentage equal to a fraction the numerator of which is such U.S. Revolving
Lender’s U.S. Revolving Commitment and the denominator of which is the aggregate
U.S. Revolving Commitments of all U.S. Revolving Lenders (if the U.S. Revolving
Commitments have terminated or expired, the Applicable Percentage of any U.S.
Revolving Lender shall be determined based upon such U.S. Revolving Lender’s
share of the aggregate U.S. Revolving Exposures at that time), and (b) with
respect to any Canadian Revolving Lender, with respect to Canadian Revolving
Loans, Canadian LC Exposure or Canadian Swingline Loans, a percentage equal to a
fraction the numerator of which is such Canadian Revolving Lender’s Canadian
Revolving Commitment and the denominator of which is the aggregate Canadian
Revolving Commitments of all Canadian Revolving Lenders (if the Canadian
Revolving Commitments have terminated or expired, the Applicable Percentage of
any Canadian Revolving Lender shall be determined based upon such Canadian
Revolving Lender’s share of the Dollar Equivalent Amount of the aggregate
Canadian Revolving Exposures at that time), and (c) with respect to any Tranche
B Lender, with respect to Tranche B Loans, a percentage equal to a fraction the
numerator of which is such Tranche B Lender’s Tranche B Commitment and the
denominator of which is the aggregate Tranche B Commitments of all Tranche B
Lenders (if the Tranche B Commitments have been terminated or expired, the
Applicable Percentage of any Tranche B Lender shall be determined based upon
such Tranche B Lender’s share of the aggregate Tranche B Exposures at that
time).

 

4



--------------------------------------------------------------------------------

“Applicable Rate” means, for any day, with respect to any Floating Rate Loan or
Interest Period Loan, the applicable rate per annum set forth below under the
caption “Floating Rate Spread” or “Interest Period Spread”, as the case may be,
based upon the Average Historical Excess Availability as of the most recent
Adjustment Date; provided that until the first Adjustment Date occurring on or
after the date that is three (3) months after the Effective Date, the
“Applicable Rate” shall be the applicable rate per annum set forth below in
Category 2:

 

Average Historical Excess Availability

   Floating
Rate
Spread     Interest
Period
Spread  

Category 1

 

Average Historical Excess Availability less than 33% of the lesser of (i) the
aggregate Tranche A Revolving Commitments and (ii) the Aggregate Borrowing Base

     1.00 %      2.00 % 

Category 2

 

Average Historical Excess Availability greater than or equal to 33% of the
lesser of (i) the aggregate Tranche A Revolving Commitments and (ii) the
Aggregate Borrowing Base, but less than 66% of the lesser of (i) the aggregate
Tranche A Revolving Commitments and (ii) the Aggregate Borrowing Base

     0.75 %      1.75 % 

Category 3

 

Average Historical Excess Availability greater than or equal to 66% of the
lesser of (i) the aggregate Tranche A Revolving Commitments and (ii) the
Aggregate Borrowing Base

     0.50 %      1.50 % 

Notwithstanding the foregoing, the Applicable Rate for any Tranche B Loan shall
be the Applicable Rate as determined above in this definition plus 1.50%.

The Applicable Rate shall be adjusted monthly on a prospective basis on each
Adjustment Date based upon the Average Historical Excess Availability in
accordance with the table above; provided that (i) if an Event of Default shall
have occurred and be continuing at the time any reduction in the Applicable Rate
would otherwise be implemented, no such reduction shall be implemented until the
date on which such Event of Default shall no longer be continuing, and (ii) if
any Borrowing Base Certificate delivered pursuant to this Agreement is at any
time restated or otherwise revised, or if the information set forth in any such
Borrowing Base Certificate otherwise proves to be false or incorrect such that
the Applicable Rate would have been higher than was otherwise in effect during
any period, without constituting a waiver of any Default or Event of Default
arising as a result thereof, interest due under this Agreement shall be
immediately recalculated at such higher rate for any applicable periods and
shall be due and payable on demand and shall be payable only to the Applicable
Lenders whose Borrower Group Commitments were outstanding during such period
when the Applicable Rate should have been higher (regardless of whether such
Lenders remain parties to this Agreement at the time such payment is made).

“Applicable Security Agreement” means, with respect to the U.S. Loan Parties,
the U.S. Security Agreement and, with respect to the Canadian Loan Parties, the
Canadian Security Agreements.

 

5



--------------------------------------------------------------------------------

“Applicable Swingline Lender” means BANA with respect to U.S. Swingline Loans
and BANA (acting through its Canada branch), with respect to Canadian Swingline
Loans.

“Applicable Tranche A Lenders” means, with respect to the U.S. Loan Parties’
Borrower Group, U.S. Revolving Lenders having Borrower Group Commitments to the
U.S. Borrowers, and with respect to the Canadian Loan Parties’ Borrower Group,
Canadian Revolving Lenders having Borrower Group Commitments to the Canadian
Borrowers.

“Applicable Tranche B Lenders” means, with respect to U.S. Borrowers, the
Tranche B Lenders having Tranche B Commitments to such Borrowers.

“Approved Fund” means any Person (other than an natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course and that is administered or managed by (1) a
Lender, (2) an Affiliate or branch of a Lender or (3) an entity or an Affiliate
or branch of an entity that administers, advises or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Agent, in the form of Exhibit A or any
other form approved by the Agent.

“Attributable Debt” in respect of a Sale and Lease Back Transaction means, as at
the time of determination, the present value (discounted at the interest rate
for such lease, as determined by the Company) of the total obligations of the
lessee for rental payments during the remaining term of the lease included in
such Sale and Lease Back Transaction (including any period for which such lease
has been extended); provided, however, that if such Sale and Lease Back
Transaction results in a Capital Lease Obligation, the amount of Indebtedness
represented thereby will be determined in accordance with the definition of
“Capital Lease Obligation”.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Availability Reserves” means, without duplication of any other reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Agent from time to time determines in its Permitted
Discretion as being appropriate (a) to reflect any impediments to the Agent’s
ability to realize upon the Collateral consisting of Borrowing Base Assets
included in eitherthe Borrowing Base or the Tranche B Borrowing Base, (b) to
reflect claims and liabilities that the Agent determines will need to be
satisfied in connection with the realization upon the Collateral consisting of
Borrowing Base Assets included in eitherthe Borrowing Base or the Tranche B
Borrowing Base, or (c) to reflect criteria, events, conditions, contingencies or
risks which adversely affect any component of eitherthe Borrowing Base or the
Tranche B Borrowing Base.

“Available Revolving Commitment” means, at any time, with respect to any
Applicable Lender, (a) if such Applicable Lender is a U.S. Revolving Lender, the
U.S. Revolving Commitment of such U.S. Revolving Lender then in effect minus the
U.S. Revolving Exposure of such U.S. Revolving Lender at such time, and (b) if
such Applicable Lender is a Canadian Revolving Lender, the Canadian Revolving
Commitment of such Canadian Revolving Lender then in effect, minus the Canadian
Revolving Exposure of such Canadian Revolving Lender at such time. For the
avoidance of doubt, the “Available Revolving Commitment” shall not include the
Tranche B Commitment or Tranche B Exposure of any Tranche B Lender.

 

6



--------------------------------------------------------------------------------

“Average Historical Excess Availability” means, at any Adjustment Date, the
average daily Excess Availability for the one-month period immediately preceding
such Adjustment Date. For the avoidance of doubt, borrowing availability under
the Tranche B Borrowing Base shall not be included in the calculation of
“Average Historical Excess Availability”.

“Average Revolving Loan Utilization” means, at any Adjustment Date, the sum of
(a) the average daily aggregate U.S. Revolving Exposures (excluding any U.S.
Revolving Exposure resulting from any outstanding U.S. Swingline Loans) for the
three-month period immediately preceding such Adjustment Date (or, if less, the
period from the Effective Date to such Adjustment Date), divided by the
aggregate U.S. Revolving Commitments at such time, plus (b) the average daily
aggregate Canadian Revolving Exposures (excluding any Canadian Revolving
Exposures resulting from any outstanding Canadian Swingline Loans) for the
three-month period immediately preceding such Adjustment Date (or, if less, the
period from the Effective Date to such Adjustment Date), divided by the
aggregate Canadian Revolving Commitments at such time. For the avoidance of
doubt, the Tranche B Exposure and the Tranche B Commitments shall not be
included in the calculation of “Average Revolving Loan Utilization”.

“BANA” means Bank of America, N.A., a national banking association, acting in
its individual capacity, and its successors and assigns.

“BANA Account” has the meaning assigned to such term in Section 2.21(c).

“B/F Subordination Agreement” means the Amended and Restated Subordination
Agreement dated November 6, 2002, as amended and reaffirmed on December 19,
2008, December 10, 2010, and May 21, 2012, and as further amended, restated or
otherwise modified from time to time thereafter, among Bridgestone/Firestone,
the Agent, the Company, and the other parties thereto.

“Banking Services” means each and any of the following bank services provided to
any Loan Party by the Agent, any Revolving Lender or any of their respective
Affiliates or branches: (a) commercial credit cards, merchant card services,
purchase or debit cards, (b) treasury management services (including, without
limitation, controlled disbursement, ACH transactions, return items and
interstate depository network services) and (c) any other demand deposit or
operating account relationships or other cash management services, including
under Cash Management Agreements.

“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and however and whenever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Banking Services Reserves” means all Reserves which the Agent from time to time
after the occurrence and during the continuation of a Liquidity Event
establishes in its Permitted Discretion as being appropriate to reflect
reasonably anticipated Banking Services Obligations then provided or
outstanding.

“Bankruptcy Law” means Title 11 of the United States Code, the BIA, the CCAA or
any similar foreign, federal, provincial or state law for the relief of debtors
as now or hereinafter in effect.

“Bankruptcy Proceeding” means (a) any voluntary or involuntary case or
proceeding under any applicable Bankruptcy Law or any proceeding of the type
specified in Section 7.01(g) or (h), in each case, with respect to Holdings, the
Company, or any Material Subsidiary, (b) any other voluntary or involuntary
insolvency, reorganization or bankruptcy case or proceeding, or any
receivership, liquidation,

 

7



--------------------------------------------------------------------------------

reorganization or other similar case or proceeding with respect to Holdings, the
Company, any Canadian Borrower or any Material Subsidiary or with respect to a
material portion of their respective assets, (c) any liquidation, dissolution,
reorganization or winding up of Holdings, the Company, or any Material
Subsidiary whether voluntary or involuntary and whether or not involving
insolvency or bankruptcy, or (d) any assignment for the benefit of creditors or
any other marshalling of assets and liabilities of Holdings, the Company, or any
Material Subsidiary.

“BBA LIBOR” has the meaning assigned to such term in the definition of “LIBOR
Rate”.

“BIA” means the Bankruptcy and Insolvency Act (Canada) and the regulations
promulgated thereunder.

“Blocked Account Agreement” has the meaning assigned to such term in
Section 2.21(a).

“Blocked Accounts” has the meaning assigned to such term in Section 2.21(a).

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means a U.S. Borrower or a Canadian Borrower, as applicable.

“Borrower Agent” has the meaning assigned to such term in Section 2.24.

“Borrower Group” means a group consisting of (a) the U.S. Borrowers and each
other U.S. Loan Party, or (b) the Canadian Borrowers and each other Canadian
Loan Party, as applicable. For the avoidance of doubt, any Borrowings under the
U.S. Commitments shall be made to the U.S. Borrowers and any Borrowings under
the Canadian Commitments shall be made to a Canadian Borrower.

“Borrower Group Commitments” means, with respect to the Commitment of a Lender
to fund Revolving Loans to the Borrowers within a Borrower Group, or to
participate in Letters of Credit issued for the account of Borrowers within a
Borrower Group, the amount of the Commitment of such Lender with respect to such
Borrower Group as shown on the Commitment Schedule from time to time, as such
Commitment may be (a) reduced from time to time pursuant to Section 2.09,
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04 and (c) increased from time to time pursuant to
Section 2.23.

“Borrowing” means any (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Interest Period Loans, as to
which a single Interest Period is in effect, (b) Swingline Loan or
(c) Protective Advance or Overadvance Loan.

“Borrowing Base” means, with respect to the U.S. Borrowers, the U.S. Borrowing
Base, and, with respect to the Canadian Borrowers, the Canadian Borrowing Base.

“Borrowing Base Assets” means any Loan Party’s Inventory and Receivables and
other assets directly related thereto, including documents, instruments, general
intangibles, deposit accounts and the proceeds of all of the same.

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Company, in substantially
the form of Exhibit B or another form which is acceptable to the Agent in its
reasonable discretion.

 

8



--------------------------------------------------------------------------------

“Borrowing Request” means a request by the Borrower Agent for a Revolving
Borrowing in accordance with Section 2.03 and substantially in the form attached
hereto as Exhibit F-1, or such other form as shall be approved by the Agent.

“Bridgestone/Firestone” means Bridgestone/Firestone North American Tire, LLC, a
Delaware limited liability company and successor by merger to
Bridgestone/Firestone, Inc., an Ohio corporation.

“Business Day” (a) means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York or Charlotte, North Carolina are
authorized or required by law to remain closed; provided that, when used in
connection with a LIBOR Rate Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market and (b) when used with reference to any Canadian
Revolving Loan, shall also exclude a day on which banks in Toronto, Ontario,
Canada are authorized or required by law to remain closed.

“Calculation Date” has the meaning assigned to such term in Section 2.30(a).

“Canadian Acquisition” has the meaning assigned to it in the recitals of this
Agreement.

“Canadian Acquisition Agreement” means that certain Share Purchase Agreement
dated as of November 30, 2012, among Seller, Selling Shareholders, the Initial
Canadian Borrower, and the Company, as parent guarantor, together with all
exhibits, schedules and disclosure letters thereto.

“Canadian Acquisition Funds” means (a) the payment of the acquisition
consideration to the equity holders of the Initial Canadian Borrower under the
Canadian Acquisition Agreement, (b) the payment of Transaction Expenses and
(c) the Refinancing.

“Canadian BA Rate” means, with respect to each Interest Period for a Canadian BA
Rate Loan, the rate of interest per annum equal to the average rate applicable
to Canadian Dollar bankers’ acceptances having an identical or comparable term
as the proposed Canadian BA Rate Loan displayed and identified as such on the
display referred to as the “CDOR Page” (or any display substituted therefor) of
Reuters Monitor Money Rates Service as at approximately 10:00 a.m. Toronto time
on such day (or, if such day is not a Business Day, as of 10:00 a.m. Toronto
time on the immediately preceding Business Day); provided that if such rate does
not appear on the CDOR Page at such time on such date, the rate for such date
will be the annual discount rate (rounded upward to the nearest whole multiple
of 1/100 of 1%) as of 10:00 a.m. Toronto time on such day at which a Canadian
chartered bank listed on Schedule 1 of the Bank Act (Canada) as selected by the
Agent is then offering to purchase Canadian Dollar bankers’ acceptances accepted
by it having such specified term (or a term as closely as possible comparable to
such specified term).

“Canadian BA Rate Loan” means a Canadian Revolving Loan, or portion thereof,
funded in Canadian Dollars and bearing interest calculated by reference to the
Canadian BA Rate.

“Canadian Base Rate” means for any day, the greatest of (i) the per annum rate
of interest in effect for such day as publicly announced from time to time by
BANA (acting through its Canada branch) in Toronto, Ontario as its “base rate”
(the “base rate” being a rate set by BANA (acting through its Canada branch)
based upon various factors including costs and desired return of BANA (acting
through its Canada branch), general economic conditions and other factors, and
used as a reference point for pricing some loans in Dollars in Canada made at
its “base rate”, which may be priced at, above or below such announced rate),
(ii) the Federal Funds Rate for such date, plus one-half of one percent

 

9



--------------------------------------------------------------------------------

(0.50%) per annum, or (iii) the LIBOR Rate for a thirty (30) day Interest
Period, plus one percent (1.00%) per annum. Any change in the “base rate”
announced by BANA (acting through its Canada branch) shall take effect at the
opening of business on the day specified in the public announcement of such
change. Each interest rate based upon the Canadian Base Rate hereunder, shall be
adjusted simultaneously with any change in the Canadian Base Rate. In the event
that BANA (acting through its Canada branch) (including any successor or
assignee) does not at any time publicly announce such a “base rate,” the
subparagraph (i) of this definition shall mean the “base rate” publicly
announced by a Schedule I Bank under the Bank Act (Canada) for Dollar loans in
Canada, as selected by the Agent.

“Canadian Base Rate Loan” means a Canadian Revolving Loan, or portion thereof,
funded in Dollars and bearing interest calculated by reference to the Canadian
Base Rate.

“Canadian Borrower” means, prior to the Canadian Acquisition, the Initial
Canadian Borrower and after giving effect to the amalgamation with Triwest, the
Amalgamated Company, and each other Canadian Subsidiary that becomes a Canadian
Borrower pursuant to Section 5.11(a).

“Canadian Borrowing Base” means the Dollar Equivalent Amount of: (a) during the
Canadian Initial Borrowing Base Period, the Canadian Initial Borrowing Base, and
(b) at all times thereafter, (i) 85% of the Dollar Equivalent Amount of the
Value of Eligible Receivables of the Canadian Loan Parties, plus (iib) the
lesser of (Ai) 70% of the Dollar Equivalent Amount of the Value of Eligible Tire
Inventory of the Canadian Loan Parties and (Bii) 85% of the Dollar Equivalent
Amount of Net Orderly Liquidation Value of Eligible Tire Inventory of the
Canadian Loan Parties, plus (iiic) the lesser of (Ai) 50% of the Dollar
Equivalent Amount of the Value of Eligible Non-Tire Inventory of the Canadian
Loan Parties and (Bii) 85% of the Dollar Equivalent Amount of the Net Orderly
Liquidation Value of Eligible Non-Tire Inventory of the Canadian Loan Parties,
minus (ivd) without duplication (including without duplication of clause (d) of
the definition of “U.S. Borrowing Base”), the then amount of all Availability
Reserves and other Reserves as the Agent may at any time and from time to time
in the exercise of its Permitted Discretion establish or modify in accordance
with the provisions of Section 2.22.2.22; provided that during the RTD Initial
Borrowing Base Period, the Borrowing Base Assets of RTD shall be included in the
calculation above solely to the extent of the Dollar Equivalent of the RTD
Initial Borrowing Base.

Notwithstanding the foregoing, on or before the sixtieth (60th) day following
the Tranche B Effective Date, a field examination and inventory appraisal with
respect to Canadian Loan Parties and theirthe Borrowing Base Assets of RTD and
its Subsidiaries shall be delivered to the Agent, all of which shall be in form
and substance reasonably satisfactory to the Agent. If such field examination or
such appraisal is not in form and substance reasonably satisfactory to the
Agent, then on and after the 91st day following the ClosingTranche B Effective
Date, the amount of the CanadianRTD Initial Borrowing Base shall be $-0-. The
Canadian Borrowing Base at any time shall be determined by reference to the most
recent Borrowing Base Certificate delivered to the Agent pursuant to
Section 5.01(h) and adjusted by the Agent in the exercise of its Permitted
Discretion and in accordance with Section 2.22 based upon additional
information, if any, received after the date of delivery of such Borrowing Base
Certificate. With respect to any Borrowing Base Certificate delivered pursuant
to the final proviso at the end of Section 5.01(h), the Canadian Borrowing Base
shall be calculated immediately after giving effect to the applicable
acquisition, subject, in each case, to the requirements of the last paragraph of
Section 6.04.

“Canadian Collateral” means the U.S. Collateral and any and all property owned,
leased or operated by a Canadian Loan Party subject to a security interest or
Lien under the Collateral Documents and any and all other property of each
Canadian Loan Party, now existing or hereafter acquired, that may at any time be
or become subject to a security interest or Lien in favor of the Agent, on
behalf of itself and the Secured Parties, to secure the Canadian Obligations;
provided, however, that Canadian Collateral shall not at any time include any
Margin Stock.

 

10



--------------------------------------------------------------------------------

“Canadian Commitment” means a Canadian Revolving Commitment, including an
Extended Canadian Revolving Commitment.

“Canadian Dollars or Cdn $” means the lawful currency of Canada.

“Canadian Excess Availability” means, at any time, the Dollar Equivalent Amount
equal to the sum of (a) the lesser of (i) the aggregate total Canadian Revolving
Commitments at such time and (ii) the Canadian Borrowing Base at such time (as
determined by reference to the most recent Borrowing Base Certificate delivered
to the Agent pursuant to Section 5.01(h)), plus (b) the Dollar Equivalent Amount
of all unrestricted cash and cash equivalents of the Canadian Loan Parties at
such time (to the extent held in Qualified Accounts), minus (c) the aggregate of
the Canadian Revolving Exposures (including the Dollar Equivalent Amount of the
Canadian LC Exposure) of all Canadian Revolving Lenders at such time.

“Canadian Guaranteed Obligations” has the meaning assigned to such term in
Section 10.01.

“Canadian Guarantors” means Triwest and each Canadian Subsidiary (other than any
Excluded Subsidiary) that hereafter becomes a party to this Agreement as a Loan
Party and a Guarantor pursuant to a Joinder Agreement and each Canadian Borrower
to the extent of the Canadian Guaranteed Obligations of each other Canadian
Borrower, and their respective successors and assigns.

“Canadian Initial Borrowing Base” means, at any time during the Canadian Initial
Borrowing Base Period, the Dollar Equivalent Amount equal to the lesser of (a)
$40,000,000 and (b) the sum of the following: (i) 60% of the net book value of
the Receivables of all Canadian Loan Parties, plus (ii) 40% of the net book
value of the Inventory of all Canadian Loan Parties, minus (iii) without
duplication (including without duplication of clause (d) of the definition of
“U.S. Borrowing Base”), the then amount of all Availability Reserves and other
Reserves as the Agent may at any time and from time to time in the exercise of
its Permitted Discretion establish or modify in accordance with the provisions
of Section 2.22; provided that each of the percentages set forth in subclauses
(i) and (ii) of clause (b) above shall be reduced by 5.0% on the date that
occurs sixty (60) days after the Effective Date.

“Canadian Initial Borrowing Base Period” means the period commencing on the
Effective Date and ending on the earlier of (a) the ninetieth day after the
Effective Date and (b) such earlier date as the Canadian Borrowers may elect
after delivery to the Agent of both a field examination and inventory appraisal
with respect to the Canadian Loan Parties’ Borrowing Base Assets in each case in
form and substance reasonably satisfactory to the Agent; provided that
notwithstanding the delivery of an acceptable field examination and inventory
appraisal with respect to the Canadian Loan Parties’ Borrowing Base Assets, the
Canadian Borrowers may elect to keep the Canadian Initial Borrowing Base in
effect until the ninetieth (90th) day after the Effective Date.

“Canadian LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“Canadian LC Disbursement” means a payment made by an Applicable Issuing Bank
pursuant to a drawing on a Canadian Letter of Credit.

 

11



--------------------------------------------------------------------------------

“Canadian LC Exposure” means, at any time of determination, the sum of (a) the
aggregate undrawn amount of all outstanding Canadian Letters of Credit at such
time plus (b) the aggregate amount of all Canadian LC Disbursements that have
not yet been reimbursed by or on behalf of the Canadian Borrowers or any other
Canadian Loan Party at such time, less (c) the amount then on deposit in the
Canadian LC Collateral Account. The Canadian LC Exposure of any Canadian
Revolving Lender at any time shall be its Applicable Percentage of the total
Canadian LC Exposure at such time.

“Canadian Letter of Credit” means a Letter of Credit issued for the account of a
Canadian Borrower under the Canadian Commitments pursuant to this Agreement.

“Canadian Loan Party” means a Canadian Borrower or a Canadian Guarantor.

“Canadian MEPP” means a Canadian Pension Plan that is either (i) a
multi-employer pension plan as defined in the PBA or (ii) a plan that provides
target benefits as defined in the PBA, in either case being a plan where the
employer’s contribution obligations to such plan are set out in one or more
collective agreements and are defined contribution in nature.

“Canadian Obligations” mean the collective reference to (a) the due and punctual
payment of (i) the principal of and premium, if any, and interest at the
applicable rate provided in this Agreement (including interest accruing during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans made to a Canadian Borrower, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, (ii) each
payment required to be made by a Canadian Borrower under this Agreement in
respect of any Canadian Letter of Credit, when and as due, including payments in
respect of reimbursement of disbursements, interest thereon (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) and obligations to provide cash collateral, and (iii) all other
monetary obligations, including fees, costs, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of a Canadian Borrower or any other Canadian Loan
Party to any of the Secured Parties under this Agreement and the other Loan
Documents, (b) the due and punctual performance of all covenants, agreements,
obligations and liabilities of a Canadian Borrower under or pursuant to this
Agreement and the other Loan Documents, (c) the due and punctual payment and
performance of all the covenants, agreements, obligations and liabilities of
each other Canadian Loan Party under or pursuant to this Agreement or the other
Loan Documents, (d) the due and punctual payment and performance of all Secured
Swap Obligations of a Canadian Loan Party (other than with respect to such
Canadian Loan Party’s Secured Swap Obligations that constitute Excluded Swap
Obligations) and (e) the due and punctual payment and performance of all Banking
Services Obligations of a Canadian Loan Party. Notwithstanding the foregoing,
(i) the obligations of Holdings, the Company or any Subsidiary in respect of any
Secured Swap Obligations or any Banking Services Obligations of a Canadian Loan
Party shall be secured and guaranteed pursuant to the Collateral Documents and
the Loan Guaranty only to the extent that, and for so long as, the other
Canadian Obligations are so secured and guaranteed and (ii) any release of
Collateral or Guarantors effected in the manner permitted by this Agreement and
the other Loan Documents shall not require the consent of the holders of Secured
Swap Obligations or the holders of Banking Services Obligations of a Canadian
Loan Party.

“Canadian Obligations Guarantor Percentage” has the meaning assigned to it in
Section 10.09.

 

12



--------------------------------------------------------------------------------

“Canadian Obligations Guarantors” means, collectively, the U.S. Loan Parties and
the Canadian Guarantors.

“Canadian Obligations Non-Paying Guarantor” has the meaning assigned to it in
Section 10.09.

“Canadian Obligations Paying Guarantor” has the meaning assigned to it in
Section 10.09.

“Canadian Overadvance” means at any time the amount by which the aggregate
outstanding Canadian Revolving Exposures exceed the Canadian Borrowing Base.

“Canadian Overadvance Condition” means and is deemed to exist any time the
aggregate outstanding Canadian Revolving Exposures exceed the Canadian Borrowing
Base.

“Canadian Overadvance Loan” means a Revolving Loan to a Canadian Borrower at a
time when a Canadian Overadvance Condition exists.

“Canadian Overnight Rate” means the Bank of Canada overnight rate, which is the
rate of interest charged by the Bank of Canada on one-day loans to financial
institutions, for such day.

“Canadian Pension Plan” means a plan, program or arrangement which is required
to be registered as a pension plan under any applicable pension benefits
standards or tax statute or regulation in Canada maintained or contributed to
by, or to which there is or may be an obligation to contribute by, any Loan
Party in respect of its Canadian employees or former employees.

“Canadian Prime Rate” means, for any day, the greater of the per annum (i) rate
of interest in effect for such day as publicly announced from time to time by
BANA (acting through its Canada branch) in Toronto, Ontario as its “prime rate”
(the “prime rate” being a rate set by BANA (acting through its Canada branch)
based upon various factors, including costs and desired return of BANA (acting
through its Canada branch), general economic conditions and other factors, and
used as a reference point for pricing some loans in Canadian Dollars in Canada
made at its “prime rate”, which may be priced at, above, or below such announced
rate, (ii) the sum of one-half of one percent (0.50%) plus the Canadian
Overnight Rate, and (iii) the sum of one percent (1.00%) plus the rate of
interest per annum equal to the average rate applicable to Canadian Dollar
bankers’ acceptances displayed and identified as such on the display referred to
as the “CDOR Page” (or any display substituted therefor) of Reuters Monitor
Money Rates Service as at approximately 10:00 a.m. Toronto time on such day (or,
if such day is not a Business Day, as of 10:00 a.m. Toronto time on the
immediately preceding Business Day) for a 30 day interest period as determined
on such day. Any change in the “prime rate” announced by BANA (acting through
its Canada branch) shall take effect at the opening of business on the day
specified in the public announcement of such change. Each interest rate based
upon the Canadian Prime Rate hereunder, shall be adjusted simultaneously with
any change in the Canadian Prime Rate. In the event that BANA (acting through
its Canada branch) (including any successor or assignee), does not at any time
publicly announce such a “prime rate”, the sub-paragraph (i) of this definition
of “Canadian Prime Rate” shall mean the “prime rate” publicly announced by a
Schedule 1 Bank under the Bank Act (Canada) for Canadian Dollar loans in Canada,
as selected by the Agent.

“Canadian Prime Rate Loan” means a Canadian Revolving Loan, or portion thereof,
funded in Canadian Dollars and bearing interest calculated by reference to the
Canadian Prime Rate.

 

13



--------------------------------------------------------------------------------

“Canadian Protective Advance” means a Protective Advance made to or for the
account of a Canadian Borrower.

“Canadian Qualified Lender” means a financial institution that is listed on
Schedule I, II or III of the Bank Act (Canada), has received an approval to have
a financial establishment in Canada pursuant to Section 522.21 of the Bank Act
(Canada) or is not a foreign bank for purposes of the Bank Act (Canada), and if
such financial institution is not resident in Canada or is not deemed to be
resident in Canada for purposes of the ITA, then such financial institution
deals at arm’s length with each Canadian Loan Party for purposes of the ITA.

“Canadian Revolving Commitment” means, with respect to each Canadian Revolving
Lender, the commitment of such Canadian Revolving Lender to make Canadian
Revolving Loans and to acquire participations in Canadian Protective Advances,
Canadian Letters of Credit and Canadian Swingline Loans hereunder, expressed as
an amount representing the maximum possible aggregate amount of such Canadian
Revolving Lender’s Canadian Revolving Exposure hereunder, as such commitment may
be (a) reduced from time to time pursuant to Section 2.09, (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04 and (c) increased from time to time pursuant to
Section 2.23. The initial amount of each Canadian Revolving Lender’s Canadian
Revolving Commitment is set forth on the Commitment Schedule, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Canadian Revolving Commitment, as applicable. The aggregate amount of the
Canadian Revolving Lenders’ Canadian Revolving Commitments as of the Effective
Date is $60,000,000.was $60,000,000. The aggregate amount of the Canadian
Revolving Lenders’ Canadian Revolving Commitments as of the First Amendment
Effective Date is $100,000,000; provided that notwithstanding the foregoing, the
Canadian Revolving Commitments in effect on the First Amendment Effective Date
in excess of those available immediately prior to the First Amendment Effective
Date shall not be available for any Borrowings or Letters of Credit hereunder
and shall not be included in any calculation of Canadian Excess Availability or
Average Revolving Loan Utilization until the Tranche B Effective Date.

“Canadian Revolving Exposure” means, with respect to any Canadian Revolving
Lender at any time, the Dollar Equivalent Amount of the sum of the outstanding
principal amount of such Lender’s Canadian Revolving Loans and its Canadian LC
Exposure and an amount equal to its Applicable Percentage of the aggregate
principal amounts of Canadian Swingline Loans and Canadian Protective Advances
outstanding at such time.

“Canadian Revolving Lender” means, as of any date of determination, a Lender
with a Canadian Revolving Commitment or, if the Canadian Revolving Commitments
have terminated or expired, a Lender with Canadian Revolving Exposure. Unless
the context otherwise requires, the term “Canadian Revolving Lenders” includes
the Canadian Swingline Lender.

“Canadian Revolving Loan” means the loans and advances made by the Canadian
Revolving Lenders pursuant to this Agreement, including a Loan made pursuant to
Section 2.01(a), Canadian Swingline Loans and Canadian Protective Advances.

“Canadian Security Agreements” means those certain general security agreements
and deeds of hypothec dated on or about the date hereof,November 30, 2012,
between each of the Canadian Loan Parties and the Agent.

“Canadian Subsidiary” means each Subsidiary of a Canadian Borrower or Triwest
organized under the laws of Canada or any province or territory thereof.

 

14



--------------------------------------------------------------------------------

“Canadian Swingline Lender” means BANA (acting through its Canada branch), in
its capacity as lender of Canadian Swingline Loans hereunder.

“Canadian Swingline Loan” means a Loan made by the Canadian Swingline Lender
pursuant to Section 2.05.

“Capital Expenditures” means, for any period, without duplication, any
expenditure for any purchase or other acquisition of any asset which would be
classified as a fixed or capital asset on a consolidated balance sheet of the
Company and its Subsidiaries prepared in accordance with GAAP; provided that the
term “Capital Expenditures” shall not include (i) expenditures made in
connection with the replacement, substitution, restoration or repair of assets
to the extent financed from insurance proceeds or compensation awards paid on
account of a Recovery Event, (ii) the purchase price of equipment that is
purchased simultaneously with the trade-in of existing equipment to the extent
that the gross amount of such purchase price is reduced by the credit granted by
the seller of such equipment for the equipment being traded in at such time,
(iii) the purchase of plant, property or equipment to the extent financed with
the proceeds of sales, transfers or other dispositions that are not required to
be applied to prepay Revolving Loans pursuant to Section 2.11(c),
(iv) expenditures that are accounted for as capital expenditures by the Company
or any Subsidiary and that actually are paid for by a Person other than the
Company or any Subsidiary and for which neither the Company nor any Subsidiary
has provided or is required to provide or incur, directly or indirectly, any
consideration or obligation to such Person or any other Person (whether before,
during or after such period, it being understood, however, that only the amount
of expenditures actually provided or incurred by the Company or any Subsidiary
in such period and not the amount required to be provided or incurred in any
future period shall constitute “Capital Expenditures” in the applicable period),
(v) the book value of any asset owned by the Company or any Subsidiary prior to
or during such period to the extent that such book value is included as a
capital expenditure during such period as a result of such Person reusing or
beginning to reuse such asset during such period without a corresponding
expenditure actually having been made in such period; provided that (x) any
expenditure necessary in order to permit such asset to be reused shall be
included as a Capital Expenditure during the period in which such expenditure
actually is made and (y) such book value shall have been included in Capital
Expenditures when such asset was originally acquired, (vi) any expenditures that
constitute Permitted Acquisitions (or similar investments) and expenditures made
in connection with the Transactions on or about the Effective Date or in
connection with the amalgamation of the Initial Canadian Borrower and Triwest,
(vii) any capitalized interest expense reflected as additions to property, plant
or equipment in the consolidated balance sheet of the Company and the
Subsidiaries for such period or (viii) any Lease Expenses.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the amount thereof accounted for as a liability determined in
accordance with GAAP.

“Cash Management Agreement” means any agreement entered into from time to time
between any Loan Party, on the one hand, and the Agent or any Lender or any of
their Affiliates or branches on the other, in connection with cash management
services for collections, other Banking Services and for operating, payroll and
trust accounts of such Loan Party provided by such Agent, Lender or their
Affiliates or branches, including ACH services, controlled disbursement
services, electronic funds transfer services, information reporting services,
lockbox services, stop payment services and wire transfer services.

 

15



--------------------------------------------------------------------------------

“CCAA” means the Companies’ Creditors Agreement Act (Canada) and the regulations
promulgated thereunder.

“Change in Control” shall be deemed to have occurred if (a) prior to a Qualified
Public Offering, the Permitted Holders (i) shall fail to have the right,
directly or indirectly, by voting power, contract or otherwise, to elect or
designate for election at least a majority of the Board of Directors of Holdings
or (ii) shall fail to own, directly or indirectly, beneficially and of record,
shares of Holdings in an amount equal to more than 50% of the amount of shares
owned, directly or indirectly, by the Permitted Holders, beneficially and of
record, as of the Effective Date and such ownership by the Permitted Holders
shall not represent the largest single block of voting securities of Holdings
held, directly or indirectly, by any Person or related group for purposes of
Section 13(d) of the Exchange Act, (b) after a Qualified Public Offering, any
“person” or “group” (within the meaning of Rule 13d-5 of the Exchange Act but
excluding any employee benefit plan of such person and its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), other than the Permitted Holders, TopCo, and,
if applicable, any intermediate holding company parent of Holdings which is
owned, directly or indirectly, by the Permitted Holders, shall “beneficially
own” (within the meaning of Rule 13d-3 under the Exchange Act), directly or
indirectly, shares representing more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of Holdings (or
the Company after a Qualified Public Offering of the Company) and the percentage
of the aggregate ordinary voting power represented by such Equity Interests
beneficially owned by such person or group exceeds the percentage of the
aggregate ordinary voting power represented by Equity Interests of Holdings (or
the Company after a Qualified Public Offering of the Company) then beneficially
owned, directly or indirectly, by the Permitted Holders, unless (i) the
Permitted Holders have, at such time, the right or the ability, directly or
indirectly, by voting power, contract or otherwise to elect or designate for
election at least a majority of the Board of Directors of Holdings (or the
Company after a Qualified Public Offering of the Company) or (ii) during any
period of twelve (12) consecutive months, a majority of the seats (other than
vacant seats) on the board of directors of Holdings (or the Company after a
Qualified Public Offering of the Company) shall be occupied by persons who were
(x) members of the board of directors of Holdings on the Effective Date or
nominated by the board of directors of Holdings (or of the Company after a
Qualified Public Offering of the Company) or by one or more Permitted Holders or
Persons nominated by one or more Permitted Holders or (y) appointed by directors
so nominated, (c) any change in control (or similar event, however denominated)
with respect to Holdings or the Company shall occur under and as defined in the
Senior Secured Note Documents, the Senior Subordinated Note Documents or any
other Subordinated Indebtedness of Holdings or its Subsidiaries constituting
Material Indebtedness, or (d) at any time, Holdings shall cease to beneficially
own, directly or indirectly, 100% of the issued and outstanding Equity Interests
of the Company.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption of any law, rule, regulation or treaty,
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, guideline or directive (whether or not having
the force of law) by any Governmental Authority. It is understood and agreed
that (i) the Dodd–Frank Wall Street Reform and Consumer Protection Act (Public
Law 111-203, H.R. 4173), all Laws relating thereto and all interpretations and
applications thereof and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall, for the
purpose of this Agreement, be deemed to be adopted subsequent to the date of
this Agreement; provided that, it is the applicable Lender’s general policy or
practice to demand compensation in similar circumstances under comparable
provisions of other financing agreements.

 

16



--------------------------------------------------------------------------------

“Chattel Paper” means any “chattel paper,” as such term is defined in the UCC
(or, with respect to any chattel paper of any Canadian Loan Party, as such term
is defined in the PPSA), including electronic chattel paper, now owned or
hereafter acquired by any Loan Party, wherever located.

“Class” (a) when used in reference to any Loan to, or Borrowing by, the U.S.
Borrowers, refers to whether such Loan, or the Loans comprising such Borrowing,
are U.S. Revolving Loans, Extended U.S. Revolving Loans (of the same Extension
Series), U.S. Swingline Loans, U.S. Protective Advances or, U.S. Overadvance
Loans or Tranche B Loans; and when used in reference to any Commitment, refers
to whether such Commitment is a U.S. Revolving Commitment or, an Extended U.S.
Revolving Commitment (of the same Extension Series), or a Tranche B Commitment,
and (b) when used in reference to any Loan to, or Borrowing by, a Canadian
Borrower, refers to whether such Loan, or the Loans comprising such Borrowing,
are Canadian Revolving Loans, Extended Canadian Revolving Loans (of the same
Extension Series), Canadian Swingline Loans, Canadian Protective Advances or
Canadian Overadvance Loans; and when used in reference to any Commitment, refers
to whether such Commitment is a Canadian Revolving Commitment or an Extended
Canadian Revolving Commitment (of the same Extension Series).

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means the Canadian Collateral or the U.S. Collateral, as
applicable.

“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreements.

“Collateral Documents” means, collectively, the Security Agreements, the
Mortgages and any other documents granting a Lien upon the Collateral as
security for payment of the U.S. Obligations or the Canadian Obligations.

“Commitment” means a U.S. Commitment or a Canadian Commitment, as applicable.

“Commitment Fee Rate” means, a rate per annum equal to 0.25%; provided that,
commencing on January 1, 2013, for any day thereafter, the applicable rate per
annum set forth below based upon the Average Revolving Loan Utilization as of
the most recent Adjustment Date:

 

Average Revolving Loan Utilization

   Commitment
Fee Rate  

Less than or equal to 50%

     0.375 % 

Greater than 50%

     0.250 % 

The Commitment Fee Rate shall be adjusted quarterly on a prospective basis on
each Adjustment Date based upon the Average Revolving Loan Utilization in
accordance with the table above; provided that if an Event of Default shall have
occurred and be continuing at the time any reduction in the Commitment Fee Rate
would otherwise be implemented, no such reduction shall be implemented until the
date on which such Event of Default shall have been cured or waived.

“Commitment Schedule” means the Schedule attached hereto identified as such.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute.

 

17



--------------------------------------------------------------------------------

“Company” has the meaning assigned to such term in the preamble to this
Agreement.

“Consolidated Total Indebtedness” means, as at any date of determination, an
amount equal to the sum of (a) the aggregate amount of all outstanding
Indebtedness of the Company and its Subsidiaries on a consolidated basis
consisting of Indebtedness for borrowed money, (b) obligations in respect of
Capital Lease Obligations and (c) debt obligations evidenced by bonds, notes,
debentures or similar instruments.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound
other than the Obligations.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Investment Affiliate” means, as to any Person, any other Person,
which directly or indirectly is in control of, is controlled by, or is under
common control with such Person and is organized by such Person (or any Person
controlling such Person) primarily for making direct or indirect equity or debt
investments in the Company and/or other companies.

“Converted Restricted Subsidiary” has the meaning assigned to such term in the
definition of “EBITDA”.

“Converted Unrestricted Subsidiary” has the meaning assigned to such term in the
definition of “EBITDA”.

“Cooper Subordination Agreement” means that certain Vendor Lien Subordination
Agreement dated October 28, 2004, between the Agent and Cooper Tire & Rubber
Company.

“Cost” means the cost of purchase of Inventory determined according to the
accounting policies used in the preparation of the Company’s audited financial
statements.

“Cure Amount” shall have the meaning assigned to such term in Section 7.02.

“Cure Right” shall have the meaning assigned to such term in Section 7.02.

“DDAs” means any checking or other demand deposit account maintained by any Loan
Party. All funds in such DDAs shall be conclusively presumed to be Collateral
and proceeds of Collateral; and the Agent and the Lenders shall have no duty to
inquire as to the source of the amounts on deposit in the DDAs, subject to the
Security Agreements and the Intercreditor Agreement.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Applicable Lender that (a) fails to make any
payment or provide funds to the Agent or any Borrower within the applicable
Borrower Group as required hereunder or fails otherwise to perform its
obligations under any Loan Document, and such failure is not cured within two
Business Days, (b) notified the Agent or a Loan Party in writing that it does
not intend to satisfy any such obligation or (c) been adjudicated as, or
determined by any Governmental Authority having regulatory authority over such
Person or its assets to be, insolvent or becomes the subject of a Bankruptcy
Proceeding.

 

18



--------------------------------------------------------------------------------

“Derivative Transaction” means (a) an interest-rate transaction, including an
interest-rate swap, basis swap, forward rate agreement, interest rate option
(including a cap, collar, and floor), and any other instrument linked to
interest rates that gives rise to similar credit risks (including when-issued
securities and forward deposits accepted), (b) an exchange-rate transaction,
including a cross-currency interest-rate swap, a forward foreign-exchange
contract, a currency option, and any other instrument linked to exchange rates
that gives rise to similar credit risks, (c) an equity derivative transaction,
including an equity-linked swap, an equity-linked option, a forward
equity-linked contract, and any other instrument linked to equities that gives
rise to similar credit risk and (d) a commodity (including precious metal)
derivative transaction, including a commodity-linked swap, a commodity-linked
option, a forward commodity-linked contract, and any other instrument linked to
commodities that gives rise to similar credit risks; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Company or its subsidiaries shall be a Derivative Transaction.

“Designated Disbursement Account” has the meaning assigned to such term in
Section 2.21(d).

“Dilution Reserve” means, with respect to a Borrower Group, an amount equal to
the excess of (i) non-cash reductions to the U.S. Borrowers’ or the Canadian
Loan Parties’, as applicable, Receivables (on a combined basis) during a
12-month period prior to the date of determination as established by the
Borrowers’ records or by a field examination conducted by the Agent’s employees
or representatives, expressed as a percentage of the U.S. Borrowers’ or the
Canadian Loan Parties’, as applicable, Receivables (on a combined basis)
outstanding during the same period, as the same may be adjusted by the Agent in
the exercise of its Permitted Discretion, over (ii) 5%, multiplied by an amount
equal to Eligible Receivables as of the date of determination.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change in control or asset sale so long as any right of
the holders thereof upon the occurrence of a change in control or asset sale
event shall be subject to the occurrence of the Termination Date), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests), in whole or in part (except as a result of a change in
control or asset sale so long as any right of the holders thereof upon the
occurrence of a change in control or asset sale event shall be subject to the
occurrence of the Termination Date), (c) requires the payment of any cash
dividend or any other scheduled cash payment constituting a return of capital,
in each case, prior to the date that is ninety-one (91) days after the earlier
of the Maturity Date and the occurrence of the Termination Date or (d) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is ninety-one (91) days after the earlier of the Maturity
Date and the occurrence of the Termination Date; provided that if such Equity
Interest is issued to any plan for the benefit of employees of Holdings or any
of its subsidiaries or by any such plan to such employees, such Equity Interest
shall not constitute Disqualified Equity Interest solely because it may be
required to be repurchased by Holdings or any of its subsidiaries in order to
satisfy applicable statutory or regulatory obligations.

“Document” has the meaning assigned to such term in Article 9 of the UCC (or,
with respect to any “document of title” of any Canadian Loan Party, as such term
is defined in the PPSA).

 

19



--------------------------------------------------------------------------------

“Dollar Equivalent Amount” means on any date, with respect to any amount
denominated in Dollars, such amount in Dollars, and with respect to any stated
amount in a currency other than Dollars, the amount of Dollars that the Agent
determines (which determination shall be conclusive and binding absent manifest
error) would be necessary to be sold on such date at the applicable Exchange
Rate to obtain the stated amount of the other currency.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiaries” means all Subsidiaries incorporated or organized under
the laws of the United States of America, any State thereof or the District of
Columbia.

“EBITDA” means, for any period, Net Income for such period, plus

(a) without duplication and to the extent already deducted (and not added back)
in arriving at such Net Income, the sum of the following amounts for such
period:

(i) Interest Expense for such period,

(ii) provision for taxes based on income, profits or capital, including federal,
foreign, state, franchise, excise and similar taxes paid or accrued during such
period (including in respect of repatriated funds),

(iii) depreciation and amortization (including amortization of intangible assets
established through purchase accounting and amortization of deferred financing
fees or costs),

(iv) Non-Cash Charges,

(v) extraordinary, unusual or non-recurring charges (including fees and expenses
relating thereto),

(vi) cash restructuring charges, accruals or reserves (including restructuring
costs related to acquisitions before and after the Effective Date) incurred
during any period on or prior to the second anniversary of the Effective Date;
provided that, the aggregate amount of restructuring charges, accruals or
reserves incurred under this clause (vi) in such Test Period shall not exceed,
when combined with the aggregate amount of cost savings added pursuant to clause
(xii) below in such Test Period and the aggregate amount of any Pro Forma
Adjustments made in any such Test Period, 25% of EBITDA for any such Test Period
ending on or prior to November 16, 2014, and 20% of EBITDA for any Test Period
thereafter (in each case, calculated without giving effect to any adjustments
made pursuant to this clause (vi), clause (xii) below, or Pro Forma
Adjustments),

(vii) the amount of any minority interest expense (or income (loss) allocable to
non-controlling interests) consisting of Subsidiary income attributable to
minority equity interests of third parties in any non-wholly-owned Subsidiary
deducted (and not added back in such period to Net Income),

(viii) the amount of management, monitoring, consulting and advisory fees,
(including termination and transaction fees) and related indemnities and
expenses paid or accrued in such period to (or on behalf of) the Sponsor, to the
extent otherwise permitted by Sections 6.09 and 6.11(c),

(ix) losses on asset sales, disposals or abandonments (other than asset sales,
disposals or abandonments in the ordinary course of business),

 

20



--------------------------------------------------------------------------------

(x) any costs or expenses incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any equity subscription or equity holder agreement, to the extent that such
costs or expenses are funded with cash proceeds contributed during such period
to the capital of the Company or Net Cash Proceeds of an issuance of Qualified
Equity Interests,

(xi) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing EBITDA or Net Income in any period to the extent
non-cash gains relating to such income were deducted in the calculation of
EBITDA pursuant to paragraph (b) below for any previous period and not added
back, and

(xii) in connection with any restructuring of Holdings and its Subsidiaries not
in the ordinary course, the amount of cost savings resulting from, or expected
by the Company in good faith to be realized as a result of, actions taken or
committed to be taken pursuant to a factually supportable plan, in each case in
connection with such restructuring prior to the time that EBITDA is to be
determined for such period (which cost savings shall be added to EBITDA until
fully realized and calculated on a Pro Forma Basis as though such cost savings
had been realized on the first day of the relevant period), net of the amount of
actual benefits realized from such actions; provided that (A) such cost savings
are reasonably identifiable and factually supportable, as certified to the Agent
on a Pro Forma Adjustment Certificate, (B) no cost savings shall be added
pursuant to this clause (xii) to the extent duplicative of any expenses or
charges relating to such cost savings that are included in clause (vi) above or
in the definition of the term “Pro Forma Adjustment” and (C) the aggregate
amount of cost savings added pursuant to this clause (xii) shall not exceed for
any Test Period, (i) the actual cost savings expected in good faith to be
realized as a result of such actions during such Test Period commencing with the
date EBITDA is being determined (as opposed to the annualized impact of cost
savings) and (ii) when combined with the aggregate amount of restructuring
charges, accruals or reserves incurred under clause (vi) above in such Test
Period and the aggregate amount of any Pro Forma Adjustments made in any such
Test Period, 25% of EBITDA for any such Test Period ending on or prior to
November 16, 2014, and 20% of EBITDA for any Test Period thereafter (in each
case, calculated without giving effect to any adjustments made pursuant to
clause (vi) above, this clause (xii), or Pro Forma Adjustments)),

less

(b) without duplication and to the extent included in arriving at such Net
Income, the sum of the following amounts for such period:

(i) non-cash gains (excluding any non-cash gain to the extent it represents the
reversal of an accrual or reserve for a potential cash item that reduced Net
Income or EBITDA in any prior period),

(ii) gains on asset sales, disposals and abandonments (other than asset sales,
disposals and abandonments in the ordinary course of business),

(iii) the amount of any minority interest income (or income (loss) allocable to
non-controlling interests) consisting of Subsidiary loss attributable to
minority equity interests of third parties in any non-wholly owned Subsidiary
added (and not deducted) in such period in arriving at Net Income,

(iv) cash expenditures (or any netting arrangements resulting in increased cash
expenditures) not deducted in arriving at EBITDA or Net Income in any period to
the extent non-cash losses relating to such income were added in the calculation
of EBITDA pursuant to paragraph (a) above for any previous period and not
deducted, and

 

21



--------------------------------------------------------------------------------

(v) extraordinary, unusual and non-recurring gains (less all fees and expenses
relating thereto),

in each case, as determined on a consolidated basis for the Company and the
Subsidiaries in accordance with GAAP; provided that,

(i) to the extent included in Net Income, there shall be excluded in determining
EBITDA currency translation gains and losses,

(ii) to the extent included in Net Income, there shall be excluded in
determining EBITDA for any period, any adjustments resulting from the
application of Statement of Financial Accounting Standards No. 133,

(iii) there shall be included in determining EBITDA for any period, without
duplication, (A) the Acquired EBITDA of any Person, property, business or asset
acquired by the Company or any Subsidiary during such period to the extent not
subsequently sold, transferred or otherwise disposed of (but not including the
Acquired EBITDA of any related Person, property, business or assets to the
extent not so acquired) (each such Person, property, business or asset acquired,
including pursuant to the Transactions or pursuant to a transaction consummated
prior to the Effective Date, and not subsequently so disposed of, an “Acquired
Entity or Business”) and the Acquired EBITDA of any Unrestricted Subsidiary that
is converted into a Restricted Subsidiary during such period (each, a “Converted
Restricted Subsidiary”), based on the Acquired EBITDA of such Pro Forma Entity
for such period (including the portion thereof occurring prior to such
acquisition or conversion) determined on a historical Pro Forma Basis and (B) an
adjustment equal to the amount of the Pro Forma Adjustment for such period
(including the portion thereof occurring prior to such acquisition or
conversion) as specified in the Pro Forma Adjustment Certificate delivered to
the Agent (for further delivery to the Lenders); and

(iv) there shall be excluded in determining EBITDA for any period the EBITDA of
any Person, property, business or asset sold, transferred or otherwise disposed
of, closed or classified as discontinued operations by the Company or any
Restricted Subsidiary during such period (each such Person, property, business
or asset so sold, transferred or otherwise disposed of, closed or classified, a
“Sold Entity or Business” and the EBITDA associated with such Sold Entity or
Business, “Disposed EBITDA”) and the Disposed EBITDA of any Restricted
Subsidiary that is converted into an Unrestricted Subsidiary during such period
(each, a “Converted Unrestricted Subsidiary”), based on the Disposed EBITDA of
such Sold Entity or Business for such period (including the portion thereof
occurring prior to such sale, transfer, disposition, closure, classification or
conversion) determined on a historical Pro Forma Basis; provided that
notwithstanding anything to the contrary contained herein or in any
classification under GAAP of any Person, business, assets or operations in
respect of which a definitive agreement for the Sold Entity or Business thereof
has been entered into as discontinued operations, no pro forma effect shall be
given to any discontinued operations (and the EBITDA attributable to any such
Person, business, assets or operations shall not be excluded for any purposes
hereunder) until such Sold Entity or Business shall have been consummated.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02), which
date was November 30, 2012.

“Eligible Assignee” means (a) a Lender, (b) a commercial bank, insurance
company, or company engaged in the business of making asset-based loans or
commercial loans or a commercial finance company, which Person, together with
its Affiliates and branches, has a combined capital and surplus in excess of
$750,000,000, (c) any Affiliate or branch of a Lender under common Control with
such Lender, or (d) an Approved Fund of a Lender, and if a Canadian Revolving
Lender, a Canadian

 

22



--------------------------------------------------------------------------------

Qualified Lender, unless an Event of Default shall have occurred and be
continuing; provided that, in any event, “Eligible Assignee” shall not include
(i) any natural person, (ii) any Defaulting Lender or (iii) Holdings, the
Company, any other Loan Party or any Subsidiary of any of the foregoing.

“Eligible Inventory” means, collectively, Eligible Tire Inventory and Eligible
Non-Tire Inventory.

“Eligible Non-Tire Inventory” means items of Inventory (other than tires) of a
Borrower or a Canadian Guarantor subject to the Lien in favor of the Agent held
for sale in the ordinary course of the business of such Borrower or such
Canadian Guarantor (but not including packaging or shipping materials or
maintenance supplies) that meet all of the following requirements, in any case
subject to the requirements of Section 2.22:

(a) such Inventory is owned by a Borrower or a Canadian Guarantor and is subject
to a first priority perfected Lien in favor of the Agent;

(b) such Inventory is not subject to any other Lien other than Liens permitted
by Section 6.02 so long as such Liens do not have priority over the Lien of the
Agent and are junior to the Lien of the Agent;

(c) such Inventory consists of raw materials or finished goods and does not
consist of work-in-process, supplies or consigned goods;

(d) such Inventory is in good condition and meets in all material respects all
material standards applicable to such goods, their use or sale imposed by any
Governmental Authority having regulatory authority over such matters;

(e) such Inventory is currently either usable or saleable, at prices
approximating at least the cost thereof, in the normal course of the applicable
Borrower’s or applicable Canadian Guarantor’s business;

(f) such Inventory is not obsolete or returned (except Inventory that is placed
back into stock in the ordinary course of business) or repossessed or used goods
taken in trade;

(g)(i) such Inventory owned by a U.S. Borrower is either located within the
United States at one of the Permitted Inventory Locations or is in transit
within the United States from one Permitted Inventory Location to another
Permitted Inventory Location for not more than seven consecutive days, and
(ii) such Inventory owned by a Canadian Loan Party is either located at one of
the Permitted Inventory Locations or is in transit from one Permitted Inventory
Location to another Permitted Inventory Location for not more than seven
consecutive days;

(h) if such Inventory is located at any location leased by a Loan Party, (i) the
lessor has delivered to the Agent a Collateral Access Agreement as to such
location or (ii) a Rent Reserve with respect to such location has been
established by the Agent in its Permitted Discretion; and

(i) such Inventory is not subject to any warehouse receipt or negotiable
Document unless in the possession of the Agent, and if such Inventory is located
in any third party warehouse or is in the possession of a bailee and is not
evidenced by a Document, (i) such warehouseman or bailee has delivered to the
Agent a Collateral Access Agreement and such other documentation as the Agent
may reasonably require or (ii) an appropriate Reserve has been established by
the Agent in its Permitted Discretion.

 

23



--------------------------------------------------------------------------------

With respect to any Inventory of a Borrower or a Canadian Guarantor within a
Borrower Group that was acquired or originated by any Person acquired after the
Effective Date, the Agent shall use commercially reasonable efforts, at the
expense of the Borrowers within such Borrower Group, to complete diligence in
respect of such Person and such Inventory, within a reasonable time following
request of the Borrower Agent; provided that the Inventory acquired pursuant to
the RTD Acquisition shall be included in the Canadian Borrowing Base solely to
the extent included in the definition thereof and of “RTD Initial Borrowing
Base”.

“Eligible Receivable” means the unpaid portion of a Receivable payable in
Dollars to a U.S. Borrower or payable in Dollars or Canadian Dollars to a
Canadian Loan Party, in each case, subject to the Lien in favor of the Agent net
of any returns, discounts, credits or other allowances or deductions agreed to
by a Borrower or a Canadian Guarantor and net of any amounts owed by a Borrower
or a Canadian Guarantor to the Account Debtor on such Receivable (including to
the extent of any set-off), which Receivable meets all of the following
requirements, in any case subject to the requirements of Section 2.22:

(a) such Receivable is owned by a Borrower or a Canadian Guarantor and
represents a complete bona fide transaction which requires no further act under
any circumstances on the part of any Borrower or any Canadian Guarantor to make
such Receivable payable by the Account Debtor;

(b) such Receivable is not past due more than 60 days after its due date, which
due date shall not be later than 90 days after the invoice date;

(c) such Receivable does not arise out of any transaction with any Subsidiary of
a Borrower or any Canadian Guarantor;

(d) such Receivable is not owing by an Account Debtor from which an aggregate
amount of more than 50% of the Receivables owing therefrom are, based on the
most recent Borrowing Base Certificate, not Eligible Receivables pursuant to
clause (b) above;

(e) if the Account Debtor with respect thereto is located outside of the United
States of America, Canada or Puerto Rico, the goods which gave rise to such
Receivable were shipped after receipt by the applicable Borrower or applicable
Canadian Guarantor from the Account Debtor of an irrevocable letter of credit
that has been confirmed by a financial institution reasonably acceptable to the
Agent, and on terms, reasonably acceptable to the Agent, payable in the full
face amount of the face value of the Receivable in Dollars or Canadian Dollars
at a place of payment located within the United States or Canada and has been
duly assigned to the Agent, except that up to $5,000,000 of such Receivables
outstanding at any time that are otherwise Eligible Receivables, may be included
in Eligible Receivables without such letter of credit supports;

(f) such Receivable is not subject to the Assignment of Claims Act of 1940, as
amended from time to time, the Financial Administration Act, (Canada), as
amended from time to time, or any other applicable law now or hereafter existing
similar in effect thereto, unless the applicable Borrower or applicable Canadian
Guarantor has assigned its right to payments of such Receivable so as to comply
with the Assignment of Claims Act of 1940, as amended from time to time, the
Financial Administration Act, (Canada), as amended from time to time, or any
such other applicable law, or to any contractual provision accepted in writing
by such Borrower or such Canadian Guarantor prohibiting its assignment or
requiring notice of or consent to such assignment which notice or consent has
not been made or obtained;

 

24



--------------------------------------------------------------------------------

(g) Receivables with respect to which the representations and warranties set
forth in the Applicable Security Agreement applicable to Receivables are not
correct in any material respect;

(h) such Receivable is not disputed, and is not subject to a claim,
counterclaim, discount, deduction, reserve, allowance, recoupment, offset or
chargeback that has been asserted with respect thereto by the applicable Account
Debtor (but only to the extent of such dispute, claim, counterclaim, discount,
deduction, reserve, allowance, recoupment, offset or chargeback);

(i) such Receivable is not owed by an Account Debtor that is subject to a
Bankruptcy Proceeding or that is liquidating, dissolving or winding up its
affairs or otherwise deemed not creditworthy by the Agent in its Permitted
Discretion;

(j) the goods the sale of which gave rise to such Receivable were shipped or
delivered to the Account Debtor on an absolute sale basis and not on a bill and
hold sale basis, a consignment sale basis, a guaranteed sale basis, a sale or
return basis or on the basis of any other similar understanding, and such goods
have not been returned or rejected;

(k) such Receivable is not owing by an Account Debtor whose then-existing
Eligible Receivables owing to (i) the U.S. Borrowers, based on the most recent
Borrowing Base Certificate, exceed 20% of the net amount of all Eligible
Receivables of the U.S. Borrowers, but such Receivable shall be ineligible only
to the extent of such excess and (ii) the Canadian Loan Parties, based on the
most recent Borrowing Base Certificate, exceed 20% of the net amount of all
Eligible Receivables of the Canadian Loan Parties, but such Receivable shall be
ineligible only to the extent of such excess;

(l) such Receivable is evidenced by a customary invoice or other customary
documentation reasonably satisfactory to the Agent in its Permitted Discretion;

(m) such Receivable is a valid, legally enforceable obligation of the Account
Debtor with respect thereto and is not subject to any present or contingent (and
no facts exist which are the basis for any future), offset, deduction or
counterclaim, dispute or other defense on the part of such Account Debtor,
except that any Receivable that is subject to any offset, deduction or
counterclaim shall be ineligible only to the extent of such offset, deduction or
counterclaim;

(n) such Receivable does not arise under or is not related to any warranty
obligation of a Borrower or a Canadian Guarantor or any charges by a Borrower or
a Canadian Guarantor of fees for the time value of money;

(o) such Receivable is not evidenced by Chattel Paper or an Instrument of any
kind;

(p) such Receivable is subject to a first priority perfected Lien in favor of
the Agent; and

(q) such Receivable is not subject to any Lien, other than Liens permitted by
Section 6.02, so long as such Liens do not have priority over the Lien of the
Agent and are junior to the Lien of the Agent.

With respect to any Receivables of any Borrower or any Canadian Guarantor within
a Borrower Group that were acquired or originated by any Person acquired after
the Effective Date, the Agent shall use commercially reasonable efforts, at the
expense of the Borrowers within such Borrower Group, to complete diligence in
respect of such Person and such Receivables, within a reasonable time following
request of the Borrower Agent; provided that the Receivables acquired pursuant
to the RTD Acquisition shall be included in the Canadian Borrowing Base solely
to the extent included in the definition thereof and of “RTD Initial Borrowing
Base”.

 

25



--------------------------------------------------------------------------------

“Eligible Subordinated Vendor Inventory” means Eligible Tire Inventory that is
subject to a Subordinated Vendor Lien.

“Eligible Tire Inventory” means items of Inventory of tires of a Borrower or a
Canadian Guarantor subject to the Lien in favor of the Agent (including Eligible
Subordinated Vendor Inventory) held for sale in the ordinary course of the
business of such Borrower or such Canadian Guarantor (but not including
packaging or shipping materials or maintenance supplies) that meet all of the
following requirements, in any case subject to the requirements of Section 2.22:

(a) such Inventory is owned by a Borrower or a Canadian Guarantor and is subject
a first priority perfected Lien in favor of the Agent;

(b) such Inventory is not subject to any other Lien other than Liens permitted
by Section 6.02 so long as such Liens do not have priority over the Lien of the
Agent and are junior to the Lien of the Agent;

(c) such Inventory consists of raw materials or finished goods and does not
consist of work-in-process, supplies or consigned goods;

(d) such Inventory is in good condition and meets in all material respects all
material standards applicable to such goods, their use or sale imposed by any
Governmental Authority having regulatory authority over such matters;

(e) such Inventory is currently either usable or saleable, at prices
approximating at least the cost thereof, in the normal course of the applicable
Borrower’s or the applicable Canadian Guarantor’s business;

(f) such Inventory is not obsolete or returned (except Inventory that is placed
back into stock in the ordinary course of business) or repossessed or used goods
taken in trade;

(g) (i) such Inventory owned by a U.S. Borrower is either located within the
United States at one of the Permitted Inventory Locations or is in transit
within the United States from one Permitted Inventory Location to another
Permitted Inventory Location for not more than seven consecutive days, and
(ii) such Inventory owned by a Canadian Loan Party is either located at one of
the Permitted Inventory Locations or is in transit from one Permitted Inventory
Location to another Permitted Inventory Location for not more than seven
consecutive days;

(h) if such Inventory is located at any location leased by a Loan Party, (i) the
lessor has delivered to the Agent a Collateral Access Agreement as to such
location or (ii) a Rent Reserve with respect to such location has been
established by the Agent in its Permitted Discretion; and

(i) such Inventory is not subject to any warehouse receipt or negotiable
Document unless in the possession of the Agent, or if such Inventory is located
in any third party warehouse or is in the possession of a bailee and is not
evidenced by a Document, (i) such warehouseman or bailee has delivered to the
Agent a Collateral Access Agreement and such other documentation as the Agent
may reasonably require or (ii) an appropriate Reserve has been established by
the Agent in its Permitted Discretion.

 

26



--------------------------------------------------------------------------------

With respect to any Inventory of any Borrower or any Canadian Guarantor within a
Borrower Group that was acquired or originated by any Person acquired after the
Effective Date, the Agent shall use commercially reasonable efforts, at the
expense of the Borrowers within such Borrower Group, to complete diligence in
respect of such Person and such Inventory, within a reasonable time following
request of the Borrower Agent; provided that the Inventory acquired pursuant to
the RTD Acquisition shall be included in the Canadian Borrowing Base solely to
the extent included in the definition thereof and of “RTD Initial Borrowing
Base”.

“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating to the protection of the environment, the preservation or reclamation
of natural resources, the management, transportation, disposal, release or
threatened release of any Hazardous Material or to health and safety matters (to
the extent related to the exposure to any Hazardous Material).

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement in
writing pursuant to which liability is assumed or imposed with respect to any of
the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company or unlimited liability
company, beneficial interests in a trust or other equity ownership interests in
a Person, and any warrants, options or other rights entitling the holder thereof
to purchase or acquire any such equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any Reportable Event; (b) the conditions for imposition
of a lien under Section 303(k) of ERISA shall have been met with respect to any
Plan; (c) a determination that any Plan is in “at risk” status (within the
meaning of Section 303(i)(4) of ERISA); (d) the filing pursuant to
Section 412(d) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (e) the
incurrence by a Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (f) the receipt
by a Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice of an intent to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (g) the incurrence by a Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (h) the receipt by a Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from a
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is Insolvent
or in Reorganization, within the meaning of Title IV of ERISA.

“Event of Default” has the meaning assigned to such term in Article VII.

 

27



--------------------------------------------------------------------------------

“Excess Amount” has the meaning assigned to such term in Section 2.30(c).

“Excess Availability” means, at any time, an amount equal to the sum of the U.S.
Excess Availability and the Canadian Excess Availability. For the avoidance of
doubt, borrowing availability under the Tranche B Borrowing Base shall not be
included in the calculation of “Excess Availability”.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Exchange Rate” means on any date, (a)(i) with respect to Canadian Dollars in
relation to Dollars, the exchange rate reported by Bloomberg, at which Canadian
Dollars are offered on such date for Dollars as of the end of the preceding
Business Day, and (ii) with respect to Dollars in relation to Canadian Dollars,
the exchange rate reported by Bloomberg, at which Canadian Dollars are offered
on such date for Dollars or (b) if such report is unavailable for any reason,
the spot rate for the purchase of the first currency with the second currency as
in effect during the preceding Business Day in the Agent’s principal foreign
exchange trading office for the first currency.

“Excluded Accounts” has the meaning assigned to such term in each of the U.S.
Security Agreement and the Canadian Security Agreements, as applicable.

“Excluded Equity Interests” shall mean (a) any Equity Interests with respect to
which the Company and the Agent have reasonably determined that the cost or
other consequences (including any material adverse tax consequences) of pledging
such Equity Interests shall be excessive in view of the benefits to be obtained
by the Secured Parties therefrom, (b) solely in the case of any pledge of Equity
Interests of any Foreign Subsidiary or any Excluded Disregarded Entity to secure
the U.S. Obligations, any Equity Interests that are voting Equity Interests of
such Foreign Subsidiary or Excluded Disregarded Entity in excess of 65% of the
outstanding voting Equity Interests of such class, (c) any Equity Interests to
the extent the pledge thereof would be prohibited by any Requirement of Law,
(d) the Equity Interests of any Subsidiary that is not wholly owned by the
Company and its Subsidiaries at the time such Subsidiary becomes a Subsidiary
(for so long as such Subsidiary remains a non-wholly owned Subsidiary), (e) the
Equity Interests of any Immaterial Subsidiary or Unrestricted Subsidiary,
(f) the Equity Interests of any Subsidiary of a Foreign Subsidiary (other than,
with respect to any pledge of the Equity Interests of any Canadian Subsidiary to
secure only the Canadian Obligations, the Equity Interests of such Canadian
Subsidiary) and (g) any Equity Interests of a joint venture to the extent that
the joint venture agreement applicable thereto restricts the pledge of such
Equity Interests.

“Excluded Subsidiary” shall mean (a) any Subsidiary that is not a wholly owned
Subsidiary on any date such Subsidiary would otherwise be required to become a
Loan Party pursuant to the requirements of Section 5.11 (for so long as such
Subsidiary remains a non-wholly owned Subsidiary), (b) any Subsidiary that is
prohibited by Requirements of Law, by any Contractual Obligation existing on the
Effective Date or by any Contractual Obligation existing at the time such
Subsidiary becomes a Subsidiary of the Company, in each case from guaranteeing
the Obligations (and for so long as such restrictions or any replacement or
renewal thereof is in effect), (c) solely in the case of a guarantee of the U.S.
Obligations, any Domestic Subsidiary that is (i) treated as a disregarded entity
for U.S. federal income tax purposes and substantially all of its assets consist
of the stock of one or more Foreign Subsidiaries that are controlled foreign
corporations within the meaning of Section 957 of the Code (any such excluded
Domestic Subsidiary, an “Excluded Disregarded Entity”) or (ii) a direct or
indirect Subsidiary of a Foreign Subsidiary that is a controlled foreign
corporation within the meaning of Section 957 of the Code, (d) any Immaterial
Subsidiary and any Unrestricted Subsidiary, (e) any other Subsidiary with
respect to which the Company and the Agent have reasonably determined that the
cost or other consequences (including any material adverse tax consequences) of
providing a guarantee shall be

 

28



--------------------------------------------------------------------------------

excessive in view of the benefits to be obtained by the Secured Parties
therefrom, (f) each Foreign Subsidiary (other than with respect to a guarantee
by a Canadian Subsidiary of the Canadian Obligations of a Canadian Subsidiary),
(g) each other Domestic Subsidiary acquired pursuant to a Permitted Acquisition
and financed with Indebtedness incurred pursuant to Section 6.01(j) or (k) and
permitted by the proviso to subclause (z) of such Sections and each Subsidiary
that guarantees such Indebtedness to the extent that, and for so long as, the
financing documentation relating to such Permitted Acquisition to which such
Subsidiary is a party prohibits such Subsidiary from guaranteeing the
Obligations and (h) Tire Pros Francorp.

“Excluded Swap Obligation” means, with respect to any Loan Party, any obligation
(a “Hedging Obligation”) to pay or perform under any Swaps, if, and to the
extent that, all or a portion of the guarantee of such Loan Party of, or the
grant by such Loan Party of a security interest to secure, such Hedging
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation, or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof). If a
Hedging Obligation arises under a master agreement governing more than one Swap,
such exclusion shall apply only to the portion of such Hedging Obligation that
is attributable to Swaps for which such guarantee or security interest is or
becomes illegal.

“Excluded Taxes” means, with respect to the Agent, any Lender, any Issuing Bank
or any other recipient of any payment to be made by or on account of any
obligation of the Company or any other Loan Party hereunder, (a) Taxes imposed
on or measured by net income (however denominated) franchise taxes and branch
profits taxes, in each case (i) imposed by the United States of America or
Canada, or any political subdivision thereof, or by the jurisdiction or any
political subdivision thereof under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, or (ii) that are
Other Connection Taxes, (b) other than in the case of an assignee pursuant to a
request by the Borrower Agent under Section 2.19(b), any U.S. federal
withholding tax that is imposed on amounts payable to a Lender at the time such
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Lender’s failure to comply with Section 2.17(e) or (f),
as applicable, except to the extent that such Lender (or its assignor, if any)
was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Company or any other Loan
Party with respect to such withholding tax pursuant to Section 2.17(a), and
(c) any withholding tax that is imposed under FATCA.

“Existing Class” means each Class of Existing Revolving Commitments.

“Existing Credit Agreement” has the meaning assigned to such term in the
recitals to this Agreement.

“Existing Letter of Credit” means any letter of credit previously issued for the
account of the Company or any other Loan Party by a Lender or an Affiliate of a
Lender that is (a) outstanding on the Effective Date and (b) listed on Schedule
1.01(a).

“Existing Revolving Commitments” has the meaning assigned to such term in
Section 2.27(a).

“Existing Revolving Loans” has the meaning assigned to such term in
Section 2.27(a).

“Existing Subordination Agreements” means the B/F Subordination Agreement, the
Pirelli Subordination Agreement and the Cooper Subordination Agreement.

 

29



--------------------------------------------------------------------------------

“Existing Subordinated Vendors” means Bridgestone/Firestone, Cooper Tire &
Rubber Company and Pirelli Tire LLC.

“Extended Canadian Loans/Commitments” means Extended Canadian Revolving Loans
and/or Extended Canadian Revolving Commitments.

“Extended Canadian Revolving Commitments” has the meaning assigned to such term
in Section 2.27(a).

“Extended Canadian Revolving Loans” has the meaning assigned to such term in
Section 2.27(a).

“Extended Loans/Commitments” means Extended Revolving Loans and/or Extended
Revolving Commitments.

“Extended Revolving Commitments” has the meaning assigned to such term in
Section 2.27(a).

“Extended Revolving Loans” has the meaning assigned to such term in
Section 2.27(a).

“Extended U.S. Loans/Commitments” means Extended U.S. Revolving Loans and/or
Extended U.S. Revolving Commitments.

“Extended U.S. Revolving Commitments” has the meaning assigned to such term in
Section 2.27(a).

“Extended U.S. Revolving Loans” has the meaning assigned to such term in
Section 2.27(a).

“Extending Lender” has the meaning assigned to such term in Section 2.27(b).

“Extension Agreement” has the meaning assigned to such term in Section 2.27(c).

“Extension Election” has the meaning assigned to such term in Section 2.27(b).

“Extension Request” shall mean Revolving Extension Requests.

“Extension Series” shall mean all Extended Revolving Commitments that are
established pursuant to the same Extension Agreement (or any subsequent
Extension Agreement to the extent such Extension Agreement expressly provides
that Extended Revolving Commitments provided for therein are intended to be a
part of any previously established Extension Series) and that provide for the
same interest margins and extension fees.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, (a) the weighted average of interest rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers on the applicable Business Day (or on
the preceding Business Day, if the applicable day is not a Business Day), as
published by the Federal Reserve Bank of New York on the next Business Day;

 

30



--------------------------------------------------------------------------------

or (b) if no such rate is published on the next Business Day, the average rate
(rounded up, if necessary, to the nearest 1/8 of 1%) charged to the Agent on the
applicable day on such transactions, as determined by the Agent.

“Fee Letter” means the amended and restated fee letter, dated, as of
November 16, 2012,2012 between the Agent, the Company and certain other parties
thereto and any other fee letter entered into theretofore or thereafter among
the Agent, the Company and any other party or parties thereto.

“Financial Officer” means the chief financial officer, treasurer or controller
of the Company.

“First Amendment” shall mean the First Amendment to this Agreement, dated as of
the First Amendment Effective Date among the Borrowers, Holdings, Tire
Wholesalers, Inc., the Lenders party thereto and the Agent.

“First Amendment Effective Date” shall mean March 22, 2013.

“First Priority Lien” means any Lien on any asset of any U.S. Loan Party that is
granted under the Senior Secured Notes Security Documents and that, pursuant and
subject to the provisions of the Intercreditor Agreement, is senior in priority
to the Liens of the Agent on the U.S. Collateral.

“Fixed Charges” means, with reference to any period, without duplication, the
sum of (a) Interest Expense actually paid in cash for such period, plus (b) the
aggregate amount of scheduled principal payments in respect of long-term
Consolidated Total Indebtedness of the Company and the Subsidiaries made during
such period (other than payments made by the Company or any Subsidiary to the
Company or a Subsidiary, and payment on the Tranche B Maturity Date of the
Tranche B Loans) plus (c) any payments on account of Disqualified Equity
Interests or preferred Equity Interests (whether in the nature of dividends,
redemption, repurchase or otherwise) required to be made in such period, all
calculated for such period for the Company and its Subsidiaries on a
consolidated basis.

“Fixed Charge Coverage Ratio” means, at any date of determination, the ratio of:

(i)(A) EBITDA of the Company and its Subsidiaries for the most recent Test
Period ended on or prior to such date of determination plus (B) only for
purposes of the calculation of the Fixed Charge Coverage Ratio under, and as
provided in, Section 7.02, Permitted Cure Securities minus (C) taxes based on
income, profits or capital, including federal, foreign, state, franchise, excise
and similar taxes (including in respect of repatriated funds), net of cash
refunds received, of the Company and its Subsidiaries paid in cash during such
Test Period minus (D) Unfinanced Capital Expenditures made by the Company and
its Subsidiaries during such Test Period, to

(ii) Fixed Charges payable by the Company and its Subsidiaries in cash during
such Test Period;

In calculating the Fixed Charge Coverage Ratio in connection with the making of
any Specified Payment (other than with regard to investments in Domestic
Subsidiaries (whether Restricted or Unrestricted), U.S. domestic-organized joint
ventures and other U.S. domestic investments, in each case under
Section 6.04(w)) at any time when Excess Availability on a Pro Forma Basis is
less than 35% of the lesser of (A) the aggregateTranche A Revolving Commitments
and (B) the Aggregate Borrowing Base, the amount of Fixed Charges included in
clause (ii) above shall include, without duplication of any payments already
constituting Fixed Charges, the amount of such Specified Payment actually made
on

 

31



--------------------------------------------------------------------------------

such date of determination; provided that notwithstanding the foregoing, for
purposes of this definition of “Fixed Charge Coverage Ratio”, the Canadian
Revolving Commitments in effect on the First Amendment Effective Date in excess
of those available immediately prior to the First Amendment Effective Date shall
not be included in any calculation of the Canadian Revolving Commitments or the
Tranche A Revolving Commitments until the Tranche B Effective Date.

For purposes of calculating the Fixed Charge Coverage Ratio for any period
ending prior to the first anniversary of the Effective Date, Interest Expense
shall be an amount equal to actual Interest Expense from the Effective Date
through the date of determination multiplied by a fraction the numerator of
which is 365 and the denominator of which is the number of days from the
Effective Date through the date of determination.

“Floating Rate Loan” means an ABR Loan, a Canadian Prime Rate Loan or a Canadian
Base Rate Loan.

“Foreign Lender” means (a) in respect of a U.S. Borrower, a Lender that is not a
“United States person” within the meaning of Section 7701(a)(30) of the Code,
and (b) in respect of a Canadian Borrower, a Lender that is a “non-resident
person” for purposes of the ITA.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Foreign Subsidiary Borrowing Base” means, as of any date, an amount equal to
the sum of (a) 85% of the aggregate book value of all accounts receivable of the
applicable Foreign Subsidiary or Subsidiaries (other than the Canadian Loan
Parties) and (b) 70% of the aggregate book value of all inventory owned by the
applicable Foreign Subsidiary or Subsidiaries (other than the Canadian Loan
Parties).

“Foreign Subsidiary Total Assets” means the total assets of the Foreign
Subsidiary or Subsidiaries that are not Loan Parties, as determined in
accordance with GAAP in good faith by the Company, without intercompany
eliminations between such Foreign Subsidiaries and the Company and its other
Subsidiaries.

“Funding Account” has the meaning assigned to such term in Section 4.01(g).

“GAAP” means generally accepted accounting principles in the United States of
America in effect and applicable to that accounting period in respect of which
reference to GAAP is being made, subject to the provisions of Section 1.04.

“Governmental Authority” means the government of the United States of America,
Canada, any other nation or any political subdivision thereof, whether state,
provincial, territorial, municipal or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.

“Guarantee” of or by any Person (the “Guarantor”) means any obligation,
contingent or otherwise, of the Guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “Primary
Obligor”) in any manner, whether directly or indirectly, and including any
obligation of the Guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain

 

32



--------------------------------------------------------------------------------

working capital, equity capital or any other financial statement condition or
liquidity of the Primary Obligor so as to enable the Primary Obligor to pay such
Indebtedness or (d) as an account party in respect of any letter of credit or
letter of guaranty issued to support such Indebtedness; provided that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business, or customary and reasonable indemnity obligations
in effect on the Effective Date or entered into in connection with any
acquisition or disposition of assets permitted under this Agreement (other than
such obligations with respect to Indebtedness). The amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Obligation” has the meaning assigned to such term in the definition of
“Excluded Swap Obligation”.

“Holdings” has the meaning assigned to such term in the preamble to this
Agreement.

“Immaterial Subsidiary” means, at any date of determination, any Subsidiary
designated as such in writing by the Company to the Agent and that
(a) contributed 5.0% or less of EBITDA for the Test Period most recently ended
prior to such date of determination and (b) had consolidated assets representing
5.0% or less of the Total Assets of the Company and the Subsidiaries on the last
day of the Test Period most recently ended prior to such date of determination.
The Immaterial Subsidiaries as of the Effective Date are listed on Schedule
1.01(b).

“Immediate Family Members” means with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, qualified domestic partner,
sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law (including
adoptive relationships) and any trust, partnership or other bona fide
estate-planning vehicle the only beneficiaries of which are any of the foregoing
individuals or any private foundation or fund that is controlled by any of the
foregoing individuals or any donor-advised fund of which any such individual is
the donor.

“Indebtedness” of any Person means (in each case, whether such obligation is
with full or limited recourse), without duplication, (a) any obligation of such
Person for borrowed money, (b) any obligation of such Person evidenced by a
bond, debenture, note or other similar instrument, (c) any obligation of such
Person to pay the deferred purchase price of property or services, except
(i) accrued expenses and trade accounts payable that arise in the ordinary
course of business and (ii) any earn-out obligation until such obligation
becomes a liability on the balance sheet of such Person in accordance with GAAP,
(d) all Capital Lease Obligations of such Person, (e) all obligations of such
Person in respect of Disqualified Equity Interests, (f) any obligation of such
Person (whether or not contingent) to any other Person in respect of a letter of
credit or other Guarantee issued by such other Person, (g) any Swap Obligation,
except that if any Swap Agreement relating to such Swap Obligation provides for
the netting of amounts payable by and to such Person thereunder or if any such
agreement provides for the simultaneous payment of amounts by and to such
Person, then in each such case, the amount of such obligation shall be the net
amount thereof, (h) any Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) a Lien on any asset of such Person (provided that the amount of
such Indebtedness shall be the lesser of the fair market

 

33



--------------------------------------------------------------------------------

value of such asset at the date of determination determined by such Person in
good faith and the amount of such Indebtedness of others so secured) and (i) any
Indebtedness of others Guaranteed by such Person. For all purposes hereof, the
Indebtedness of any Person shall exclude purchase price holdbacks arising in the
ordinary course of business in respect of a portion of the purchase price of an
asset to satisfy warranties or other unperformed obligations of the seller of
such asset (other than earn-out obligations).

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Information” has the meaning assigned to such term in Section 3.11(a).

“Initial Canadian Borrower” has the meaning assigned to such term in the
preamble to this Agreement.

“Insolvent” with respect to any Multiemployer Plan, means the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.

“Instrument” shall have the meaning assigned to such term in Article 9 of the
UCC or the PPSA, as applicable.

“Intercompany Note” means the Intercompany Subordinated Note, dated as of
May 28, 2010, substantially in the form of Exhibit J hereto executed by
Holdings, the Company and each other Subsidiary of Borrowers.

“Intercreditor Agreement” means the Lien Subordination and Intercreditor
Agreement, dated as of May 28, 2010, among Holdings, the Company, the
Subsidiaries party from time to time thereto, the Agent and the Noteholder
Collateral Agent.

“Interest Election Request” means a request by the Borrower Agent to convert or
continue a Borrowing in accordance with Section 2.08.

“Interest Expense” means, with respect to any period, without duplication, the
sum of:

(1) consolidated interest expense of the Company and its Restricted Subsidiaries
for such period with respect to all outstanding Indebtedness of the Company and
its Subsidiaries, to the extent such expense was deducted (and not added back)
in computing Net Income (including (a) all commissions, discounts and other fees
and charges owed with respect to letters of credit or bankers’ acceptances
during such period, (b) non-cash interest payments (but excluding any non-cash
interest expense attributable to the movement in the mark to market valuation of
Swap Agreements or other Derivative Transactions pursuant to GAAP or Statement
of Financial Accounting Standards No. 133), (c) the interest component of
Capital Lease Obligations and (d) net payments, if any, made (less net payments,
if any, received) pursuant to obligations under interest rate Swap Agreements
with respect to Indebtedness, and excluding (i) accretion or accrual of
discounted liabilities not constituting Indebtedness, (ii) any expense resulting
from the discounting of any Indebtedness in connection with the application of
recapitalization accounting or, if applicable, purchase accounting, (iii) all
additional interest or liquidated damages then owing pursuant to any
registration rights agreement and any comparable “additional interest” or
liquidated damages with respect to other securities designed to compensate the
holders thereof for a failure to publicly register such securities,
(iv) amortization of deferred financing fees, debt issuance costs, commissions,
fees and expenses and amortization of original issue discount resulting from the
issuance of Indebtedness at less than par, (v) any expensing of commitment and
other financing fees, (vi) any interest in respect of items excluded from
Indebtedness in the proviso to the definition thereof, (vii) any one-time costs
associated with breakage in respect of Swap Agreements for interest rates and
(viii) penalties and interest relating to taxes); plus

 

34



--------------------------------------------------------------------------------

(2) consolidated capitalized interest of the Company and its Subsidiaries for
such period, whether paid or accrued; less

(3) interest income for such period.

For purposes of this definition, (x) interest on a Capital Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capital Lease Obligation in
accordance with GAAP and (y) the Interest Expense of any Person accrued prior to
the date it becomes a Subsidiary of the Company or is merged into or
consolidated with the Company or any of its Subsidiaries shall be excluded.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
U.S. Swingline Loan), the first calendar day of each January, April, July and
October and the Maturity Date, (b) with respect to any Canadian Prime Rate Loan
or any Canadian Base Rate Loan (other than a Canadian Swingline Loan), the first
Business Day of each January, April, July and October and the Maturity Date,
(c) with respect to any Interest Period Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of an Interest Period Loan with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
(or, with respect to any Canadian BA Rate Loan, if such day is not a Business
Day, the next succeeding Business Day), (d) with respect to any U.S. Swingline
Loan, the first calendar day of each January, April, July and October and the
Maturity Date, and (e) with respect to any Canadian Swingline Loan, the first
Business Day of each January, April, July and October and the Maturity Date.

“Interest Period” means (a) with respect to any Interest Period Loan, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, to the extent available to and agreed to by each Lender, nine or twelve
months) thereafter, as the Borrower Agent may elect; provided that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interest Period Loan” means a LIBOR Rate Loan or a Canadian BA Rate Loan.

“Inventory” means “Inventory,” as defined in the U.S. Security Agreement (or,
with respect to any inventory of a Canadian Loan Party, “Inventory” as defined
in the PPSA).

“Investment Grade Securities” means (a) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof (other than Permitted Investments), (b) debt securities
or debt instruments with a rating of BBB- or higher by S&P or Baa3 by Moody’s or
the equivalent of such rating by such rating organization, or if no rating of
S&P’s or Moody’s then exists, the equivalent of such rating by any other
nationally recognized securities rating agency, but excluding any debt
securities or instruments constituting loans or advances among the Borrowers and

 

35



--------------------------------------------------------------------------------

their Subsidiaries and (c) investments in any fund that invests exclusively in
investments of the type described in clauses (a) and (b) which fund may also
hold immaterial amounts of cash pending investment and/or distribution.

“IRS” has the meaning assigned to such term in Section 2.17(e).

“Issuing Bank” means each of Bank of America, N.A. and any other Revolving
Lender which at the request of the Borrower Agent and after notice to the Agent
agrees to become an Issuing Bank and, solely with respect to any Existing Letter
of Credit (and any amendment, renewal or extension thereof in accordance with
this Agreement), the Revolving Lender or Affiliate of a Revolving Lender that
issued such Existing Letter of Credit. Each Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate or branch with respect to Letters of Credit issued by such Affiliate
or branch.

“ITA” means the Income Tax Act (Canada) and the regulations promulgated
thereunder.

“Joinder Agreement” has the meaning assigned to such term in Section 5.11.

“Joint Lead Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Wells Fargo Capital Finance, LLC, and SunTrust Robinson Humphrey, Inc.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“LC Disbursement” means a U.S. LC Disbursement or a Canadian LC Disbursement.

“LC Exposure” means the sum of the U.S. LC Exposure and the Dollar Equivalent
Amount of Canadian LC Exposure.

“Lease Expense” means, for any period, all rental expenses of the Company and
its Subsidiaries during such period under operating leases for real or personal
property (including in connection with Sale and Lease-Back Transactions), but
excluding real estate taxes, insurance costs and common area maintenance charges
and net of sublease income; provided that Lease Expense shall not include
(a) obligations under vehicle leases entered into in the ordinary course of
business, (b) all such rental expenses associated with assets acquired pursuant
to the Transactions and pursuant to an acquisition (including a Permitted
Acquisition) to the extent that such rental expenses relate to operating leases
(i) in effect at the time of (and immediately prior to) such acquisition and
(ii) related to periods prior to such acquisition, (c) Capital Lease
Obligations, all as determined on a consolidated basis in accordance with GAAP
and (d) the effects from applying purchase accounting.

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.

“Letter of Credit” means any standby or commercial letter of credit issued (or,
in the case of an Existing Letter of Credit, deemed to be issued) pursuant to
this Agreement.

“Letter of Credit Request” has the meaning assigned to such term in
Section 2.06(b).

“LIBOR Rate” means, with respect to any Interest Period, the per annum rate of
interest (rounded up, if necessary, to the nearest 1/8th of 1%), determined by
the Agent at approximately 11:00 a.m.

 

36



--------------------------------------------------------------------------------

(London time) two Business Days prior to commencement of such Interest Period,
for a term comparable to such Interest Period, equal to (a) the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source designated by the Agent); or (b) if BBA LIBOR is
not available for any reason, the interest rate at which Dollar deposits in the
approximate amount of the LIBOR Rate Loan would be offered by the Agent’s London
branch to major banks in the London interbank Eurodollar market.

“LIBOR Rate Loan” means a Revolving Loan (including a Tranche B Loan), or
portion thereof, funded in Dollars and bearing interest calculated by reference
to the Adjusted LIBOR Rate.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, deemed, statutory or constructive trust, assignment by
way of security, encumbrance, charge or security interest in, on or of such
asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, trust receipt, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities; provided that in no event shall an operating lease be deemed to be a
Lien.

“Liquidity Event” means the determination by the Agent that (a) Excess
Availability is less than the greater of (1) 10.0% of the lesser of (A) the
aggregate Tranche A Revolving Commitments and (B) the Aggregate Borrowing Base
and (2) $30,000,000, in either case for a period of five consecutive Business
Days, or (b) an Event of Default has occurred; provided that the Agent has
notified the Borrower Agent of either thereof; provided further that
notwithstanding the foregoing, for purposes of this definition of “Liquidity
Event”, the Canadian Revolving Commitments in effect on the First Amendment
Effective Date in excess of those available immediately prior to the First
Amendment Effective Date shall not be included in any calculation of the
Canadian Revolving Commitments or the Tranche A Revolving Commitments until the
Tranche B Effective Date. The occurrence of a Liquidity Event shall be deemed
continuing (i) until such date as such Event of Default shall no longer be
continuing and (ii) until such date as Excess Availability exceeds such amount
for thirty (30) consecutive days, in which event a Liquidity Event shall no
longer be deemed to be continuing.

“Loan Account” has the meaning assigned to such term in Section 2.26.

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
the Agreement, the Fee Letter, any Letters of Credit or Letter of Credit
applications, the Collateral Documents, the Perfection Certificates, and the
Intercreditor Agreement.

“Loan Guarantor” means each Canadian Obligations Guarantor and each U.S.
Guarantor.

“Loan Guaranty” means Article X of this Agreement.

“Loan Parties” means the U.S. Loan Parties and the Canadian Loan Parties.

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Revolving Loans (including Tranche B Loans), Swingline
Loans, Protective Advances, and Extended Revolving Loans.

“Management Services Agreements” means, collectively, (a) the transaction and
monitoring fee letter agreement among the Company and the Sponsor dated as of
May 28, 2010, pursuant to which the Sponsor agrees to provide certain advisory
services to TopCo, Holdings and the Company in exchange for certain fees and
(b) the indemnification agreement among TopCo, Holdings, the Company and the
Sponsor dated as of May 28, 2010.

 

37



--------------------------------------------------------------------------------

“Management Stockholders” means the management officers or employees of the
Company or its Subsidiaries who are investors in Holdings, TopCo or any direct
or indirect parent thereof.

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Company and the Subsidiaries,
taken as a whole, (b) the ability of the Company and the other Loan Parties
(taken as a whole) to perform their obligations under the Loan Documents or
(c) the rights of, or remedies available to the Agent, the Issuing Banks or the
Lenders under, the Loan Documents.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of Holdings, the Company and its Subsidiaries in an aggregate principal
amount exceeding $25,000,000. For purposes of determining Material Indebtedness,
the “obligations” of Holdings, the Company or any Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that Holdings, the Company or such Subsidiary would
be required to pay if such Swap Agreement were terminated at such time.

“Material Subsidiary” means each Subsidiary (including the Initial Canadian
Borrower and subsequently the Amalgamated CompanyTrican and RTD), other than an
Immaterial Subsidiary.

“Maturity Date” means (a) in the case of the Tranche A Revolving Commitments,
November 16, 2017, or any earlier date on which thesuch Tranche A Revolving
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof; provided that if, on March 1, 2017, either (i) more than $50,000,000 in
aggregate principal amount of Senior Secured Notes remain outstanding the
scheduled final maturity date of which is earlier than 91 days after
November 16, 2017 or (ii) if any principal amount of Senior Secured Notes
remains outstanding the scheduled maturity date of which is earlier than 91 days
after November 16, 2017 and Excess Availability, calculated on a Pro Forma
Basis, is less than 12.5% of the aggregate of the Tranche A Revolving
Commitments, then the Maturity Date for the Tranche A Revolving Commitments
shall be March 1, 2017, and (b) in the case of any Extension Series of Extended
Revolving Commitments, the maturity date related thereto.

“Maximum Liability” has the meaning assigned to such term in Section 10.08.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Mortgaged Properties” means, initially, the owned real properties of the Loan
Parties specified on Schedule 1.01(c), and shall include each other parcel of
real property and improvements thereto with respect to which a Mortgage is
granted pursuant to Section 5.11.

“Mortgages” means any mortgage, deed of trust, deed of immovable hypothec or
other agreement entered into by the owner of a Mortgaged Property and the Agent,
which conveys or evidences a Lien in favor of the Agent, for the benefit of the
Secured Parties, on such Mortgaged Property, substantially in the form of
Exhibit I with respect to real property located in the United States (with such
changes thereto as may be necessary to account for local law matters) or
otherwise in such form as agreed

 

38



--------------------------------------------------------------------------------

between the Company and the Agent, to secure the U.S. Obligations or the
Canadian Obligations; provided that to the extent any real property located in
Canada is required to become Mortgaged Property hereunder, such property will be
pursuant to a Mortgage to be agreed reasonably satisfactory to the Agent and
Company.

“Multiemployer Plan” means a multiemployer plan as defined in Section 3(37) or
4001(a)(3) of ERISA in respect of which a Borrower or any ERISA Affiliate is an
“employer” (as defined in Section 3(5) of ERISA).

“Net Cash Proceeds” means, with respect to any sale, transfer or other
disposition of assets, any Recovery Event, any incurrence or issuance of
Indebtedness or any issuance of Equity Interests (each, a “Proceeds Event”),
(a) the gross cash proceeds (including payments from time to time in respect of
installment obligations, if applicable) received by or on behalf of Holdings,
the Company or any of the Subsidiaries in respect of such Proceeds Event, less
(b) the sum of:

(i) the amount, if any, of all taxes paid or estimated to be payable by
Holdings, the Company or any of the Subsidiaries in connection with such
Proceeds Event (including withholding taxes imposed on the repatriation of any
such proceeds),

(ii) the amount of any reasonable reserve established in accordance with GAAP
against any liabilities (other than any taxes deducted pursuant to clause
(i) above) (x) associated with the assets that are the subject of such Proceeds
Event and (y) retained by Holdings, the Company or any of the Subsidiaries
including any pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations associated with such transaction; provided that the amount of any
subsequent reduction of such reserve (other than in connection with a payment in
respect of any such liability) shall be deemed to be Net Cash Proceeds of such
Proceeds Event occurring on the date of such reduction,

(iii) in the case of any Proceeds Event constituting a sale, transfer or
disposition of assets or a Recovery Event by any non-wholly owned Subsidiary,
the pro rata portion of the net cash proceeds thereof (calculated without regard
to this clause (iii)) attributable to minority interests and not available for
distribution to or for the account of the Company or a wholly-owned Subsidiary
as a result thereof, and

(iv) reasonable and customary fees, commissions, expenses (including attorney’s
fees, investment banking fees, survey costs, title insurance premiums and
recording charges, transfer taxes, deed or mortgage recording taxes and other
customary expenses and brokerage, consultant and other customary fees), issuance
costs, discounts and other costs paid by Holdings, the Company or any of the
Subsidiaries, as applicable, in connection with such Proceeds Event (other than
those payable to Holdings, the Company or any Subsidiary), in each case only to
the extent not already deducted in arriving at the amount referred to in clause
(a) above.

“Net Income” means, for any period, the consolidated net income (or loss) of the
Company and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided, however, that, without duplication,

(a) the cumulative effect of a change in accounting principles (effected either
through cumulative effect adjustment or a retroactive application, in each case,
in accordance with GAAP) and changes as a result of the adoption or modification
of accounting policies during such period shall be excluded;

 

39



--------------------------------------------------------------------------------

(b) any net after-tax effect of gains or losses attributable to asset
dispositions or abandonments (including any disposal of abandoned or
discontinued operations) or the sale or other disposition of any Equity
Interests of any Person other than in the ordinary course of business as
determined in good faith by the Company shall be excluded;

(c) the Net Income for such period of any Person that is not a Subsidiary or is
an Unrestricted Subsidiary or that is accounted for by the equity method of
accounting, shall be excluded; provided that Net Income of the Company shall be
increased by the amount of dividends or distributions or other payments that are
actually paid in cash or Permitted Investments (or to the extent converted into
cash or Permitted Investments) to the Company or a Subsidiary thereof in respect
of such period and the net losses of any such Person shall only be included to
the extent funded with cash from the Company or any Subsidiary;

(d) effects of adjustments (including the effects of such adjustments pushed
down to the Company and its Subsidiaries) in the inventory, property and
equipment, software, goodwill, other intangible assets, in-process research and
development, deferred revenue, debt line items and other noncash charges in the
Company’s consolidated financial statements pursuant to GAAP resulting from the
application of recapitalization accounting or, if applicable, purchase
accounting in relation to the Transactions or any consummated acquisition or the
amortization or write-off of any amounts thereof, net of taxes, shall be
excluded,

(e) any after-tax effect of income (loss) from the early extinguishment of
Indebtedness or Swap Obligations or other Derivative Transactions shall be
excluded;

(f) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP shall be excluded;

(g) any non-cash compensation charge or expense, including any such charge or
expense arising from the grants of stock appreciation or similar rights, stock
options, restricted stock or other rights or equity incentive programs shall be
excluded, and any cash charges associated with the rollover, acceleration, or
payout of Equity Interests by management of the Company or any of its direct or
indirect parent companies in connection with the Transactions, shall be
excluded;

(h) any fees, expenses or charges incurred during such period, or any
amortization thereof for such period, in connection with any acquisition, sale
or disposition, recapitalization, investment, issuance, incurrence or repayment
of Indebtedness, issuance of Equity Interests, refinancing transaction or
amendment or modification of any debt instrument (in each case, including any
such transaction consummated prior to the Effective Date and any such
transaction undertaken but not completed) and any charges or non-recurring
merger costs incurred during such period as a result of any such transaction, in
each case, whether or not successful, shall be excluded;

(i) accruals and reserves that are established or adjusted within twelve months
after the Effective Date that are so required to be established or adjusted as a
result of the Transactions (or within twelve months after the closing of any
acquisition that are so required to be established as a result of such
acquisition) in accordance with GAAP shall be excluded;

 

40



--------------------------------------------------------------------------------

(j) any expenses, charges or losses that are covered by indemnification or other
reimbursement provisions in connection with any investment, acquisition or any
sale, conveyance, transfer or other disposition of assets permitted under this
Agreement, to the extent actually reimbursed, or, so long as the Company has
made a determination that a reasonable basis exists for indemnification or
reimbursement and only to the extent that such amount is (i) not denied by the
applicable carrier (without any right of appeal thereof) within 180 days and
(ii) in fact indemnified or reimbursed within 365 days of such determination
(with a deduction in the applicable future period for any amount so added back
to the extent not so indemnified or reimbursed within such 365 days), shall be
excluded;

(k) to the extent covered by insurance and actually reimbursed, or, so long as
the Company has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is in fact reimbursed within 365 days of the date of such
determination (with a deduction in the applicable future period for any amount
so added back to the extent not so reimbursed within such 365 day period),
expenses, charges or losses with respect to liability or casualty events or
business interruption shall be excluded;

(l) any net unrealized gain or loss (after any offset) resulting in such period
from Swap Obligations or other Derivative Transactions and the application of
Accounting Standards Codification 815 shall be excluded;

(m) any net unrealized gain or loss (after any offset) resulting in such period
from currency translation and transaction gains or losses including those
related to currency remeasurements of Indebtedness (including any net loss or
gain resulting from Swap Obligations for currency exchange risk) and any other
monetary assets and liabilities shall be excluded; and

(n) effects of adjustments to accruals and reserves during a prior period
relating to any change in the methodology of calculating reserves for returns,
rebates and other chargebacks (including government program rebates) shall be
excluded.

In addition, to the extent not already included in the Net Income of the Company
and its Subsidiaries, notwithstanding anything to the contrary in the foregoing,
Net Income shall include the amount of proceeds received from business
interruption insurance and reimbursements of any expenses and charges that are
covered by indemnification or other reimbursement provisions in connection with
any investment or any sale, conveyance, transfer or other disposition of assets
permitted under this Agreement.

“Net Orderly Liquidation Value” means, with respect to Inventory of any Person,
the orderly liquidation value thereof, net of all costs of liquidation thereof,
as based upon the most recent Inventory appraisal conducted in accordance with
this Agreement and expressed as a percentage of Cost of such Inventory.

“Non-Cash Charges” mean (a) any impairment charge or asset write-off or
write-down of intangible assets (including goodwill), long-lived assets, and
investments in debt and equity securities pursuant to GAAP, (b) all losses from
investments recorded using the equity method, (c) all Non-Cash Compensation
Expenses, (d) the non-cash impact of purchase accounting, (e) the non-cash
impact of accounting changes or restatements and (f) other non-cash charges
(provided that, in each case, that if any non-cash charges represent an accrual
or reserve for potential cash items in any future period, the cash payment in
respect thereof in such future period shall be subtracted from EBITDA to such
extent, and excluding amortization of a prepaid cash item that was paid in a
prior period).

 

41



--------------------------------------------------------------------------------

“Non-Cash Compensation Expense” means any non-cash expenses and costs that
result from the issuance of stock-based awards, partnership interest-based
awards and similar incentive-based compensation awards or arrangements.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(e).

“Non-Ordinary Course Asset Disposition” mean any sale, transfer or other
disposition by one or more Loan Parties of Borrowing Base Assets with a Value in
an aggregate amount in excess of the Dollar Equivalent Amount of $10,000,000.

“Noteholder Collateral Agent” has the meaning assigned to such term in the
Intercreditor Agreement.

“Noteholder First Lien Collateral” has the meaning assigned to such term in the
Intercreditor Agreement.

“Obligated Party” has the meaning assigned to such term in Section 10.02.

“Obligations” mean, collectively, the U.S. Obligations and the Canadian
Obligations.

“Other Connection Taxes” means, with respect to the Agent, any Lender, any
Issuing Bank or any other recipient of any payment to be made by or on account
of any obligation of the Company or any other Loan Party hereunder, Taxes that
are imposed as a result of a present or former connection between such recipient
and the jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Information” has the meaning assigned to such term in Section 3.11(b).

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document except any
such Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.19).

“Overadvance” means (a) with respect to the U.S. Borrowing Base, a U.S.
Overadvance and (b) with respect to the Canadian Borrowing Base, a Canadian
Overadvance.

“Overadvance Condition” means (a) with respect to the U.S. Borrowing Base, a
U.S. Overadvance Condition and (b) with respect to the Canadian Borrowing Base,
a Canadian Overadvance Condition.

“Overadvance Loan” means (a) with respect to the U.S. Borrowers, a U.S.
Overadvance Loan, and (b) with respect to a Canadian Borrower, a Canadian
Overadvance Loan.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

 

42



--------------------------------------------------------------------------------

“PATRIOT ACTAct” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, 115 Stat. 272 (2001).

“Payment Conditions” means, at any time of determination with respect to any
Specified Payment, as of the date of such Specified Payment and after giving
effect thereto, that (a) no Event of Default exists or has occurred and is
continuing, (b) if the amount of any such Specified Payment exceeds $5,000,000,
Excess Availability shall be not less than 12.5% of the lesser of (i) the
Tranche A Revolving Commitments and (ii) the Aggregate Borrowing Base
immediately after giving effect to the making of such Specified Payment and,
with respect to Specified Payments under Sections 6.08(a)(x) and 6.08(b)(vi),
Excess Availability (after giving Pro Forma Effect to such Specified Payment as
of such date and during the thirty (30) consecutive day period immediately
preceding the making of such Specified Payment) shall not have been less than
12.5% of the lesser of (i) the Tranche A Revolving Commitments and (ii) the
Aggregate Borrowing Base, and (c) the Fixed Charge Coverage Ratio as of the end
of the most recently ended Test Period prior to the making of such Specified
Payment (after giving Pro Forma Effect to such Specified Payment as if such
Specified Payment had been made as of the first day of such Test Period) shall
be equal to or greater than 1.00 to 1.00,1.00; provided that, satisfaction of
this clause (c) shall not be required with respect to any Specified Payment when
Excess Availability (after giving Pro Forma Effect to such Specified Payment as
of such date and during the thirty (30) consecutive day period immediately
preceding the making of such Specified Payment) shall not have been less than
20.0% of the lesser of (i) the Tranche A Revolving Commitments and (ii) the
Aggregate Borrowing Base; provided that notwithstanding the foregoing, for
purposes of this definition of “Payment Conditions”, the Canadian Revolving
Commitments in effect on the First Amendment Effective Date in excess of those
available immediately prior to the First Amendment Effective Date shall not be
included in any calculation of the Canadian Revolving Commitments or the Tranche
A Revolving Commitments until the Tranche B Effective Date.

“PBA” means the Pension Benefits Act (Ontario) or similar legislation of any
other Canadian federal or provincial jurisdiction, and the regulations
promulgated thereunder applicable to a Canadian Pension Plan.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pension Event” means solely with respect to Canadian Pension Plans (a) the
whole or partial withdrawal of a Canadian Loan Party or any of its Subsidiaries
from a Canadian Pension Plan during a plan year; or (b) the filing of a notice
of proposal to terminate in whole or in part a Canadian Pension Plan or the
treatment of a Canadian Pension Plan amendment as a termination or partial
termination; or (c) the issuance of a notice of proposal by any Governmental
Authority to terminate in whole or in part or have an administrator or like body
appointed to administer a Canadian Pension Plan; or (d) any other event or
condition which might constitute grounds for the termination of, winding up or
partial termination or winding up or the appointment of a trustee to administer,
any Canadian Pension Plan, to the extent any relevant Government Authority has
so notified a Canadian Loan Party, unless such grounds are being duly contested
by a Canadian Loan Party in good faith.

“Perfection Certificate” means, with respect to the U.S. Loan Parties, a
certificate in the form of Exhibit H to the Security Agreement or any other form
approved by the Agent and, with respect to the Canadian Loan Parties, a form
approved by the Agent.

“Permitted Acquisition” means the acquisition, by merger, amalgamation, or
otherwise, by the Company or any Subsidiary of assets or businesses of a Person
(including assets constituting a

 

43



--------------------------------------------------------------------------------

business unit, line of business or division of such Person) or of the Equity
Interests of a Person; provided that as of the date of such acquisition and
after giving effect thereto, (i) no Event of Default shall exist or have
occurred and be continuing or would result therefrom after giving Pro Forma
Effect thereto; (ii) the acquired assets, division or Person are in the same or
generally related line of business as that conducted by the Company and the
Subsidiaries during the then current and most recent fiscal year or businesses
reasonably related or ancillary thereto; (iii) in the event that the purchase
price of the proposed acquisition is greater than $15,000,000, after giving
effect to such Permitted Acquisition, Excess Availability shall not be less than
10.0% of the lesser of (x) the Tranche A Revolving Commitments and (y) the
Aggregate Borrowing Base as calculated after giving Pro Forma Effect to such
Permitted Acquisition; provided that notwithstanding the foregoing, for purposes
of this definition of “Permitted Acquisition”, the Canadian Revolving
Commitments in effect on the First Amendment Effective Date in excess of those
available immediately prior to the First Amendment Effective Date shall not be
included in any calculation of the Canadian Revolving Commitments or the Tranche
A Revolving Commitments until the Tranche B Effective Date; provided, however,
that in no event shall the number of acquisitions involving a purchase price of
$15,000,000 or less exceed (two) 2 per fiscal year unless the Excess
Availability threshold of this clause (iii) is also met; (iv) the Fixed Charge
Coverage Ratio as of the end of the most recently ended Test Period prior to
such Permitted Acquisition (after giving Pro Forma Effect to such Permitted
Acquisition as if such Permitted Acquisition had been consummated as of the
first day of such Test Period) shall be equal to or greater than 1.01.00 to
1.0,1.00; provided that, satisfaction of this clause (iv) shall not be required
with respect to any Permitted Acquisition if Excess Availability (after giving
Pro Forma Effect to such Permitted Acquisition as of such date) is not less than
17.5% of the lesser of (i) the Tranche A Revolving Commitments and (ii) the
Aggregate Borrowing Base; and (v) the Company and the Subsidiaries shall comply,
and (if applicable) shall cause the acquired Person to comply, with the
applicable provisions of Section 5.11 and the Collateral Documents. For the
avoidance of doubt, pursuant to the terms of the First Amendment, the Agent and
Required Lenders have consented to the RTD Acquisition, which shall be deemed to
be a Permitted Acquisition for all purposes hereunder.

“Permitted Cure Security” means any Qualified Equity Interest of Holdings.

“Permitted Discretion” means the Agent’s commercially reasonable credit judgment
in establishing Reserves and exercised in good faith in accordance with
customary business practices for similar asset-based lending facilities, based
upon its consideration of any factor that it reasonably believes (i) could
materially adversely affect the quantity, quality, mix or value of Collateral
(including any applicable laws that may inhibit collection of a Receivable), the
enforceability or priority of the Agent’s Liens thereon, or the amount that the
Agent, the Lenders or the Issuing Banks could receive in liquidation of any
Collateral; (ii) that any collateral report or financial information delivered
by any Loan Party is incomplete, inaccurate or misleading in any material
respect; (iii) materially increases the likelihood of any Bankruptcy Proceeding
involving a Loan Party; or (iv) creates or could result in an Event of Default.
In exercising such judgment, the Agent may consider any factors that could
materially increase the credit risk of lending to the Borrowers on the security
of the Collateral.

“Permitted Encumbrances” means:

(a) Liens for taxes, assessments or other governmental charges not yet overdue
for a period of more than thirty (30) days or not yet payable or subject to
penalties for nonpayment or which are being contested in good faith by
appropriate actions diligently conducted, if adequate reserves with respect
thereto are maintained on the books of such Person in accordance with GAAP;

(b) Liens imposed by law, such as carriers’, warehousemen’s, materialmen’s,
repairmen’s and mechanics’ Liens, in each case for sums not yet overdue for a
period of more than thirty (30) days or being contested in good faith by
appropriate actions if adequate reserves with respect thereto are maintained on
the books of such Person in accordance with GAAP;

 

44



--------------------------------------------------------------------------------

(c) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 7.01(j) so long as such Liens are adequately bonded and
any appropriate legal proceedings that may have been duly initiated for the
review of such judgment have not been finally terminated or the period within
which such proceedings may be initiated has not expired or with respect to which
execution has been stayed; and

(d) Subordinated Vendor Liens;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Holders” means the Sponsors and Management Stockholders.

“Permitted Inventory Locations” means, with respect to any Loan Party, each
location listed on Schedule 1.01(d) for such Loan Party and from time to time
(a) with respect to any U.S. Loan Party, each other location within the United
States which the Company has notified the Agent is a location at which Inventory
of a U.S. Loan Party is maintained and (b) with respect to the Canadian Loan
Parties, each other location within a Canadian province or territory of which
the Company has notified the Agent is a location at which Inventory of a
Canadian Loan Party subject to Agent’s first priority perfected Lien (other than
Permitted Encumbrances) is maintained.

“Permitted Investments” means (a) marketable securities issued or directly and
unconditionally guaranteed as to interest and principal by the United States
government, the Canadian government or any agency of the United States
government or the Canadian government, in each case having maturities of not
more than 12 months from the date of acquisition thereof; (b) securities issued
by (i) any state of the United States of America or any political subdivision of
any such state or any public instrumentality thereof or any political
subdivision of any such state or any public instrumentality thereof; or (ii) any
province of Canada or any political subdivision of any such province or any
public instrumentality thereof or any political subdivision of any such province
or any public instrumentality thereof, in each case having maturities of not
more than 12 months from the date of acquisition thereof and, at the time of
acquisition, having an investment grade rating generally available from either
S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be rating such
obligations, then from another nationally recognized rating service);
(c) commercial paper issued by any Revolving Lender or any bank holding company
owning any Revolving Lender who is not a Defaulting Lender at the time of
acquisition thereof; (d) commercial paper maturing no more than 12 months after
the date of creation thereof and, at the time of acquisition, having a rating of
at least A-1 or P-1 from either S&P or Moody’s (or, if at any time neither S&P
nor Moody’s shall be rating such obligations, an equivalent rating from another
nationally recognized rating service); (e) domestic, Canadian and Eurodollar
certificates of deposit or bankers’ acceptances issued or accepted by any
Revolving Lender or by any commercial bank organized under the laws of the
United States of America or any state thereof or the District of Columbia or the
laws of Canada that is at least (i) “adequately capitalized” (as defined in the
regulations of its primary banking regulator) and (ii) has Tier 1 capital (as
defined in such regulations) of not less than $250,000,000, in each case
maturing within 12 months after issuance or acceptance thereof; (f) repurchase
agreements with a term of not more than 30 days for underlying securities of the
type described in clauses (a), (b) and (e) above entered into with any bank
meeting the qualifications specified in clause (e) above or securities dealers
of recognized national standing; (g) marketable short-term money market and
similar securities having a rating of at least A-1 or P-1 from either S&P or
Moody’s (or, if at any time neither S&P nor Moody’s shall be rating such
obligations, an equivalent rating from another nationally recognized rating
service); (h) shares of investment companies that are registered under the
Investment Company Act of

 

45



--------------------------------------------------------------------------------

1940 and invest solely in one or more of the types of securities described in
clauses (a) through (g) above; and (i) in the case of investments by any Foreign
Subsidiary or investments made in a country outside the United States of
America, other customarily utilized high-quality investments in the country
where such Foreign Subsidiary is located or in which such investment is made
that would customarily constitute “cash equivalents”.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Pirelli Subordination Agreement” means that certain Lien Subordination
Agreement dated January 13, 2003, between the Agent and Pirelli Tire LLC.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which a Borrower or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“PPSA” means the Personal Property Security Act (Ontario) and the regulations
promulgated thereunder, as amended from time to time, provided if validity,
perfection and effect of perfection and non-perfection of the Agent’s security
interest in or Lien on any Collateral of any Canadian Loan Party are governed by
the personal property security laws of any jurisdiction other than Ontario, PPSA
shall mean those personal property security laws (including the Civil Code of
Quebec) in such other jurisdiction for the purposes of the provisions hereof
relating to such validity, perfection, and effect of perfection and
non-perfection and for the definitions related to such provisions, as from time
to time in effect.

“Priority Payable Reserve” means reserves established in the Permitted
Discretion of the Agent for amounts secured by any Liens, choate or inchoate,
which rank or are capable of ranking in priority to the Agent’s Liens and/or for
amounts which may represent costs relating to the enforcement of the Agent’s
Liens including, without limitation, in the Permitted Discretion of the Agent,
any such amounts due and not paid for wages or vacation pay (including such
amounts protected by the Wage Earner Protection Program Act (Canada), amounts
due and not paid under any legislation relating to workers’ compensation or to
employment insurance, all amounts deducted or withheld and not paid and remitted
when due under the ITA, sales tax, goods and services tax, value added tax,
harmonized sales tax, excise tax, tax payable pursuant to Part IX of the Excise
Tax Act (Canada) or similar provincial legislation, government royalties,
amounts currently or past due and not paid for realty, municipal or similar
taxes (to the extent impacting personal or movable property), all amounts
currently or past due and not contributed, remitted or paid to any Plan or under
any Canadian Pension Plan, the PBA or any similar legislation and, with respect
to any Canadian Pension Plan that provides benefits on a defined benefit basis,
any Unfunded Pension Liability).

“Proceeds of Crime Act” means the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada) and the regulations promulgated thereunder.

“Pro Forma Adjustment” means, with respect to the Acquired EBITDA of the
applicable Pro Forma Entity or the EBITDA of the Company, in either case arising
from any Specified Transaction, the pro forma increase or decrease in such
Acquired EBITDA or such EBITDA, as the case may be, either (a) permitted to be
reflected in pro forma financial information under Rule 11.02 of Regulation S-X
under the Securities Act or (b) projected by the Company in good faith to result
from actions taken, committed to be taken or planned to be taken pursuant to a
factually supported plan entered into in connection with such Specified
Transaction prior to the time in which such Acquired EBITDA or such EBITDA is

 

46



--------------------------------------------------------------------------------

required to be calculated; provided that such cost savings referred to in this
clause (b) (x) are factually supportable and determined in good faith by the
Company, as certified to the Agent on a Pro Forma Adjustment Certificate, (y) do
not exceed the actual cost savings expected in good faith to be realized by the
Company during the Test Period commencing with the date as of which EBITDA is
being determined (as opposed to the annualized impact of such cost savings) and
(2) the aggregate amount of Pro Forma Adjustments shall not exceed for any Test
Period, when combined with the aggregate amount of restructuring charges,
accruals or reserves incurred under clause (a)(vi) of the definition of EBITDA
in such Test Period and the aggregate amount of cost savings added pursuant to
clause (a)(xii) of the definition of EBITDA in such Test Period, 25% of EBITDA
for any such Test Period ending on or prior to November 16, 2014, and 20% of
EBITDA for any Test Period thereafter (in each case, calculated without giving
effect to any adjustments made pursuant to such clause (a)(vi), such clause
(a)(xii) or such Pro Forma Adjustments).

“Pro Forma Adjustment Certificate” means any certificate of a Financial Officer
delivered pursuant to Section 5.01(l) or setting forth the information described
in clause (iv) to Section 5.01(d).

“Pro Forma Balance Sheet” has the meaning assigned to such term in
Section 3.04(a).

“Pro Forma Balance Sheet Date” has the meaning assigned to such term in
Section 3.04(a).

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, with
respect to compliance with any test or covenant hereunder, that (A) to the
extent applicable, the Pro Forma Adjustment shall have been made and (B) all
Specified Transactions and the following transactions in connection therewith
shall be deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant: (a) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (i) in the case of a sale, transfer or other disposition
of all or substantially all Equity Interests in any Subsidiary of the Company or
any division, product line, or facility used for operations of the Company or
any of its Subsidiaries, shall be excluded, and (ii) in the case of a Permitted
Acquisition or investment described in the definition of the term “Specified
Transaction”, shall be included, (b) any retirement or repayment of Indebtedness
and (c) any Indebtedness incurred or assumed by the Company or any of the
Restricted Subsidiaries in connection therewith and if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate that is or would be in effect with respect to such Indebtedness as at the
relevant date of determination; provided that, without limiting the application
of the Pro Forma Adjustment pursuant to (A) above (but without duplication
thereof), the foregoing pro forma adjustments may be applied to any such test or
covenant solely to the extent that such adjustments are consistent with the
definition of EBITDA and give effect to events (including operating expense
reductions) that are (i) (x) directly attributable to such transaction,
(y) expected to have a continuing impact on the Company and the Restricted
Subsidiaries and (z) factually supportable or (ii) otherwise consistent with the
definition of the term “Pro Forma Adjustment”. For the avoidance of doubt, any
pro forma basis, compliance or effect for acquisitions or dispositions will
include the corresponding impact on interest, capital expenditures and, if any,
other fixed charges.

“Pro Forma Entity” means any Acquired Entity or Business or any Converted
Restricted Subsidiary.

“Projections” means any projections and any forward-looking statements of the
Company and the Subsidiaries furnished to the Lenders or the Agent by or on
behalf of Holdings, the Company or any of the Subsidiaries prior to the
Effective Date.

 

47



--------------------------------------------------------------------------------

“Protective Advance” has the meaning assigned to such term in Section 2.04.

“Purchasing Debt Affiliate” means any Affiliate of the Company, including the
Sponsor, other than Holdings, the Company, any other Loan Party and the
Subsidiaries of any of the foregoing.

“Qualified Accounts” means any investment account of the Borrowers and the
Guarantors maintained with the Agent and subject to the Agent’s first-priority
Lien and a control agreement in favor of the Agent.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualified Public Offering” means the initial underwritten public offering of
common Equity Interests of Holdings or any direct or indirect parent of Holdings
or the Company pursuant to an effective registration statement filed with the
SEC in accordance with the Securities Act (other than a registration statement
on Form S-8 or any successor form).

“Real Property Collateral Requirements” means, with respect to any Mortgaged
Property, each of the following, in form and substance reasonably satisfactory
to the Agent:

(a) a Mortgage on such Mortgaged Property;

(b) evidence that a counterpart of the Mortgage has been recorded or delivered
to the appropriate title insurance company subject to arrangements reasonably
satisfactory to the Agent for the prompt recording thereof;

(c) an ALTA or other mortgagee’s title policy or amendment thereto (or a marked
unconditional binder thereof insuring the Lien of the Mortgage at ordinary
rates);

(d) an opinion of counsel in the jurisdiction in which such Mortgaged Property
is located as to the recordability and enforceability of the applicable Mortgage
in the relevant jurisdiction; and

(e) a flood zone certificate (or the Canadian equivalent) in favor of the Agent,
and, if any Mortgaged Property with improvements located thereon is being
identified as being within a special flood hazard area (or the Canadian
equivalent), flood insurance in an amount required by applicable law.

“Receivables” means Accounts.

“Recovery Event” has the meaning specified in Section 6.05(f).

“Refinancing” means the repayment or refinancing of all third party Indebtedness
for borrowed money of Triwest and its Subsidiaries existing on the Effective
Date and the rollover and restatement of amounts outstanding under the Existing
Credit Agreement, but excluding (a) any capital or financing leases, deferred
purchase price and purchase money or vendor financing arrangements, in each case
outstanding on the Effective Date and (b) other Indebtedness set forth on
Schedule 6.01.

“Register” has the meaning assigned to such term in Section 9.04.

 

48



--------------------------------------------------------------------------------

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors,
other representatives and controlling persons of such Person and such Person’s
Affiliates.

“Rent Reserve” means an amount approximately equal to the aggregate monthly rent
payable by the Borrowers or Canadian Guarantors on all leased properties in
respect of which landlord’s or warehouseman’s waivers, in form and substance
reasonably acceptable to the Agent, or Collateral Access Agreements, are not in
effect or such greater amount as the Agent may, in its Permitted Discretion,
reasonably determine to be appropriate.

“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Report” means reports prepared by the Agent or another Person showing the
results of appraisals, field examinations or audits pertaining to the Loan
Parties’ assets from information furnished by or on behalf of the Loan Parties,
after the Agent has exercised its rights of inspection pursuant to this
Agreement, which Reports may be distributed to the Lenders by the Agent, subject
to the provisions of Section 9.12.

“Reportable Event” means any “reportable event,” as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived.

“Required Lenders” means, at any time and subject to the limitations set forth
in Section 9.04(g), Revolving Lenders having Revolving Exposure and unused
Revolving Commitments representing more than 50% of the sum of the total
Revolving Exposure and unused Revolving Commitments at such time (and, if at any
time there are seven or more Lenders hereunder, then the Required Lenders must
include at least three Lenders representing such percentage of the sum of the
total Revolving Exposure and unused Revolving Commitments at such time);
provided that (i) the Revolving Exposure and unused Revolving Commitments of any
Defaulting Lender shall be disregarded in the determination of the Required
Lenders at any time, and (ii) if any Extended Revolving Commitments are
outstanding, such Commitments shall be included in the determination of the
Required Lenders.

“Required Reserve Notice” means (a) so long as no Event of Default has occurred
and is continuing, at least three days’ advance notice to the Borrower Agent,
and (b) if an Event of Default has occurred and is continuing, one daysday’s
advance notice to the Borrower Agent (or no advance notice to the Borrower
Agent, as may reasonably be determined to be appropriate by the Agent in its
Permitted Discretion to protect the interests of the Lenders).

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

49



--------------------------------------------------------------------------------

“Reserves” means all (if any) Availability Reserves (including Dilution
Reserves, Rent Reserves, Priority Payable Reserves (with respect to the Canadian
Borrowing Base only), and, if a Liquidity Event exists, Banking Services
Reserves and Secured Swap Reserves), and any and all other reserves which the
Agent deems necessary in its Permitted Discretion, all without duplication.

“Reserve Percentage” means the reserve percentage (expressed as a decimal,
rounded up to the nearest 1/8th of 1%) applicable to member banks under
regulations issued from time to time by the Board for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).

“Reset Date” has the meaning assigned to such term in Section 2.30(a).

“Responsible Officer” of any Person means the chief executive officer, the
president, any vice president, the chief operating officer or any Financial
Officer of such Person and any other officer or similar official thereof
responsible for the administration of the obligations of such Person in respect
of this Agreement, and, as to any document delivered on the Effective Date (but
subject to the express requirements set forth in Article IV), shall include any
secretary or assistant secretary of a Loan Party. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restricted Debt Payment” has the meaning assigned to such term in
Section 6.08(b).

“Restricted Indebtedness” has the meaning assigned to such term in
Section 6.08(b).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings
or the Company, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Equity Interests in Holdings or the Company or any option, warrant or other
right to acquire any such Equity Interests in Holdings or the Company.

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

“Revolving Borrowing” means a request for Revolving Loans.

“Revolving Commitment Increase” has the meaning assigned to such term in
Section 2.23(b).

“Revolving Commitment Increase Date” has the meaning assigned to such term in
Section 2.23(b).

“Revolving Commitments” means the U.S. Revolving Commitments and, the Canadian
Revolving Commitments and the Tranche B Commitments. As of the Effective Date,
the aggregate amount of the Revolving Commitments was $910,000,000 and as of the
First Amendment Effective Date, the aggregate amount of the Revolving
Commitments will be $1,010,000,000; provided that

 

50



--------------------------------------------------------------------------------

notwithstanding the foregoing, the Revolving Commitments in effect on the First
Amendment Effective Date in excess of those available immediately prior to the
First Amendment Effective Date shall not be available for any Borrowings
hereunder until the Tranche B Effective Date.

“Revolving Exposure” means, with respect to any Applicable Lender that is a U.S.
Revolving Lender, its U.S. Revolving Exposure and, with respect to any
Applicable Lender that is a Canadian Revolving Lender, its Canadian Revolving
Exposure and with respect to any Applicable Lender that is a Tranche B Lender,
its Tranche B Exposure.

“Revolving Extension Request” has the meaning assigned to such term in
Section 2.27(a).

“Revolving Lender” means, as of any date of determination, a U.S. Revolving
Lender or, a Canadian Revolving Lender or a Tranche B Lender, as applicable.

“Revolving Loan” means a U.S. Revolving Loan or, a Canadian Revolving Loan, or a
Tranche B Loan, as applicable.

“RTD” means Regional Tire Distributors Inc., an Ontario corporation.

“RTD Acquisition” means the acquisition by the Borrowers (or by a newly formed
wholly-owned Subsidiary of the Borrowers) of the equity interests of Regional
Tire Holdings Inc., the Ontario corporation resulting from the amalgamation of
2179704 Ontario Inc., 2191531 Ontario Inc., 1318405 Ontario Inc. and F+D Gauther
Holdings Inc.

“RTD Acquisition Agreement” means that certain Share Purchase Agreement dated as
of March 22, 2013, among the RTD Sellers, RTD, Trican and the Company, as parent
guarantor, together with all exhibits, schedules and disclosure letters thereto.

“RTD Acquisition Funds” means (a) the payment of the acquisition consideration
to the RTD Sellers under the RTD Acquisition Agreement, (b) the payment of
Transaction Expenses and (c) the RTD Refinancing.

“RTD Initial Borrowing Base” means, at any time during the RTD Initial Borrowing
Base Period, the Dollar Equivalent Amount equal to the lesser of (a) $25,000,000
and (b) the sum of the following: (i) 60% of the net book value of the
Receivables of RTD and its Subsidiaries joined as Loan Parties, plus (ii) 40% of
the net book value of the Inventory of RTD and its Subsidiaries joined as Loan
Parties, minus (iii) without duplication (including without duplication of
clause (d) of the definition of “U.S. Borrowing Base”), the then amount of all
Availability Reserves and other Reserves as the Agent may at any time and from
time to time in the exercise of its Permitted Discretion establish or modify in
accordance with the provisions of Section 2.22; provided that each of the
percentages set forth in subclauses (i) and (ii) of clause (b) above shall be
reduced by 5.0% on the date that occurs sixty (60) days after the Tranche B
Effective Date.

“RTD Initial Borrowing Base Period” means the period commencing on the Tranche B
Effective Date and ending on the earlier of (a) the ninetieth day after the
Tranche B Effective Date and (b) such earlier date as the Canadian Borrowers may
elect after delivery to the Agent of both a field examination and inventory
appraisal with respect to RTD’s Borrowing Base Assets in each case in form and
substance reasonably satisfactory to the Agent; provided that notwithstanding
the delivery of an acceptable field examination and inventory appraisal with
respect to RTD’s Borrowing Base Assets, the Canadian Borrowers may elect to keep
the RTD Initial Borrowing Base in effect until the ninetieth (90th) day after
the Tranche B Effective Date.

 

51



--------------------------------------------------------------------------------

“RTD Refinancing” means the repayment or refinancing of all third party
Indebtedness for borrowed money of RTD and its Subsidiaries existing on the
Tranche B Effective Date, but excluding any capital or financing leases,
deferred purchase price and purchase money or vendor financing arrangements, in
each case outstanding on the Tranche B Effective Date.

“RTD Sellers” means Barnim Holdings Inc.; Kustra Family Trust; Mike Kustra; MKHK
Family Holdings Inc.; Dave Kustra; Leona Kustra; Laura Johansen; Siobhan
Pederson; Kristin Nodwell; Frances Gauthier; Donald Gauthier; Lyle Summers; Lynn
Summers; Richardson Family Trust; and Crystal Richardson.

“RTD Transactions” means, collectively, (a) the RTD Acquisition and the payment
of the RTD Acquisition Funds, (b) the RTD Refinancing, (c) the effectiveness
and/or funding of the Tranche B Commitments on the Tranche B Effective Date and
the use of the proceeds thereof, (d) the consummation of any other transactions
connected with the foregoing and (e) the payment of expenses incurred in
connection therewith.

“S&P” means Standard & Poor’s Financial Services LLC, a wholly-owned subsidiary
of the McGraw-Hill Companies, Inc., and any successor to its rating agency
business.

“Sale and Lease-Back Transaction” has the meaning assigned to such term in
Section 6.06.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of its functions.

“Second Priority Lien” means any Lien on any asset of any U.S. Loan Party that
is granted under the Senior Secured Notes Security Documents and that, pursuant
and subject to the provisions of the Intercreditor Agreement, is junior in
priority to the Liens of the Agent in the Collateral.

“Section 2.27 Additional Agreement” has the meaning assigned to such term in
Section 2.27(c).

“Secured Obligations” means, with respect to the U.S. Loan Parties, all
Obligations, and, with respect to the Canadian Loan Parties, the Canadian
Obligations.

“Secured Parties” means (a) with respect to Liens granted to the Agent to secure
all Secured Obligations, the “Secured Parties,” as defined in the U.S. Security
Agreement, and (b) with respect to Liens granted to the Agent to secure Secured
Obligations consisting of Canadian Obligations, the “Secured Parties,” as
defined in the Canadian Security Agreements.

“Secured Swap Obligations” means all Swap Obligations owing to the Agent, a
Joint Lead Arranger, a Revolving Lender or any Affiliate or branch thereof and
with respect to which the Company (or other Loan Party) and the Revolving Lender
or other Person referred to above in this definition party thereto shall have
delivered (except in the case of the Agent) written notice to the Agent, at or
prior to the time that the Swap Agreement relating to such obligation is entered
into or, if later, the time that such Revolving Lender becomes a party to this
Agreement, that such a transaction has been entered into and that it constitutes
a Secured Swap Obligation entitled to the benefits of the Collateral Documents
and the Intercreditor Agreement; provided that the Secured Swap Obligations
shall not include any Excluded Swap Obligation. For the avoidance of doubt, all
Swap Obligations owing to the Agent shall constitute Secured Swap Obligations.

 

52



--------------------------------------------------------------------------------

“Secured Swap Reserves” means all Reserves which the Agent from time to time
after the occurrence and during the continuation of a Liquidity Event
establishes in its Permitted Discretion as being appropriate to reflect
reasonably anticipated Secured Swap Obligations then provided or outstanding.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Security Agreements” means, collectively, (a) the U.S. Security Agreement and
(b) each Canadian Security Agreement.

“Seller” means 1278104 Alberta Inc., a corporation incorporated under the laws
of the province of Alberta, Canada.

“Selling Shareholder” means each shareholder of Seller referenced in the
Canadian Acquisition Agreement.

“Senior Secured Leverage Ratio” means, as of the date of determination, the
ratio of (a) the Consolidated Total Indebtedness of the Company and its
Subsidiaries as of the last day of the most recent Test Period ended on or prior
to such date of determination, which Indebtedness is secured by Liens, less an
amount equal to the amount of any cash and Permitted Investments of the Company
and its Subsidiaries as of such date, to (b) EBITDA of the Company and its
Subsidiaries for such Test Period.

“Senior Secured Note Documents” means the Senior Secured Note Indenture and all
other instruments, agreements and other documents evidencing the Senior Secured
Notes or providing for any Guarantee or other right in respect thereof.

“Senior Secured Note Indenture” means the indenture under which the Senior
Secured Notes are issued.

“Senior Secured Notes” means the Company’s 9 3/4% Senior Secured Fixed Rate
Notes due 2017, in an initial aggregate principal amount of $250,000,000.

“Senior Secured Notes Security Documents” means the “Noteholder Lien Security
Documents” (as defined in the Intercreditor Agreement).

“Senior Subordinated Notes” means the Company’s 11.5% Senior Subordinated Notes
due 2018, in an initial aggregate principal amount of $200,000,000.

“Senior Subordinated Note Documents” means the indenture and note purchase
agreement under which the Senior Subordinated Notes are issued and/or governed
and all other instruments, agreements and other documents evidencing the Senior
Subordinated Notes or providing for any Guarantee or other right in respect
thereof.

“Settlement” and “Settlement Date” have the meanings assigned to such terms in
Section 2.05(b).

“Specified Existing Revolving Commitment Class” has the meaning assigned to such
term in Section 2.27.

 

53



--------------------------------------------------------------------------------

“Specified Payment” means (a) any investment, loan or advance pursuant to
Section 6.04(v), (b) any Restricted Payment pursuant to Section 6.08(a)(x), and
(c) any Restricted Debt Payment pursuant to Section 6.08(b)(vi).

“Specified Transaction” means, with respect to any period, any investment
(including any acquisition), sale, transfer or other disposition of assets,
incurrence or repayment of Indebtedness, Restricted Payment, Subsidiary
designation or other event that by the terms of the Loan Documents requires “Pro
Forma Compliance” with a test or covenant hereunder or requires such test or
covenant to be calculated on a “Pro Forma Basis”.

“Sponsor” means TPG Capital, L.P. and its Affiliates but not including, however,
any portfolio companies of the foregoing.

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations on
terms at least as favorable to the Lenders as those contained in the Senior
Subordinated Note Documents.

“Subordinated Vendor Inventory Eligibility Conditions” means each of the
following conditions precedent, the satisfaction of each of which, as reasonably
determined by the Agent, shall be a condition to the inclusion in a Borrowing
Base or the Tranche B Borrowing Base of any Eligible Subordinated Vendor
Inventory:

(i) the relevant Loan Parties shall have given the Agent at least ten
(10) Business Days prior written notice of their intent to include Inventory
subject to a Vendor Lien in a Borrowing Base or the Tranche B Borrowing Base;

(ii) the relevant Loan Parties shall have given the Agent copies of the security
agreement and all related documentation delivered by or on behalf of the
applicable vendor and the applicable Borrower or Canadian Guarantor at least ten
(10) Business Days prior to the proposed date of inclusion of such Inventory in
a Borrowing Base or the Tranche B Borrowing Base; and

(iii) the relevant Loan Parties and the applicable vendor shall have executed
and delivered to the Agent a duly executed and completed Vendor Lien
Subordination Agreement (in form substantially similar to Exhibit H or such
other form as is reasonably acceptable to the Agent) at least ten (10) Business
Days prior to the proposed date of inclusion of such Inventory in a Borrowing
Base or the Tranche B Borrowing Base.

Eligible Subordinated Vendor Inventory shall be included in a Borrowing Base or
the Tranche B Borrowing Base on the 5th Business Day after the Agent’s
determination that each of the foregoing conditions has been satisfied. If at
any time any of the foregoing conditions ceases to be satisfied, the Eligible
Subordinated Vendor Inventory shall be deemed ineligible and excluded from the
Borrowing Bases and the Tranche B Borrowing Base.

“Subordinated Vendor Lien” means a Vendor Lien that has been subordinated to the
Lien of the Agent on the Collateral (i) in the case of the Existing Subordinated
Vendors, to the extent and in the manner provided in the Existing Subordination
Agreements, (ii) in the case of each other vendor, to the extent and in the
manner provided in the Vendor Lien Subordination Agreement executed by such
vendor and with respect to this clause (ii), subject to the satisfaction of each
of the Subordinated Vendor Inventory Eligibility Conditions.

 

54



--------------------------------------------------------------------------------

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means, unless the context otherwise requires, a subsidiary of the
Company. Notwithstanding the foregoing (and except for purposes of Sections
3.06, 3.09, 3.10, 3.14, 5.04, 5.08, and the definition of “Unrestricted
Subsidiary” contained herein), an Unrestricted Subsidiary shall be deemed not to
be a Subsidiary of the Company or any of its Subsidiaries for purposes of this
Agreement.

“Super Majority Lenders” means, at any time and subject to the limitations set
forth in Section 9.04(g), Revolving Lenders having Revolving Exposure and unused
Revolving Commitments representing more than 66  2/3% of the sum of the total
Revolving Exposure and unused Revolving Commitments at such time; provided that
(i) the Revolving Exposure and unused Revolving Commitments of any Defaulting
Lender shall be disregarded in the determination of the Super Majority Lenders
at any time and (ii) if any Extended Revolving Commitments are outstanding, such
Commitments shall be included in the determination of the Super Majority
Lenders.

“Swap” shall mean any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Agreement” means any agreement with respect to any Derivative Transaction
between the Company or any Subsidiary and any other Person.

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and however and whenever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.

“Swingline Borrowing Request” means a request by Borrower Agent for a Swingline
Loan in accordance with Section 2.05 and substantially in the form attached
hereto as Exhibit F-2, or such other form as shall be approved by the Agent
(acting reasonably).

“Swingline Exposure” means, with respect to any Tranche A Revolving Lender, at
any time, such Tranche A Revolving Lender’s Applicable Percentage of the
Swingline Loans outstanding at such time.

“Swingline Lender” means the U.S. Swingline Lender or the Canadian Swingline
Lender.

“Swingline Loan” means a U.S. Swingline Loan or a Canadian Swingline Loan.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“Termination Date” means the date on which all Obligations are indefeasibly paid
in full in cash (other than Secured Swap Obligations, Banking Services
Obligations and any contingent or inchoate obligations not then due and payable)
and the Commitments and all Letters of Credit are terminated (other than Letters
of Credit that have been cash collateralized on terms set forth in
Section 2.06(j) or back-stopped following the termination of the Commitments).

 

55



--------------------------------------------------------------------------------

“Test Period” means, for any determination under this Agreement, the four
consecutive fiscal quarters of the Company then last ended and for which
financial statements have been delivered to the Agent pursuant to
Section 5.01(a) or Section 5.01(b), as applicable.

“Title Insurance Company” means the title insurance company providing the Title
Insurance Policies.

“Title Insurance Policies” means the lender’s title insurance policies issued to
Agent with respect to the Mortgaged Properties.

“TopCo” means Accelerate Holdings Corp. a Delaware corporation.

“Total Assets” means the total assets of the Company and its Subsidiaries,
determined on a consolidated basis in accordance with GAAP, as shown on the most
recent balance sheet of the Company or such other Person as may be expressly
stated.

“Total Exposure” means, with respect to any Applicable Lender, the sum of
(i) its U.S. Revolving Exposure, (ii) its Canadian Revolving Exposure, and
(iii) its Tranche B Exposure.

“Tranche A Revolving Commitments” means the U.S. Revolving Commitments and the
Canadian Revolving Commitments.

“Tranche A Revolving Lenders” means the U.S. Revolving Lenders and the Canadian
Revolving Lenders.

“Tranche A Revolving Loans” means the U.S. Revolving Loans and the Canadian
Revolving Loans.

“Tranche B Borrowing Base” means, at any time, (a) 5% of the Value of Eligible
Receivables of the U.S. Borrowers, plus (b) 7.5% of the Net Orderly Liquidation
Value of each of the Eligible Tire Inventory and the Eligible Non-Tire Inventory
of the U.S. Borrowers, minus (c) without duplication, the then amount of all
Availability Reserves and other Reserves as the Agent may at any time and from
time to time in the exercise of its Permitted Discretion establish or modify in
accordance with the provisions of Section 2.22. The Tranche B Borrowing Base at
any time shall be determined by reference to the most recent Borrowing Base
Certificate delivered to the Agent pursuant to Section 5.01(h) and adjusted by
the Agent in the exercise of its Permitted Discretion and in accordance with
Section 2.22 based upon additional information, if any, received after the date
of delivery of such Borrowing Base Certificate. With respect to any Borrowing
Base Certificate delivered pursuant to the final proviso at the end of
Section 5.01(h), the Tranche B Borrowing Base shall be calculated immediately
after giving effect to the applicable acquisition, subject, in each case, to the
requirements of the last paragraph of Section 6.04.

“Tranche B Commitment” means, with respect to each Tranche B Lender, the
commitment of such Tranche B Lender to make a Tranche B Loan, expressed as an
amount representing the maximum possible aggregate amount of such Tranche B
Lender’s Tranche B Exposure hereunder, as such commitment may be (a) reduced
from time to time pursuant to Section 2.09(e), and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04. The initial amount of each Tranche B Lender’s Tranche B Commitment
is set forth on the Commitment

 

56



--------------------------------------------------------------------------------

Schedule, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Tranche B Commitment, as applicable. The aggregate amount
of the Tranche B Lenders’ Tranche B Commitments as of the First Amendment
Effective Date is $60,000,000.

“Tranche B Effective Date” means the date on which the Tranche B Commitments are
available for Borrowing hereunder pursuant to Section 11 of the First Amendment.

“Tranche B Exposure” means, with respect to any Tranche B Lender at any time,
the sum of the outstanding principal amount of such Lender’s Tranche B Loans.

“Tranche B Lender” means, as of any date of determination, a Lender with a
Tranche B Commitment or, if the Tranche B Commitments have terminated or
expired, a Lender with Tranche B Exposure.

“Tranche B Loan” means the loans and advances made by the Tranche B Lenders
pursuant to this Agreement, including a Loan made pursuant to Section 2.01(c).

“Tranche B Maturity Date” means, in the case of the Tranche B Commitments, the
date which is eighteen (18) months following the Tranche B Effective Date, or
any earlier date on which the Tranche B Commitments are reduced to zero or
otherwise terminated pursuant to the terms hereof.

“Tranche B Period” means the period beginning on the Tranche B Effective Date
and ending on the Tranche B Maturity Date.

“Tranche B Period Super Majority Lenders” means, at any time that any Tranche B
Commitments are outstanding, subject to the limitations set forth in
Section 9.04(g), Lenders having Total Exposure and unused Commitments
representing more than 66  2/3% of the sum of the aggregate Total Exposure and
unused Commitments at such time; provided that the Total Exposure and unused
Commitments of any Defaulting Lender shall be disregarded in the determination
of the Super Majority Lenders at any time.

“Transaction Expenses” means any fees or expenses incurred or paid by or on
behalf of the Sponsor, TopCo, Holdings, the Company or any of their respective
Subsidiaries or Affiliates in connection with the Transactions and the
transactions contemplated hereby and thereby.

“Transactions” means, collectively, (a) the Canadian Acquisition and the payment
of the Canadian Acquisition Funds, (b) the Refinancing, (c) the amendment and
restatement of the Existing Credit Agreement and other Loan Documents and the
funding of the Revolving Loans on the Effective Date and the use of the proceeds
thereof, (d) the consummation of any other transactions connected with the
foregoing and (e) the payment of Transaction Expenses.

“Trican” has the meaning assigned to such term in the recitals of this
Agreement.

“Trigger Event” means, at any time, that Excess Availability is less than the
greater of (a) $25,000,000 and (b) 10.0% of the lesser of (i) the aggregate
Tranche A Revolving Commitments and (ii) the Aggregate Borrowing Base. Upon the
occurrence of any Trigger Event, such Trigger Event shall be deemed to be
continuing notwithstanding that Excess Availability may thereafter exceed the
amount set forth in the preceding sentence unless and until Excess Availability
exceeds such amount for thirty (30) consecutive days, in which event a Trigger
Event shall no longer be deemed to be continuing; provided that notwithstanding
the foregoing, for purposes of this definition of “Trigger Event”, the Canadian
Revolving Commitments in effect on the First Amendment Effective Date in excess
of those available

 

57



--------------------------------------------------------------------------------

immediately prior to the First Amendment Effective Date shall not be included in
any calculation of the Canadian Revolving Commitments or the Tranche A Revolving
Commitments until the Tranche B Effective Date.

“Triwest” means Triwest Trading (Canada) Ltd., a corporation organized under the
laws of Canada.

“Triwest Loan” has the meaning ascribedassigned to such term in
Section 5.11(b)(iii).

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to (a) in the case of Loans to the U.S. Borrowers, the
Adjusted LIBOR Rate or the Alternate Base Rate, (b) in the case of Loans to the
Canadian Borrowers denominated in Dollars, the Adjusted LIBOR Rate or the
Canadian Base Rate, and (c) in the case of Loans to the Canadian Borrowers
denominated in Canadian Dollars, the Canadian BA Rate or the Canadian Prime
Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unfinanced Capital Expenditures” means, with respect to any Person and for any
period, Capital Expenditures made by such Person during such period and not
financed from any Net Cash Proceeds or Revolving Loans.

“Uncontrolled Cash” means all amounts from time to time on deposit in the
Designated Disbursement Account.

“Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA or other applicable law, over the current
value of that Plan’s assets, determined in accordance with the assumptions used
for funding the Plan pursuant to Section 412 of the Code or other applicable
laws for the applicable plan year and includes, with respect to any Canadian
Pension Plan which provides benefits on a defined benefit basis, any unfunded
liability, solvency deficiency or wind up deficiency as determined for the
purposes of the PBA.

“Unrestricted Subsidiary” means any Subsidiary of the Company designated by the
Company after the Effective Date as an Unrestricted Subsidiary hereunder by
written notice to the Agent in accordance with Section 5.12.

“Unsubordinated Vendor Debt” means Vendor Debt that is not Subordinated
Indebtedness.

“U.S. Borrower” means any of the Company, Am-Pac Tire Dist. Inc., a California
corporation, and each other Domestic Subsidiary of the Company that becomes a
U.S. Borrower pursuant to Section 5.11(a).

“U.S. Borrower Percentage” has the meaning assigned to such term in
Section 2.25(f).

“U.S. Borrower’s Maximum Liability” has the meaning assigned to such term in
Section 2.25(e).

 

58



--------------------------------------------------------------------------------

“U.S. Borrowing Base” means, at any time, (a) 85% of the Value of Eligible
Receivables of the U.S. Borrowers, plus (b) the lesser of (i) 70% of the Value
of Eligible Tire Inventory of the U.S. Borrowers and (ii) 85% of Net Orderly
Liquidation Value of Eligible Tire Inventory of the U.S. Borrowers, plus (c) the
lesser of (i) 50% of the Value of Eligible Non-Tire Inventory of the U.S.
Borrowers and (ii) 85% of the Net Orderly Liquidation Value of Eligible Non-Tire
Inventory of the U.S. Borrowers, minus (d) without duplication (including
without duplication of clause (d) of the definition of “Canadian Borrowing
Base”), the then amount of all Availability Reserves and other Reserves as the
Agent may at any time and from time to time in the exercise of its Permitted
Discretion establish or modify in accordance with the provisions of
Section 2.22. The U.S. Borrowing Base at any time shall be determined by
reference to the most recent Borrowing Base Certificate delivered to the Agent
pursuant to Section 5.01(h) and adjusted by the Agent in the exercise of its
Permitted Discretion and in accordance with Section 2.22 based upon additional
information, if any, received after the date of delivery of such Borrowing Base
Certificate. With respect to any Borrowing Base Certificate delivered pursuant
to the final proviso at the end of Section 5.01(h), the U.S. Borrowing Base
shall be calculated immediately after giving effect to the applicable
acquisition, subject, in each case, to the requirements of the last paragraph of
Section 6.04.

“U.S. Collateral” means any and all property owned, leased or operated by a
Person subject to a security interest or Lien under the Collateral Documents and
any and all other property of any Loan Party, now existing or hereafter
acquired, that may at any time be or become subject to a security interest or
Lien in favor of the Agent, on behalf of itself and the Secured Parties, to
secure the U.S. Obligations or Canadian Obligations, as applicable; provided
however that U.S. Collateral shall not at any time include any Margin Stock.

“U.S. Commitment” means a U.S. Revolving Commitment or a Tranche B Commitment,
including an Extended U.S. Revolving Commitment, as applicable.

“U.S. Excess Availability” means, at any time, an amount equal to the sum of
(a) the lesser of (i) the aggregate total U.S. Revolving Commitments at such
time and (ii) the U.S. Borrowing Base at such time (as determined by reference
to the most recent Borrowing Base Certificate delivered to the Agent pursuant to
Section 5.01(h)), plus (b) all unrestricted cash and cash equivalents of the
U.S. Loan Parties at such time (to the extent held in Qualified Accounts), minus
(c) the aggregate U.S. Revolving Exposures (including the U.S. LC Exposure) of
all U.S. Revolving Lenders at such time. For the avoidance of doubt, borrowing
availability under the Tranche B Borrowing Base shall not be included in the
calculation of U.S. Excess Availability.

“U.S. Guaranteed Obligations” has the meaning assigned to such term in
Section 10.01.

“U.S. Guarantor Percentage” has the meaning assigned to such term in
Section 10.01.

“U.S. Guarantors” means Holdings, ATD Acquisition Co. IV, a Delaware
corporation, Firestone of Denham Springs, Inc., d/b/a Consolidated Tire and Oil,
a Louisiana corporation, Tire Wholesalers, Inc., a Washington corporation and
each other Domestic Subsidiary (other than any Excluded Subsidiary) that
hereafter becomes a party to this Agreement as a Loan Party and a Guarantor
pursuant to a Joinder Agreement, and their respective successors and assigns.
Prior to the First Amendment Effective Date, ATD Acquisition Co. IV, a Delaware
corporation, and Firestone of Denham Springs, Inc., d/b/a Consolidated Tire and
Oil, a Louisiana corporation, each of which formerly constituted U.S.
Guarantors, were merged with and into the Company, with the Company as the
surviving legal entity of each such merger, in compliance with the terms of this
Agreement.

“U.S. LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“U.S. LC Disbursement” means a payment made by an Applicable Issuing Bank
pursuant to a drawing on a U.S. Letter of Credit.

 

59



--------------------------------------------------------------------------------

“U.S. LC Exposure” means, at any time of determination, the sum of (a) the
aggregate undrawn amount of all outstanding U.S. Letters of Credit at such time
plus (b) the aggregate amount of all U.S. LC Disbursements that have not yet
been reimbursed by or on behalf of the Company or any other U.S. Loan Party at
such time, less (c) the amount then on deposit in the U.S. LC Collateral
Account. The U.S. LC Exposure of any U.S. Revolving Lender at any time shall be
its Applicable Percentage of the total U.S. LC Exposure at such time.

“U.S. Letter of Credit” means a Letter of Credit issued for the account of a
U.S. Borrower.

“U.S. Loan Party” means a U.S. Borrower or a U.S. Guarantor.

“U.S. Non-Paying Borrower” has the meaning assigned to such term in
Section 2.25(f).

“U.S. Non-Paying Guarantor” has the meaning assigned to such term in
Section 10.09.

“U.S. Obligations” mean the collective reference to (a) the due and punctual
payment of (i) the principal of and premium, if any, and interest at the
applicable rate provided in this Agreement (including interest accruing during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans made to the U.S. Borrowers (including, without limitation, the Tranche
B Loans), when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by a U.S. Borrower under this Agreement in respect of any U.S. Letter of
Credit, when and as due, including payments in respect of reimbursement of
disbursements, interest thereon (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) and obligations
to provide cash collateral, and (iii) all other monetary obligations, including
fees, costs, expenses and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of a
U.S. Borrower or any other U.S. Loan Party to any of the Secured Parties under
this Agreement and the other Loan Documents, (b) the due and punctual
performance of all covenants, agreements, obligations and liabilities of the
U.S. Borrowers under or pursuant to this Agreement and the other Loan Documents,
(c) the due and punctual payment and performance of all the covenants,
agreements, obligations and liabilities of each other U.S. Loan Party under or
pursuant to this Agreement or the other Loan Documents, (d) the due and punctual
payment and performance of all Secured Swap Obligations of a U.S. Loan Party
(other than with respect to such U.S. Loan Party’s Secured Swap Obligations that
constitute Excluded Swap Obligations) and (e) the due and punctual payment and
performance of all Banking Services Obligations of a U.S. Loan Party.
Notwithstanding the foregoing, (i) the obligations of Holdings, the Company or
any Subsidiary in respect of any Secured Swap Obligations or any Banking
Services Obligations of a U.S. Loan Party shall be secured and guaranteed
pursuant to the Collateral Documents and the Loan Guaranty only to the extent
that, and for so long as, the other U.S. Obligations are so secured and
guaranteed and (ii) any release of U.S. Collateral or Guarantors effected in the
manner permitted by this Agreement and the other Loan Documents shall not
require the consent of the holders of Secured Swap Obligations or the holders of
Banking Services Obligations of a U.S. Loan Party.

“U.S. Obligations Paying Borrower” has the meaning assigned to such term in
Section 2.25(f).

 

60



--------------------------------------------------------------------------------

“U.S. Obligations Paying Guarantor” has the meaning assigned to such term in
Section 10.09.

“U.S. Overadvance” means at any time the amount by which the aggregate
outstanding U.S. Revolving Exposures exceed the U.S. Borrowing Base.

“U.S. Overadvance Condition” means and is deemed to exist any time the aggregate
outstanding U.S. Revolving Exposures exceed the U.S. Borrowing Base.

“U.S. Overadvance Loan” means a U.S. Revolving Loan that is an ABR Loan made to
a U.S. Borrower at a time when a U.S. Overadvance Condition exists.

“U.S. Prime Rate” means the rate of interest announced by the Agent from time to
time as its prime rate. Such rate is set by the Agent on the basis of various
factors, including its costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such rate. Any change in such rate announced by
the Agent shall take effect at the opening of business on the day specified in
the public announcement of such change.

“U.S. Protective Advance” means a Protective Advance made to or for the account
of a U.S. Borrower.

“U.S. Revolving Commitment” means, with respect to each U.S. Revolving Lender,
the commitment of such U.S. Revolving Lender to make U.S. Revolving Loans and to
acquire participations in U.S. Protective Advances, U.S. Letters of Credit and
U.S. Swingline Loans hereunder, expressed as an amount representing the maximum
possible aggregate amount of such U.S. Revolving Lender’s U.S. Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.09, (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04 and (c) increased from
time to time pursuant to Section 2.23. The initial amount of each U.S. Revolving
Lender’s U.S. Revolving Commitment is set forth on the Commitment Schedule, or
in the Assignment and Assumption pursuant to which such Lender shall have
assumed its U.S. Revolving Commitment, as applicable. The aggregate amount of
the U.S. Revolving Lenders’ U.S. Revolving Commitments as of the Effective Date
iswas $850,000,000.

“U.S. Revolving Exposure” means, with respect to any U.S. Revolving Lender at
any time, the sum of the outstanding principal amount of such Lender’s U.S.
Revolving Loans and its U.S. LC Exposure and an amount equal to its Applicable
Percentage of the aggregate principal amounts of U.S. Swingline Loans and U.S.
Protective Advances outstanding at such time. For the avoidance of doubt, the
outstanding principal amount of Tranche B Loans shall not be included in the
calculation of U.S. Revolving Exposure.

“U.S. Revolving Lender” means, as of any date of determination, a Lender with a
U.S. Revolving Commitment or, if the U.S. Revolving Commitments have terminated
or expired, a Lender with U.S. Revolving Exposure. Unless the context otherwise
requires, the term “U.S. Revolving Lenders” includes the U.S. Swingline Lender.
For the avoidance of doubt, the term “U.S. Revolving Lenders” shall not include
Tranche B Lenders.

“U.S. Revolving Loan” means the loans and advances made by the U.S. Revolving
Lenders pursuant to this Agreement, including a Loan made pursuant to
Section 2.01(a), U.S. Swingline Loans and U.S. Protective Advances, but for the
avoidance of doubt, such term shall not include Tranche B Loans.

 

61



--------------------------------------------------------------------------------

“U.S. Security Agreement” means that certain Second Amended and Restated Pledge
and Security Agreement dated as of the date hereof,November 30, 2012, between
the U.S. Loan Parties and the Agent.

“U.S. Swingline Lender” means BANA, in its capacity as lender of U.S. Swingline
Loans hereunder.

“U.S. Swingline Loan” means a Loan made by the U.S. Swingline Lender pursuant to
Section 2.05.

“Value” with reference to the value of Eligible Tire Inventory or Eligible
Non-Tire Inventory, as the case may be, on any date, means value determined on
the basis of the lower of cost or market value of such Eligible Tire Inventory
or Eligible Non-Tire Inventory, as the case may be, with the cost thereof
calculated on a FIFO (or first in, first out) accounting basis as determined in
accordance with GAAP, and with reference to Eligible Receivables, the book value
thereof determined in accordance with GAAP.

“Vendor Debt” means any Indebtedness of the Company or any Subsidiary to any
vendor of tires.

“Vendor Lien” means a Lien created in favor of a vendor of tires to a Borrower
or a Canadian Guarantor, that encumbers exclusively all or any of such vendor’s
branded tire inventory and does not encumber any proceeds thereof or any other
Collateral.

“Vendor Lien Subordination Agreement” means an agreement substantially in the
form of Exhibit H hereto (or such other form as is reasonably satisfactory to
the Agent (it being understood that the Existing Subordination Agreements are
acceptable to the Agent)) whereby, among other things, a vendor of tires
subordinates its Vendor Lien to the Lien of the Agent on the Collateral.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Borrower or the Agent.

SECTION 1.02 Classification of Loans. For purposes of this Agreement, Loans may
be classified and referred to by Class (e.g., a “Revolving Loan”) or by Type
(e.g., a “LIBOR Rate Loan”) or by Class and Type (e.g., a “LIBOR Rate Loan that
is a Revolving Loan”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, amended and restated, extended, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, amendment and
restatements, extensions, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and permitted assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and

 

62



--------------------------------------------------------------------------------

not to any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Agent that the Company requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Effective Date in GAAP or in the application thereof on the operation of such
provision (or if the Agent notifies the Company that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance with the provisions of Section 9.02.

SECTION 1.05 Amendment and Restatement of Existing Credit Agreement. This
Agreement amends and restates the Existing Credit Agreement, and on and after
the date hereof, each reference in any Loan Document to “the Credit Agreement”,
“therein”, “thereof”, “thereunder” or words of similar import when referring to
the Existing Credit Agreement shall mean, and shall hereafter be a reference to,
the Existing Credit Agreement, as amended and restated by this Agreement. Each
Loan Party hereby acknowledges and agrees, as of the date hereof, for itself and
for each of its Subsidiaries, that it does not have any claims, offsets,
counterclaims, cross-complaints, defenses or demands of any kind or nature
whatsoever under or relating to the Existing Credit Agreement, the other “Loan
Documents” (as defined in the Existing Credit Agreement) or any of the
obligations existing thereunder that could be asserted to reduce or eliminate
all or any part of the obligation of any Loan Party to pay any amounts owed
thereunder, or to assert any claim for affirmative relief or damages against any
lender party thereto. Nothing contained herein is intended to be or operate as a
novation or an accord and satisfaction of the Existing Credit Agreement or the
Secured Obligations evidenced or secured thereby or provided for thereunder.

SECTION 1.06 Interpretation (Quebec). For purposes of any Collateral located in
the Province of Quebec or charged by any deed of hypothec (or any other Loan
Document) and for all other purposes pursuant to which the interpretation or
construction of a Loan Document may be subject to the laws of the Province of
Quebec or a court or tribunal exercising jurisdiction in the Province of Quebec,
(a) “personal property” shall be deemed to include “movable property”, (b) “real
property” shall be deemed to include “immovable property”, (c) “tangible
property” shall be deemed to include “corporeal property”, (d) “intangible
property” shall be deemed to include “incorporeal property”, (e) “security
interest”, “mortgage” and “lien” shall be deemed to include a “hypothec”, “prior
claim” and a “resolutory clause”, (f) all references to filing, registering or
recording under the UCC or the PPSA shall be deemed to include publication under
the Civil Code of Quebec, (g) all references to “perfection” of or “perfected”
Liens shall be deemed to include a reference to an “opposable” or “set up” Liens
as against third parties, (h) any “right of offset”, “right of setoff” or
similar expression shall be deemed to include a “right of compensation”,
(i) “goods” shall be deemed to include “corporeal movable property” other than
chattel paper, documents of title, instruments, money and securities, (j) an
“agent” shall be deemed to include a “mandatary”, (k) “construction liens” shall
be deemed to include “legal hypothecs”, (l) “joint and several” shall be deemed
to include “solidary”, (m) “gross negligence or willful misconduct” shall be
deemed to be “intentional or gross fault”, (n) “beneficial ownership” shall be
deemed to include “ownership on behalf of another as mandatary”, (o) “easement”
shall be deemed to include “servitude”, (p) “priority” shall be deemed to
include “prior claim”, (q) “survey” shall be deemed to include

 

63



--------------------------------------------------------------------------------

“certificate of location and plan”, and (r) “fee simple title” shall be deemed
to include “absolute ownership”. The parties hereto confirm that it is their
wish that this Agreement and any other document executed in connection with the
transactions contemplated herein be drawn up in the English language only
(except if another language is required under any applicable law) and that all
other documents contemplated thereunder or relating thereto, including notices,
may also be drawn up in the English language only. Les parties aux présentes
confirment que c’est leur volonté que cette convention et les autres documents
de crédit soient rédigés en langue anglaise seulement et que tous les documents,
y compris tous avis, envisagés par cette convention et les autres documents
peuvent être rédigés en la langue anglaise seulement (sauf si une autre langue
est requise en vertu d’une loi applicable).

SECTION 1.07 Currency Calculations. Unless expressly provided otherwise, all
references in the Loan Documents to Loans, Letters of Credit, Obligations,
Commitments, Borrowing Base components and other amounts shall be denominated in
Dollars. The Dollar Equivalent Amount of any amounts denominated or reported
under a Loan Document in a currency other than Dollars shall be determined by
the Agent on a daily basis, based on the current Exchange Rate. Borrowers shall
report Value and other Borrowing Base components to the Agent in the currency
invoiced by the Loan Parties or shown in the Loan Parties’ financial records,
and unless expressly provided otherwise, herein shall deliver financial
statements and calculate financial covenants in Dollars. Notwithstanding
anything herein to the contrary, if any Obligation is funded and expressly
denominated in a currency other than Dollars, the Loan Parties shall repay such
Obligation in such other currency.

ARTICLE II.

THE CREDITS

SECTION 2.01 Revolving Commitments. (a) Subject to the terms and conditions set
forth herein, each U.S. Revolving Lender agrees, severally and not jointly, to
make U.S. Revolving Loans to the U.S. Borrowers from time to time during the
Availability Period in an aggregate principal amount that will not result in
(i) such U.S. Revolving Lender’s U.S. Revolving Exposure exceeding such U.S.
Revolving Lender’s U.S. Revolving Commitment, or (ii) the total U.S. Revolving
Exposures exceeding the lesser of (x) the sum of the total U.S. Revolving
Commitments and (y) the U.S. Borrowing Base (subject to the Agent’s authority,
in its sole discretion, to make U.S. Protective Advances and U.S. Overadvances
pursuant to the terms of Section 2.04). ; provided that, during the Tranche B
Period, such U.S. Revolving Loans shall not be made unless, after giving effect
to any Tranche B Loans being made on such date, the sum of the Tranche B
Exposure is at least equal to the lesser of (x) the sum of the total Tranche B
Commitments and (y) the Tranche B Borrowing Base. Within the foregoing limits
and subject to the terms and conditions set forth herein, the U.S. Borrowers may
borrow, repay and reborrow U.S. Revolving Loans.

(b) Subject to the terms and conditions set forth herein, each Canadian
Revolving Lender agrees, severally and not jointly, to make Canadian Revolving
Loans to a Canadian Borrower from time to time during the Availability Period in
an aggregate principal amount that will not result in (i) such Canadian
Revolving Lender’s Canadian Revolving Exposure exceeding such Canadian Revolving
Lender’s Canadian Revolving Commitment, or (ii) the total Canadian Revolving
Exposures exceeding the lesser of (x) the sum of the total Canadian Revolving
Commitments and (y) the Canadian Borrowing Base (subject to the Agent’s
authority, in its sole discretion, to make Canadian Protective Advances and
Canadian Overadvances pursuant to the terms of Section 2.04). Within the
foregoing limits and subject to the terms and conditions set forth herein, a
Canadian Borrower may borrow, repay and reborrow Canadian Revolving Loans.

(c) Subject to the terms and conditions set forth herein, each Tranche B Lender
agrees, severally and not jointly, to make Tranche B Loans to the U.S. Borrowers
from time to time

 

64



--------------------------------------------------------------------------------

during the Tranche B Period in an aggregate principal amount that will not
result in (i) such Tranche B Lender’s Tranche B Exposure exceeding such Tranche
B Lender’s Tranche B Commitment, or (ii) the total Tranche B Exposures exceeding
the lesser of (x) the sum of the total Tranche B Commitments and (y) the Tranche
B Borrowing Base. Within the foregoing limits and subject to the terms and
conditions set forth herein, the U.S. Borrowers may borrow, repay and reborrow
Tranche B Loans.

SECTION 2.02 Revolving Loans and Borrowings

(a) Each U.S. Revolving Loan (other than a U.S. Swingline Loan or a U.S.
Protective Advance) shall be made as part of a Borrowing consisting of Loans of
the same Class and Type made by the U.S. Revolving Lenders ratably in accordance
with their respective U.S. Revolving Commitments of the applicable Class. Each
Canadian Revolving Loan (other than a Canadian Swingline Loan or a Canadian
Protective Advance) shall be made as part of a Borrowing consisting of Loans of
the same Class and Type made by the Canadian Revolving Lenders ratably in
accordance with their respective Canadian Commitments of the applicable Class.
Any Protective Advance and any Swingline Loan shall be made in accordance with
the procedures set forth in Sections 2.04 and 2.05, respectively. Each Tranche B
Loan shall be made as a Borrowing consisting of Loans of the same Class and Type
made by the Tranche B Lenders ratably in accordance with their respective
Tranche B Commitments of the applicable Class.

(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of (i) in the case of Revolving Loans to the U.S. Borrowers, ABR Loans
or LIBOR Rate Loans, (ii) in the case of Revolving Loans to a Canadian Borrower
denominated in Dollars, Canadian Base Rate Loans or LIBOR Rate Loans, and
(iii) in the case of Revolving Loans to a Canadian Borrower denominated in
Canadian Dollars, Canadian Prime Rate Loans or Canadian BA Rate Loans, in each
case, as the Borrower Agent may request in accordance herewith. Each Swingline
Loan and each Protective Advance (x) made for the account of the U.S. Borrowers
shall be an ABR Loan, (y) made to or for the account of a Canadian Borrower in
Dollars shall be a Canadian Base Rate Loan, and (z) made to or for the account
of a Canadian Borrower in Canadian Dollars shall be a Canadian Prime Rate Loan.
Each Tranche B Loan Borrowing shall be comprised entirely of ABR Loans or LIBOR
Rate Loans and shall be denominated in Dollars. Each Revolving Lender at its
option may make any Interest Period Loan by causing any domestic or foreign
branch or Affiliate of such Revolving Lender to make such Revolving Loan;
provided that (i) any exercise of such option shall not affect the obligation of
the Borrowers within a Borrowing Group to repay such Revolving Loan made to such
Borrower Group in accordance with the terms of this Agreement and (ii) in
exercising such option, such Revolving Lender shall use reasonable efforts to
minimize any increase in the Adjusted LIBOR Rate or the Canadian BA Rate or
increased costs to the Borrowers resulting therefrom (which obligation of such
Lender shall not require it to take, or refrain from taking, actions that it
determines would result in increased costs for which it will not be compensated
hereunder or that it otherwise determines would be disadvantageous to it and in
the event of such request for costs for which compensation is provided under
this Agreement, the provisions of Section 2.15 shall apply).

(c) At the commencement of each Interest Period for any Revolving Borrowing that
is an Interest Period Loan, such Revolving Borrowing shall comprise an aggregate
principal amount that is an integral multiple of (i) $500,000 and not less than
$1,000,000 in the case of LIBOR Rate Loans or (ii) Cdn $500,000 and not less
than Cdn $1,000,000 in the case of Canadian BA Rate Loans. Each Revolving
Borrowing that is an ABR Loan or a Canadian Base Rate Loan when made shall be in
a minimum principal amount of $500,000 and each Revolving Borrowing that is a
Canadian Prime Rate Loan when made shall be in a minimum principal amount of Cdn
$500,000; provided that a Floating Rate Loan to a Borrower within a Borrower
Group may be made in a lesser aggregate amount that is equal to the entire
unused balance of the total Revolving Commitments of such Borrower Group or that
is required

 

65



--------------------------------------------------------------------------------

to finance the reimbursement of an LC Disbursement with respect to such Borrower
Group as contemplated by Section 2.06(e). Revolving Borrowings (including
Borrowings of Tranche B Loans) of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of, with respect to LIBOR Rate Loans, tentwelve (12) different
Interest Periods in effect at any time outstanding, and with respect to Canadian
BA Rate Loans, fiveseven (7) different Interest Periods in effect at any time
outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower Agent
shall not be entitled to request, or to elect to convert or continue, any
Revolving Borrowing (including Borrowings of Tranche B Loans) if the Interest
Period requested with respect thereto would end after the Maturity Date (or the
Tranche B Maturity Date, as applicable).

SECTION 2.03 Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower Agent shall notify the Agent of such request either in
writing by delivery of a Borrowing Request (by hand or facsimile) signed by the
Borrower Agent (a) in the case of an Interest Period Loan other than a Canadian
BA Rate Loan, not later than 12:00 noon, New York City time, two (2) Business
Days before the date of the proposed Borrowing, (b) in the case of a Canadian BA
Rate Loan, not later than 12:00 noon, Toronto, Ontario time, three (3) Business
Days before the date of the proposed Borrowing, or (c) in the case of a Floating
Rate Loan (including any such notice of a Floating Rate Loan to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e)), not
later than 12:00 noon, New York City time, or with respect to Canadian Prime
Rate Loans or Canadian Base Rate Loans, 12:00 noon, Toronto, Ontario time, on
the date of the proposed Borrowing; provided that in the case of the initial
Tranche B Loan Borrowing such notification shall be delivered, in the case of an
Interest Period Loan, not later than 12:00 noon, New York City time, two
(2) Business Days before the date of the proposed Borrowing, and in the case of
a Floating Rate Loan, not later than 12:00 noon, New York City time, on the date
of the proposed Borrowing. Each such written Borrowing Request shall specify the
following information in compliance with Section 2.01:

(i) the aggregate amount of the requested Revolving Borrowing;

(ii) the currency in which such Loans are to be denominated (and if not
specified, it shall be deemed a request for (A) ABR Loans in Dollars if on
behalf of a U.S. Borrower, and (B) Canadian Prime Rate Loans in Canadian Dollars
if on behalf of a Canadian Borrower);

(iii) whether the Revolving Borrowing requested is to be a Floating Rate Loan or
an Interest Period Loan (and if not specified, the Revolving Borrowing requested
shall be deemed a request for (A) ABR Loans if requested for or on behalf of a
U.S. Borrower, and (B) Canadian Prime Rate Loans if requested for and on behalf
of a Canadian Borrower, unless the request specifies such Loans are to be
denominated in Dollars in which case it shall be deemed a request for Canadian
Base Rate Loans);

(iv) the date of such Revolving Borrowing, which shall be a Business Day;

(v) in the case of Interest Period Loans, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period” (and, if not specified, the Interest Period requested
shall be deemed a request for an Interest Period Loan with an Interest Period of
one month’s duration);

(vi) the location and number of the applicable Borrower’s account to which funds
are to be disbursed; and

(vii) the identity of the Borrower of such Revolving Borrowing.

 

66



--------------------------------------------------------------------------------

Promptly following receipt of a Borrowing Request in accordance with this
Section, the Agent shall advise each Applicable Lender of the details thereof
and of the amount of such Applicable Lender’s Loan to be made as part of the
requested Borrowing. Notwithstanding anything in this Agreement to the contrary,
during the Tranche B Period, the U.S. Borrowers shall not request, and U.S.
Revolving Lenders shall be under no obligation to fund, any Revolving Loan
unless the U.S. Borrowers have borrowed the maximum amount available under the
Tranche B Borrowing Base (up to the amount of the Tranche B Commitments). If on
any date after the Tranche B Effective Date, the Tranche B Borrowing Base
exceeds the Tranche B Lenders’ aggregate Tranche B Exposure, then any Loans
thereafter requested by U.S. Borrowers shall be deemed to be Tranche B Loans and
shall be made by Tranche B Lenders in accordance with the terms and conditions
of this Agreement until the Tranche B Lenders’ aggregate Tranche B Exposure
equals the lesser of (A) the aggregate Tranche B Commitments at such time, and
(B) the Tranche B Borrowing Base at such time.

SECTION 2.04 Protective Advances and Overadvances. (a) Subject to the
limitations set forth below (and notwithstanding anything to the contrary in
Section 4.02), the Agent is authorized by the Borrowers and the Tranche A
Revolving Lenders, from time to time in the Agent’s sole discretion (but shall
have absolutely no obligation), to make Loans to the Borrowers of a Borrower
Group, on behalf of all Applicable Lenders with respect to such Borrower Group
whether or not any condition precedent set forth in Section 4.02 has been
satisfied or waived, including the failure to comply with the conditions set
forth in Section 2.01, which the Agent, in its Permitted Discretion, deems
necessary or desirable (x) to preserve or protect the Collateral, or any portion
thereof, (y) to enhance the likelihood of, or maximize the amount of, repayment
of the Loans and other Obligations, or (z) to pay any other amount chargeable to
or required to be paid by the Borrowers within such Borrower Group pursuant to
the terms of this Agreement, including payments of reimbursable expenses
(including costs, fees, and expenses as described in Section 9.03) and other
sums payable by the Borrowers within such Borrower Group under the Loan
Documents (each such Loan made to the U.S. Borrowers, a “U.S. Protective
Advance”; each such Loan made to a Canadian Borrower, a “Canadian Protective
Advance”; and U.S. Protective Advances and Canadian Protective Advances,
“Protective Advances” and each a “Protective Advance”). Any U.S. Protective
Advance may be made in a principal amount that would cause the aggregate U.S.
Revolving Exposure to exceed the U.S. Borrowing Base; provided that no U.S.
Protective Advance may be made to the extent that, after giving effect to such
U.S. Protective Advance (together with the outstanding principal amount of all
other U.S. Protective Advances), the aggregate principal amount of U.S.
Protective Advances outstanding hereunder would exceed, as determined on the
date of such proposed U.S. Protective Advance, and is not known by the Agent to
exceed, together with U.S. Overadvances described in Section 2.04(c), 10% of the
U.S. Revolving Commitments at such time, or to exist for more than thirty
(30) consecutive Business Days or more than forty-five (45) Business Days in any
twelve month period, and provided further that, the aggregate amount of
outstanding U.S. Protective Advances plus any U.S. Overadvances described in
Section 2.04(c) plus the aggregate of all other U.S. Revolving Exposure shall
not exceed the aggregate total U.S. Revolving Commitments. Any Canadian
Protective Advance may be made in a principal amount that would cause the
aggregate Canadian Revolving Exposure to exceed the Canadian Borrowing Base;
provided that no Canadian Protective Advance may be made to the extent that,
after giving effect to such Canadian Protective Advance (together with the
outstanding principal amount of all other Canadian Protective Advances), the
aggregate Dollar Equivalent Amount of principal amount of Canadian Protective
Advances outstanding hereunder would exceed, as determined on the date of such
proposed Canadian Protective Advance, and is not known by the Agent to exceed,
together with Canadian Overadvances described in Section 2.04(c), 10% of the
Canadian Revolving Commitments at such time, or to exist for more than thirty
(30) consecutive Business Days or more than forty-five (45) Business Days in any
twelve month period, and provided further that, the aggregate Dollar Equivalent
Amount of outstanding Canadian Protective Advances plus

 

67



--------------------------------------------------------------------------------

Dollar Equivalent Amount of any Canadian Overadvances described in
Section 2.04(c) plus the aggregate Dollar Equivalent Amount of all other
Canadian Revolving Exposure shall not exceed the aggregate total Canadian
Commitments. Protective Advances may be made even if the conditions precedent
set forth in Section 4.02 have not been satisfied or waived. The Agent agrees to
use reasonable efforts to deliver prompt notice to the Applicable Lenders with
respect to a Borrower Group of any Protective Advance or Overadvance made by it
to a Borrower within such Borrower Group. The U.S. Protective Advances shall be
secured by the Agent’s Liens on the U.S. Collateral securing payment of the U.S.
Obligations and shall constitute ABR Loans and U.S. Obligations hereunder. The
Canadian Protective Advances shall be made by the Agent through its Canada
branch and shall be secured by the Agent’s Liens on the Collateral securing
payment of the Canadian Obligations and shall constitute Canadian Prime Rate
Loans, if funded in Canadian Dollars, or Canadian Base Rate Loans, if funded in
Dollars, and Canadian Obligations hereunder. The Agent’s authorization to make
Protective Advances may be revoked at any time by the Required Lenders. Any such
revocation must be in writing and shall become effective prospectively upon the
Agent’s receipt thereof. The making of a Protective Advance on any one occasion
shall not obligate any Agent to make any Protective Advance on any other
occasion. At any time that the conditions precedent set forth in Section 4.02
have been satisfied or waived, the Agent may request the Applicable Lenders with
respect to a Borrower Group to make a Tranche A Revolving Loan to repay a
Protective Advance made by the Agent to a Borrower within such Borrower Group.
At any other time, the Agent may require the Applicable Lenders with respect to
such Borrower Group to fund their risk participations described in
Section 2.04(b).

(b) Upon the making of a Protective Advance by the Agent (whether before or
after the occurrence of a Default) to a Borrower within such Borrower Group,
each Applicable Lender with respect to such Borrower Group shall be deemed,
without further action by any party hereto, unconditionally and irrevocably to
have purchased from the Agent without recourse or warranty, an undivided
interest and participation in such Protective Advance in proportion to its
Applicable Percentage. From and after the date, if any, on which any Applicable
Lender with respect to a Borrower Group is required to fund its participation in
any Protective Advance to a Borrower within such Borrower Group purchased
hereunder, the Agent shall promptly distribute to such Applicable Lender, such
Applicable Lender’s Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by the Agent in respect of such
Protective Advance.

(c) Notwithstanding anything to the contrary contained elsewhere in this
Section 2.04 or this Agreement or the other Loan Documents and whether or not a
Default or Event of Default exists at the time, the Agent may require all
Applicable Lenders with respect to a Borrower Group to honor requests or deemed
requests by the Borrowers within such Borrower Group for Revolving Loans at a
time that an Overadvance Condition with respect to such Borrower Group exists or
which would result in an Overadvance Condition with respect to such Borrower
Group and (i) each U.S. Revolving Lender shall be obligated to continue to make
its Applicable Percentage of any such U.S. Overadvance Loan up to a maximum
amount outstanding equal to its U.S. Revolving Commitment, so long as such U.S.
Overadvance is not known by the Agent to exceed, together with U.S. Protective
Advances described in Section 2.04(a), 10% of the U.S. Revolving Commitments at
such time or to exist for more than thirty (30) consecutive Business Days or
more than forty-five (45) Business Days in any twelve month period and (ii) each
Canadian Revolving Lender shall be obligated to continue to make its Applicable
Percentage of any such Canadian Overadvance Loan up to a maximum amount
outstanding equal to its Canadian Revolving Commitment so long as such Canadian
Overadvance is not known by the Agent to exceed, together with Canadian
Protective Advances described in Section 2.04(a), 10% of the Canadian Revolving
Commitments at such time or to exist for more than thirty (30) consecutive
Business Days or more than forty-five (45) Business Days in any twelve month
period.

 

68



--------------------------------------------------------------------------------

SECTION 2.05 Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Applicable Swingline Lender with respect to a Borrower Group may in
its discretion, and in reliance upon the agreements of the Applicable Lenders
with respect to such Borrower Group set forth in this Section 2.05, make
available Swingline Loans to the Borrowers within such Borrower Group from time
to time during the Availability Period in an aggregate principal amount at any
time outstanding that will not result in (i) the aggregate principal amount of
outstanding U.S. Swingline Loans exceeding $85,000,000, (ii) the aggregate
Dollar Equivalent Amount of principal amount of outstanding Canadian Swingline
Loans exceeding $6,000,000,(x) until the Tranche B Effective Date, $6,000,000
and (y) on and following the Tranche B Effective Date, $10,000,000, (iii) the
total U.S. Revolving Exposures exceeding the lesser of the total U.S. Revolving
Commitments and the U.S. Borrowing Base, or (iv) the total Canadian Revolving
Exposures exceeding the lesser of the total Canadian Revolving Commitments and
the Canadian Borrowing Base; provided that no Applicable Swingline Lender shall
be required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrowers within each Borrower Group may borrow, prepay and reborrow
Swingline Loans. To request a Swingline Loan for a Borrower within a Borrower
Group, the Borrower Agent shall notify the Agent of such request by telephone
(confirmed by a Swingline Borrowing Request), not later than 1:00 p.m., New York
City time, or, with respect to Canadian Swingline Loans, 1:00 p.m., Toronto,
Ontario time, on the day of a proposed Swingline Loan to such Borrower. Each
such notice shall be irrevocable and shall specify the requested date (which
shall be a Business Day), amount and currency (which shall be Dollars in the
case of any Swingline Loan made to a U.S. Borrower or Dollars or Canadian
Dollars in the case of a Swingline Loan made to a Canadian Borrower) of the
requested Swingline Loan. The Agent will promptly advise the Applicable
Swingline Lender of any such notice received from the Borrower Agent. The
Applicable Swingline Lender shall make each Swingline Loan available to the
Borrowers within a Borrower Group by means of a credit to the Applicable Funding
Account of such Borrower Group or otherwise in accordance with the instructions
of the Borrower Agent (including, in the case of a Swingline Loan made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e),
by remittance to the Applicable Issuing Bank, and in the case of repayment of
another Loan or fees or expenses as provided by Section 2.18(c), by remittance
to the Agent to be distributed to the Lenders) on the requested date of such
Swingline Loan.

(b) To facilitate administration of the Revolving Loans, the Tranche A Revolving
Lenders and the Agent agree (which agreement is solely among them, and not for
the benefit of or enforceable by any Borrower) that in order to facilitate the
administration of this Agreement and the other Loan Documents, settlement among
them as to the Revolving Loans and the Swingline Loans and the Protective
Advances shall take place on a periodic basis in accordance with this clause
(b). The Agent shall request settlement (a “Settlement”) with the Applicable
Lenders on at least a weekly basis, or on a more frequent basis if so determined
by the Agent, (A) on behalf of the Applicable Swingline Lender, with respect to
each outstanding Swingline Loan to a Borrower within the applicable Borrower
Group and (B) with respect to collections received from such Borrower Group, in
each case, by notifying the Applicable Lenders of such requested Settlement by
telecopy, telephone, or other similar form of transmission, of such requested
Settlement, no later than 2:30 p.m. New York City time, or with respect to
Canadian Revolving Lenders, 2:30 p.m. Toronto, Ontario time, on the date of such
requested Settlement (the “Settlement Date”). Each Applicable Lender (other than
the Applicable Swingline Lender, in the case of Swingline Loans to the Borrowers
within a Borrower Group) shall make the amount of such Applicable Lender’s
Applicable Percentage of the outstanding principal amount of the Swingline Loans
to such Borrowers within such Borrower Group with respect to which Settlement is
requested available to the Agent, to such account of the Agent as the Agent may
designate, not later than 3:30 p.m., New York City time, or with respect to
Canadian Revolving Lenders, 3:30 p.m. Toronto, Ontario time, on the Settlement
Date applicable thereto, which may occur before or after the occurrence or
during the continuation of a Default or an Event of Default and whether or not
the applicable conditions precedent set forth in Article IV have then been
satisfied without regard to the any minimum

 

69



--------------------------------------------------------------------------------

amount specified therein. Such amounts made available to the Agent shall be
applied against the amounts of the applicable Swingline Loan and, together with
the portion of such Swingline Loan representing the Applicable Swingline
Lender’s pro rata share thereof, shall constitute Revolving Loans of the
Applicable Lenders. If any such amount is not made available to the Agent by any
Applicable Lender on the Settlement Date applicable thereto, the Agent shall, on
behalf of the Applicable Swingline Lender with respect to each outstanding
Swingline Loan to a Borrower within the applicable Borrower Group, be entitled
to recover such amount on demand from such Applicable Lender together with
interest thereon at, with respect to U.S. Swingline Loans, the Federal Funds
Effective Rate, and with respect to Canadian Swingline Loans, the Canadian
Overnight Rate, in each case, for the first three days from and after the
Settlement Date and thereafter at the interest rate then applicable to Floating
Rate Loans to such Borrower Group in the applicable currency in which such
Swingline Loan is denominated. Between Settlement Dates the Agent may pay over
to the Applicable Swingline Lender any payments received by the Agent, which in
accordance with the terms of this Agreement would be applied to the reduction of
the Revolving Loans of the Borrowers within the Borrower Group for which such
Applicable Swingline Lender is the Applicable Swingline Lender, for application
to the Applicable Swingline Lender’s Revolving Loans or Swingline Loans to such
Borrower Group. If, as of any Settlement Date, collections received since the
then immediately preceding Settlement Date have been applied to the Applicable
Swingline Lender’s Revolving Loans to such Borrower Group, the Applicable
Swingline Lender shall pay to the Agent for the accounts of the Applicable
Lenders, to be applied to the outstanding Revolving Loans of such Applicable
Lenders to such Borrower Group, an amount such that each Applicable Lender
shall, upon receipt of such amount, have, as of such Settlement Date, its
Applicable Percentage of the Revolving Loans to such Borrower Group. During the
period between Settlement Dates, the Applicable Swingline Lender with respect to
Swingline Loans to the Borrowers within such Borrower Group, the Agent with
respect to Protective Advances to such Borrower Group and each Applicable Lender
with respect to its Revolving Loans to such Borrower Group shall be entitled to
interest thereon at the applicable rate or rates payable under this Agreement.

(c) In addition, the Applicable Swingline Lender may by written notice given to
the Agent not later than 1:00 p.m., New York City time, or, with respect to
Canadian Swingline Loans, 1:00 p.m., Toronto, Ontario time, on any Business Day
require the Applicable Lenders to acquire participations on such Business Day in
all or a portion of the Swingline Loans outstanding that were made to the
Borrowers within the Borrower Group with respect to which such Applicable
Lenders issued Commitments. Such notice shall specify the aggregate amount of
Swingline Loans to such Borrower Group in which the Applicable Lenders will
participate. Promptly upon receipt of such notice, the Agent will give notice
thereof to each Applicable Lender, specifying in such notice such Applicable
Lender’s Applicable Percentage of such Swingline Loan or Loans to such Borrower
Group. Each Applicable Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Agent, for the account of the
Applicable Swingline Lender, such Applicable Lender’s Applicable Percentage of
such Swingline Loan or Loans to such Borrower Group. Each Applicable Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans made to the Borrowers within the Borrower Group with respect to
which such Applicable Lender has issued a Commitment pursuant to this paragraph
is absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each
Applicable Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.07 with respect to Loans made by such Applicable Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Applicable Lenders), and the Agent shall promptly pay to the Applicable
Swingline Lender the amounts so received by it from the Applicable Lenders. The
Agent shall notify the Borrower Agent of any participations in any Swingline
Loan acquired pursuant to this paragraph. Any amounts received by the Applicable
Swingline Lender from the

 

70



--------------------------------------------------------------------------------

Borrowers with the applicable Borrower Group (or other party on behalf of any
such Borrower) in respect of a Swingline Loan after receipt by the Applicable
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Agent; any such amounts received by the Agent shall be
promptly remitted by the Agent to the Applicable Lenders that shall have made
their payments pursuant to this paragraph and to the Applicable Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Applicable Swingline Lender or the Agent, as
applicable, if and to the extent such payment is required to be refunded to any
Borrower with such Borrower Group for any reason. The purchase of participations
in a Swingline Loan made to a Borrower within a Borrower Group pursuant to this
paragraph shall not relieve the Borrowers within such Borrower Group of any
default in the payment thereof.

SECTION 2.06 Letters of Credit. (a) General. On and after the Effective Date,
each Existing Letter of Credit shall be deemed to be a U.S. Letter of Credit
issued hereunder for all purposes of this Agreement and the other Loan Documents
and for purposes hereof will be deemed to have been issued on the Effective
Date. Subject to the terms and conditions set forth herein, (i) each Applicable
Issuing Bank with respect to a Borrower Group agrees, in reliance upon the
agreements of the other Applicable Lenders to such Borrower Group set forth in
this Section 2.06, (A) from time to time on any Business Day during the period
from the Effective Date to but not including the 5th Business Day, prior to the
Maturity Date, upon the request of the Borrower Agent, to issue Letters of
Credit denominated in Dollars only (or, in the case of Letters of Credit issued
under the Canadian Commitments, Dollars or Canadian Dollars, as requested by a
Canadian Borrower) and issued on sight basis only for the account of one or more
of the Borrowers of such Borrower Group (or any other Subsidiary of the Company
so long as the Company is a joint and several co-applicant, and references to
the Company or a “Borrower” in this Section 2.06 shall be deemed to include
reference to such Subsidiary) and to amend or renew Letters of Credit previously
issued by it, in accordance with Section 2.06(b), and (B) to honor drafts under
the Letters of Credit, and (ii) the Applicable Lenders severally agree to
participate in the Letters of Credit issued pursuant to Section 2.06(d) for the
account of the Borrowers within such Borrower Group (including, with respect to
U.S. Revolving Lenders, those Letters of Credit with respect to which the
Company is the co-applicant with a Subsidiary of the Company). Subject to the
terms and conditions hereof, the Borrowers’ ability to obtain Letters of Credit
shall be fully revolving, and accordingly the Borrowers may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower Agent shall hand
deliver or facsimile (or transmit by electronic communication, if arrangements
for doing so have been approved by the Applicable Issuing Bank) to the
Applicable Issuing Bank and the Agent, at least two (2) Business Days, in
advance of the requested date of issuance (or such shorter period as is
acceptable to the applicable Issuing Bank), a request to issue in the form of
Exhibit E attached hereto (each a “Letter of Credit Request”). To request an
amendment, extension or renewal of a Letter of Credit, the Borrower Agent shall
submit such a request on its letterhead, addressed to the Applicable Issuing
Bank (with a copy to the Agent) at least two (2) Business Days, in advance of
the requested date of amendment, extension or renewal, identifying the Letter of
Credit to be amended, renewed or extended, and specifying the proposed date
(which shall be a Business Day) and other details of the amendment, extension or
renewal. Requests for issuance, amendment, renewal or extension must be
accompanied by such other information as shall be necessary to issue, amend,
renew or extend such Letter of Credit. If requested by the Applicable Issuing
Bank, the Borrower Agent also shall submit a letter of credit application on
such Issuing Bank’s standard form in connection with any request for a Letter of
Credit. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower Agent to, or entered
into by the Borrower Agent or any

 

71



--------------------------------------------------------------------------------

Borrower within a Borrower Group with, the Applicable Issuing Bank relating to
any Letter of Credit issued for the account of a Borrower within such Borrower
Group, the terms and conditions of this Agreement shall control. A Letter of
Credit shall be issued, amended, renewed or extended if (and on issuance,
amendment, renewal or extension of each Letter of Credit the applicable Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the U.S. Exposure shall not exceed
$50,000,000, (ii) the Dollar Equivalent Amount of Canadian LC Exposure shall not
exceed $10,000,000, (iii) the total U.S. Revolving Exposures shall not exceed
the lesser of the total U.S. Revolving Commitments and the U.S. Borrowing Base,
and (iv) the total Canadian Revolving Exposures shall not exceed the lesser of
the total Canadian Revolving Commitments and the Canadian Borrowing Base.
Promptly after the delivery of any Letter of Credit or any amendment to a Letter
of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the Applicable Issuing Bank will also deliver to the Borrower Agent and
the Agent a true and complete copy of such Letter of Credit or amendment. Upon
receipt of such Letter of Credit or amendment, the Agent shall notify the
Applicable Lenders, in writing, of such Letter of Credit or amendment, and if so
requested by an Applicable Lender the Agent will provide such Applicable Lender
with a copy of such Letter of Credit or amendment. With respect to commercial
Letters of Credit, each Applicable Issuing Bank shall, on the first Business Day
of each week, submit to the Agent, by facsimile, a report detailing the daily
aggregate total of commercial Letters of Credit issued by such Applicable
Issuing Bank for the previous calendar week.

(c) Expiration Date. Each standby Letter of Credit shall expire not later than
the earlier of (i) the date one year after the date of the issuance of such
Letter of Credit and (ii) the date that is five (5) Business Days prior to the
Maturity Date; provided that any standby Letter of Credit may provide for the
automatic extension thereof for any number of additional periods each of up to
one year in duration (none of which, in any event, shall extend beyond the date
referred to in clause (ii) of this paragraph (c)). Each commercial Letter of
Credit shall expire on the earlier of (i) 180 days after the date of the
issuance of such Letter of Credit and (ii) the date that is thirty (30) days
prior to the Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) for the account of a Borrower
within a Borrower Group and without any further action on the part of the
Applicable Issuing Bank or the Applicable Lenders, the Applicable Issuing Bank
hereby grants to each Applicable Lender, and each Applicable Lender hereby
acquires from such Applicable Issuing Bank, a participation in such Letter of
Credit equal to such Applicable Lender’s Applicable Percentage of the aggregate
amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing, each Applicable Lender hereby absolutely and
unconditionally agrees to pay to the Agent, for the account of the Applicable
Issuing Bank, such Applicable Lender’s Applicable Percentage of each LC
Disbursement made by such Applicable Issuing Bank and not reimbursed by the
Borrowers within the applicable Borrower Group on the date due as provided in
paragraph (e) of this Section 2.06, or of any reimbursement payment required to
be refunded to any Borrower within such Borrower Group for any reason. Each
Applicable Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit issued
for the account of a Borrower within a Borrower Group is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments to such Borrower Group, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Applicable Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit issued for the account of a Borrower within a
Borrower Group (including, with respect to U.S. Borrowers, those Letters of
Credit with respect to which the Company is the co-applicant with a Subsidiary
of the Company), the Borrowers within such Borrower

 

72



--------------------------------------------------------------------------------

Group shall reimburse such LC Disbursement by paying to the Agent an amount
equal to such LC Disbursement not later than 12:00 noon, New York City time, or
with respect to Canadian LC Disbursements, 12:00 noon Toronto, Ontario time, on
the Business Day immediately following the date the Borrower Agent receives
notice of such LC Disbursement under paragraph (g) of this Section 2.06;
provided that the Borrower Agent may, subject to the conditions to borrowing set
forth herein, request in accordance with Section 2.03 or 2.05 that such payment
(i) owing by the U.S. Borrowers be financed with an ABR Loan or U.S. Swingline
Loan or (ii) owing by a Canadian Borrower be financed with a Canadian Base Rate
Loan or Canadian Swingline Loan (if the Letter of Credit drawn upon was
denominated in Dollars) or Canadian Prime Rate Loan or Canadian Swingline Loan
(if the Letter of Credit drawn upon was denominated in Canadian Dollars), in
each case, in an equivalent amount and, to the extent so financed, the
obligation of the Borrowers within the applicable Borrower Group to make such
payment shall be discharged and replaced by the resulting Floating Rate Loan or
Swingline Loan. If the Borrowers within a Borrower Group fail to make such
payment when due, the Agent shall notify each Applicable Lender of the
applicable LC Disbursement, the payment then due from the Borrowers within such
Borrower Group in respect thereof and such Revolving Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each Applicable
Lender shall pay to the Agent its Applicable Percentage of the payment then due
from the Borrowers within the applicable Borrower Group, in the same manner as
provided in Section 2.07 with respect to Revolving Loans made by such Applicable
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Applicable Lenders), and the Agent shall promptly pay to the
Applicable Issuing Bank the amounts so received by it from the Applicable
Lenders. Promptly following receipt by the Agent of any payment from the
Borrowers within a Borrower Group pursuant to this paragraph, the Agent shall
distribute such payment to the Applicable Issuing Bank or, to the extent that
Applicable Lenders have made payments pursuant to this paragraph to reimburse
such Applicable Issuing Bank, then to such Applicable Lenders and such
Applicable Issuing Bank as their interests may appear.

(f) Obligations Absolute. The obligation of the Borrowers within each Borrower
Group to reimburse LC Disbursements with respect to Letters of Credit issued for
the account of such Borrower Group (including, with respect to U.S. Borrowers,
those Letters of Credit with respect to which the Company is the co-applicant
with a Subsidiary of the Company) as provided in paragraph (e) of this
Section 2.06 shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Applicable Issuing Bank under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, any Borrower’s obligations hereunder. Neither the Agent, the
Applicable Lenders nor any Applicable Issuing Bank, nor any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of
such Applicable Issuing Bank; provided that the foregoing shall not be construed
to excuse such Applicable Issuing Bank from liability to the Borrowers within a
Borrower Group to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by each Borrower to the
extent permitted by applicable law) suffered by any Borrower within such
Borrower Group that are caused by such Applicable Issuing Bank’s failure to
exercise care when

 

73



--------------------------------------------------------------------------------

determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Applicable Issuing Bank (as finally determined by a court of competent
jurisdiction), such Applicable Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Applicable Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. The Applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit issued by such Applicable Issuing
Base. Such Applicable Issuing Bank shall promptly notify the Agent and the
Borrower Agent by telephone (confirmed by facsimile) of such demand for payment
and whether such Applicable Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrowers within the applicable Borrower Group
of their obligation to reimburse such Applicable Issuing Bank and the Applicable
Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If an Applicable Issuing Bank shall make any LC
Disbursement in respect of any Letter of Credit issued for the account of a
Borrower within a Borrower Group (including, with respect to U.S. Borrowers,
those Letters of Credit with respect to which the Company is the co-applicant
with a Subsidiary of the Company), then, unless the Borrowers within such
Borrower Group shall reimburse such LC Disbursement in full on the date such LC
Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Borrowers within such Borrower Group reimburse such LC
Disbursement, at the rate per annum then applicable to ABR Loans that are
Revolving Loans (in the case of any such Letter of Credit issued for the account
of a U.S. Borrower), Canadian Base Rate Loans that are Revolving Loans (in the
case of any such Letter of Credit denominated in Dollars that is issued for the
account of a Canadian Borrower) or Canadian Prime Rate Loans that are Revolving
Loans (in the case of any such Letter of Credit denominated in Canadian Dollars
that issued for the account of a Canadian Borrower); provided that, if the
Borrowers within a Borrower Group fail to reimburse such LC Disbursement when
due pursuant to paragraph (e) of this Section, then Section 2.13(fh) shall
apply. Interest accrued pursuant to this paragraph shall be for the account of
the applicable Issuing Bank, except that interest accrued on and after the date
of payment by any Applicable Lender pursuant to paragraph (e) of this Section to
reimburse such Applicable Issuing Bank shall be for the account of such
Applicable Lender to the extent of such payment.

(i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at the
written request of the Borrower Agent and without the consent of the Agent at
any time by written agreement among the Borrower Agent, the replaced Issuing
Bank and the successor Issuing Bank, and acknowledged by the Agent. The Agent
shall notify the Applicable Lenders of any such replacement of an Applicable
Issuing Bank. At the time any such replacement shall become effective, the
Borrowers within the applicable Borrower Group shall pay all unpaid fees accrued
for the account of the replaced Issuing Bank pursuant to Section 2.12(b). From
and after the effective date of any such replacement, (i) the successor Issuing
Bank shall have all the rights and obligations of the replaced Issuing Bank
under this Agreement with respect to Letters of Credit to be issued thereafter
and (ii) references herein to the term “Issuing Bank” shall be deemed to refer
to such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require. After the replacement of
an Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement, but shall not be required to issue additional Letters of
Credit.

 

74



--------------------------------------------------------------------------------

(j) Cash Collateralization. If (A) any Event of Default shall occur and be
continuing, (B) an Overadvance Condition shall at any time exist, (C) the
Maturity Date shall occur or (D) if and to the extent required in accordance
with the provisions of Section 2.28, on the Business Day that the Borrower Agent
receives notice from the Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, the Applicable Lenders with LC Exposure
representing greater than 50% of the total LC Exposure) demanding the deposit of
cash collateral pursuant to this paragraph, upon such demand, the Borrowers
within each Borrower Group (or in the case of clause (B), the Borrowers within
the Borrower Group with respect to which an Overadvance Condition exists) shall
deposit, in an account with the Agent, in the name of the Agent and for the
benefit of the Applicable Lenders (a “LC Collateral Account” and the LC
Collateral Account funded by the U.S. Borrowers, the “U.S. LC Collateral
Account” and the LC Collateral Account funded by a Canadian Borrower , the
“Canadian LC Collateral Account”), an amount in cash equal to 103% of the LC
Exposure of such Borrower Group as of such date; provided that the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to any
Borrower described in clause (g) or (h) of Article VII. Such deposit made by
U.S. Borrowers shall be held by the Agent as collateral for the payment and
performance of the Obligations in accordance with the provisions of this
paragraph (j). Such deposit made by a Canadian Borrower shall be held by the
Agent as collateral for the payment and performance of the Canadian Obligations
in accordance with the provisions of this paragraph (j). The Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account and each Borrower within a Borrower Group hereby grants the
Agent a security interest in the LC Collateral Account funded by such Borrower
Group. Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and sole discretion of the Agent and at
the risk and expense of the Borrowers within the applicable Borrower Group that
funded such LC Collateral Account, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Agent to reimburse the
Applicable Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrowers within the applicable Borrower
Group for the LC Exposure to such Borrower Group at such time or, if the
maturity of the Loans has been accelerated (but subject to the consent of
Applicable Lenders with LC Exposure to such Borrower Group representing greater
than 50% of the total LC Exposure to such Borrower Group), be applied to satisfy
other Obligations (or, in the case of the Canadian LC Collateral Account, the
Canadian Obligations). If the Borrowers within a Borrower Group are required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (together with all interest and other earnings
with respect thereto, to the extent not applied as aforesaid) shall be returned
promptly to the Borrowers within such Borrower Group but in no event later than
three (3) Business Days after such Event of Default has been cured or waived. If
Borrowers within a Borrower Group fail to provide any cash collateral as
required by this Section 2.06(j), the Applicable Lenders may (and, upon
direction of the Agent, shall) advance, as Revolving Loans, the amount of the
cash collateral required (whether or not the Commitments have terminated, a
Protective Advance or Overadvance exists or the conditions in Article IV are
satisfied).

SECTION 2.07 Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., New York City time, or with respect to
Canadian Revolving Loans, 1:00 p.m., Toronto, Ontario time, to the account of
the Agent most recently designated by it for such purpose by notice to the
Lenders in an amount equal to such Lender’s Applicable Percentage; provided
that, Swingline Loans shall be made as provided in Section 2.05. The Agent will
make such Loans available to the Borrowers within

 

75



--------------------------------------------------------------------------------

the applicable Borrower Group by promptly crediting the amounts so received, in
like funds, to the Applicable Funding Account or as otherwise directed by the
Borrower Agent; provided that Floating Rate Loans made to finance the
reimbursement of (i) an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Agent to the Applicable Issuing Bank and (ii) a Protective
Advance shall be retained by the Agent to be applied as contemplated by
Section 2.04 (and the Agent shall, upon the request of the Borrower Agent,
deliver to the Borrower Agent a reasonably detailed accounting of such
application).

(b) Unless the Agent shall have received notice from an Applicable Lender prior
to the proposed date of any Borrowing by a Borrower within a Borrower Group that
such Revolving Lender will not make available to the Agent such Lender’s share
of such Borrowing, the Agent may assume that such Lender has made such share
available on such date in accordance with paragraph (a) of this Section and may,
in reliance upon such assumption, make available to the Borrowers within such
Borrower Group a corresponding amount. In such event, if an Applicable Lender
has not in fact made its share of the applicable Borrowing available to the
Agent, then the Applicable Lender and the Borrowers within the applicable
Borrower Group severally agree to pay to the Agent forthwith on demand (without
duplication) such corresponding amount with interest thereon, for each day from
and including the date such amount is made available to the Borrowers within
such Borrower Group to but excluding the date of payment to the Agent, at (i) in
the case of such Lender, the greater of, with respect to a U.S. Revolving Loan,
the Federal Funds Effective Rate, or, with respect to a Canadian Revolving Loan,
the Canadian Overnight Rate, and, in each case, a rate determined by the Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrowers within a Borrower Group, the interest rate applicable
to Floating Rate Loans to such Borrowers in the applicable currency. If such
Lender pays such amount to the Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing. Nothing herein shall be deemed to
relieve any Lender from its obligation to fulfill its Commitment or to prejudice
any rights which the Agent or any Borrower within a Borrower Group or any Loan
Party may have against any Lender as a result of any default by such Lender
hereunder.

SECTION 2.08 Type; Interest Elections. (a) Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of an
Interest Period Loan, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower Agent may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
an Interest Period Loan, may elect Interest Periods therefor, all as provided in
this Section 2.08. The Borrower Agent may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Applicable Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing. This Section 2.08 shall not apply to Swingline
Loans or Protective Advances, which may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower Agent shall
notify the Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower Agent were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be confirmed promptly by hand delivery or facsimile to the Agent
of a written Interest Election Request in a form approved by the Agent and
signed by the Borrower Agent.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

76



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be a Floating Rate Loan or an
Interest Period Loan; and

(iv) if the resulting Borrowing is an Interest Period Loan, the Type, and the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.

If any such Interest Election Request requests an Interest Period Loan but does
not specify an Interest Period, then the Borrower Agent shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the Agent shall
advise each Applicable Lender of the details thereof and of such Applicable
Lender’s portion of each resulting Borrowing.

(e) If the Borrower Agent fails to deliver a timely Interest Election Request
with respect to an Interest Period Loan prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a Floating
Rate Loan in the same currency. Notwithstanding any contrary provision hereof,
if an Event of Default has occurred and is continuing and the Agent, at the
request of the Required Lenders, so notifies the Borrower Agent, then, so long
as an Event of Default is continuing (i) no outstanding Borrowing with respect
to Revolving Loans may be converted to or continued as an Interest Period Loan
and (ii) unless repaid, each Interest Period Loan shall be converted to a
Floating Rate Loan in the same currency at the end of the then-current Interest
Period applicable thereto.

(f) The conversion of any Borrowing pursuant to this Section 2.08 shall not be,
and shall not be deemed to be, a discharge, rescission, extinguishment, novation
or substitution of the Borrowing and following such conversion, the Borrowing
shall continue to be the same obligation and not a new obligation.

SECTION 2.09 Termination and Reduction of Revolving Commitments. (a) Unless
previously terminated, (i) all Tranche A Revolving Commitments shall terminate
on the Maturity Date applicable to them and, (ii) each Extension Series of
Extended Revolving Commitments shall terminate on the Maturity Date applicable
to such Series, and (iii) all Tranche B Commitments shall terminate on the
Tranche B Maturity Date. If the Tranche B Effective Date does not occur pursuant
to the terms of the First Amendment prior to the date specified in Section 11
thereof, then (A) the Tranche B Commitments of each Tranche B Lender and (B) the
respective portion of the Canadian Revolving Commitments of each Canadian
Revolving Lender in excess of its respective Canadian Revolving Commitments in
effect immediately prior to the First Amendment Date, shall be immediately
terminated for all purposes under this Agreement.

(b) Upon delivering the notice required by Section 2.09(d), the Borrower Agent
may at any time terminate the Tranche A Revolving Commitments upon (i) the
payment in full of all outstanding Revolving Loans, together with accrued and
unpaid interest thereon, (ii) the cancellation and return of all outstanding
Letters of Credit (or alternatively, with respect to each such Letter of Credit,
the

 

77



--------------------------------------------------------------------------------

furnishing to the Agent of a cash deposit (or at the discretion of the Agent a
back up standby letter of credit reasonably satisfactory to the Agent) equal to
103% of the LC Exposure as of such date) and (iii) the payment in full of all
accrued and unpaid fees and all reimbursable expenses then due and payable under
the Loan Documents. In the event the Tranche A Revolving Commitments are
terminated, the Tranche B Commitments shall be automatically and concurrently
terminated, and the payment in full of all outstanding Tranche B Loans, together
with all accrued and unpaid interest thereon, shall be then due and payable as
well.

(c) Upon delivering the notice required by Section 2.09(d), the Borrower Agent
may from time to time reduce the Tranche A Revolving Commitments of any Class;
provided that (i) each reduction of the Tranche A Revolving Commitments of a
Class shall be in an amount that is an integral multiple of $500,000 and not
less than $1,000,000, (ii) the Borrower Agent shall not reduce the Tranche A
Revolving Commitments of any Class if, after giving effect to any concurrent
prepayment of the Revolving Loans of such Class in accordance with Section 2.10,
the sum of (A) in the case of the U.S. Revolving Commitments, the U.S. Revolving
Exposures would exceed the lesser of the total U.S. Revolving Commitments and
the U.S. Borrowing Base or (B) in the case of the Canadian Revolving
Commitments, the Canadian Revolving Exposures would exceed the lesser of the
total Canadian Revolving Commitments and the Canadian Borrowing Base, and
(iii) any such reduction shall apply proportionately and permanently to reduce
the Tranche A Revolving Commitments of each of the Applicable Lenders within
such Class, except that, notwithstanding the foregoing, in connection with the
establishment on any date of any Extended Revolving Commitments pursuant to
Section 2.27 to the Borrowers within a Borrower Group, the Tranche A Revolving
Commitments of any one or more the Applicable Lenders providing any such
Extended Revolving Commitments on such date shall be reduced in an amount equal
to the amount of the Tranche A Revolving Commitments so extended on such date
(provided that (x) after giving effect to any such reduction and to the
repayment of any U.S. Revolving Loans made on such date, the U.S. Revolving
Exposure of any such U.S. Revolving Lender does not exceed the lesser of the
U.S. Revolving Commitment thereof and its Applicable Percentage of the U.S.
Borrowing Base (such U.S. Revolving Exposure, U.S. Revolving Commitment and
Applicable Percentage being determined in each case, for the avoidance of doubt,
exclusive of such Lender’s Extended Revolving Commitment and any exposure in
respect thereof), (y) after giving effect to any such reduction and to the
repayment of any Canadian Revolving Loans made on such date, the Canadian
Revolving Exposure of any such Canadian Revolving Lender does not exceed the
lesser of the Canadian Revolving Commitment thereof and its Applicable
Percentage of the Canadian Borrowing Base (such Canadian Revolving Exposure,
Canadian Revolving Commitment and Applicable Percentage being determined in each
case, for the avoidance of doubt, exclusive of such Tranche A Revolving Lender’s
Extended Revolving Commitment and any exposure in respect thereof), and (z) for
the avoidance of doubt, any such repayment of Tranche A Revolving Loans
contemplated by the preceding clauses shall be made in compliance with the
requirements of Section 2.18 with respect to the ratable allocation of payments
hereunder, with such allocation being determined after giving effect to any
exchange pursuant to Section 2.27 of Tranche A Revolving Commitments and Tranche
A Revolving Loans into Extended Revolving Commitments and Extended Revolving
Loans, respectively, and prior to any reduction being made to the Tranche A
Revolving Commitment of any other Tranche A Revolving Lender).

(d) The Borrower Agent shall notify the Agent of any election to terminate or
reduce the Tranche A Revolving Commitments to the Borrowers of any Class under
paragraph (b) or (c) of this Section at least three (3) Business Days prior to
the effective date of such termination or reduction, specifying such election
and the effective date thereof. Promptly following receipt of any notice, the
Agent shall advise the Applicable Tranche A Lenders of the contents thereof. Any
termination or reduction of the Tranche A Revolving Commitments pursuant to this
Section 2.09 shall be permanent.

 

78



--------------------------------------------------------------------------------

(e) No voluntary reduction of the Tranche B Commitments may be made hereunder,
other than in connection with a voluntary termination of the Tranche B
Commitments in their entirety, which termination shall require the payment in
full of all outstanding Tranche B Loans, together with all accrued and unpaid
interest thereon.

SECTION 2.10 Repayment of Loans; Evidence of Debt. (a) Each Borrower within a
Borrower Group hereby unconditionally promises to pay (i) to the Agent for the
account of each Applicable Lender the then unpaid principal amount of each
Revolving Loan made by such Applicable Lender on the Maturity Date, (ii) to the
Agent the then unpaid amount of each Protective Advance made to or for the
account of the Borrowers within such Borrower Group on the earlier of the
Maturity Date and demand by the Agent, (iii) to the Applicable Swingline Lender
the then unpaid principal amount of each Swingline Loan made by such Applicable
Swingline Lender on the Maturity Date and (iv) to the Agent for the account of
each Applicable Extending Lender of each Extension Series made available to the
Borrowers within such Borrower Group, the then unpaid principal amount of each
Extended Revolving Loan of such Extension Series on the maturity date for such
Extension Series; provided that on each date that a Revolving Loan to a Borrower
within a Borrower Group is made while any Swingline Loan or Protective Advance
made to the Borrowers within such Borrower Group is outstanding, the Borrowers
within such Borrower Group shall repay all such Swingline Loans and Protective
Advances with the proceeds of such Revolving Loan then outstanding. Each U.S.
Borrower hereby unconditionally promises to pay to the Agent for the account of
each Applicable Tranche B Lender the then unpaid principal amount of each
Tranche B Loan made by such Applicable Tranche B Lender on the Tranche B
Maturity Date.

(b) At all times after the occurrence and during the continuance of a Liquidity
Event and notification thereof by the Agent to the Borrower Agent (subject to
the provisions of Section 2.18(b) and to the terms of the Security Agreement),
on each Business Day, at or before 1:00 p.m., New York City time, or with
respect to Canadian Revolving Loans, 1:00 p.m. Toronto, Ontario time, the Agent
shall apply all immediately available funds credited to the BANA Account of a
Borrower Group or such other account of such Borrower Group directed by the
Agent pursuant to Section 2.21(b), first to pay any fees or expense
reimbursements then due to the Agent, the Applicable Issuing Banks and the
Applicable Lenders (other than in connection with Banking Services or Secured
Swap Obligations), pro rata, second to pay interest due and payable in respect
of any Tranche A Revolving Loans (including Swingline Loans) made to the
Borrowers within such Borrower Group and any Protective Advances made to the
Borrowers within such Borrower Group that may be outstanding, pro rata, third to
prepay the principal of any Protective Advances made to the Borrowers within
such Borrower Group that may be outstanding, pro rata, andpro rata, fourth to
prepay the principal of the Tranche A Revolving Loans (including Swingline
Loans) made to the Borrowers within such Borrower Group and to cash
collateralize outstanding LC Exposure of the Applicable Issuing Bank and
Applicable Lenders with respect to such Borrower Group, pro rata, fifth to pay
interest due and payable in respect of any Tranche B Loans made to the U.S.
Borrowers that may be outstanding, pro rata, and sixth, to prepay the principal
of the Tranche B Loans, pro rata. It being understood that in no event shall any
of the Canadian Loan Parties make any payment hereunder or under any other Loan
Document on account of any U.S. Obligations.

(c) Each Applicable Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrowers within a
Borrower Group to such Applicable Lender resulting from each Loan made by such
Lender to any Borrower within such Borrower Group, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

(d) The Agent shall maintain accounts in which it shall record (i) the amount of
each Loan made hereunder to a Borrower within a Borrower Group, the Class and
Type thereof and the Interest

 

79



--------------------------------------------------------------------------------

Period (if any) applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers within such
Borrower Group to each Applicable Lender hereunder and (iii) the amount of any
sum received by the Agent hereunder for the account of the Applicable Lenders
and each Applicable Lender’s share thereof.

(e) The entries made in the accounts maintained pursuant to paragraph (c) or
(d) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Applicable
Lender or the Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrowers within a Borrower Group to
repay the Loans made to the Borrowers within such Borrower Group in accordance
with the terms of this Agreement.

(f) Any Applicable Lender may request that Revolving Loans made by it to the
Borrowers within a Borrower Group be evidenced by a promissory note. In such
event, the Borrowers within such Borrower Group shall prepare, execute and
deliver to such Applicable Lender a promissory note payable to such Applicable
Lender and its registered assigns and in substantially the form of (i) Exhibit
G-1 hereto, in the case of any promissory note issued to a Canadian Revolving
Lender, and(ii) Exhibit G-2, in the case of any promissory note issued to a U.S.
Revolving Lender and (iii) Exhibit G-3 in the case of any promissory note issued
to a Tranche B Lender.

SECTION 2.11 Prepayment of Loans. (a) Upon prior notice in accordance with
paragraph (de) of this Section 2.11, the Borrowers within a Borrower Group shall
have the right at any time and from time to time to (i) prepay any Revolving
Borrowing of Tranche A Revolving Loans owing by such Borrowers in whole or in
part without premium or penalty (but subject to Section 2.16) and (ii) prepay
any Tranche B Loans owing by such Borrowers in whole (but not in part) without
premium or penalty (but subject to Section 2.09(e) and Section 2.16).

(b) Except for U.S. Protective Advances and U.S. Overadvance Loans permitted
under Section 2.04, in the event and on each Business Day on which the total
U.S. Revolving Exposure exceeds the lesser of (i) the aggregate U.S. Revolving
Commitments and (ii) the U.S. Borrowing Base, the U.S. Borrowers shall promptly
prepay first, any outstanding U.S. Swingline Loans in an amount equal to such
excess U.S. Swingline Loans, second, if any excess remains after prepaying all
U.S. Swingline Loans, any outstanding U.S. Revolving Loans in an amount equal to
any remaining excess and third, if any excess remains after prepaying all U.S.
Swingline Loans and all U.S. Revolving Loans, depositing an amount in cash in an
amount equal to any remaining excess in the U.S. LC Collateral Account. Except
for Canadian Protective Advances and Canadian Overadvance Loans permitted under
Section 2.04, in the event and on each Business Day on which the total Canadian
Revolving Exposure exceeds the lesser of (i) the aggregate Canadian Revolving
Commitments and (ii) the Canadian Borrowing Base, the Canadian Borrowers shall
promptly prepay first, any outstanding Canadian Swingline Loans in an amount
equal to such excess Canadian Swingline Loans, second, if any excess remains
after prepaying all Canadian Swingline Loans, any outstanding Canadian Revolving
Loans in an amount equal to any remaining excess and third, if any excess
remains after prepaying all Canadian Swingline Loans and all Canadian Revolving
Loans, depositing an amount in cash in an amount equal to any remaining excess
in the Canadian LC Collateral Account.

(c) In the event and on each Business Day on which the total Tranche B Exposure
exceeds the lesser of (i) the aggregate Tranche B Commitments and (ii) the
Tranche B Borrowing Base, the U.S. Borrowers shall be required to immediately
prepay on such Business Day, or a Borrowing Request shall have been deemed given
in accordance with Section 2.03 in the amount of, any outstanding Tranche B
Loans such that the total Tranche B Exposure equals the lesser of (i) the
aggregate Tranche B Commitments and (ii) the Tranche B Borrowing Base; provided,
that in the case of any such deemed

 

80



--------------------------------------------------------------------------------

Borrowing Request under this Section 2.11(c), the Borrowers shall not be
required to comply with the delivery requirements for Borrowing Requests under
Section 2.03 or with the conditions precedent to Borrowings under Section 4.02.

(d) On each occasion that a Non-Ordinary Course Asset Disposition or Recovery
Event occurs with respect to any Borrower Group when (i) with respect to U.S.
Borrowers, U.S. Excess Availability is less than 12.5% of the lesser of (A) the
U.S. Revolving Commitments and (B) the U.S. Borrowing Base, or (ii) with respect
to the Canadian Borrowers, Canadian Excess Availability is less than 12.5% of
the lesser of (A) the Canadian Revolving Commitments and (B) the Canadian
Borrowing Base, then, in either case, , the Borrowers within such Borrower Group
shall promptly prepay after receipt of any Net Cash Proceeds therefrom, first,
any outstanding Swingline Loans owing by such Borrowers, in an amount equal to
such Net Cash Proceeds, second, if any Net Cash Proceeds remain after prepaying
all Swingline Loans owing by such Borrowers, any outstanding Tranche A Revolving
Loans owing by such Borrowers in an amount equal to any remaining Net Cash
Proceeds, and third, if any Net Cash Proceeds remain after prepaying all
Swingline Loans and allTranche A Revolving Loans owing by such Borrowers,
depositing an amount in cash equal to any remaining Net Cash Proceeds in the LC
Collateral Account of such Borrowers., and fourth, if any Net Cash Proceeds
remain after prepaying all Swingline Loans, all Tranche A Revolving Loans and
cash collateralizing all LC Exposure, any outstanding Tranche B Loans owing by
such Borrowers in an amount equal to any remaining Net Cash Proceeds.

(de) The Borrower Agent shall notify the Agent (and, in the case of prepayment
of a Swingline Loan, the Applicable Swingline Lender) by telephone (confirmed by
facsimile) of any prepayment hereunder (i) in the case of prepayment of an
Interest Period Loan, not later than 12:00 noon, New York City time, or with
respect to Canadian BA Rate Loans, 12:00 noon, Toronto, Ontario time, three
(3) Business Days before the date of prepayment, (ii) in the case of prepayment
of a Floating Rate Loan, not later than 10:00 a.m., New York City time, or with
respect to Canadian Prime Rate Loans or Canadian Base Rate Loans, 10:00 a.m.,
Toronto, Ontario time, on the day of prepayment, or (iii) in the case of
prepayment of a Swingline Loan, not later than 12:00 noon, New York City time,
or with respect to Canadian Swingline Loans, 12:00 noon, Toronto, Ontario time,
on the date of prepayment. Each such notice shall specify the prepayment date,
the Borrower Group obligated thereon and the principal amount of each Borrowing
or portion thereof to be prepaid. Promptly following receipt of any such notice
relating to a Borrowing, the Agent shall advise the Applicable Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of an advance of a Borrowing of the same
Type as provided in Section 2.02. Each prepayment of a Borrowing of the
Borrowers within a Borrower Group shall be applied ratably to the Loans of such
Borrower Group included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13.

SECTION 2.12 Fees. (a) The Borrowers within each Borrower Group agree to pay to
the Agent for the account of each Applicable Tranche A Lender a commitment fee,
which shall accrue at the Commitment Fee Rate on the average daily amount of the
Available Revolving Commitment of such Applicable Tranche A Lender during the
period from and including the Effective Date to but excluding the date on which
the Applicable Tranche A Lenders’ Revolving Commitments to such Borrowers
terminate. Accrued commitment fees owing by (i) a Canadian Borrower shall be
payable in arrears on the first Business Day of each January, April, July and
October and on the date on which the Canadian Revolving Commitments to such
Borrower terminate, commencing on the first such date to occur after the date
hereof, and (ii) U.S. Borrowers shall be payable in arrears on the first
calendar day of each January, April, July and October and on the date on which
the U.S. Revolving Commitments to such Borrowers terminate, commencing on the
first such date to occur after the date hereof. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). For
purposes of calculating the

 

81



--------------------------------------------------------------------------------

commitment fees only, no portion of the Applicable Tranche A Lenders’ Revolving
Commitments to such Borrowers shall be deemed utilized as a result of
outstanding Swingline Loans owing by such Borrowers. Notwithstanding the
foregoing, no such commitment fees shall be paid in respect of the Canadian
Revolving Commitments in effect on the First Amendment Effective Date in excess
of those available immediately prior to the First Amendment Effective Date until
the Tranche B Effective Date.

(b) The Borrowers within each Borrower Group agree to pay (i) to the Agent for
the account of each Applicable Lender a participation fee with respect to its
participations in Letters of Credit issued for the account of a Borrower within
such Borrower Group (including, in the case of U.S. Revolving Lenders any Letter
of Credit with respect to which the Company is a co-applicant with a Subsidiary
of the Company), which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Interest Period Loans on the daily
amount of such Applicable Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements made for the account of any such
Borrower), during the period from and including the Effective Date to but
excluding the later of the date on which such Applicable Lender’s Revolving
Commitment terminates and the date on which such Applicable Lender ceases to
have any LC Exposure, and (ii) to each Applicable Issuing Bank, for its own
account, a fronting fee, in respect of each Letter of Credit issued by such
Applicable Issuing Bank for the period from the date of issuance of such Letter
of Credit through the expiration date of such Letter of Credit (or if terminated
on an earlier date to the termination date of such Letter of Credit), computed
at a rate equal to 0.125% per annum or such other percentage per annum to be
agreed upon between the Borrower Agent and such Applicable Issuing Bank of the
daily stated amount of such Letter of Credit, as well as such Applicable Issuing
Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder; provided
that no fronting fee payable pursuant to this clause (ii) shall be less than the
Dollar Equivalent Amount of $500.00 per annum. Participation fees and fronting
fees accrued through and including the last day of each March, June, September
and December shall be payable by (i) the Canadian Borrowers on the first
Business Day of each January, April, July and October, and (ii) U.S. Borrowers
on the first calendar day of each January, April, July and October, in each
case, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the Applicable
Lenders’ Revolving Commitments of the Borrowers within the applicable Borrower
Group terminate and any such fees accruing after the date on which such
Commitments terminate shall be payable on demand. Any other fees payable to any
Applicable Issuing Bank pursuant to this paragraph shall be payable within 10
days after demand. All participation fees and fronting fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed.

(c) The Borrowers within each Borrower Group agree to pay to the Agent, for its
own account, such agency fees as may be separately agreed upon by the Company
and the Agent with respect to such Borrower Group, including pursuant to the Fee
Letter, payable in the amounts and at the times so agreed.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Agent (or to the Applicable Issuing Bank, in the case of
fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.13 Interest. (a) The U.S. Revolving Loans that are ABR Loans
(including each U.S. Swingline Loan and each U.S. Protective Advance) shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b) The U.S. Revolving Loans that are LIBOR Rate Loans shall bear interest at
the Adjusted LIBOR Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.

 

82



--------------------------------------------------------------------------------

(c) The Canadian Revolving Loans that are Canadian Base Rate Loans (including
each Canadian Swingline Loan denominated in Dollars and each Canadian Protective
Advance denominated in Dollars) shall bear interest at the Canadian Base Rate
plus the Applicable Rate.

(d) The Canadian Revolving Loans that are Canadian Prime Rate Loans (including
each Canadian Swingline Loan denominated in Canadian Dollars and each Canadian
Protective Advance denominated in Canadian Dollars) shall bear interest at the
Canadian Prime Rate plus the Applicable Rate.

(e) The Canadian Revolving Loans that are Canadian BA Rate Loans shall bear
interest at the Canadian BA Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

(f) The Tranche B Loans that are ABR Loans shall bear interest at the Alternate
Base Rate plus the Applicable Rate.

(g) The Tranche B Loans that are LIBOR Rate Loans shall bear interest at the
Adjusted LIBOR Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.

(h) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrowers within a Borrower Group
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount
(A) owed by the U.S. Borrowers, 2% plus the rate applicable to ABR Loans as
provided in paragraph (a) of this Section, (B) owed by the Canadian Borrowers in
Dollars, 2% plus the rate applicable to Canadian Base Rate Loans, or (C) owed by
the Canadian Borrowers in Canadian Dollars, 2% plus the rate applicable to
Canadian Prime Rate Loans.

(gi) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the applicable Commitments;
provided that (i) interest accrued pursuant to paragraph (fh) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of a Floating Rate Loan prior to the end of
the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Interest Period Loan prior to the
end of the current Interest Period therefor, accrued interest on such Loan shall
be payable on the effective date of such conversion.

(hj) All interest and fees hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the U.S. Prime Rate, the
Canadian Base Rate, the Canadian Prime Rate, and the Canadian BA Rate shall be
computed on the basis of a year of 365 days, and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). For the purposes of the Interest Act (Canada), (i) whenever any
interest under this Agreement is calculated using a rate based on a year of 360
days or any other period of time that is less than a calendar year, the rate
determined pursuant to such calculation, when expressed as an annual rate, is
equivalent to (x) the applicable rate based on the number of days in the
calendar year, (y) multiplied by the actual number of days in the calendar year
in which the period for which such interest is payable (or compounded) ends, and
(z) divided by 360, or such other period of time that is less than the calendar
year, (ii) the principle of deemed reinvestment of interest does not apply to
any interest calculation under this Agreement, and (iii) the rates of interest
stipulated in this Agreement are intended to be nominal rates and not effective
rates or yields.

 

83



--------------------------------------------------------------------------------

(ik) The applicable Alternate Base Rate, Adjusted LIBOR Rate, LIBOR Rate,
Canadian BA Rate, Canadian Base Rate and Canadian Prime Rate shall be determined
by the Agent, and such determination shall be conclusive absent manifest error.

SECTION 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for an Interest Period Loan:

(i) the Agent determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Adjusted LIBOR Rate, the LIBOR Rate, or the Canadian BA Rate, as applicable,
for such Interest Period; or

(ii) the Agent is advised by the Required Lenders that the Adjusted LIBOR Rate,
the LIBOR Rate, or the Canadian BA Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Agent shall promptly give notice thereof to the Borrower Agent and the
Applicable Lenders by telephone or facsimile as promptly as practicable
thereafter and, until the Agent notifies the Borrower Agent and the Applicable
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a LIBOR Rate Loan or a Canadian BA Rate
Loan, as applicable, shall be ineffective and such Borrowing shall be converted
to a Floating Rate Loan in the same currency on the last day of the Interest
Period applicable thereof, and (ii) if any Borrowing Request requests an
Interest Period Loan, such Borrowing shall be made as a Floating Rate Loan in
the same currency.

SECTION 2.15 Increased Costs. (a) If any Change in Law shall impose, modify or
deem applicable any reserve, special deposit or similar requirement against
assets of, deposits with or for the account of, or credit extended by, any
Applicable Lender (except any such reserve requirement reflected in the Adjusted
LIBOR Rate) or Applicable Issuing Bank; or impose on any Applicable Lender or
Applicable Issuing Bank or the London interbank market any other condition
affecting this Agreement or Interest Period Loans made by such Applicable Lender
or any Letter of Credit or participation therein; and the result of any of the
foregoing shall be to increase the cost to such Applicable Lender of making or
maintaining any Interest Period Loan (or of maintaining its obligation to make
any such Loan) or to increase the cost to such Applicable Lender or Applicable
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Applicable Lender
or Applicable Issuing Bank hereunder (whether of principal, interest or
otherwise), then, following delivery of the certificate contemplated by
paragraph (c) of this Section, the Borrowers within the applicable Borrower
Group will pay to such Applicable Lender or Applicable Issuing Bank, as
applicable, such additional amount or amounts as will compensate such Applicable
Lender or Applicable Issuing Bank, as applicable, for such additional costs
incurred or reduction suffered (except for any Taxes, which shall be dealt with
exclusively pursuant to Section 2.17).

(b) If any Applicable Lender or Applicable Issuing Bank determines that any
Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on such Applicable Lender’s or Applicable Issuing
Bank’s capital or on the capital of such Applicable Lender’s or Applicable
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit held by, such
Applicable Lender, or the Letters of Credit issued by such Applicable Issuing
Bank, to a level below that which such Applicable Lender or such

 

84



--------------------------------------------------------------------------------

Applicable Issuing Bank or such Applicable Lender’s or such Applicable Issuing
Bank’s holding company could have achieved but for such Change in Law other than
due to Taxes, which shall be dealt with exclusively pursuant to Section 2.17
(taking into consideration such Applicable Lender’s or such Applicable Issuing
Bank’s policies and the policies of such Applicable Lender’s or such Applicable
Issuing Bank’s holding company with respect to capital adequacy), then from time
to time following delivery of the certificate contemplated by paragraph (c) of
this Section the Borrowers within the applicable Borrower Group will pay to such
Applicable Lender or such Applicable Issuing Bank, as applicable, such
additional amount or amounts as will compensate such Applicable Lender or such
Applicable Issuing Bank or such Applicable Lender’s or such Applicable Issuing
Bank’s holding company for any such reduction suffered.

(c) A certificate of an Applicable Lender or an Applicable Issuing Bank setting
forth the amount or amounts necessary to compensate such Applicable Lender or
Applicable Issuing Bank or its holding company, as applicable, as specified in
paragraph (a) or (b) of this Section and setting forth in reasonable detail the
manner in which such amount or amounts was determined shall be delivered to the
Borrower Agent and shall be conclusive absent manifest error. The Borrowers
within the applicable Borrower Group shall pay such Applicable Lender or
Applicable Issuing Bank, as applicable, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

(d) Failure or delay on the part of any Applicable Lender or Applicable Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Applicable Lender’s or Applicable Issuing Bank’s right to demand
such compensation; provided that the Borrowers within the applicable Borrower
Group shall not be required to compensate an Applicable Lender or an Applicable
Issuing Bank pursuant to this Section for any increased costs or reductions
incurred more than 180 days prior to the date that such Applicable Lender or
Applicable Issuing Bank, as applicable, notifies the Borrower Agent of the
Change in Law giving rise to such increased costs or reductions and of such
Applicable Lender’s or Applicable Issuing Bank’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof.

SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Interest Period Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Interest Period Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Interest Period Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.09(d) and is revoked in accordance therewith), or (d) the assignment
of any Interest Period Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower Agent pursuant to
Section 2.19 or 9.02(e), then, in any such event, the Borrowers within the
affected Borrower Group shall compensate each Applicable Lender for the loss,
cost and expense attributable to such event. In the case of an Interest Period
Loan, such loss, cost or expense to any Applicable Lender shall be deemed to be
the amount determined by such Applicable Lender to be the excess, if any, of
(i) the amount of interest which would have accrued on the principal amount of
such Loan had such event not occurred, at the Adjusted LIBOR Rate or Canadian BA
Rate, as applicable, that would have been applicable to such Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Applicable Lender would bid were it to
bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the eurodollar market. A certificate of
any Applicable Lender setting forth any amount or amounts that such Applicable
Lender is entitled to receive pursuant to this Section and the basis therefor
and setting forth in reasonable detail the manner in which

 

85



--------------------------------------------------------------------------------

such amount or amounts was determined shall be delivered to the Borrower Agent
and shall be conclusive absent manifest error. The Borrowers within the
effectedaffected Borrower Group shall pay such Applicable Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

SECTION 2.17 Taxes.

(a) Any and all payments by or on account of any obligation of any Loan Party
hereunder or any other Loan Document shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if a Loan
Party shall be required to deduct, withhold, or remit any Indemnified Taxes or
Other Taxes from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions or
remittances applicable to additional sums payable under this Section) the Agent,
Applicable Lender or any Applicable Issuing Bank (as applicable) receives an
amount equal to the sum it would have received had no such deductions or
remittances, been made, (ii) such Loan Party shall make such deductions and
remittances, and (iii) such Loan Party shall timely pay and remit the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law. If at any time a Loan Party is required by applicable law to
make any deduction, remittance or withholding from any sum payable hereunder,
such Loan Party shall promptly notify the Applicable Lender, Agent or Applicable
Issuing Bank upon becoming aware of the same. In addition, each Applicable
Lender, Agent or Applicable Issuing Bank shall promptly notify a Loan Party upon
becoming aware of any circumstances as a result of which a Loan Party is or
would be required to make any deduction, remittance, or withholding from any sum
payable hereunder.

(b) In addition, the Loan Parties within each Borrower Group shall pay any Other
Taxes with respect to the Loans and Commitments to the Borrowers within such
Borrower Group and this Agreement as it relates to such Borrower Group to the
relevant Governmental Authority in accordance with applicable law.

(c) Each Loan Party within a Borrower Group shall indemnify the Agent, each
Applicable Lender and each Applicable Issuing Bank, within 10 days after written
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
paid by the Agent, such Applicable Lender or such Applicable Issuing Bank, as
applicable, on or with respect to any payment by or on account of any obligation
of such Loan Party hereunder (including Indemnified Taxes or Other Taxes imposed
or asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower Agent by an Applicable Lender or an Applicable Issuing Bank, or by the
Agent on its own behalf or on behalf of an Applicable Lender, or an Applicable
Issuing Bank, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Agent the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which a Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower Agent (with a copy
to the Agent), at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by the Borrower Agent as will permit such payments to be made without
withholding or at a reduced rate

 

86



--------------------------------------------------------------------------------

(including any documentation necessary to prevent withholding under Sections
1471 or 1472 of the Code). In particular, on or prior to the date which is ten
(10) Business Days after the Effective Date, each Foreign Lender in respect of a
U.S. Borrower shall deliver to the Borrower Agent (with a copy to the Agent) two
duly signed, properly completed copies of Internal Revenue Service (“IRS”) Form
W-8BEN or any successor thereto (relating to such Foreign Lender and entitling
it to an exemption from, or reduction of, United States withholding tax on
payments to be made to such Foreign Lender by any Borrower or any other Loan
Party pursuant to this Agreement or any other Loan Document), IRS Form W-8ECI or
any successor thereto (relating to payments to be made to such Foreign Lender by
any Borrower or any other Loan Party pursuant to this Agreement or any other
Loan Document), IRS Form W-8IMY (and any applicable underlying IRS Forms) or
such other evidence reasonably satisfactory to the Borrower Agent and the Agent
that such Foreign Lender is entitled to an exemption from, or reduction of,
United States withholding tax, including any exemption pursuant to
Section 871(h) or 881(c) of the Code, and in the case of a Foreign Lender
claiming such an exemption under Section 881(c) of the Code, a certificate that
establishes in writing to the Borrower Agent and the Agent that such Foreign
Lender is not (i) a “bank” as defined in Section 881(c)(3)(A) of the Code,
(ii) a 10-percent shareholder within the meaning of Section 871(h)(3)(B) of the
Code, or (iii) a controlled foreign corporation related to a Borrower with the
meaning of Section 864(d)(4) of the Code. Thereafter and from time to time, each
such Foreign Lender shall (A) promptly so long as it is eligible to do so submit
to the Borrower Agent (with a copy to the Agent) such additional duly completed
and signed copies of one or more of such forms or certificates (or such
successor forms or certificates as shall be adopted from time to time by the
relevant United States taxing authorities) as may then be available under then
current United States laws and regulations to avoid, or such evidence as is
reasonably satisfactory to the Borrower Agent and the Agent of any available
exemption from, or reduction of, United States withholding taxes in respect of
all payments to be made to such Foreign Lender by any Borrower or other Loan
Party pursuant to this Agreement, or any other Loan Document, in each case,
(1) on or before the date that any such form, certificate or other evidence
expires or becomes obsolete, (2) after the occurrence of any event requiring a
change in the most recent form, certificate or evidence previously delivered by
it to the Borrower Agent and (3) from time to time thereafter if reasonably
requested by the Borrower Agent or the Agent, and (B) promptly notify the
Borrower Agent and the Agent of any change in circumstances which would modify
or render invalid any claimed exemption or reduction. For the avoidance of
doubt, if, as a result of a Change in Law, a Foreign Lender is no longer legally
able to provide documentation with respect to an exemption from or a reduction
of withholding tax, such Foreign Lender will be treated as complying with this
Section 2.17(e) and such inability will not affect the Foreign Lender’s rights
under Section 2.17(a). If a payment made to a Lender under this Agreement would
be subject to U.S. Federal withholding Tax imposed by FATCA, such Lender shall
deliver to the Withholding Agent, at the time or times prescribed by law and at
such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has complied with such Lender’s obligations under FATCA, applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable) or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this paragraph (e), “FATCA”
shall include any amendments made to FATCA after the Effective Date.

(f) Each Lender, Agent or Issuing Bank that is a “United States person” within
the meaning of Section 7701(a)(30) of the Code, agrees to complete and deliver
to the Borrower Agent a statement signed by an authorized signatory of the
Lender to the effect that it is a United States person together with a duly
completed and executed copy of IRS Form W-9 or successor form and any
documentation necessary to prevent withholding under Sections 1471 or 1472 of
the Code, to the extent applicable.

 

87



--------------------------------------------------------------------------------

(g) If the Agent, a Lender, or an Issuing Bank determines, in good faith in its
reasonable sole discretion, that it has received a refund of any Indemnified
Taxes or Other Taxes as to which it has been indemnified by a Loan Party or with
respect to which such Loan Party has paid additional amounts pursuant to this
Section 2.17, it shall pay over such refund to such Loan Party (but only to the
extent of indemnity payments made, or additional amounts paid, by such Loan
Party under this Section 2.17 with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Agent or such
Lender (including any Taxes imposed with respect to such refund) as is
determined by the Agent or such Lender in good faith in its sole discretion, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that such Loan Party, upon the
request of the Agent or such Lender, agrees to repay as soon as reasonably
practicable the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Agent or such Lender in the event the Agent or such Lender is required to repay
such refund to such Governmental Authority. This Section shall not be construed
to require the Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to such
Loan Party or any other Person.

(h) If the Borrower Agent determines in good faith that a reasonable basis
exists for contesting any Indemnified Taxes or Other Taxes for which additional
amounts have been paid under this Section 2.17, the Applicable Lender, Agent or
Applicable Issuing Bank shall cooperate with the Borrower Agent in challenging
such Indemnified Taxes or Other Taxes, at the expense of the Borrowers within
the applicable Borrower Group, if so requested by the Borrower Agent in writing.

SECTION 2.18 Payments Generally; Allocation of Proceeds; Sharing of Set-offs.
(a) Unless otherwise specified, each Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to 2:00 p.m., New York City time, or with
respect to Canadian LC Disbursements, 2:00 p.m., Toronto, Ontario time, on the
date when due, in immediately available funds, without set-off or counterclaim.
Any amounts received after such time on any date may, in the discretion of the
Agent, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon. All such payments shall be made to the
Agent to the applicable account designated to the Borrower Agent by the Agent,
except payments to be made directly to the Applicable Issuing Bank or the
Applicable Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly
to the Persons entitled thereto. The Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. Except to the extent otherwise provided
herein, if any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. Any payment required to be made by the
Agent hereunder shall be deemed to have been made by the time required if the
Agent shall, at or before such time, have taken the necessary steps to make such
payment in accordance with the regulations or operating procedures of the
clearing or settlement system used by the Agent to make such payment. At all
times that the circumstances specified in Section 2.21(d) are in effect, solely
for purposes of determining the amount of Revolving Loans available for
borrowing purposes, checks and cash or other immediately available funds from
collections of items of payment and proceeds of any Collateral shall be applied
in whole or in part against the applicable Obligations, on the day of receipt,
subject to actual collection.

(b)(i) Subject in all respects to the provisions of the Intercreditor Agreement,
all proceeds of U.S. Collateral received by the Agent after an Event of Default
has occurred and is continuing shall upon election by the Agent or at the
direction of the Required Lenders be applied, first, to, ratably, pay any fees,
indemnities, or expense reimbursements then due to the Agent or any U.S.

 

88



--------------------------------------------------------------------------------

Issuing Bank from the U.S. Borrowers (other than in connection with Banking
Services or Secured Swap Obligations), second, ratably, to pay any fees or
expense reimbursements then due to the U.S. Revolving Lenders (other than in
connection with Banking Services or Secured Swap Obligations), third, to pay
interest due and payable in respect of any U.S. Revolving Loans from the U.S.
Borrowers (including any U.S. Swingline Loans) and any U.S. Protective Advances,
ratably, fourth, to pay the principal of the U.S. Protective Advances, fifth, to
prepay principal on the U.S. Revolving Loans (other than the U.S. Protective
Advances) and unreimbursed U.S. LC Disbursements, ratably, sixth, to pay an
amount to the Agent equal to 103% of the U.S. LC Exposure on such date, to be
held in the U.S. LC Collateral Account as cash collateral for such Obligations,
seventh, ratably, to pay any fees or expense reimbursements then due to the
Tranche B Lenders, eighth, to pay interest due and payable in respect of any
Tranche B Loans from the U.S. Borrowers, ratably, ninth, to pay principal on the
Tranche B Loans, ratably, tenth, to pay any amounts owing with respect to
Banking Services and Secured Swap Obligations that are U.S. Obligations,
ratably, eightheleventh, to the payment of any other U.S. Obligation due to the
Agent or any U.S. Revolving Lender, ninthtwelfth, to the Canadian Obligations in
the order provided in Section 2.18(b)(ii), tenththirteenth, as provided for
under the Intercreditor Agreement and eleventhfourteenth, to the U.S. Borrowers
or as the Borrower Agent shall direct.

(ii) All proceeds of Canadian Collateral received by the Agent after an Event of
Default has occurred and is continuing shall upon election by the Agent or at
the direction of the Required Lenders be applied, first, to, ratably, pay any
fees, indemnities, or expense reimbursements then due to the Agent or any
Canadian Issuing Bank from the Canadian Loan Parties (other than in connection
with Banking Services or Secured Swap Obligations), second, ratably, to pay any
fees or expense reimbursements then due to the Canadian Revolving Lenders from
the Canadian Loan Parties (other than in connection with Banking Services or
Secured Swap Obligations), third, to pay interest due and payable in respect of
any Canadian Revolving Loans (including any Canadian Swingline Loans) and any
Canadian Protective Advances, ratably, fourth, to pay the principal of the
Canadian Protective Advances, fifth, to prepay principal on the Canadian
Revolving Loans (other than the Canadian Protective Advances) and unreimbursed
Canadian LC Disbursements, ratably, sixth, to pay an amount to the Agent equal
to 103% of the Canadian LC Exposure on such date, to be held in the Canadian LC
Collateral Account as cash collateral for such Obligations, seventh, to pay any
amounts owing with respect to Banking Services and Secured Swap Obligations that
are Canadian Obligations, ratably, eighth, to the payment of any other Canadian
Obligation due to the Agent or any Canadian Revolving Lender from any Canadian
Loan Party, and ninth, to the Canadian Borrowers or as the Borrower Agent shall
direct.

(c) If any Applicable Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements,
Swingline Loans or Protective Advances with respect to the applicable Borrower
Group resulting in such Applicable Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and participations in
LC Disbursements, Swingline Loans or Protective Advances owing by the Borrowers
within such Borrower Group and accrued interest thereon than the proportion
received by any other Applicable Lender to the Borrowers within such Borrower
Group, then the Applicable Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements, Swingline Loans and Protective Advances
owing by the Borrowers within such Borrower Group that are held by the other
Applicable Lenders at such time outstanding to the extent necessary so that the
benefit of all such payments shall be shared by the Applicable Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans and participations in LC Disbursements,
Swingline Loans and Protective Advances owing by the Borrowers within such
Borrower Group; provided that (A) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (B) the provisions of this paragraph
shall not be

 

89



--------------------------------------------------------------------------------

construed to apply to any payment made by any Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by
an Applicable Lender as consideration for the assignment of or sale of a
participation in any of its Revolving Loans or participations in LC
Disbursements, Swingline Loans or Protective Advances to any assignee or
participant. Each Borrower within a Borrower Group consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Applicable Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Applicable
Lender were a direct creditor of such Borrower in the amount of such
participation.

(d) Unless the Agent shall have received notice from the Borrower Agent prior to
the date on which any payment is due to the Agent for the account of the
Applicable Lenders or the Applicable Issuing Bank hereunder that the Borrowers
within the applicable Borrower Group will not make such payment, the Agent may
assume that the Borrowers within such Borrower Group have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Applicable Lenders or the Applicable Issuing Bank, as
applicable, the amount due. In such event, if the Borrowers within such Borrower
Group have not in fact made such payment, then each of the Applicable Lenders or
the Applicable Issuing Bank, as applicable, severally agrees to repay to the
Agent forthwith on demand the amount so distributed to such Applicable Lender or
Applicable Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Agent, at the greater of, with respect to a U.S. Revolving Loan or a
Tranche B Loan, the Federal Funds Effective Rate, or, with respect to a Canadian
Revolving Loan, the Canadian Overnight Rate, and, in each case, a rate
determined by the Agent in accordance with banking industry rules on interbank
compensation.

(e) If any Applicable Lender shall fail to make any payment required to be made
by it pursuant to Sections 2.04(b), 2.05(b), 2.05(c), 2.06(d) or (e), 2.07(b),
2.18(c) or 9.03(c), then the Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the Agent
for the account of such Applicable Lender to satisfy such Applicable Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

(f) Anything contained herein to the contrary notwithstanding, the Agent may
(but shall not be required to), in its discretion, retain any payments or other
funds received by the Agent that are otherwise to be provided to an Applicable
Defaulting Lender hereunder, and may apply such funds to such Applicable
Defaulting Lender’s defaulted obligations or readvance such funds to the
Borrowers within the applicable Borrower Group in connection with the funding of
any Revolving Loan to such Borrowers or issuance of any Letters of Credit for
the account of such Borrowers hereunder, including cash collateralization
thereof, in accordance with this Agreement.

SECTION 2.19 Mitigation Obligations; Replacement of Lenders. (a) If any
Applicable Lender requests compensation under Section 2.15, or if any Borrower
within a Borrower Group is required to pay any additional amount to any
Applicable Lender or any Governmental Authority for the account of any
Applicable Lender pursuant to Section 2.17, then such Applicable Lender shall
use reasonable efforts to designate a different lending office for funding or
booking its Loans to the Borrowers within such Borrower Group hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the reasonable judgment of such Applicable Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as applicable, in the future and (ii) would not subject
such Applicable Lender to any material unreimbursed cost or expense and would
not otherwise be disadvantageous to such Applicable Lender in any material
respect. The Borrowers within the applicable Borrower Group hereby agree to pay
all reasonable costs and expenses incurred by any Applicable Lender in
connection with any such designation or assignment.

 

90



--------------------------------------------------------------------------------

(b) If any Applicable Lender requests compensation under Section 2.15, or if any
Borrower within a Borrower Group is required to pay any additional amount to any
Applicable Lender or any Governmental Authority for the account of any
Applicable Lender pursuant to Section 2.17, or if any Applicable Lender is an
Applicable Defaulting Lender, then the Borrower Agent may, at its sole expense
and effort, upon notice to such Applicable Lender and the Agent, replace such
Applicable Lender by requiring such Applicable Lender to assign and delegate
(and such Applicable Lender shall be obligated to assign and delegate), without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if such Lender accepts such assignment); provided that (i) the Borrower
Agent shall have received the prior written consent of the Agent and each
Applicable Issuing Bank, which consent in each case shall not unreasonably be
withheld, (ii) such Applicable Lender shall have received payment of an amount
equal to the outstanding principal of its Loans and participations in LC
Disbursements, Swingline Loans and Protective Advances owing by the Borrowers
within such Borrower Group, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder with respect to such Borrower Group, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers within such Borrower Group (in the case of all other
amounts) and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments. The Agent is irrevocably appointed as attorney-in-fact to execute any
Assignment and Assumption(s) if the Applicable Defaulting Lender fails to
execute the same. A Lender (other than a Defaulting Lender) shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower Agent to require such assignment and delegation cease to apply. Nothing
in this Section 2.19 shall be deemed to prejudice any rights that any Borrower
within a Borrower Group or any Applicable Issuing Bank may have against any
Applicable Lender that is an Applicable Defaulting Lender.

SECTION 2.20 Illegality. If any Applicable Lender reasonably determines that any
Change in Law has made it unlawful, or that any Governmental Authority has
asserted after the Effective Date that it is unlawful, for such Applicable
Lender or its applicable lending office to make or maintain any Interest Period
Loans, then, on notice thereof by such Applicable Lender to the Borrower Agent
through the Agent, any obligations of such Applicable Lender to make or continue
Interest Period Loans or to convert Floating Rate Loans to Interest Period Loans
shall be suspended until such Applicable Lender notifies the Agent and the
Borrower Agent that the circumstances giving rise to such determination no
longer exist. Upon receipt of such notice, the Borrower Agent shall upon demand
from such Applicable Lender (with a copy to the Agent), either convert all
Interest Period Loans of such Lender to Floating Rate Loans in the same
currency, either on the last day of the Interest Period therefor, if such
Applicable Lender may lawfully continue to maintain such Interest Period Loans
to such day, or immediately, if such Applicable Lender may not lawfully continue
to maintain such Loans. Upon any such prepayment or conversion, the Borrowers
within the applicable Borrower Group shall also pay accrued interest on the
amount so prepaid or converted. Each Applicable Lender agrees to designate a
different lending office if such designation will avoid the need for such notice
and will not, in the determination of such Applicable Lender, otherwise be
disadvantageous to it.

SECTION 2.21 Cash Receipts. (a) Each U.S. Loan Party has entered into, and each
Canadian Loan Party shall, within ninety (90) days after the Effective Date (or
such later date approved by the Agent in its reasonable discretion), enter into,
a control agreement (each, a “Blocked Account Agreement”), in form reasonably
satisfactory to the Agent, with the Agent and any bank with

 

91



--------------------------------------------------------------------------------

which such Loan Party maintains a DDA (other than an Excluded Account)
(collectively, the “Blocked Accounts”). Each Loan Party acknowledges and agrees
that each Blocked Account shall operate solely as a collections account and that
such Loan Party shall maintain a separate disbursement account for the
disbursement of monies to third parties in the ordinary course of their business
and other similar disbursement activities, including the presentment of checks
and any ACH transfers.

(b) Each U.S. Loan Party agrees that it will cause all proceeds of the ABL First
Lien Collateral (other than the Uncontrolled Cash) and for any Canadian Loan
Parties, the equivalent portion of the Canadian Collateral to “ABL First Lien
Collateral” (other than Uncontrolled Cash) to be deposited into a Blocked
Account, which deposits may be made through a remote scanning process for
purposes of depositing payment items into the Blocked Accounts from time to
time. Each Loan Party agrees that it will promptly cause all such payment items
to be scanned and deposited into Blocked Accounts and will provide copies at the
Agent’s reasonable written request of any and all agreements entered into by a
Loan Party with any third party that provides the scanning equipment or the
services to reconcile the invoices with any scanned payment items.

(c) Each Blocked Account Agreement shall require, after the occurrence and
during the continuance of an Event of Default or other Liquidity Event (and
delivery of notice thereof from the Agent to the Borrower Agent and the other
parties to such instrument or agreement) the ACH or wire transfer no less
frequently than once per Business Day (unless the Termination Date shall have
occurred), of all available cash balances and cash receipts, including the then
contents or then entire ledger balance of each Blocked Account (net of such
minimum balance, not to exceed the Dollar Equivalent Amount of $250,000 as may
be required to be maintained in the subject Blocked Account by the bank at which
such Blocked Account is maintained and other than any Uncontrolled Cash), to an
account maintained for each Borrower Group by the Agent at BANA (each a “BANA
Account”) or such other account as directed by the Agent. Subject to the terms
of the applicable Security Agreement, all amounts received in a BANA Account or
such other account shall be applied (and allocated) by the Agent in accordance
with Section 2.10(b); provided that if the circumstances described in
Section 2.18(b) are applicable, all such amounts shall be applied in accordance
with such Section 2.18(b).

(d) If, at any time after the occurrence and during the continuance of an Event
of Default or other Liquidity Event, any cash or cash equivalents owned by any
Loan Party (other than (i) an amount not to exceed $10,000,000 in the aggregate
that is on deposit in segregated DDAs which the Borrower Agent designates in
writing to the Agent as being the “uncontrolled cash account” (the “Designated
Disbursement Account”), which funds shall not be funded from, or when withdrawn
from the Designated Disbursement Account, shall not be replenished by, funds
constituting proceeds of the ABL First Lien Collateral or, for any Canadian Loan
Parties, the equivalent portion of the Canadian Collateral to “ABL First Lien
Collateral” so long as such Event of Default or other Liquidity Event continues,
(ii) de minimus cash or cash equivalents from time to time inadvertently
misapplied by any Loan Party and (iii) payroll, trust and tax withholding
accounts (other than Excluded Accounts) funded in the ordinary course of
business and required by applicable law) are deposited to any account, or held
or invested in any manner, otherwise than in a Blocked Account subject to a
Blocked Account Agreement, the Agent shall be entitled to require the applicable
Loan Party within a Borrower Group to close such account and have all funds
therein transferred to a Blocked Account of such Borrower Group, and to cause
all future deposits to be made to a Blocked Account of such Borrower Group.

(e) The Loan Parties may close DDAs or Blocked Accounts and/or open new DDAs or
Blocked Accounts, subject to the contemporaneous execution and delivery to the
Agent of a Blocked Account Agreement consistent with the provisions of this
Section 2.21 and otherwise reasonably satisfactory to the Agent.

 

92



--------------------------------------------------------------------------------

(f) Subject to clause (h) below, the BANA Account for each Borrower Group shall
at all times be under the sole dominion and control of the Agent. Each Loan
Party within a Borrower Group hereby acknowledges and agrees that, except to the
extent otherwise provided in the Security Agreement, (i) such Loan Party has no
right of withdrawal from the BANA Account for such Borrower Group, (ii) the
funds on deposit in such BANA Account shall at all times continue to be
collateral security for all of the applicable Obligations, and (iii) the funds
on deposit in such BANA Account shall be applied as provided in this Agreement
and, with respect to the U.S. Collateral, the Intercreditor Agreement. In the
event that, notwithstanding the provisions of this Section 2.21, any Loan Party
within a Borrower Group receives or otherwise has dominion and control of any
proceeds or collections required to be transferred to the BANA Account for such
Borrower Group pursuant to Section 2.21(c), such proceeds and collections shall
be held in trust by such Loan Party for the Agent, shall not be commingled with
any of such Loan Party’s other funds or deposited in any account of such Loan
Party and shall promptly be deposited into such BANA Account or dealt with in
such other fashion as such Loan Party may be instructed by the Agent.

(g) So long as (i) no Event of Default has occurred and is continuing, and
(ii) no other Liquidity Event as to which the Agent has notified the Borrower
Agent has occurred and is continuing, the Loan Parties within each Borrower
Group may direct, and shall have sole control over, the manner of disposition of
funds in the Blocked Accounts of such Borrower Group.

(h) Any amounts held or received in a BANA Account for any Borrower Group
(including all interest and other earnings with respect thereto, if any) at any
time (x) after the Termination Date or (y) all Events of Default and other
Liquidity Events have been cured shall (subject in the case of clause (x), to
the provisions of the Intercreditor Agreement with respect to the U.S.
Collateral) be remitted to the operating account of a Borrower within such
Borrower Group as specified by the Borrower Agent.

SECTION 2.22 Reserves; Change in Reserves; Decisions by Agent. (a) The Agent may
at any time and from time to time in the exercise of its Permitted Discretion
establish and increase or decrease Reserves; provided that, as a condition to
the establishment of any new category of Reserves, or any increase in Reserves
resulting from a change in the manner of determination thereof, any Required
Reserve Notice shall have been given to the Borrower Agent. The amount of any
Reserve established by the Agent shall have a reasonable relationship to the
event, condition or other matter that is the basis for the Reserve. Upon
delivery of such notice, the Agent shall be available to discuss the proposed
Reserve or increase, and the Borrowers may take such action as may be required
so that the event, condition or matter that is the basis for such Reserve or
increase no longer exists, in a manner and to the extent reasonably satisfactory
to the Agent in the exercise of its Permitted Discretion. In no event shall such
notice and opportunity limit the right of the Agent to establish or change such
Reserve, unless the Agent shall have determined in its Permitted Discretion that
the event, condition or other matter that is the basis for such new Reserve or
such change no longer exists or has otherwise been adequately addressed by the
Borrowers. Notwithstanding anything herein to the contrary, (i) Reserves shall
not duplicate eligibility criteria contained in the definition of “Eligible
Receivable”, “Eligible Tire Inventory” or “Eligible Non-Tire Inventory” and vice
versa, or reserves or criteria deducted in computing the cost or market value or
Value of any Eligible Receivable, any Eligible Tire Inventory or any Eligible
Non-Tire Inventory or the Net Orderly Liquidation Value of any Eligible Tire
Inventory or any Eligible Non-Tire Inventory and vice versa, and (ii) Reserves
deducted in computing the Canadian Borrowing Base shall not be duplicative of
Reserves deducted in computing the U.S. Borrowing Base and vice versa.

SECTION 2.23 Revolving Commitment Increases. (a) So long as no Default or Event
of Default then exists, or would result therefrom, the Borrower Agent shall have
the right at any time, and from time to time, to request one or more increases
in the amount of the total Tranche A Revolving Commitments in an aggregate
amount not to exceed $200,000,000 (up to $50,000,000 of

 

93



--------------------------------------------------------------------------------

which may be allocated to Canadian Revolving Commitment Increases) or, if less,
the amount by which $1,110,000,0001,150,000,000 exceeds the total Tranche A
Revolving Commitments then in effect (such amount, the “Aggregate Incremental
Capacity”). Anything contained herein to the contrary notwithstanding, (i) the
aggregate amount of total Tranche A Revolving Commitments and, without
duplication, Loans outstanding hereunder at any time, including the aggregate
amount of Revolving Commitment Increases, shall not exceed
$1,110,000,0001,150,000,000 at any time, (ii) the aggregate amount of U.S.
Revolving Commitments and, without duplication, U.S. Revolving Loans outstanding
hereunder at any time, including the aggregate amount of U.S. Revolving
Commitment Increases, shall not exceed $1,050,000,000 at any time, and (iii) the
aggregate amount of Canadian Commitments and, without duplication, the Dollar
Equivalent Amount of Canadian Revolving Loans outstanding hereunder at any time,
including the aggregate amount of Canadian Revolving Commitment Increases, shall
not exceed $110,000,000 at any time.150,000,000 at any time, and (iv) any
Commitment Increases provided for under this Section 2.23 shall not apply to,
nor result in an increase of, the Tranche B Commitments.

(b) Revolving Commitment Increases. (i) The Agent or any other Person may
arrange for existing Applicable Lenders to the Borrowers within any Borrower
Group to increase their Tranche A Revolving Commitments to the Borrowers within
such Borrower Group or for other Persons to become Applicable Lenders to the
Borrowers within such Borrower Group hereunder and to issue revolving
commitments in an amount equal to the amount of the increase in the aggregate
total of Tranche A Revolving Commitments requested by the Borrower Agent for the
Borrowers within such Borrower Group (each such increase by either means, a
“Revolving Commitment Increase”, each such Revolving Commitment Increase issued
to U.S. Borrowers, a “U.S. Revolving Commitment Increase” and each such
Revolving Commitment Increase issued to the Canadian Borrowers, a “Canadian
Revolving Commitment Increase”, and each such Person issuing, or Applicable
Lender increasing, its Revolving Commitment, an “Additional Revolving Commitment
Lender”, and each such Additional Revolving Commitment Lender to U.S. Borrowers,
an “Additional U.S. Revolving Commitment Lender” and each such Additional
Revolving Commitment Lender to the Canadian Borrowers, an “Additional Canadian
Revolving Lender”); provided, however, that (A) no Tranche A Revolving Lender
shall be obligated to provide a Revolving Commitment Increase as a result of any
such request by the Borrower Agent, provided that the Borrower Agent shall not
be obligated to provide any existing Tranche A Revolving Lender with the
opportunity to provide a Revolving Commitment Increase and (B) any Additional
Revolving Commitment Lender that is not an existing Tranche A Revolving Lender
shall be an Eligible Assignee and shall be subject to the approval of the Agent,
each Issuing Bank and the Borrower Agent (each such consent not to be
unreasonably withheld). Each Revolving Commitment Increase shall be in a minimum
aggregate amount of at least $20,000,000 and in integral multiples of $1,000,000
in excess thereof. Each Revolving Commitment Increase shall be subject to the
terms and conditions set forth in this Section 2.23(b) and any Tranche A
Revolving Loans pursuant to such Revolving Commitment Increase or new Tranche A
Revolving Commitments shall be on the same terms and conditions as all other
Tranche A Revolving Loans, except with respect to any fees payable in connection
therewith as may be separately agreed among the Borrower Agent and the
Additional Revolving Commitment Lenders.

(ii) No Revolving Commitment Increase shall become effective unless and until
each of the following conditions have been satisfied:

(A) the Borrower Agent, the Agent, and any Additional Revolving Commitment
Lender shall have executed and delivered a customary joinder to the Loan
Documents;

(B) the Borrowers within the Borrower Group that are receiving such Revolving
Commitment Increase shall have paid such fees and other compensation as the
Borrower Agent and each such Additional Revolving Commitment Lender may agree;

 

94



--------------------------------------------------------------------------------

(C) the Borrower Agent shall have delivered to the Agent and the Revolving
Lenders an opinion or opinions, in form and substance reasonably satisfactory to
the Agent, from counsel to the Borrowers reasonably satisfactory to the Agent
(it being agreed that the counsel that delivers the legal opinions on the
Effective Date shall be satisfactory to the Agent) and dated such date;

(D) to the extent requested by any Additional Revolving Commitment Lender that
has issued an Additional Revolving Commitment to the Borrowers within a Borrower
Group, a promissory note will be issued, at the expense of the Borrowers within
such Borrower Group, to such Additional Revolving Commitment Lender, to be in
conformity with the requirements of Section 2.10 (with appropriate modification)
to the extent necessary to reflect the new Revolving Commitment of such
Additional Revolving Commitment Lender; and

(E) the Borrower Agent shall have delivered to the Agent (1) the resolutions
adopted by each Loan Party approving or consenting to such Revolving Commitment
Increase and (2) a certificate of a Responsible Officer of the Company to the
effect that, after giving effect to the requested Revolving Commitment Increase,
(x) no Event of Default shall have occurred and be continuing and (y) the
representations and warranties of the Loan Parties set forth in this Agreement
and in each of the other Loan Documents shall be true and correct in all
material respects (or, in the case of any representations and warranties
qualified by materiality or Material Adverse Effect, in all respects) on and as
of the date of such Revolving Credit Increase, as applicable, with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects (or, in the case of any representations and warranties
qualified by materiality or Material Adverse Effect, in all respects) as of such
earlier date).

(iii) The Agent shall promptly notify each Revolving Lender as to the
effectiveness of each Revolving Commitment Increase (with each date of such
effectiveness being referred to herein as a “Revolving Commitment Increase
Date”), and at such time (A) the aggregate total Tranche A Revolving Commitments
and the aggregate total Commitments under, and for all purposes of, this
Agreement shall be increased by the aggregate amount of such Revolving
Commitment Increase, (B) in the case of any U.S. Revolving Commitment Increase,
the aggregate total U.S. Revolving Commitments and the aggregate total U.S.
Commitments under, and for all purposes of, this Agreement shall be increased by
the aggregate amount of such U.S. Revolving Commitment Increase, (C) in the case
of any Canadian Revolving Commitment Increase, the aggregate total Canadian
Revolving Commitments and the aggregate total Canadian Commitments under, and
for all purposes of, this Agreement shall be increased by the aggregate amount
of such Canadian Revolving Commitment Increase, (D) the Commitment Schedule
shall be deemed modified, without further action, to reflect the revised Tranche
A Revolving Commitments of the U.S. Revolving Lenders and the Canadian Revolving
Lenders, respectively, and (E) this Agreement shall be deemed amended, without
further action, to the extent necessary to reflect such increased aggregate
total Commitments.

(iv) In connection with Revolving Commitment Increases to the Borrowers within a
Borrower Group hereunder, the Applicable Tranche A Lenders and the Borrowers
within such Borrower Group agree that, notwithstanding anything to the contrary
in this Agreement, (A) the Borrowers within such Borrower Group shall, in
coordination with the Agent, (1) repay outstanding Revolving Loans of certain
Applicable Lenders, and obtain Revolving Loans from

 

95



--------------------------------------------------------------------------------

certain other Applicable Lenders (including the Additional Revolving Commitment
Lenders to such Borrower Group), or (2) take such other actions as reasonably
may be required by the Agent, in each case to the extent necessary so that all
of the Applicable Tranche A Lenders effectively participate in each of the
outstanding Tranche A Revolving Loans to such Borrower Group pro rata on the
basis of their Applicable Percentages (determined after giving effect to any
increase in the aggregate total Tranche A Revolving Commitments pursuant to this
Section 2.23); and (B) the Borrowers within such Borrower Group shall pay to the
Applicable Tranche A Lenders any costs of the type referred to in Section 2.16
in connection with any repayment and/or prepayment of Revolving Loans required
pursuant to preceding clause (A). Without limiting the obligations of the
Borrowers provided for in this Section 2.23(b), the Agent and the Applicable
Tranche A Lenders agree that they will use their commercially reasonable efforts
to attempt to minimize the costs of the type referred to in Section 2.16 which
the Borrowers receiving a Revolving Commitment Increase would otherwise occur in
connection with the implementation of an increase in the aggregate total Tranche
A Revolving Commitments and the aggregate total Commitments hereunder.

SECTION 2.24 Borrower Agent. Each Borrower hereby designates the Company as its
representative and agent (in such capacity, the “Borrower Agent”) for all
purposes under the Loan Documents, including requests for Loans and Letters of
Credit, designation of interest rates, delivery or receipt of communications,
preparation and delivery of Borrowing Base Certificates and financial reports,
receipt and payment of Obligations, requests for waivers, amendments or other
accommodations, actions under the Loan Documents (including in respect of
compliance with covenants), and all other dealings with the Agent, the Issuing
Banks or any Lender. The Borrower Agent hereby accepts such appointment. The
Agent, the Issuing Banks, and the Lenders shall be entitled to rely upon, and
shall be fully protected in relying upon, any notice or communication (including
any notice of borrowing) delivered by Borrower Agent on behalf of any Borrower.
The Agent, the Issuing Banks, and the Lenders may give any notice or
communication with a Borrower hereunder to the Borrower Agent on behalf of such
Borrower. Each of the Agent, the Issuing Banks and the Lenders shall have the
right, in its discretion, to deal exclusively with the Borrower Agent for any or
all purposes under the Loan Documents. Each Borrower agrees that any notice,
election, communication, representation, agreement or undertaking made on its
behalf by the Borrower Agent shall be binding upon and enforceable against it.
Anything contained herein to the contrary notwithstanding, no Borrower (other
than the Borrower Agent) shall be authorized to request any Borrowing or Letter
of Credit hereunder without the prior written consent of the Company.

SECTION 2.25 Joint and Several Liability of the U.S. Borrowers. (a) Each U.S.
Borrower agrees that it is absolutely and unconditionally jointly and severally
liable, as co-borrower, for the prompt payment and performance of all U.S.
Obligations and all agreements of each of the U.S. Borrowers under the Loan
Documents. Each U.S. Borrower agrees that its co-borrower obligations hereunder
are direct obligations of payment and not of collection, that such obligations
shall not be discharged until the Termination Date.

(b) It is agreed among each U.S. Borrower, the Agent, the Applicable Issuing
Banks and the Applicable Lenders that the provisions of this Section 2.25 are of
the essence of the transaction contemplated by the Loan Documents and that, but
for such provisions, the Agent, the Applicable Issuing Banks and the Applicable
Lenders would decline to make Loans to the U.S. Borrowers and issue Letters of
Credit for the account of U.S. Borrowers. Each U.S. Borrower acknowledges that
its obligations pursuant to this Section are necessary to the conduct and
promotion of its business, and can be expected to benefit such business.

 

96



--------------------------------------------------------------------------------

(c) Nothing contained in this Agreement (including any provisions of this
Section 2.25 to the contrary) shall limit the liability of (i) any U.S. Borrower
to pay Loans made directly or indirectly to that U.S. Borrower (including Loans
advanced to any other U.S. Borrower and then re-loaned or otherwise transferred
to, or for the benefit of, such U.S. Borrower), U.S. LC Exposure and all accrued
interest, fees, expenses and other related U.S. Obligations with respect
thereto, for which such U.S. Borrower shall be primarily liable for all purposes
hereunder, or (ii) the Company in respect of all of the U.S. Obligations under
the Loan Documents. The Agent, the Applicable Issuing Banks and the U.S.
Revolving Lenders shall have the right, at any time in their discretion, to
condition Loans and Letters of Credit upon a separate calculation of borrowing
availability for each U.S. Borrower and to restrict the disbursement and use of
such Loans and Letters of Credit to such U.S. Borrower.

(d) Each U.S. Borrower has requested that the Agent and the U.S. Revolving
Lenders make this credit facility available to the U.S. Borrowers on a combined
basis, in order to finance the U.S. Borrowers’ business most efficiently and
economically. The U.S. Borrowers’ business is a mutual and collective
enterprise, and the U.S. Borrowers believe that consolidation of their credit
facility will enhance the borrowing power of each U.S. Borrower and ease the
administration of their relationship with the U.S. Revolving Lenders, all to the
mutual advantage of the U.S. Borrowers. The U.S. Borrowers acknowledge and agree
that the Agent’s and the U.S. Revolving Lenders’ willingness to extend credit to
the U.S. Borrowers and to administer the U.S. Collateral on a combined basis, as
set forth herein, is done solely as an accommodation to the U.S. Borrowers and
at the U.S. Borrowers’ request.

(e) In any action or proceeding involving any state corporate law, or any state,
Federal or foreign bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any U.S. Borrower under
this Section 2.25 or under this Agreement would otherwise be held or determined
to be avoidable, invalid or unenforceable on account of the amount of such U.S.
Borrower’s liability under this Section 2.25 or under this Agreement, then,
notwithstanding any other provision of this Section 2.25 to the contrary, the
amount of such liability shall, without any further action by the U.S. Borrowers
or the Applicable Lenders, be automatically limited and reduced to the highest
amount that is valid and enforceable as determined in such action or proceeding
(such highest amount determined hereunder being the relevant U.S. Borrower’s
maximum liability (“U.S. Borrower’s Maximum Liability”). This Section 2.25(e)
with respect to the U.S. Borrower’s Maximum Liability of each U.S. Borrower is
intended solely to preserve the rights of the Applicable Lenders to the maximum
extent not subject to avoidance under applicable law, and no U.S. Borrower nor
any other Person or entity shall have any right or claim under this Section with
respect to such U.S. Borrower’s Maximum Liability, except to the extent
necessary so that the obligations of any U.S. Borrower hereunder shall not be
rendered voidable under applicable law. Each U.S. Borrower agrees that the U.S.
Obligations may at any time and from time to time exceed the U.S. Borrower’s
Maximum Liability of each U.S. Borrower without impairing this Section 2.25 or
this Agreement, or affecting the rights and remedies of the Applicable Lenders
hereunder, provided that nothing in this sentence shall be construed to increase
any U.S. Borrower’s obligations hereunder beyond its U.S. Borrower’s Maximum
Liability.

(f) In the event any U.S. Borrower (a “U.S. Paying Borrower”) shall make any
payment or payments under this Section 2.25 or shall suffer any loss as a result
of any realization upon any collateral granted by it to secure its obligations
under this Agreement, each other U.S. Borrower (each a “U.S. Non-Paying
Borrower”) shall contribute to such U.S. Paying Borrower an amount equal to such
U.S. Non-Paying Borrower’s “U.S. Borrower Percentage” of such payment or
payments made, or losses suffered, by such U.S. Paying Borrower. For purposes of
this Section 2.25, each U.S. Non-Paying Borrower’s “U.S. Borrower Percentage”
with respect to any such payment or loss by a U.S. Paying Borrower shall be
determined as of the date on which such payment or loss was made by reference to
the ratio of (i) such U.S. Non-Paying Borrower’s U.S. Borrower’s Maximum
Liability as of such date (without giving effect to any right to receive, or
obligation to make, any contribution hereunder) or, if

 

97



--------------------------------------------------------------------------------

such U.S. Non-Paying Borrower’s U.S. Borrower’s Maximum Liability has not been
determined, the aggregate amount of all monies received by such U.S. Non-Paying
Borrower from any other U.S. Borrower after the date hereof (whether by loan,
capital infusion or by other means) to (ii) the aggregate U.S. Borrower’s
Maximum Liability of all U.S. Borrowers hereunder (including such U.S. Paying
Borrower) as of such date (without giving effect to any right to receive, or
obligation to make, any contribution hereunder), or to the extent that a U.S.
Borrower’s Maximum Liability has not been determined for any U.S. Borrower, the
aggregate amount of all monies received by such U.S. Borrowers from any other
U.S. Borrower after the date hereof (whether by loan, capital infusion or by
other means). Nothing in this provision shall affect any U.S. Borrower’s several
liability for the entire amount of the U.S. Obligations (up to such U.S.
Borrower’s Maximum Liability). Each of the U.S. Borrowers covenants and agrees
that its right to receive any contribution under this Section 2.25 from a U.S.
Non-Paying Borrower shall be subordinate and junior in right of payment to the
U.S. Obligations until the Termination Date. This provision is for the benefit
of all of the Agent, the Applicable Issuing Banks, the Applicable Lenders, the
U.S. Borrowers and the other U.S. Loan Parties and may be enforced by any one,
or more, or all of them in accordance with the terms hereof.

SECTION 2.26 Loan Account; Statement of Obligations. (a) The Agent shall
maintain in accordance with its usual and customary practices an account or
accounts (“Loan Account”) evidencing the Indebtedness of the Borrowers within
each Borrower Group resulting from each Revolving Loan (including any Tranche B
Loan) made to such Borrowers or issuance of a Letter of Credit for the account
of such Borrowers from time to time, and all other payment Obligations of such
Borrowers hereunder or under the other Loan Documents, including accrued
interest, fees and expenses thereon. Any failure of the Agent to record anything
in the Loan Account, or any error in doing so, shall not limit or otherwise
affect the obligation of the Borrowers within each Borrower Group to pay any
amount owing by such Borrower Group hereunder. The Agent may maintain a single
Loan Account for each Borrower Group in the name of the Borrower Agent, and each
Borrower within each Borrower Group confirms that such arrangement shall have no
effect on the joint and several character of its liability for the Obligations
of such Borrower Group. In the absence of manifest error, entries made in the
Loan Account shall constitute presumptive evidence of the information contained
therein.

(b) The Borrowers within each Borrower Group hereby authorize the Agent, from
time to time without prior notice to the Borrowers within such Borrower Group,
to charge to the Loan Account of such Borrower Group all interest and all fees
payable hereunder or under any of the other Loan Documents, all costs and
expenses payable by any Loan Party within such Borrower Group hereunder or under
any of the other Loan Documents, all fees and costs provided for in Section 2.12
with respect to such Borrower Group, and all other payments due and payable
under any Loan Document, which amounts so charged shall thereafter constitute
Tranche A Revolving Loans owing by the Borrowers within such Borrower Group
hereunder which shall accrue interest at the rate then applicable to Tranche A
Revolving Loans that are ABR Loans in the case of Tranche A Revolving Loans
owing by U.S. Borrowers, Canadian Base Rate Loans in the case of Tranche A
Revolving Loans denominated in Dollars and owing by the Canadian Borrowers or
Canadian Prime Rate Loans in the case of Tranche A Revolving Loans denominated
in Canadian Dollars and owing by the Canadian Borrowers (unless and until
converted into Interest Period Loans in accordance with the terms hereof);
provided that the Agent shall not be authorized to charge any such amount to the
Loan Account unless the same shall not have been paid by any Loan Party within
the applicable Borrower Group when payment of such amount has otherwise become
due and payable hereunder or under any other Loan Document. Any interest not
paid by any Loan Party within a Borrower Group within two (2) Business Days
after such payment of such amount has otherwise become due and payable hereunder
or under any other Loan Document shall be compounded by being charged to the
Loan Account of such Borrower Group and shall thereafter constitute Tranche A
Revolving Loans hereunder owing by the Borrowers within such Borrower Group and
shall accrue interest at the rate then applicable to Tranche A Revolving Loans
that are ABR Loans in the case of Tranche A Revolving Loans owing by U.S.
Borrowers, Canadian Base Rate Loans in

 

98



--------------------------------------------------------------------------------

the case of Tranche A Revolving Loans denominated in Dollars and owing by the
Canadian Borrowers or Canadian Prime Rate Loans in the case of Tranche A
Revolving Loans denominated in Canadian Dollars and owing by the Canadian
Borrowers (unless and until converted into Interest Period Loans in accordance
with the terms hereof).

SECTION 2.27 Extensions of Tranche A Revolving Loans and Tranche A Revolving
Commitments. (a) The Borrower Agent may at any time and from time to time
request that all or a portion of the Tranche A Revolving Commitments to the
Borrowers within a Borrower Group (including any previously extended Tranche A
Revolving Commitments to such Borrowers) existing at the time of such request
(each, an “Existing Revolving Commitment” and any related revolving loansTranche
A Revolving Loans under any such facility, “Existing Revolving Loans”) be
exchanged to extend the termination date thereof and the scheduled maturity
date(s) of any payment of principal with respect to all or a portion of any
principal amount of Existing Revolving Loans related to such Existing Revolving
Commitments (any such Existing Revolving Commitments which have been so
extended, “Extended Revolving Commitments”, any such Extended Revolving
Commitments to the U.S. Borrowers, “Extended U.S. Revolving Commitments”, any
such Extended Revolving Commitments to the Canadian Borrowers, “Extended
Canadian Revolving Commitments” and any related Tranche A Revolving Loans,
“Extended Revolving Loans”, any Extended Revolving Loans to the U.S. Borrowers,
“Extended U.S. Revolving Loans” and any Extended Revolving Loans to the Canadian
Borrowers, “Extended Canadian Revolving Loans”) and to provide for other terms
consistent with this Section 2.27. Prior to entering into any Extension
Agreement with respect to any Extended Revolving Commitments to the Borrowers
within a Borrower Group, the Borrower Agent shall provide a notice to the Agent
(who shall provide a copy of such notice to each of the Applicable Lenders of
the applicable Class of Existing Revolving Commitments) (a “Revolving Extension
Request”) setting forth the proposed terms of the Extended Revolving Commitments
to be established thereunder, which terms shall be identical to those applicable
to the Existing Revolving Commitments from which they are to be extended (the
“Specified Existing Revolving Commitment Class”) except (x) all or any of the
final maturity dates of such Extended Revolving Commitments may be delayed to
later dates than the final maturity dates of the Existing Revolving Commitments
of the Specified Existing Revolving Commitment Class, (y) the all-in pricing
(including, without limitation, margins, fees and premiums) with respect to the
Extended Revolving Commitments may be higher or lower than the all-in pricing
(including, without limitation, margins, fees and premiums) for the Existing
Revolving Commitments of the Specified Existing Revolving Commitment Class and
(z) the commitment fee rate with respect to the Extended Revolving Commitments
may be higher or lower than the commitment fee rate for Existing Revolving
Commitments of the Specified Existing Revolving Commitment, in each case, to the
extent provided in the applicable Extension Agreement; provided that,
notwithstanding anything to the contrary in this Section 2.27 or otherwise,
(1) the borrowing and repayment (other than in connection with a permanent
repayment and termination of commitments) of the Extended Revolving Loans under
any Extended Revolving Commitments to the Borrowers within any Borrower Group
shall be made on a pro rata basis with any borrowings and repayments of the
Existing Revolving Loans to the Borrowers within such Borrower Group (the
mechanics for which may be implemented through the applicable Extension
Agreement and may include technical changes related to the borrowing and
repayment procedures of this Agreement), (2) assignments and participations of
Extended Revolving Commitments and Extended Revolving Loans shall be governed by
the assignment and participation provisions set forth in Section 9.04 and
(3)(I) in the case of Section 2.09, no permanent repayment of Extended Revolving
Loans by the Borrowers within a Borrower Group (and corresponding permanent
reduction in the related Extended Revolving Commitments to such Borrowers) shall
be permitted unless all Existing Revolving Loans to such Borrowers and all
Existing Revolving Commitments to such Borrowers of the Specified Existing
Revolving Commitment Class, shall have been repaid in full and terminated,
respectively and (II) in all other cases, no termination of Extended Revolving
Commitments to the Borrowers within a Borrower

 

99



--------------------------------------------------------------------------------

Group and no repayment of Extended Revolving Loans by such Borrowers accompanied
by a corresponding permanent reduction in Extended Revolving Commitments to such
Borrowers shall be permitted unless such termination or repayment (and
corresponding reduction) is accompanied by at least a pro rata termination or
permanent repayment (and corresponding pro rata permanent reduction), as
applicable, of the Existing Revolving Loans to such Borrowers and Existing
Revolving Commitments to such Borrowers of the Specified Existing Revolving
Commitment Class (or all Existing Revolving Commitments of such Class and
related Existing Revolving Loans shall have otherwise been terminated and repaid
in full). Any Extended Revolving Commitments of any Extension Series shall
constitute a separate Class of Revolving Commitments from Existing Revolving
Commitments of the Specified Existing Revolving Commitment Class and from any
other Existing Revolving Commitments (together with any other Extended Revolving
Commitments so established on such date).

(b) The Borrower Agent shall provide the applicable Extension Request with
respect to the Existing Revolving Commitments of the Borrowers within any
Borrower Group at least ten (10) Business Days prior to the date on which the
Applicable Lenders under the Existing Class are requested to respond. Any
Applicable Lender (an “Extending Lender”) wishing to have all or a portion of
its Tranche A Revolving Commitments (or any earlier Extended Revolving
Commitments) of an Existing Class subject to such Extension Request exchanged
into Extended Loans/Commitments shall notify the Agent (an “Extension Election”)
on or prior to the date specified in such Extension Request of the amount of its
Tranche A Revolving Commitments (and/or any earlier Extended Revolving
Commitments) which it has elected to convert into Extended Loans/Commitments to
such Borrowers, but in no event shall any Applicable Lender be required to
become an Extending Lender. In the event that the aggregate amount of Tranche A
Revolving Commitments (and any earlier Extended Revolving Commitments) subject
to Extension Elections with respect to any Borrower Group exceeds the amount of
Extended Loans/Commitments requested by such Borrower Group pursuant to the
Extension Request, Tranche A Revolving Commitments (and any earlier Extended
Revolving Commitments) subject to Extension Elections with respect to such
Borrower Group shall be exchanged to Extended Loans/Commitments with respect to
such Borrower Group on a pro rata basis based on the amount of Tranche A
Revolving Commitments (and any earlier Extended Revolving Commitments) included
in each such Extension Election. Notwithstanding the conversion of any Existing
Revolving Commitment into an Extended Revolving Commitment, such Extended
Revolving Commitment shall be treated identically to all Existing Revolving
Commitments of the Specified Existing Revolving Commitment Class for purposes of
the obligations of an Applicable Lender in respect of Swingline Loans under
Section 2.05 and Letters of Credit under Section 2.06, except that the
applicable Extension Agreement may provide that the last day for making
Swingline Loans and/or the last day for issuing Letters of Credit with respect
to the Borrowers within the applicable Borrower Group may be extended and the
related obligations to make Swingline Loans and issue Letters of Credit with
respect to such Borrowers may be continued (pursuant to mechanics set forth in
the applicable Extension Agreement) so long as the Applicable Swingline Lender
and/or the Applicable Issuing Bank, as applicable, have consented to such
extensions (it being understood that no consent of any other Lender shall be
required in connection with any such extension).

(c) Extended Loans/Commitments shall be established pursuant to an amendment (an
“Extension Agreement”) to this Agreement (which, except to the extent expressly
contemplated by the penultimate sentence of this Section 2.27(c) and
notwithstanding anything to the contrary set forth in Section 9.02, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Loans/Commitments established thereby) executed by the Borrower
Agent, the Agent and the Extending Lenders. Notwithstanding anything to the
contrary in this Section 2.27 and without limiting the generality or
applicability of Section 9.02 to any Section 2.27 Additional Agreements, any
Extension Agreement may provide for additional terms and/or additional
amendments other than those referred to or contemplated above (any such
additional amendment, a “Section 2.27 Additional Agreement”) to this Agreement
and the other Loan Documents; provided that such Section 2.27 Additional
Agreements do not become effective prior to the time that such Section 2.27

 

100



--------------------------------------------------------------------------------

Additional Agreements have been consented to (including, without limitation,
pursuant to consents applicable to holders of any Extended Loans/Commitments
provided for in any Extension Agreement) by such of the Lenders, Loan Parties
and other parties (if any) as may be required in order for such Section 2.27
Additional Agreements to become effective in accordance with Section 9.02. It is
understood and agreed that each Lender has consented, and shall at the effective
time thereof be deemed to consent to each amendment to this Agreement and the
other Loan Documents authorized by this Section 2.27 and the arrangements
described above in connection therewith except that the foregoing shall not
constitute a consent on behalf of any Lender to the terms of any Section 2.27
Additional Agreement. In connection with any Extension Agreement, the Borrower
Agent shall deliver an opinion of counsel reasonably acceptable to the Agent
(i) as to the enforceability of such Extension Agreement, this Agreement as
amended thereby, and such of the other Loan Documents (if any) as may be amended
thereby (in the case of such other Loan Documents as contemplated by the
immediately preceding sentence), (ii) to the effect that such Extension
Agreement, including without limitation, the Extended Loans/Commitments provided
for therein, does not conflict with or violate the terms and provisions of
Section 9.02 of this Agreement and (iii) as to any other matter reasonably
requested by the Agent.

SECTION 2.28 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the Available Revolving Commitment of such
Defaulting Lender pursuant to Section 2.12(a);

(b) the Tranche A Revolving Commitment or Tranche B Commitment and U.S.
Revolving Exposure or, Canadian Revolving Exposure or Tranche B Exposure, as
applicable, of such Defaulting Lender shall not be included in determining
whether all Lenders, all affected Lenders, the Required Lenders or the Super
Majority Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 9.02); provided that any
waiver, amendment or modification requiring the consent of all Revolving Lenders
or each affected Revolving Lender which affects such Defaulting Lender
differently than other affected Revolving Lenders shall require the consent of
such Defaulting Lender;

(c) if any Swingline Exposure or LC Exposure exists at the time an Applicable
Lender becomes a Defaulting Lender then:

(i) all or any part of such Swingline Exposure and LC Exposure of such
Applicable Defaulting Lender with respect to the Borrowers within the applicable
Borrower Group shall be reallocated among the non Applicable Tranche A Lenders
that are not Defaulting Lenders with respect to such Borrower Group in
accordance with their respective Applicable Percentages (excluding, for purposes
of calculating the Applicable Percentages, the Commitments and Loans of the
Applicable Defaulting Lender) but only to the extent (x) the sum of all
non-Applicable Defaulting Lenders’ U.S. Revolving Exposures or Canadian
Revolving Exposures, as applicable, plus such Applicable Defaulting Lender’s
Swingline Exposure and LC Exposure with respect to such Borrower Group does not
exceed the lesser of the total of all non-Defaulting Lenders’the Tranche A
Revolving Commitments toof all the Applicable Tranche A Lenders that are not
Defaulting Lenders such Borrower Group and the U.S. Borrowing Base or Canadian
Borrowing Base, as applicable, and (y) the conditions set forth in Section 4.02
are satisfied at such time; and

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers within the applicable Borrower Group shall
within three (3) Business

 

101



--------------------------------------------------------------------------------

Days following notice by the Agent (x) first, prepay the Swingline Exposure of
such Applicable Defaulting Lender with respect to such Borrower Group and
(y) second, cash collateralize such Applicable Defaulting Lender’s LC Exposure
with respect to such Borrower Group (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.06(j) for so long as such LC Exposure is outstanding;

(iii) if the Borrowers within a Borrower Group cash collateralize any portion of
such Applicable Defaulting Lender’s LC Exposure with respect to such Borrower
Group pursuant to this Section 2.28(c), the Borrowers within such Borrower Group
shall not be required to pay any fees to such Applicable Defaulting Lender
pursuant to Section 2.12(b) with respect to such Applicable Defaulting Lender’s
LC Exposure to such Borrowers during the period to the extent such Applicable
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the Applicable Defaulting Lender with respect to the
Borrowers within a Borrower Group is reallocated pursuant to this
Section 2.28(c), then the fees payable to the non-Applicable Defaulting Lenders
pursuant to Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance
with such non-Applicable Defaulting Lenders’ Applicable Percentages (excluding,
for purposes of calculating the Applicable Percentages, the Commitments and
Loans of the Applicable Defaulting Lender); or

(v) if any Applicable Defaulting Lender’s LC Exposure is neither cash
collateralized nor reallocated pursuant to this Section 2.28(c), then, without
prejudice to any rights or remedies of the Applicable Issuing Bank or any Lender
hereunder, all letter of credit fees payable under Section 2.12(b) with respect
to such Applicable Defaulting Lender’s LC Exposure shall be payable to the
Applicable Issuing Bank until such LC Exposure is cash collateralized and/or
reallocated;

(d) so long as any Applicable Lender is a Defaulting Lender, the Applicable
Swingline Lender shall not be required to fund any Swingline Loan and the
Applicable Issuing Banks shall not be required to issue, amend or increase any
Letter of Credit, unless it is satisfied that the related exposure will be 100%
covered by the Borrower Group Commitments of the non-Defaulting Lenders and/or
cash collateral will be provided by the Borrowers within such Borrower Group in
accordance with Section 2.28(c), and participating interests in any such newly
issued or increased Letter of Credit or newly made Swingline Loan shall be
allocated among non-Defaulting Lenders to such Borrower Group in a manner
consistent with Section 2.28(c)(i) (and Defaulting Lenders shall not participate
therein); and

(e) in the event and on the date that each of the Agent, the Borrower Agent, the
Applicable Issuing Banks and the Applicable Swingline Lender agrees that a
Defaulting Lender has adequately remedied all matters that caused such
Applicable Tranche A Lender to be a Defaulting Lender, then the Swingline
Exposure and LC Exposure of the other Applicable Tranche A Lenders shall be
readjusted to reflect the inclusion of the Tranche A Revolving Commitment of the
Applicable Tranche A Lender that previously was a Defaulting Lender and on such
date such Applicable Tranche A Lender shall purchase at par such of the Loans of
the other Applicable Tranche A Lenders (other than Swingline Loans) as the Agent
shall determine may be necessary in order for such Applicable Tranche A Lender
to hold such Loans in accordance with its Applicable Percentage.

SECTION 2.29 Currency Matters. Dollars are the currency of account and payment
for each and every sum at any time due from the Loan Parties hereunder, provided
that, unless otherwise provided in this Agreement or any other Loan Document or
otherwise agreed to by the Agent:

(a) Each repayment of a Loan or a reimbursement of a draw on a Letter of Credit,
as applicable, or a part thereof shall be made in the currency in which such
Loan or Letter of Credit is denominated at the time of such repayment;

 

102



--------------------------------------------------------------------------------

(b) Each payment of interest shall be made in the currency in which such
principal or other sum in respect of which such interest has accrued is
denominated;

(c) Each payment of fees by a U.S. Borrower shall be in Dollars;

(d) Each payment of fees by a Canadian Borrower shall be in Canadian Dollars;

(e) Each payment in respect of costs, expenses and indemnities shall be made in
the currency in which the same were incurred by the party to whom payment is to
be made (unless such currency is not Dollars or Canadian Dollars, in which case
such payment shall be made in Dollars); and

(f) Any amount expressed to be payable in Canadian Dollars shall be paid in
Canadian Dollars.

No payment to any Secured Party (whether under any judgment or court order or
otherwise) shall discharge the obligation or liability of the Loan Party in
respect of which it was made unless and until such Secured Party shall have
received payment in full in the currency in which such obligation or liability
was incurred or is outstanding (unless such currency is not Dollars or Canadian
Dollars, in which case such payment shall be made in Dollars). To the extent
that the amount of any such payment shall, on actual conversion into such
currency, fall short of such obligation or liability, whether actual or
contingent (other than contingent indemnification obligations for which no claim
has been made or asserted), expressed in such currency, such Loan Party
(together with the other Loan Parties within its Borrower Group) agrees to
indemnify and hold harmless such Secured Party, with respect to the amount of
such shortfall, with such indemnity surviving termination of this Agreement and
any legal proceeding, judgment or court order pursuant to which the original
payment was made which resulted in the shortfall. To the extent that the amount
of any such payment to a Secured Party shall, upon an actual conversion into
such currency, exceed such obligation or liability, whether actual or contingent
(other than contingent indemnification obligations for which no claim has been
made or asserted), expressed in that currency, such Secured Party shall return
such excess to the members of the applicable Borrower Group.

SECTION 2.30 Currency Fluctuations.

(a) On the last Business Day of each calendar month or, in the event that the
Exchange Rate fluctuates in excess of ten percent (10%) during such calendar
month, any other Business Day in the reasonable discretion of the Agent (the
“Calculation Date”), the Agent shall determine the Exchange Rate as of such
date. The Exchange Rate so determined shall become effective on the first
Business Day immediately following such determination (a “Reset Date”) and shall
remain effective until the next succeeding Reset Date. Nothing contained in this
Section 2.30 shall be construed to require the Agent to calculate compliance
under this Section 2.30 more frequently than once each month.

(b) On each Reset Date, the Agent shall determine the Dollar Equivalent Amount
of the Canadian Revolving Exposure.

(c) If, on any Reset Date, the Canadian Revolving Exposure or the Dollar
Equivalent Amount of the Canadian Obligations exceeds the lesser of the Canadian
Revolving Commitments and the Canadian Borrowing Base on such date (the amount
of any such excess referred to herein as the “Excess Amount”) then (i) the Agent
shall give notice thereof to the Borrowers within the applicable Borrower

 

103



--------------------------------------------------------------------------------

Group and the Applicable Lenders and (ii) within one (1) Business Day
thereafter, such Borrowers shall cause such excess to be eliminated, either by
repayment of Revolving Loans to such Borrowers or depositing of Cash Collateral
with the Agent with respect to outstanding Letters of Credit issued for the
account of such Borrowers, and until such Excess Amount is repaid or so cash
collateralized, the Applicable Lenders shall not have any obligation to make any
Loans.

SECTION 2.31 Obligations of the Canadian Loan Parties. Notwithstanding anything
in this Agreement or any other Loan Document to the contrary, no Canadian Loan
Party shall be liable or in any manner responsible for, or be deemed to have
guaranteed, directly or indirectly, whether as a primary obligor, guarantor,
indemnitor, or otherwise, and none of their assets shall secure, directly or
indirectly, any of the U.S. Loan Parties’ U.S. Obligations (including, without
limitation, principal, interest, fees, penalties, premiums, expenses, charges,
reimbursements, indemnities or any other U.S. Obligations) under this Agreement
or any other Loan Document.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Lenders that:

SECTION 3.01 Organization; Powers. Each of the Loan Parties and each of its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to own its property and assets and to carry on its business as now
conducted and, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

SECTION 3.02 Authorization; Enforceability. The execution, delivery and
performance by each of the Loan Parties of each of the Loan Documents to which
it is a party, the borrowing of Loans and the other credit extensions, the use
of the proceeds thereof and the issuance of Letters of Credit hereunder are, to
the extent applicable, within each applicable Loan Party’s organizational powers
and have been duly authorized by all necessary organizational and, if required,
equityholder action of such Loan Party. Each Loan Document to which each Loan
Party is a party has been duly executed and delivered by such Loan Party and is
a legal, valid and binding obligation of such Loan Party, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and to general principles of
equity.

SECTION 3.03 Governmental Approvals; No Conflicts. The execution, delivery and
performance by each of the Loan Parties of each of the Loan Documents to which
it is a party, the borrowing of Loans and the other credit extensions, the use
of the proceeds thereof and the issuance of Letters of Credit hereunder (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except (i) such as have been
obtained or made and are in full force and effect, and (ii) for filings
necessary to perfect Liens created pursuant to the Loan Documents, (b) will not
violate any Requirement of Law applicable to any Loan Party or any of its
Subsidiaries, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon any Loan Party or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by any Loan Party or any of its Subsidiaries, and (d) will
not result in the creation or imposition of any Lien on any asset of any Loan
Party or any of its Subsidiaries, except Liens created pursuant to the Loan
Documents and the Senior Secured Notes Security Documents; except, in each case
other than with respect to the creation of Liens, to the extent that any such
violation, default or right, or any failure to obtain such consent or approval
or to take any such action, would not reasonably be expected to result in a
Material Adverse Effect.

 

104



--------------------------------------------------------------------------------

SECTION 3.04 Financial Condition; No Material Adverse Change. (a) The unaudited
pro forma consolidated balance sheet of Holdings and its consolidated
Subsidiaries as of September 30, 2012 (including any notes thereto) (the “Pro
Forma Balance Sheet” and such date, the “Pro Forma Balance Sheet Date”), copies
of which have heretofore been furnished to each Lender, has been prepared giving
effect (as if such events had occurred on such date) to the consummation of the
Transactions. The Pro Forma Balance Sheet has been prepared in good faith based
upon assumptions believed to be reasonable as of the date thereof, and presents
fairly on a pro forma basis the estimated financial position of Holdings and its
consolidated Subsidiaries as at the Pro Forma Balance Sheet Date, assuming that
the events specified in the preceding sentence had actually occurred at such
date.

(b) The audited consolidated balance sheets of Holdings and its consolidated
Subsidiaries as of January 2, 2010, January 1, 2011, and December 31, 2011, and
the related consolidated statements of income and of cash flows of Holdings and
its consolidated Subsidiaries for the fiscal years ended on such dates, reported
on by PricewaterhouseCoopers LLP, independent public accountants, present fairly
in all material respects the consolidated financial position of Holdings and its
consolidated Subsidiaries as of such dates and the consolidated results of
operations and consolidated cash flows of Holdings and its consolidated
Subsidiaries for the respective fiscal years ended as of such dates. The
unaudited consolidated balance sheet of Holdings and its consolidated
Subsidiaries as of October 27, 2012, and the related unaudited consolidated
statements of income and cash flows of Holdings and its consolidated
Subsidiaries for the fiscal month period ended on such date, and the
corresponding statements of income and cash flows of Holdings and its
consolidated Subsidiaries for the corresponding period of the prior fiscal year,
present fairly in all material respects the consolidated financial condition of
Holdings and its consolidated Subsidiaries as of such dates (subject to the
absence of footnotes and normal year-end adjustments) and the consolidated
results of operations and consolidated cash flows of Holdings and its
consolidated Subsidiaries for the fiscal-month period ended as of such dates
(subject to the absence of footnotes and normal year-end adjustments). All such
financial statements have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein). No U.S. Loan Party
has any material liabilities or material obligations of any kind whatsoever,
whether accrued, contingent, absolute, determined, determinable or otherwise,
and whether due or to become due, other than liabilities or obligations provided
for in the financial statements referred to in this paragraph, liabilities or
obligations arising in the ordinary course of business consistent with past
practice or liabilities which would not be required to be disclosed in an
audited balance sheet (or in the notes thereto) that is prepared in accordance
with GAAP.

(c) No event, change or condition has occurred that has had, or would reasonably
be expected to have, a Material Adverse Effect, since the Effective Date.

SECTION 3.05 Properties. Each Loan Party and each of its Subsidiaries has good
and insurable fee simple title to, or valid leasehold interests in, or easements
or other limited property interests in, all its real properties (including all
Mortgaged Properties) and has good and marketable title to its personal property
and assets, in each case, except for defects in title that do not materially
interfere with its ability to conduct its business as currently conducted or to
utilize such properties and assets for their intended purposes and except where
the failure to have such title would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. All such properties
and assets are free and clear of Liens, other than Liens (i) permitted by
Section 6.02 or (ii) arising by operation of law (which Liens, in the case of
this clause (ii) do not materially interfere with the ability of any Loan Party
or any of its Subsidiaries to carry on its business as now conducted or to
utilize the affected properties or assets for their intended purposes).

 

105



--------------------------------------------------------------------------------

SECTION 3.06 Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of any Loan Party, threatened against or
affecting the Loan Parties or any of their Subsidiaries (i) as to which there is
a reasonable possibility of an adverse determination and that, if adversely
determined, would reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve any Loan Documents.

(b) Except for matters that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect (i) no Loan Party
nor any of its Subsidiaries has received written notice of any claim with
respect to any Environmental Liability and (ii) no Loan Party nor any of its
Subsidiaries (1) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law or (2) has become subject to any Environmental Liability.

SECTION 3.07 Compliance with Laws, No Default. Each Loan Party is in compliance
with all Requirements of Law applicable to it or its property, except where the
failure to be so in compliance, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.

SECTION 3.08 Investment Company Status. No Loan Party is an “investment company”
as defined in, or is required to be registered under, the Investment Company Act
of 1940.

SECTION 3.09 Taxes. Each Loan Party and its Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which such Loan Party or such Subsidiary, as applicable, has set aside on
its books adequate reserves in accordance with GAAP or (b) to the extent that
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.10 ERISA; Canadian Pension Plans. (a) (a) No ERISA Event has occurred
in the five year period prior to the date on which this representation is made
or deemed made and is continuing or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Effect. Except as would not reasonably be expected to have a
Material Adverse Effect, the present value of all accumulated benefit
obligations under all Plans (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plans, in the aggregate.

(b) Canadian Loan Parties are in compliance in all material respects with the
requirements of the PBA and of any binding requirements of general application
of a Governmental Authority with respect to each Canadian Pension Plan and are
in compliance with any directive or order of a Governmental Authority directed
specifically at a Canadian Pension Plan. No fact or situation that may
reasonably be expected to result in a Material Adverse Effect exists in
connection with any Canadian Pension Plan. No Canadian Loan Party or an
Affiliate thereof maintains, contributes or has any liability with respect to a
Canadian Pension Plan which provides benefits on a defined benefit basis other
than a Canadian MEPP. No Pension Event has occurred that when taken together
with all other Pension Events and ERISA Events for which liability is reasonably
expected to occur, would reasonably be

 

106



--------------------------------------------------------------------------------

expected to result in a Material Adverse Effect. All contributions required to
be made by any Canadian Loan Party or its Subsidiary to any Canadian Pension
Plan have been made in a timely fashion in accordance with the terms of such
Canadian Pension Plan and the PBA. No Lien has arisen, choate or inchoate, in
respect of any Canadian Loan Party or their property in connection with any
Canadian Pension Plan (save for contribution amounts not yet due).

SECTION 3.11 Disclosure. (a) All written information (other than the
Projections, the pro forma financial statements and estimates and information of
a general economic or general industry nature) concerning the Company, the
Transactions and any other transactions contemplated hereby prepared by or on
behalf of the foregoing or their representatives and made available to any
Lender or the Agent in connection with the Transactions on or before the date
hereof (the “Information”), when taken as a whole, as of the date such
Information was furnished to the Lenders and as of the Effective Date, did not
contain any untrue statement of a material fact as of any such date or omit to
state a material fact necessary in order to make the statements contained
therein not misleading in light of the circumstances under which such statements
were made (giving effect to all supplements and updates).

(b) The Projections, pro forma financial statements and estimates prepared by or
on behalf of the Company or any of its representatives and that have been made
available to any Lender or the Agent in connection with the Transactions on or
before the date hereof (the “Other Information”) (i) have been prepared in good
faith based upon assumptions believed to be reasonable as of the date thereof
(it being recognized that such Other Information is as to future events and is
not to be viewed as a fact, the Other Information is subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Loan Parties and their Subsidiaries, that no assurance can be given that any
particular projections will be realized and that actual results during the
period or periods covered by any such Other Information may differ from the
projected results and such differences may be material), and (ii) as of the
Effective Date, have not been modified in any material respect by the Loan
Parties.

SECTION 3.12 Solvency. As of the Effective Date, and immediately after giving
effect to the Canadian Acquisition and the consummation of the other
Transactions to occur on the Effective Date, (i) the fair value of the assets of
the Company and its Subsidiaries, on a consolidated basis, at a fair valuation,
will exceed the debts and liabilities, direct, subordinated, contingent or
otherwise, of the Company and its Subsidiaries, on a consolidated basis;
(ii) the present fair saleable value of the property of the Company and its
Subsidiaries, on a consolidated basis, will be greater than the amount that will
be required to pay the probable liability of the Company and its Subsidiaries on
a consolidated basis, on their debts and other liabilities, direct,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) the Company and its Subsidiaries, on a
consolidated basis, will be able to pay their debts and liabilities, direct,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) the Company and its Subsidiaries, on a
consolidated basis, will not have unreasonably small capital with which to
conduct the businesses in which they are engaged as such businesses are now
conducted and are proposed to be conducted following the Effective Date.

SECTION 3.13 Insurance. All insurance required by Section 5.10 is in full force
and effect and all premiums in respect of such insurance have been duly paid.
The Company believes that the insurance maintained by or on behalf of the
Company and the Subsidiaries is adequate and is in accordance with normal
industry practice.

SECTION 3.14 Capitalization and Subsidiaries. As of the date hereofEffective
Date, Schedule 3.14 sets forth (a) a correct and complete list of the name and
relationship to the Company of each and all of the Company’s Subsidiaries, (b) a
true and complete listing of each class of the

 

107



--------------------------------------------------------------------------------

Company’s and each Subsidiary’s authorized Equity Interests, of which all of
such issued shares are validly issued, outstanding, fully paid and
non-assessable, and owned beneficially and of record by the Persons identified
on Schedule 3.14, and (c) the type of entity of the Company and each of its
Subsidiaries. All of the issued and outstanding Equity Interests of the
Subsidiaries owned by any Loan Party have been (to the extent such concepts are
relevant with respect to such ownership interests) duly authorized and issued
and are fully paid and non-assessable free and clear of all Liens (other than
Liens permitted pursuant to Section 6.02). As of the Effective Date, there are
no outstanding purchase options, warrants, subscription rights, agreements to
issue or sell, convertible interests or powers of attorney granted by the
Company or a Subsidiary of the Company relating to Equity Interests of the
Company or any Subsidiary.

SECTION 3.15 Security Interest in Collateral. The provisions of the Collateral
Documents are effective to create legal and valid Liens (a) on the applicable
U.S. Collateral described in each therein in favor of the Agent, for the benefit
of the Agent, the Lenders and the other Secured Parties and (b) on the
applicable Canadian Collateral described in each therein in favor of the Agent,
for the benefit of the Agent, the Canadian Revolving Lenders and the other
applicable Secured Parties (in each case, to the extent such matter is governed
by the laws of the United States, Canada or any respective jurisdiction
therein); and upon the taking of all actions described in the Loan Documents
(but subject to the limitations set forth therein), including, without
limitation, the filing of UCC financing statements covering the appropriate
Collateral in the state of organization of each applicable U.S. Loan Party, the
filing of PPSA and UCC financing statements covering the appropriate Collateral
in the places of the registered office or domicile, the chief executive office
and principal place of business and locations of Collateral of each Canadian
Loan Party and the filings of short form agreements or other applicable
documents or notices in respect of registered and applied for United States and
Canadian federal intellectual property owned by each Loan Party, such Liens will
constitute perfected Liens on the Collateral, securing the applicable Secured
Obligations, enforceable against the applicable Loan Party, and having priority
over all other Liens on the Collateral except in the case of (a) Permitted
Encumbrances and other Liens permitted under Section 6.02, to the extent any
such Permitted Encumbrances or such Liens would have priority over the Liens in
favor of the Agent pursuant to any applicable law or otherwise, (b) Liens
perfected only by possession (including possession of any certificate of title)
to the extent the Agent has not obtained or does not maintain possession of such
Collateral and (c) subject to and as provided for under the terms of the
Intercreditor Agreement, the Liens granted to the Noteholder Collateral Agent on
the U.S. Collateral under the Senior Secured Notes Security Documents.

SECTION 3.16 Labor Disputes. Except as, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes, lockouts or slowdowns against any Loan Party pending or, to the
knowledge of the Company, threatened, (b) the hours worked by and payments made
to employees of the Loan Parties and the Subsidiaries have not been in violation
of the Fair Labor Standards Act or any other applicable federal, state,
provincial, local or foreign law dealing with such matters and (c) all payments
due from any Loan Party or any Subsidiary, on account of wages and employee
health and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of the Loan Party or such Subsidiary to the extent
required by GAAP. Except as, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect the consummation of the
Transactions will not give rise to a right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Loan Party or any of its Subsidiaries (or any predecessor) is a
party or by which any Loan Party or any of its Subsidiaries (or any predecessor)
is bound.

SECTION 3.17 Federal Reserve Regulations. (a) On the Effective Date, none of the
Collateral is Margin Stock.

 

108



--------------------------------------------------------------------------------

(b) No Loan Party nor any of its Subsidiaries is engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of buying or carrying Margin Stock.

(c) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately for any purpose that entails a violation of, or that is inconsistent
with, the provisions of Regulation T, U or X.

SECTION 3.18 Senior Indebtedness. The obligations of the Loan Parties under the
Loan Documents (a) for principal (including reimbursement obligations with
respect to Letters of Credit whether or not drawn), interest (including, to the
extent legally permitted, all interest accrued thereon after the commencement of
any insolvency or liquidation proceeding at the rate, including any applicable
post-default rate, specified in the applicable agreement), premium (if any),
fees, indemnifications, reimbursements, expenses, damages and other liabilities
payable under the Loan Documents constitute “Senior Indebtedness” under and as
defined in the Senior Subordinated Note Documents, and (b) for unpaid principal
(including reimbursement obligations with respect to drawn Letters of Credit)
and accrued interest (including, to the extent legally permitted, all interest
accrued thereon after the commencement of any insolvency or liquidation
proceeding at the rate, including any applicable post-default rate, specified in
the applicable agreement) constitute “Designated Senior Indebtedness” under and
as defined in the Senior Subordinated Note Documents. The U.S. Obligations
constitute “ABL Debt Obligations” under and as defined in the Intercreditor
Agreement. The Senior Secured Notes are not secured by any of the Canadian
Collateral and the Lien priorities established pursuant to the Intercreditor
Agreement do not apply to the Canadian Collateral.

SECTION 3.19 Intellectual Property. Each Loan Party owns or has the lawful right
to use all material intellectual property used in the conduct of its business,
without conflict with any intellectual property rights of others, except as,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. Except as, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, there is no pending
or, to any Borrower’s knowledge, threatened claim that any Loan Party’s
ownership, use, marketing, sale or distribution of any Inventory or other
product violates another Person’s intellectual property rights.

SECTION 3.20 Use of Proceeds. The proceeds of the Revolving Loans, Swingline
Loans and, the Letters of Credit and the Tranche B Loans shall be used (a) to
pay a portion of the Canadian Acquisition Funds and the RTD Acquisition Funds,
and (b) for capital expenditures, working capital needs of the Borrowers and
their Subsidiaries and for general corporate purposes.

SECTION 3.21 Anti-Terrorism Laws. Each Loan Party is in compliance in all
material respects with all Anti-Terrorism Laws applicable to it or its property.

ARTICLE IV.

CONDITIONS

SECTION 4.01 Effective Date. This Agreement shall become effective on the date
on which each of the following conditions is satisfied (or waived in accordance
with Section 9.02):

(a) Credit Agreement and Loan Documents. The Agent (or its counsel) shall have
received (i) from each party hereto either (A) a counterpart of this Agreement
signed on behalf of such party or (B) written evidence reasonably satisfactory
to the Agent (which may include facsimile or email transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement, and (ii) duly executed copies of the other Loan Documents.

 

109



--------------------------------------------------------------------------------

(b) Legal Opinions. The Agent shall have received, on behalf of itself and the
Lenders on the Effective Date, a favorable (i) written opinion of Simpson
Thacher & Bartlett LLP, U.S. counsel for Holdings and its Subsidiaries, and of
Osler, Hoskin & Harcourt LLP, Canadian counsel for Holdings and its
Subsidiaries, each in form and substance reasonably satisfactory to the Agent
and (ii) reporting letters of local or other counsel reasonably satisfactory to
the Agent as specified on Schedule 4.01(b), in each case (A) dated the Effective
Date, (B) addressed to the Agent and the Lenders and (C) in form and substance
reasonably satisfactory to the Agent and covering such other matters relating to
the Loan Documents as the Agent shall reasonably request.

(c) Financial Statements and Projections. The Agent shall have received (i) the
Pro Forma Balance Sheet, (ii) the financial statements referred to in
Section 3.04(b) and (iii) pro forma forecasts prepared by management of
Holdings, giving effect to the Transactions, of balance sheets, income
statements, and cash flow statements on a quarterly basis through the 2013
fiscal year and on an annual basis commencing with the 2014 fiscal year through
the end of the 2016 fiscal year.

(d) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Agent shall have received (i) a certificate of each Loan
Party, dated the Effective Date and executed by its Secretary or Assistant
Secretary or other Responsible Officer, which shall (A) certify the resolutions
of its Board of Directors, members or other body authorizing the execution,
delivery and performance of the Loan Documents to which it is a party,
(B) identify by name and title and bear the signatures of the Financial Officers
and any other officers of such Loan Party authorized to sign the Loan Documents
to which it is a party, and (C) contain appropriate attachments, including the
certificate or articles of incorporation or organization of each Loan Party (in
the case of the U.S. Loan Parties, certified by the relevant authority of the
jurisdiction of organization of such Loan Party), and a true and correct copy of
its by-laws or operating, management or partnership agreement, and (ii) a good
standing certificate for each Loan Party from its jurisdiction of organization.

(e) Fees. The Lenders, the Joint Lead Arrangers, and the Agent shall have
received all fees required to be paid on the Effective Date, and all reasonable
out-of-pocket expenses required to be paid on the Effective Date and for which
invoices have been presented to the Company at least two (2) Business Days prior
to the Effective Date (including the reasonable documented fees and expenses of
legal counsel), on or before the Effective Date.

(f) Lien and Judgment Searches. The Agent shall have received the results of
recent Lien and judgment searches in each of the jurisdictions contemplated by
the Perfection Certificate, and such search shall reveal no material judgments
and no Liens on any of the assets of the Loan Parties except for the Agent’s
Liens, Liens permitted by Section 6.02 or Liens discharged on or prior to the
Effective Date pursuant to documentation reasonably satisfactory to the Agent.

(g) Funding Account. The Agent shall have received a notice setting forth the
deposit account of the Borrower Agent (with respect to the Borrower Group that
includes the U.S. Borrowers) and the deposit account of a Canadian Borrower
(with

 

110



--------------------------------------------------------------------------------

respect to the Borrower Group that includes the Canadian Borrowers) (each a
“Funding Account”) to which the Agent is authorized by the Borrowers within the
applicable Borrower Group to transfer the proceeds of any Borrowings requested
or authorized pursuant to this Agreement.

(h) Solvency. The Agent shall have received a customary certificate from the
chief financial officer of the Company certifying that the Company and its
Subsidiaries, on a consolidated basis after giving effect to the Transactions to
occur on the Effective Date, are solvent (within the meaning of Section 3.12).

(i) Borrowing Base Certificate. The Agent shall have received prior to the
Effective Date a Borrowing Base Certificate which calculates each Borrowing Base
as of the last Business Day of the most recent fiscal month ended at least ten
(10) Business Days prior to the Effective Date.

(j) Opening Availability. The amount of Excess Availability, with all the U.S.
Loan Parties’ and the Canadian Loan Parties’ obligations current in accordance
with historical practices and after giving effect to the making of the initial
Revolving Loans hereunder and the issuance of any Letters of Credit and the
payment of all fees hereunder and all other Transaction Expenses attributable to
the U.S. Borrowers and the Canadian Loan Parties, is not less than $150,000,000.

(k) Pledged Stock; Stock Powers; Pledged Notes. The Agent (or its bailee) shall
have received (i) the certificates representing the shares of Equity Interests
required to be pledged pursuant to the applicable Security Agreement, together
with an undated stock power for each such certificate executed in blank by a
duly authorized officer of the pledgor thereof and (ii) each promissory note (if
any) required to be pledged to the Agent (or its bailee) pursuant to the
applicable Security Agreement endorsed (without recourse) in blank (or
accompanied by an executed transfer form in blank) by the pledgor thereof.

(l) Perfection Certificate; Filings, Registrations and Recordings. The Agent
shall have received a completed Perfection Certificate dated the Effective Date,
and signed by a Responsible Officer of the Company, together with all
attachments contemplated thereby. Each document (including any UCC and PPSA
financing statement) required by the Collateral Documents or under law or
reasonably requested by the Agent to be filed, registered or recorded in order
to create in favor of the Agent and other applicable Secured Parties, a
perfected Lien on the Collateral described therein, prior and superior in right
to any other Person (other than with respect to Liens expressly permitted by
Section 6.02), shall be in proper form for filing, registration, or recordation.

(m) Material Adverse Effect. Since the date of the latest audited financial
statements of Holdings and its Subsidiaries, no Material Adverse Effect has
occurred.

(n) Transactions. (i) The Canadian Acquisition shall have been consummated, or
substantially simultaneously with the Effective Date, shall be consummated, in
accordance with the terms of the Canadian Acquisition Agreement, without giving
effect to any modifications, amendments, consents or waivers that are material
and adverse to the Lenders or the Agent as reasonably determined by the Agent,
without the prior consent of the Agent (such consent not to be unreasonably
withheld, delayed or conditioned), and (ii) concurrently with the consummation
of the Canadian Acquisition, the Refinancing shall have been consummated.

 

111



--------------------------------------------------------------------------------

(o) Insurance. The Agent shall have received liability and property insurance
certificates and endorsements naming the Agent (together with the Trustee, as
applicable) as an additional insured or loss payee, as applicable, (subject to
the terms of the Intercreditor Agreement with respect to the U.S. Collateral).

(p) PATRIOT Act. The Agent shall have received on or prior to the Effective
Date, all documentation and other information about the Borrowers and the other
Loan Parties as had been reasonably requested in writing at least 7 days prior
to the Effective Date by the Agent that it reasonably determines is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the PATRIOT Act.

(q) Litigation. To the knowledge of the Canadian Borrowers, there are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against any Canadian Borrower or any Canadian Guarantor, as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

(r) Canadian Agreements. The Agent shall have received a complete and correct
copy of the Canadian Acquisition Agreement as well as the schedule of material
agreements provided by the Seller in connection with the Canadian Acquisition
Agreement.

The Agent shall notify the Company and the Lenders of the Effective Date, and
such notice shall be conclusive and binding.

SECTION 4.02 Each Credit Event. The obligation of each Applicable Tranche A
Lender to make a Tranche A Revolving Loan on the occasion of any Revolving
Borrowing to the Borrowers within a Borrower Group, and of any Applicable
Issuing Bank to issue, amend, renew or extend any Letter of Credit for the
account of any Borrower within a Borrower Group, and of each Applicable Tranche
B Lender to make a Tranche B Loan (other than the initial Tranche B Loans made
on the Tranche B Effective Date) on the Effective Date or thereafter, is subject
to the satisfaction of the following conditions:

(a) The Agent shall have received, in the case of a Revolving Loan, a Borrowing
Request as required by Section 2.03 (or a Borrowing Request shall have been
deemed given in accordance with the last paragraph of Section 2.03) or, in the
case of the issuance of a Letter of Credit, the Applicable Issuing Bank and the
Agent shall have received a notice requesting the issuance of such Letter of
Credit as required by Section 2.06(b) or, in the case of a Swingline Loan, the
Applicable Swingline Lender and the Agent shall have received a Swingline
Borrowing Request as required by Section 2.05(a).

(b) The representations and warranties of the Loan Parties set forth in this
Agreement and in each of the other Loan Documents shall be true and correct in
all material respects (or, in the case of any representations and warranties
qualified by materiality or Material Adverse Effect, in all respects) on and as
of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit (other than an amendment, extension or
renewal of a Letter of Credit without any increase in the stated amount of such
Letter of Credit), as applicable, with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such

 

112



--------------------------------------------------------------------------------

representations and warranties shall be true and correct in all material
respects (or, in the case of any representations and warranties qualified by
materiality or Material Adverse Effect, in all respects) as of such earlier
date).

(c) After the Effective Date, at the time of and immediately after giving effect
to such Borrowing or the issuance, amendment, renewal or extension of such
Letter of Credit (other than an amendment, extension or renewal of a Letter of
Credit without any increase in the stated amount of such Letter of Credit), as
applicable, no Event of Default or Default shall have occurred and be
continuing.

(d) After giving effect to the proposed Borrowing or issuance, amendment,
renewal or extension of such Letter of Credit, (i) the aggregate U.S. Revolving
Exposures would not exceed the lesser of the U.S. Revolving Commitments and the
U.S. Borrowing Base, and (ii) the aggregate Canadian Revolving Exposures would
not exceed the lesser of the Canadian Revolving Commitments and the Canadian
Borrowing Base, and (iii) the aggregate Tranche B Exposures would not exceed the
lesser of the Tranche B Commitments and the Tranche B Borrowing Base.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (b),
(c) and (d).

Notwithstanding the foregoing, the obligation of each Tranche B Lender to make
the initial Tranche B Loans on the Tranche B Effective Date shall be subject
solely to the conditions set forth in Section 11 of the First Amendment.

ARTICLE V.

AFFIRMATIVE COVENANTS

Until the Termination Date, each Loan Party executing this Agreement covenants
and agrees, jointly and severally with all of the Loan Parties, with the Lenders
that:

SECTION 5.01 Financial Statements; Borrowing Base and Other Information. The
Company will furnish to the Agent (which will promptly furnish such information
to the Lenders):

(a) within ninety (90) days after the end of each fiscal year of the Company,
its audited consolidated balance sheet and related statements of earnings,
shareholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by PricewaterhouseCoopers LLP or other independent public
accountants of recognized national standing (whose opinion shall not be
qualified as to scope of audit or as to the status of the Company and its
consolidated Subsidiaries as a going concern) to the effect that such
consolidated financial statements present fairly, in all material respects, the
financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP;

(b) within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Company, its consolidated balance sheet and
related statements of earnings, shareholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly, in all material respects, the financial condition
and results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes;

 

113



--------------------------------------------------------------------------------

(c) within thirty (30) days after the end of each of the first two fiscal months
of each fiscal quarter of the Company, its consolidated balance sheet and
related statements of earnings and cash flows as of the end of and for such
fiscal month and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for (or, in the case of the balance
sheet, as of the end of) the corresponding period or periods of the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Company and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP, subject to normal year-end audit adjustments and the
absence of footnotes;

(d) concurrently with any delivery of financial statements under clause (a),
(b) or (c) above, a certificate of a Financial Officer of the Company in
substantially the form of Exhibit C (i) certifying that no Event of Default or
Default has occurred and, if an Event of Default or Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth, in the case of the financial statements
delivered under clause (a) or (b), reasonably detailed calculations of the Fixed
Charge Coverage Ratio (whether or not a Trigger Event then exists) as of the end
of the period to which such financial statements relate, (iii) describing in
reasonable detail such information with respect to Permitted Acquisitions
consummated during the preceding fiscal quarter as the Agent may reasonably
require, to the extent such information has not previously been supplied to the
Agent hereunder, (iv) certifying as to the calculations and basis, in reasonable
detail, of any cost savings added back to EBITDA pursuant to the provisions of
clause (a)(xii) of the definition thereof), and (v) certifying, in the case of
the financial statements delivered under clause (a), a list of names of all
Immaterial Subsidiaries (if any) and Unrestricted Subsidiaries (if any), that
each Subsidiary set forth on such list individually qualifies as an Immaterial
Subsidiary or Unrestricted Subsidiary, as applicable, and that all Domestic
Subsidiaries and Canadian Subsidiaries listed as Immaterial Subsidiaries in the
aggregate comprise less than 10% of Total Assets of the Company and the
Subsidiaries at the end of the period to which such financial statements relate
and represented (on a contribution basis) less than 10% of EBITDA for the period
to which such financial statements relate;

(e) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Event of Default under
Section 6.12 (which certificate may be limited to the extent required by
accounting rules or guidelines);

(f) concurrently with any delivery of consolidated financial statements under
clause (a) or (b) above, the related unaudited consolidating financial
statements reflecting the adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries (if any) from such consolidated financial statements;

(g) within ninety (90) days after the beginning of each fiscal year, a detailed
consolidated budget of the Company and its Subsidiaries by month for such fiscal
year (including a projected consolidated balance sheet and the related
consolidated statements of projected cash flows and projected income of the
Company and its consolidated Subsidiaries for each quarter of such fiscal year);

 

114



--------------------------------------------------------------------------------

(h) as soon as available but in any event on or prior to the 20th day of each
fiscal month, a Borrowing Base Certificate as of the close of business on the
last day of the immediately preceding fiscal month, together with such
supporting information in connection therewith as the Agent may reasonably
request, and which may include, without limitation, Inventory reports for each
Borrower Group by category and location, together with a reconciliation to the
corresponding Borrowing Base Certificate, deliver to the Agent a reasonably
detailed calculation of Eligible Tire Inventory, Eligible Non-Tire Inventory,
Eligible Receivables and the Value of Inventory for each Borrower Group and a
certification by a Responsible Officer of the Company confirming compliance with
the permitted indebtedness provisions of Section 4.09(b)(i) of each of the
Senior Secured Notes Indenture and the Senior Subordinated Notes Indenture as of
the close of business on the last day of the immediately preceding fiscal month;
provided that upon the occurrence and during the continuance of a Liquidity
Event, the Company shall deliver a Borrowing Base Certificate and such
supporting information on Wednesday of each week (or if Wednesday is not a
Business Day, on the next succeeding Business Day), as of the close of business
on the immediately preceding Saturday (or, at any time that an Event of Default
exists, more frequently as may be requested by the Agent); provided, further,
that immediately prior to any acquisition by any Loan Party of any Person or
assets permitted hereunder, all or a portion of the purchase price of which is
to be funded by a Revolving Borrowing (including after giving effect to any
Revolving Commitment Increase effected in connection therewith), the Company may
furnish to the Agent an updated Borrowing Base Certificate that includes the
assets to be acquired (including by acquisition of any Person) of any Person
that is, or will upon such acquisition become, a Borrower, measured as of the
date of the most recent Borrowing Base Certificate previously delivered
hereunder, subject, in each case, to the requirements of the last paragraph in
Section 6.04.

(i) at the Agent’s request, concurrently with the delivery of the Borrowing Base
Certificate, deliver to the Agent a schedule of Inventory for each Borrower
Group as of the last Business Day of the immediately preceding month or week, as
applicable, of the Borrowers, itemizing and describing the kind, type and
quantity of Inventory, the applicable Borrower’s Cost thereof and the location
thereof.

(j) at the Agent’s request, concurrently with the delivery of the Borrowing Base
Certificate, thereafter deliver to the Agent a schedule of Receivables for each
Borrower Group which (i) shall be as of the last Business Day of the immediately
preceding month or week, as applicable, (ii) shall be reconciled to the
Borrowing Base Certificate as of such last Business Day, and (iii) shall set
forth a detailed aged trial balance of all of the then existing Receivables of
the Borrowers and Canadian Guarantors within each Borrower Group, specifying the
names, balance due and, if an Event of Default then exists, the addresses, for
each Account Debtor obligated on any Receivable so listed.

(k) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials publicly filed by any
Loan Party or any Subsidiary with the SEC, or with any national securities
exchange, or, after an initial public offering of shares of capital stock of
Holdings or the Company, distributed by Holdings or the Company to its
shareholders generally, as the case may be;

(l) not later than any date on which financial statements are delivered with
respect to any period in which a Pro Forma Adjustment is made, a certificate of
a Responsible Officer of the Company setting forth the amount of such Pro Forma
Adjustment and, in reasonable detail, the calculations and basis therefor;

 

115



--------------------------------------------------------------------------------

(m) promptly following the Agent’s request therefor, all documentation and other
information that the Agent reasonably requests on its behalf or on behalf of any
Lender in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
PATRIOT Act; and

(n) as promptly as reasonably practicable from time to time following the
Agent’s request therefor, such other information regarding the operations,
business affairs and financial condition of any Loan Party or any Subsidiary, or
compliance with the terms of any Loan Document, as the Agent (on behalf of any
Lender) may reasonably request.

Notwithstanding the foregoing, the obligations in clauses (a) and (b) of this
Section 5.01 may be satisfied with respect to financial information of the
Company and its Subsidiaries by furnishing (A) the applicable financial
statements of Holdings (or any direct or indirect parent of Holdings) or (B) the
Company’s or Holdings’ (or any direct or indirect parent thereof), as
applicable, Form 10-K or 10-Q, as applicable, filed with the SEC; provided that,
with respect to each of clauses (A) and (B), (i) to the extent such information
relates to Holdings (or a parent thereof), such information is accompanied by
consolidating information that explains in reasonable detail the differences
between the information relating to Holdings (or such parent), on the one hand,
and the information relating to the Company and its Subsidiaries on a standalone
basis, on the other hand and (ii) to the extent such information is in lieu of
information required to be provided under clause (a) of this Section 5.01, such
materials are accompanied by a report and opinion of PricewaterhouseCoopers LLP
or other independent public accountants of recognized national standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be qualified as to the scope of audit or as to
the status of Holdings (or such parent) and its consolidated subsidiaries as a
going concern.

Documents required to be delivered pursuant to clauses (a), (b) or (j) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet
at the website address provided to the Agent from time to time in writing; or
(ii) on which such documents are posted on the Company’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Agent have access (whether a commercial, third-party website or whether
sponsored by the Agent); provided that: (i) upon written request by the Agent,
the Company shall deliver paper copies of such documents to the Agent for
further distribution to each Lender until a written request to cease delivering
paper copies is given by the Agent and (ii) the Company shall notify (which may
be by facsimile or electronic mail) the Agent of the posting of any such
documents and provide to the Agent by electronic mail electronic versions (i.e.,
soft copies) of such documents. Notwithstanding anything contained herein, in
every instance the Company shall be required to provide paper copies of the
compliance certificates required by clause (d) of this Section 5.01 to the
Agent.

SECTION 5.02 Notices of Material Events. The Company will furnish to the Agent
written notice of the following promptly after any Responsible Officer of the
Company obtains knowledge thereof:

(a) the occurrence of any Event of Default or Default;

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against any Loan Party or any of its Subsidiaries as to which an adverse
determination is reasonably probable and which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect;

 

116



--------------------------------------------------------------------------------

(c) any loss, damage or destruction to the Collateral in the amount of
$20,000,000 or more, whether or not covered by insurance;

(d) any default notice received by a Responsible Officer of the Company or any
of its Material Subsidiaries with respect to any leased location or public
warehouse that contains Inventory in the amount of $25,000,000 or more; or

(e) the occurrence of any ERISA Event or Pension Event that, together with all
other ERISA Events or Pension Events that have occurred and are continuing,
would reasonably be expected to result in a Material Adverse Effect.

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Responsible Officer of the Company setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.

SECTION 5.03 Existence; Conduct of Business. Each Loan Party will, and will
cause each Subsidiary to, do or cause to be done all things reasonably necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, licenses, permits, franchises, governmental
authorizations, intellectual property rights, licenses and permits (except as
such would otherwise reasonably expire, be abandoned, disposed or permitted to
lapse in the ordinary course of business), necessary or desirable in the normal
conduct of its business, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, except
(i) other than with respect to Holdings’ or the Company’s existence, to the
extent such failure to do so would not reasonably be expected to have a Material
Adverse Effect or (ii) pursuant to a transaction permitted by Section 6.03.

SECTION 5.04 Payment of Obligations. Each Loan Party will, and will cause each
Subsidiary to, pay or discharge all material Tax liabilities, before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings and where
such Loan Party or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP or (b) the failure to make payment
pending such contest would not reasonably be expected to result in a Material
Adverse Effect.

SECTION 5.05 Maintenance of Properties. Each Loan Party will, and will cause
each Subsidiary to (a) at all times maintain and preserve all material property
necessary to the normal conduct of its business in good repair, working order
and condition, ordinary wear and tear excepted and casualty or condemnation
excepted and (b) make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto as necessary in
accordance with prudent industry practice in order that the business carried on
in connection therewith, if any, may be properly conducted at all times, except,
in each case, where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.06 Books and Records; Inspection Rights; Appraisals; Field
Examinations. (a) Each Loan Party will, and will cause each Subsidiary to,
(i) keep proper books of record and account in accordance with GAAP in which
full, true and correct entries are made of all dealings and transactions in
relation to its business and activities and (ii) permit any representatives
designated by the Agent (including employees of the Agent or any consultants,
accountants, lawyers and appraisers retained by the Agent), upon reasonable
prior notice, to visit and inspect its properties, to examine and make extracts
from its books and records, including non-privileged environmental assessment
reports and Phase I or Phase II studies in the possession and control of any
Loan Party or any Subsidiary, and to discuss its affairs, finances and condition
with its officers and independent accountants, all at such reasonable times
during normal business hours and with representatives of the Company present,
but not more than two per fiscal year (or, during the occurrence and
continuation of an Event of Default, as often as reasonably requested).

 

117



--------------------------------------------------------------------------------

(b) At reasonable times during normal business hours and upon reasonable prior
notice (except when an Event of Default exists) that the Agent requests,
independently of or in connection with the visits and inspections provided for
in clause (a) above, (i) the Borrowers will grant access to the Agent (including
employees of the Agent or any consultants, accountants, lawyers and appraisers
retained by the Agent) to such Person’s books, records, accounts and Inventory
so that the Agent or an appraiser retained by the Agent may conduct an Inventory
appraisal and (ii) the Agent may conduct (or engage third parties to conduct)
such field examinations, verifications and evaluations as the Agent may deem
necessary or appropriate; provided that (i) the Agent may conduct no more than
one such appraisal and one such field examination for each Borrower Group in any
period of 12 consecutive months following the date upon which Excess
Availability is equal to or greater than 50% of the lesser of (1) the aggregate
Tranche A Revolving Commitments and (2) the Aggregate Borrowing Base, (ii) the
Agent may conduct no more than two such appraisals and two such field
examinations for each Borrower Group in any period of 12 consecutive months
following the date upon which Excess Availability is for five (5) consecutive
Business Days equal to or greater than 15%, but less than 50% of the lesser of
(1) the aggregate Tranche A Revolving Commitments and (2) the Aggregate
Borrowing Base, (iii) the Agent may conduct up to three (3) such appraisals and
three such field examinations for each Borrower Group in any period of 12
consecutive months following any date upon which Excess Availability is for five
(5) consecutive Business Days less than 15% of the lesser of (1) the aggregate
Tranche A Revolving Commitments and (2) the Aggregate Borrowing Base, and
(iv) the Agent may conduct as many appraisals and field examinations for each
Borrower Group as it may request during the existence and continuance of an
Event of Default. All such appraisals, field examinations and other
verifications and evaluations shall be at the sole expense of the Borrowers;
provided that the Agent shall provide the Company with a reasonably detailed
accounting of all such expenses.

(c) The Loan Parties acknowledge that the Agent, after exercising its rights of
inspection, may prepare and distribute to the Lenders certain Reports pertaining
to the Loan Parties’ assets for internal use by the Agent and the Lenders,
subject to the provisions of Section 9.12 hereof.

SECTION 5.07 Reserved.

SECTION 5.08 Compliance with Laws. Each Loan Party will, and will cause each
Subsidiary to, comply in all material respects with (a) all Anti-Terrorism Laws
and (b) all other Requirements of Law applicable to it or its property, except
in the case of Requirements of Law described in clause (b) where the failure to
do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

SECTION 5.09 Use of Proceeds. The proceeds of the Revolving Loans (including the
Tranche B Loans) will be used to pay a portion of the Canadian Acquisition
Funds, the RTD Acquisition Funds, and for capital expenditures, and for working
capital needs and general corporate purposes. No part of the proceeds of any
Loan and no Letter of Credit will be used, whether directly or indirectly, for
any purpose that would entail a violation of Regulations T, U or X.

SECTION 5.10 Insurance. Each Loan Party will, and will cause each Subsidiary to,
maintain, with financially sound and reputable insurance companies (a) insurance
in such amounts and against such risks, as are customarily maintained by
similarly situated companies engaged in the same or similar businesses operating
in the same or similar locations (after giving effect to any self-insurance
reasonable and customary for similarly situated companies) and (b) all insurance
required pursuant to the Collateral Documents (and shall cause (i) the Agent to
be listed as a loss payee (together with any other

 

118



--------------------------------------------------------------------------------

loss payee in accordance with the Intercreditor Agreement with respect to the
U.S. Collateral) on property and casualty policies covering loss or damage to
Collateral and (ii) the Agent and the other Secured Parties to be listed as
additional insureds on liability policies). The Company will furnish to the
Agent, upon request, information in reasonable detail as to the insurance so
maintained.

SECTION 5.11 Additional Loan Parties; Additional Collateral; Further Assurances.
(a) Subject to applicable law and any exceptions set forth in any applicable
Security Agreement, each Borrower and each Subsidiary that is a Loan Party shall
cause (i) each of its Domestic Subsidiaries and Canadian Subsidiaries (other
than any Excluded Subsidiary) formed or acquired after the date of this
Agreement in accordance with the terms of this Agreement and (ii) any Domestic
Subsidiary or Canadian Subsidiary that was an Excluded Subsidiary but has ceased
to be an Excluded Subsidiary, to become a Loan Party as promptly thereafter as
reasonably practicable by executing a Joinder Agreement in substantially the
form set forth as Exhibit D hereto (the “Joinder Agreement”). Upon execution and
delivery thereof, each such Person (i) shall automatically become a Loan Party
and, except as provided in the last sentence of this Section 5.11(a) if such
Person is joined as a Borrower or a Guarantor hereunder and thereupon shall have
all of the rights, benefits, duties, and obligations in such capacity under the
Loan Documents and (ii) will simultaneously therewith or as soon as practicable
thereafter grant Liens to the Agent, for the benefit of the Agent, the
Applicable Lenders and the other applicable Secured Parties in any property
(subject to the limitations with respect to Equity Interests set forth in
paragraph (b) of this Section 5.11, the limitations with respect to real
property set forth in paragraph (f) of this Section 5.11, applicable law and any
other limitations set forth in each Applicable Security Agreement, and excluding
property with respect to which the Agent and the Borrower Agent have reasonably
determined that the cost of granting Loans in such property is excessive in
relation to the value of the security to be afforded by such property) of such
Loan Party which constitutes Collateral, on such terms as may be required
pursuant to the terms of the Collateral Documents and in such priority as may be
required pursuant to the terms of the Intercreditor Agreement with respect to
the U.S. Collateral. Subject to the approval of the Agent, any Domestic
Subsidiary or Canadian Subsidiary that is a Loan Party may be a Borrower
hereunder, subject to (A) execution of a Joinder Agreement pursuant to which
such Loan Party agrees to be bound as a Borrower hereunder and such other
agreements, documents or instruments as the Agent may reasonably request and
(B) with respect to any Canadian Subsidiary, the completion of a field
examination and appraisal with results satisfactory to the Agent.

(b)(i) Subject to the limitations set forth or referenced in this Section 5.11,
applicable law and any exceptions set forth in each applicable Security
Agreement, each Borrower and each Subsidiary that is a Loan Party will cause the
issued and outstanding Equity Interests (other than Excluded Equity Interests)
of each Subsidiary directly owned by any Borrower or any Subsidiary that is a
Loan Party to be subject at all times to a first priority (subject to the
Intercreditor Agreement with respect to the U.S. Collateral and to other Liens
permitted by Section 6.02), perfected Lien in favor of the Agent pursuant to the
terms and conditions of the Loan Documents.

(ii) Subject to the limitations set forth or referenced in this Section 5.11,
applicable law and any exceptions set forth in any applicable Security
Agreement, Holdings, each Borrower and each Subsidiary that is a Loan Party will
cause, except with respect to intercompany Indebtedness, all evidences of
Indebtedness for borrowed money in a principal amount in excess of $2,500,000
(individually) that is owing to Holdings, a Borrower or any Subsidiary that is a
Loan Party to be evidenced by a duly executed promissory note and pledged and
delivered to the Agent (or its non-fiduciary agent or designee) under the
applicable Security Agreement to which such Loan Party is a party and
accompanied by instruments of transfer with respect thereto endorsed in blank.

(iii) Each of Holdings, each Borrower and each Subsidiary that is a Loan Party
agrees that all Indebtedness of Holdings, the Company and each of its
Subsidiaries that is owing to any Loan

 

119



--------------------------------------------------------------------------------

Party shall be evidenced by the Intercompany Note, which promissory note shall
be required to be pledged and delivered to the Agent (or its non-fiduciary agent
or designee) under the applicable Security Agreement and accompanied by
instruments of transfer with respect thereto endorsed in blank; provided that
the intercompany bridge loan (the “Triwest Loan”) owing by Triwest to the
Initial Canadian Borrower, shall not be required to be pledged and delivered
hereunder until the day, if any, that such intercompany bridge loan remains
outstanding after the fifth Business Day following January 1, 2013.

(c) Subject to the limitations set forth or referenced in this Section 5.11,
applicable law and any exceptions set forth in each applicable Security
Agreement, and without limiting the foregoing, each Loan Party will, and will
cause each Subsidiary that is a Loan Party to, execute and deliver, or cause to
be executed and delivered, to the Agent such documents, agreements and
instruments, and will take or cause to be taken such further actions (including
the filing and recording of financing statements, fixture filings, mortgages,
deeds of trust and other documents and such other actions or deliveries of the
type required by Section 4.01, as applicable (including the delivery of the Real
Property Collateral Requirements), which may be required by law or which the
Agent may, from time to time, reasonably request to carry out the terms and
conditions of this Agreement and the other Loan Documents and to ensure
perfection and priority of the Liens created or intended to be created by the
Collateral Documents, all at the expense of the Loan Parties, provided, however,
that no U.S. Borrower and no other U.S. Loan Party shall be required to grant
any security interest or take any action to perfect any security interest under
the law of any jurisdiction outside the United States of America and no Canadian
Loan Party shall be required to maintain any Collateral outside of Canada or
grant any security interest or take any action to perfect any security interest
under the laws of any jurisdiction outside Canada.

(d) Subject to the limitations set forth or referred to in this Section 5.11,
applicable law and any exceptions set forth in each applicable Security
Agreement, if any material assets (including any real property or improvements
thereto or any interest therein) are acquired by any Borrower or any Subsidiary
that is a Loan Party after the Effective Date (other than assets constituting
Collateral under a Security Agreement that become subject to the perfected Lien
in favor of the Agent upon acquisition thereof), the Company will, as soon as
reasonably practicable, notify the Agent thereof, and, if requested by the
Agent, the Company will cause such assets to be subjected to a perfected Lien
securing the Secured Obligations and will take, and cause the Loan Parties that
are Subsidiaries to take, such actions as shall be necessary or reasonably
requested by the Agent to grant and perfect such Liens, including actions
described in paragraph (c) of this Section, all at the expense of the Loan
Parties.

(e) If, at any time and from time to time after the Effective Date, Subsidiaries
that are not Loan Parties because they are Immaterial Subsidiaries comprise in
the aggregate more than 10% of Total Assets as of the end of the most recently
ended fiscal quarter of the Company or more than 10% of EBITDA for the period of
four consecutive fiscal quarters as of the end of the most recently ended fiscal
quarter of the Company, then the Company shall, not later than 45 days after the
date by which financial statements for such quarter are required to be delivered
pursuant to this Agreement, cause one or more such Subsidiaries to become
additional Loan Parties (notwithstanding that such Subsidiaries are,
individually, Immaterial Subsidiaries) such that the foregoing condition ceases
to be true.

(f) Notwithstanding anything to the contrary contained in this Agreement, real
property required to be mortgaged under the Loan Documents shall (i) exclude the
Miami, Florida and Simi Valley, California real estate and (ii) shall be limited
to real property located in the U.S. that is owned in fee by a U.S. Loan Party
or Canada that is owned in fee by a Canadian Loan Party, the cost or book value
of which (whichever is greater) at the time of the acquisition thereof (or, in
the case of real property owned on the Effective Date), the cost or book value
of which (whichever is greater) on the Effective Date of $2,500,000 or more
(provided that the cost of perfecting such Lien is not unreasonable in relation
to the benefits to the Lenders of the security afforded thereby in the
reasonable determination of the Borrower Agent and the Agent).

 

120



--------------------------------------------------------------------------------

(g) Notwithstanding anything to the contrary contained herein, the Loan Parties
within each Borrower Group shall not be required to include as Collateral any
Excluded Assets (as defined in any Security Agreement to which the members of
such Borrower Group are parties), but for the avoidance of doubt, in no event
shall the Canadian assets constitute Excluded Assets for purposes of the
Canadian Collateral solely because such assets are owned by a Foreign Subsidiary
that is a Canadian Loan Party.

SECTION 5.12 Designation of Subsidiaries. The board of directors of the Company
may at any time after the Effective Date, in accordance with the definition of
Unrestricted Subsidiary, designate any Subsidiary (other than a Canadian
Borrower) as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Subsidiary; provided that (i) immediately before and after such designation, no
Default or Event of Default shall have occurred and be continuing, (ii) no
Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“Restricted Subsidiary” for the purpose of the Senior Secured Notes or Senior
Subordinated Notes and (iii) no Unrestricted Subsidiary that is designated as a
Subsidiary may be redesignated as an Unrestricted Subsidiary at any time after
being so designated as a Subsidiary. The designation of any Subsidiary as an
Unrestricted Subsidiary shall constitute an investment by the Company therein at
the date of designation in an amount equal to the net book value of the
Company’s investment therein. The designation of any Unrestricted Subsidiary as
a Subsidiary shall constitute the incurrence at the time of designation of any
Indebtedness or Liens of such Subsidiary existing at such time.

SECTION 5.13 Post-Closing Covenant Regarding Amalgamation of Initial Canadian
Borrower and Triwest. On or before the fifth Business Day following January 1,
2013 (or such later date as may be consented to by the Agent in writing), the
Company shall deliver to the Agent evidence (which evidence shall be in form and
substance satisfactory to the Agent) of the amalgamation of the Initial Canadian
Borrower and Triwest, and the Company shall, and shall cause the Amalgamated
Company and the other Loan Parties to, execute and deliver, or cause to be
executed and delivered, to the Agent such documents, agreements, instruments,
and legal opinions of counsel to the Amalgamated Company, and will take or cause
to be taken such further actions (including the filing, registration, and
recording of PPSA financing statements and other documents and such other
actions or deliveries, as applicable), which may be required by law to reaffirm
and to carry out the terms and conditions of this Agreement and the other Loan
Documents and to ensure the continuing perfection and priority of the Agent’s
Liens created or intended to be created by the Collateral Documents, including
the Agent’s Liens upon the assets of the Amalgamated Company, all at the expense
of the Loan Parties.

ARTICLE VI.

NEGATIVE COVENANTS

Until the Termination Date, each Loan Party executing this Agreement covenants
and agrees, jointly and severally with all of the Loan Parties, with the Lenders
that:

SECTION 6.01 Indebtedness. No Loan Party will, nor will it permit any Subsidiary
to, create, incur or suffer to exist any Indebtedness, except:

(a) Indebtedness created under the Loan Documents;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01;

 

121



--------------------------------------------------------------------------------

(c) Indebtedness of the Company to Holdings or any Subsidiary, Indebtedness of
any Subsidiary to the Company, Holdings or any other Subsidiary and Indebtedness
of Holdings to the Company or any Subsidiary; provided that (i) Indebtedness of
any Subsidiary that is not a Loan Party to the Company, Holdings or any
Subsidiary that is a Loan Party shall only be permitted to the extent permitted
as an investment under Section 6.04, (ii) Indebtedness owing by any Canadian
Loan Party to any U.S. Loan Party shall only be permitted to the extent
permitted as an investment under Section 6.04, and (iii) Indebtedness of the
Company or Holdings to any Subsidiary that is not a Loan Party and Indebtedness
of any Subsidiary that is a Loan Party to any Subsidiary that is not a Loan
Party shall (x) be evidenced by the Intercompany Note or (y) otherwise be
outstanding on the Effective Date so long as such Indebtedness is evidenced by
an intercompany note substantially in the form of Exhibit J or otherwise subject
to subordination terms substantially identical to the subordination terms set
forth in Exhibit J within sixty (60) days of the Effective Date or such later
date as the Agent shall reasonably agree, in each case, to the extent permitted
by applicable law and not giving rise to material adverse tax consequences;

(d) Guarantees (i) by Holdings and the Subsidiaries that are U.S. Loan Parties
of the Indebtedness of the Company described in clause (m) hereof, so long as
the Guarantee of the Senior Subordinated Notes is subordinated substantially on
terms as set forth in the Senior Subordinated Note Documents, (ii) by Holdings,
the Company or any Subsidiary that is a U.S. Loan Party of any Indebtedness of
Holdings, the Company or any Subsidiary that is a U.S. Loan Party expressly
permitted to be incurred under this Agreement, (iii) by any Canadian Loan Party
of Indebtedness of a Loan Party that is expressly permitted to be incurred
hereunder, (iv) by Holdings, the Company or any Subsidiary that is a Loan Party
of Indebtedness otherwise expressly permitted hereunder of any Subsidiary that
is not a Loan Party to the extent such Guarantees are permitted as an investment
under Section 6.04 (the foregoing shall also apply to Guarantees of Indebtedness
of any Canadian Loan Party to any U.S. Loan Party); provided that Guarantees by
Holdings, the Company or any Subsidiary that is a Loan Party under this clause
(d) of any other Indebtedness of a Person that is subordinated to other
Indebtedness of such Person shall be expressly subordinated to the Obligations
on terms at least as favorable to the Lenders as the Guarantee of the Senior
Subordinated Notes is under the Senior Subordinated Note Documents or as set
forth in the Intercompany Note (the foregoing shall also apply to any Guarantees
of Indebtedness of a U.S. Loan Party to a Canadian Loan Party), and (v) by
Holdings, the Company or any Subsidiary that is a Loan Party of any real
property lease obligations of the Company or any Subsidiary that is a Loan
Party;

(e) Indebtedness (including Capital Lease Obligations) the proceeds of which are
incurred exclusively to finance the acquisition, lease, construction, repair,
renovations, replacement, expansion or improvement of any fixed or capital
assets or otherwise incurred in respect of Capital Expenditures, whether through
the direct purchase of assets or the Equity Interests of any Person owning such
assets in an aggregate principal amount, together with all other Indebtedness
issued or incurred and outstanding under this clause (e), not to exceed the
greater of (i) $45,000,000, and (ii) 2.5% of the Total Assets (in each case
determined at the date of incurrence);

(f) Capital Lease Obligations incurred by the Company or any Subsidiary in
respect of any Sale and Lease-Back Transaction that is permitted under
Section 6.06;

(g) Indebtedness which represents an extension, refinancing, refunding,
replacement or renewal of any of the Indebtedness described in clauses (b), (e),
(f), (g), (j), (k), (m), (n), (v), (x) and (y) of this Section 6.01; provided
that, (i) the principal amount (or accreted value, if applicable) thereof does
not exceed the principal amount (or accreted value, if applicable) of the

 

122



--------------------------------------------------------------------------------

Indebtedness so extended, refinanced, refunded, replaced or renewed, except by
an amount equal to unpaid accrued interest and premium (including applicable
prepayment penalties) thereon plus fees and expenses reasonably incurred in
connection therewith, (ii) any Liens securing such Indebtedness are not extended
to any additional property of any Loan Party, (iii) no Loan Party that is not
originally obligated with respect to repayment of such Indebtedness is required
to become obligated with respect thereto, (iv) such extension, refinancing,
refunding, replacement or renewal does not result in a shortening of the average
weighted maturity of the Indebtedness so extended, refinanced, refunded,
replaced or renewed, (v) if the Indebtedness that is extended, refinanced,
refunded, replaced or renewed was subordinated in right of payment to the
Secured Obligations, then the terms and conditions of the extension,
refinancing, refunding, replacement or renewal Indebtedness must include
subordination terms and conditions that are at least as favorable to the Lenders
as those that were applicable to the extended, refinanced, refunded, replaced or
renewed Indebtedness and (vi) with respect to any such extension, refinancing,
refunding, replacement or renewal of the Senior Secured Notes, such refinancing
Indebtedness, if secured, is secured only by assets of the Loan Parties that
constitute Collateral for the Obligations pursuant to a security agreement
subject to the Intercreditor Agreement or another intercreditor agreement in
form and substance reasonably satisfactory to the Agent and in any event that is
no less favorable to the Secured Parties than the Intercreditor Agreement;

(h) Indebtedness incurred by the Company or any of its Subsidiaries constituting
reimbursement obligations with respect to letters of credit, bank guarantees,
banker’s acceptances, warehouse receipts, or similar instruments issued or
created in the ordinary course of business, including letters of credit in
respect of workers’ compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement type obligations regarding workers’
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance; provided that upon the
drawing of such letters of credit or the incurrence of such Indebtedness, such
obligations are reimbursed within thirty (30) days following such drawing or
incurrence;

(i) Indebtedness of the Company or any Subsidiary in respect of self-insurance
and in respect of performance bonds, bid bonds, appeal bonds, surety bonds,
performance and completion guarantees and similar obligations, or obligations in
respect of letters of credit, bank guarantees or similar instruments related
thereto, in each case provided in the ordinary course of business;

(j) Indebtedness of a Person that becomes a Subsidiary (or is a Subsidiary that
survives a merger with such Person or any of its Subsidiaries or continues after
an amalgamation with such Person or any of its Subsidiaries) after the Effective
Date and Indebtedness acquired or assumed in connection with Permitted
Acquisitions; provided that

(i) such Indebtedness exists at the time such Person becomes a Subsidiary or at
the time of such Permitted Acquisition and is not created in contemplation of or
in connection therewith, and

(ii) such Indebtedness is not guaranteed in any respect by any Loan Party or any
Subsidiary (other than any such Person that so becomes a Subsidiary or is the
survivor of a merger with such Person or any of its Subsidiaries or continues
after an amalgamation with such Person or any of its Subsidiaries).

 

123



--------------------------------------------------------------------------------

(k) Indebtedness of the Company or any Subsidiary issued or incurred to finance
a Permitted Acquisition; provided that

(w) (A) the terms of such Indebtedness do not provide for any scheduled
repayment, mandatory redemption or sinking fund obligation prior to the date
that is 91 days after the latest Maturity Date, other than customary offers to
purchase upon a change of control, asset sale or casualty or condemnation event
and customary acceleration rights upon an event of default, (B) such
Indebtedness is unsecured and, if the primary obligor of such Indebtedness is
not a Loan Party, such Indebtedness shall not be guaranteed in any respect by
Holdings, the Company or any other Loan Party except to the extent permitted
under Section 6.04 and (C) the covenants, events of default, subsidiary
guarantees and other terms for such Indebtedness (provided that such
Indebtedness shall have interest rates, fees, funding discounts and redemption
or prepayment premiums determined by the Company to be market rates and premiums
at the time of issuance of such Indebtedness), taken as a whole, are determined
by the Company to be market terms on the date of issuance and in any event are
not more restrictive on Holdings, the Company or any other Loan Party and their
Subsidiaries than the terms of this Agreement (as in effect on the Effective
Date) and do not require the maintenance or achievement of any financial
performance standards other than as a condition to taking specified actions;
provided that a certificate of an Responsible Officer of the Company delivered
to the Agent at least five (5) Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Company has determined in good faith that
such terms and conditions satisfy the foregoing requirements shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirements
unless the Agent notifies the Company within such five (5) Business Day period
that it disagrees with such determination (including a reasonable description of
the basis upon which it disagrees);

(x) (A) the Company or such other relevant Loan Party pledges the Equity
Interests of any Person acquired in such Permitted Acquisition (the “acquired
Person”) to the Agent to the extent required under Section 5.11 and (B) such
acquired Person executes a Joinder Agreement to the extent required under
Section 5.11;

(y) before and after giving effect to such issuance or incurrence of
Indebtedness, no Event of Default shall have occurred or be continuing; and

(z) the Fixed Charge Coverage Ratio as of the end of the most recently ended
Test Period prior to the issuance or incurrence of such Indebtedness and the
consummation of such acquisition, calculated on a Pro Forma Basis, after giving
effect to such incurrence or issuance, to such acquisition and to any related
Pro Forma Adjustment, as if such incurrence or issuance and acquisition had
occurred on the first day of such Test Period, shall be equal to or greater than
1.00 to 1.00.

(l) unsecured Indebtedness in respect of obligations of the Company or any
Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services; provided that (i) such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms in the ordinary course of business and not in
connection with the borrowing of money and (ii) unsecured Indebtedness in
respect of intercompany obligations of the Company or any Subsidiary in respect
of accounts payable incurred in connection with goods sold or services rendered
in the ordinary course of business and not in connection with the borrowing of
money;

 

124



--------------------------------------------------------------------------------

(m) Indebtedness of the Company pursuant to and any Guarantees of (i) the Senior
Secured Notes (and any exchange notes and related exchange guarantees to be
issued in exchange for such Senior Secured Notes) in an aggregate principal
amount that is not in excess of $250,000,000 and (ii) the Senior Subordinated
Notes in an aggregate principal amount that is not in excess of $200,000,000;

(n) other Indebtedness not otherwise permitted under this Section 6.01 in an
aggregate principal amount not exceeding the greater of (A) $50,000,000 and
(B) 3.5% of Total Assets at any one time outstanding;

(o) Swap Obligations pursuant to Swap Agreements incurred in the ordinary course
of business and not for speculative purposes;

(p) Indebtedness consisting of promissory notes issued by any Loan Party to
future, current or former officers, directors, employees, managers and
consultants thereof or their respective Controlled Investment Affiliates or
Immediate Family Members, in each case to finance the purchase or redemption of
Equity Interests of Holdings (or any direct or indirect parent thereof) or of
the Company (following a Qualified Public Offering of the Company) permitted by
Section 6.08;

(q) Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price, earnouts or similar obligations, in each case,
incurred in connection with the disposition of any business, assets or a
Subsidiary, other than Guarantees of Indebtedness incurred by any Person
acquiring all or any portion of such business, assets or Subsidiaries for the
purpose of financing such acquisition; provided, however, that (i) such
Indebtedness is not reflected on the balance sheet of the Company or any of its
Subsidiaries prepared in accordance with GAAP (contingent obligations referred
to in a footnote to financial statements and not otherwise reflected on the
balance sheet will not be deemed to be reflected on such balance sheet for
purposes of this clause (i)) and (ii) the maximum aggregate liability in respect
of all such Indebtedness shall not exceed the gross proceeds, including the fair
market value of non-cash proceeds (the fair market value of such non-cash
proceeds being measured at the time such proceeds are received and without
giving effect to any subsequent changes in value), actually received by the
Holdings, the Company or any of its Subsidiaries in connection with such
disposition;

(r) Indebtedness consisting of obligations of Holdings, the Company or any
Subsidiary under deferred compensation or other similar arrangements incurred by
such Person in connection with the Transactions, RTD Transactions and Permitted
Acquisitions or any other investment expressly permitted hereunder;

(s) Indebtedness (i) arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within five Business Days of its incurrence, (ii) customer deposits
and advance payments received in the ordinary course of business from customers
for goods purchased in the ordinary course of business, and (iii) Indebtedness
in respect of Banking Services provided by banks or other financial institutions
to Holdings, the Company and its Subsidiaries in the ordinary course of
business, in each case incurred or undertaken in the ordinary course of business
on arm’s length commercial terms on a recourse basis;

 

125



--------------------------------------------------------------------------------

(t) Indebtedness consisting of (x) the financing of insurance premiums or
(y) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(u) Indebtedness incurred by the Company or any Subsidiary in respect of letters
of credit, bank guarantees, bankers’ acceptances or similar instruments issued
or created in the ordinary course of business;

(v)(i) the incurrence of Indebtedness of Foreign Subsidiaries of the Company in
an amount not to exceed at any one time outstanding, 5.0% of the Foreign
Subsidiary Total Assets and (ii) the incurrence of Indebtedness of any Foreign
Subsidiary or Subsidiaries of the Company in an amount not to exceed at any one
time outstanding the Foreign Subsidiary Borrowing Base of such Foreign
Subsidiary or Subsidiaries; provided that any Indebtedness incurred under this
clause (v)(ii) shall only be permitted to be used for working capital purposes
of such Foreign Subsidiary or Subsidiaries;

(w) Indebtedness supported by a Letter of Credit, in a principal amount not to
exceed the face amount of such Letter of Credit;

(x) unsecured Subordinated Indebtedness of the Company and its Subsidiaries or
other unsecured Indebtedness of the Company and its Subsidiaries, so long as, in
each case, (i) at the time of the incurrence of such Indebtedness and after
giving effect thereto, each of the Payment Conditions is satisfied, (ii) the
maturity date of such Indebtedness is more than ninety (90) days after the
Maturity Date, and (iii) such Indebtedness has a weighted average life to
maturity that is no shorter than any other class of Indebtedness of any Loan
Party;

(y) unsecured Vendor Debt, advances and similar financings in an aggregate
principal amount not exceeding $50,000,000; and

(z) Indebtedness owing by Triwest to the Initial Canadian Borrower under the
Triwest Loan, which shall be extinguished upon their amalgamation by operation
of law.

The accrual of interest and the accretion or amortization of original issue
discount on Indebtedness and the payment of interest in the form of additional
Indebtedness originally incurred in accordance with this Section 6.01 will not
constitute an incurrence of Indebtedness.

SECTION 6.02 Liens. No Loan Party will, nor will it permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Liens created pursuant to any Loan Document;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of any Loan Party or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02 and any replacements,
renewals, refinancings, refundings or extensions thereof; provided that (i) such
Lien does not extend to any other

 

126



--------------------------------------------------------------------------------

property or asset of Holdings, the Company or any Subsidiary other than after
acquired property that is (A) affixed or incorporated into the property covered
by such Lien or financed by Indebtedness permitted by Section 6.01 and, in each
case the proceeds and products thereof, and (ii) such Lien shall secure only
those obligations that it secures on the Effective Date and extensions,
renewals, refinancings, refundings and replacements thereof that do not increase
the outstanding principal amount thereof (except to the extent permitted under
Section 6.01(g));

(d) Liens securing Indebtedness permitted under Section 6.01(e) or (f); provided
that (i) such Liens attach concurrently with or within 180 days after the
acquisition, repair, replacement, construction, renovation, expansion or
improvement (as applicable) of the property subject to such Liens, (ii) such
Liens do not at any time encumber any property except for accessions to such
property other than the property financed by such Indebtedness and the proceeds
and the products thereof and (iii) with respect to Capital Lease Obligations,
such Liens do not at any time extend to or cover any assets (except for
accessions to such assets) other than the assets subject to the applicable
capitalized lease; provided that individual financings of property provided by
one lender may be cross collateralized to other financings of property provided
by such lender;

(e) Liens on the Equity Interests in, or other similar Liens resulting from
standard joint venture agreements or stockholder agreements and other similar
agreements applicable to joint ventures;

(f) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(g) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an investment permitted pursuant to Section 6.04 to be applied
against the purchase price for such investment, and (ii) consisting of an
agreement to transfer any property in a disposition permitted under Section 6.05
(other than sales, transfers and dispositions under Section 6.05(j) which
constitute Liens, which sales, transfers and dispositions constituting Liens are
not otherwise permitted under Section 6.05), in each case, solely to the extent
such investment or disposition, as the case may be, would have been permitted on
the date of the creation of such Lien;

(h) Liens on property (i) of any Subsidiary that is not a Loan Party and
(ii) that does not constitute Collateral, which Liens secure Indebtedness of the
applicable Subsidiary permitted under Section 6.01;

(i) Liens in favor of Holdings, the Company or a Subsidiary securing
Indebtedness permitted under Section 6.01, including Liens granted by a
Subsidiary that is not a Loan Party in favor of the Company or another Loan
Party in respect of Indebtedness owed by such Subsidiary;

(j) any interest or title of a lessor under leases or secured by a lessor’s
interests under leases entered into in the ordinary course of business;

(k) Liens arising by operation of law under Article 2 of the UCC (or similar
provisions of other applicable law) in the ordinary course of business;

(l) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

 

127



--------------------------------------------------------------------------------

(m) Liens that are rights of set-off (i) relating to the establishment of
depository relations with banks in the ordinary course of business and not given
in connection with the issuance of Indebtedness, (ii) relating to pooled deposit
or sweep accounts to permit satisfaction of overdraft or similar obligations
incurred in the ordinary course of business or (iii) relating to purchase orders
and other agreements entered into with customers in the ordinary course of
business;

(n) Liens solely on any cash earnest money deposits made in connection with any
letter of intent or purchase agreement permitted hereunder;

(o) Subordinated Vendor Liens;

(p) Liens in respect of the licensing of patents, copyrights, trademarks, trade
names, other indications of origin, domain names and other forms of intellectual
property in the ordinary course of business;

(q) Other Liens (other than Liens on Borrowing Base Assets) securing obligations
or Indebtedness not in excess of the greater of (i) the Dollar Equivalent Amount
of $20,000,000 and (ii) 1.25% of Total Assets, determined at the time of
incurrence;

(r) any Lien existing on any property or asset prior to the acquisition thereof
by Holdings, the Company or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Liens attach at all times only to
the specific assets that such Liens secure on the date of such acquisition or
the date such Person becomes a Loan Party or the date of such merger,
amalgamation or consolidation, as the case may be, and not to any Borrowing Base
Assets of Borrowers (other than after-acquired property that is (A) affixed or
incorporated into the property covered by such Lien, (B) after-acquired property
subject to a Lien securing such Indebtedness, the terms of which Indebtedness
require or include a pledge of after-acquired property (it being understood that
such requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition) and (C) the
proceeds and products thereof) and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Loan Party or the date of such merger, amalgamation or
consolidation, as the case may be, and extensions, refinancing, refunding,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof (except to the extent permitted under Section 6.01(g));

(s) Liens (i) of a collecting bank arising in the ordinary course of business
under Section 4-208 and Section 4-210 of the UCC (or similar provisions of other
applicable law) in effect in the relevant jurisdiction covering only the items
being collected upon, (ii) attaching to commodity trading accounts or other
commodity brokerage accounts incurred in the ordinary course of business, and
(iii) in favor of banking institutions arising as a matter of law or under
general terms and conditions encumbering deposits (including the right of
set-off) and which are within the general parameters customary in the banking
industry;

(t) Liens (other than Liens on Borrowing Base Assets) arising out of Sale and
Lease-Back transactions permitted by Section 6.06 and any extensions,
refinancing, refunding, replacements and renewals thereof;

 

128



--------------------------------------------------------------------------------

(u) Liens on goods or inventory the purchase, shipment or storage price of which
is financed by a documentary letter of credit or bankers’ acceptance issued or
created for the account of the Company or any of its Subsidiaries; provided that
such Lien secures only the obligations of the Company or such Subsidiaries in
respect of such letter of credit to the extent permitted under Section 6.01; and
provided, further, that any such goods or inventory and the proceeds thereof, up
to the Value of the Lien, shall not be Eligible Inventory or Eligible
Receivables under this Agreement;

(v) Liens arising from precautionary UCC or PPSA financing statements or similar
filings made in respect of operating leases;

(w) Liens granted under the Senior Secured Notes Security Documents (or, in the
case of other Indebtedness incurred pursuant to Section 6.01(n) or 6.01(m)(ii),
a separate security agreement or agreements substantially similar in all
material respects to the Senior Secured Notes Security Documents) and any
extensions, refinancing, renewals, refundings and replacements thereof; provided
that (i) such Liens secure only the obligations referred to in the Senior
Secured Notes Security Documents or such separate security agreements (and
extensions, refinancing, refundings, renewals and replacements thereof that do
not increase the outstanding principal amount thereof (except to the extent
permitted under Section 6.01(g) or Section 6.01(m)(ii))), (ii) such Liens do not
apply to any asset other than U.S. Collateral that is subject to a Lien granted
under a Collateral Document to secure the Secured Obligations and (iii) all such
Liens shall be subject to the terms of, and have the priorities with respect to
the U.S. Collateral as set forth in, the Intercreditor Agreement (or, in the
case of other secured Indebtedness incurred pursuant to Section 6.01(n), another
intercreditor agreement in form and substance reasonably acceptable to the Agent
that is no less favorable to the Secured Parties than the Intercreditor
Agreement);

(x) Liens deemed to exist in connection with investments in repurchase
agreements under Section 6.04; provided that such Liens do not extend to any
assets other than those assets that are the subject of such repurchase
agreements;

(y) ground leases in respect of real property on which facilities owned or
leased by the Company or any of its Subsidiaries are located;

(z) pledges, deposits or security by such Person under workmen’s compensation
laws, unemployment insurance, employers’ health tax, and other social security
laws or similar legislation or other insurance related obligations (including,
but not limited to, in respect of deductibles, self-insured retention amounts
and premiums and adjustments thereto) or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance, or good faith deposits in connection with bids, tenders, contracts
(other than for the payment of Indebtedness) or leases to which such Person is a
party, or deposits to secure public or statutory obligations of such Person or
deposits of cash or U.S. government bonds to secure surety or appeal bonds to
which such Person is a party, or deposits as security for contested taxes or
import duties or for the payment of rent, in each case incurred in the ordinary
course of business;

(aa) Liens in favor of issuers of performance, surety, bid, indemnity, warranty,
release, appeal or similar bonds or with respect to other regulatory
requirements or letters of credit or bankers acceptances issued, and completion
guarantees provided for, in each case, issued pursuant to the request of and for
the account of such Person in the ordinary course of its business or consistent
with past practice prior to the Effective Date and so long as the Lien of such
Person does not attach to any ABL First Lien Collateral or Canadian Collateral
or if such Lien attaches to any ABL First Lien Collateral or Canadian
Collateral, such Person has entered into a subordination agreement with the
Agent in form and satisfactory to the Agent;

 

129



--------------------------------------------------------------------------------

(bb) minor survey exceptions, minor encumbrances, ground leases, easements or
reservations of, or rights of others for, licenses, rights-of-way, servitudes,
sewers, electric lines, drains, telegraph, telephone and cable television lines
and other similar purposes, or zoning, building codes or other restrictions
(including minor defects and irregularities in title and similar encumbrances
including the reservations, limitations, provisos, and conditions, if any,
expressed in any original grant from the Crown of any real property or any
interest therein) as to the use of real properties or Liens incidental, to the
conduct of the business of such Person or to the ownership of its properties
which were not incurred in connection with Indebtedness and which do not in the
aggregate materially impair their use in the operation of the business of such
Person;

(cc) Liens securing Indebtedness permitted to be incurred pursuant to
Section 6.01(v);

(dd)(x) Liens securing Secured Swap Obligations and (y) Liens on cash and
Permitted Investments securing other Swap Agreements if the aggregate amount of
all cash and Permitted Investments subject to Liens permitted by this clause
(dd) at no time exceeds $15,000,000;

(ee) leases, sub-leases, licenses or sub-licenses granted to others in the
ordinary course of business which do not materially interfere with the ordinary
conduct of the business of Holdings, the Company or any of its Subsidiaries and
do not secure any Indebtedness;

(ff) Liens arising from UCC or the PPSA (or equivalent statute) financing
statement filings regarding consignments entered into by the Company and its
Subsidiaries in the ordinary course of business;

(gg) Liens solely on any cash earnest money deposits made by Holdings, the
Company or any of its Subsidiaries in connection with any letter of intent or
purchase agreement permitted;

(hh) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto and deposits made or other security
provided in the ordinary course of business to secure liability to insurance
carriers;

(ii) Liens on Capital Stock of an Unrestricted Subsidiary that secure
Indebtedness or other obligations of such Unrestricted Subsidiary;

(jj) Deposits securing obligations owed by Holdings, the Company or any
Subsidiary in respect of any overdraft and related liabilities arising from
Banking Services, including treasury, depository and cash management services or
any ACH transfers of funds; and

(kk) additional Liens securing Indebtedness permitted to be incurred under
Section 6.01; provided that, (i) on a Pro Forma Basis, at the time of, and after
giving effect to, the incurrence of such Indebtedness, the Senior Secured
Leverage Ratio would be no greater than 3.50 to 1.00 and (ii) to the extent that
such Liens are contemplated to be on assets that are Collateral, the holders of
such Indebtedness (or a representative thereof of behalf of such holders) shall
have entered into the Intercreditor Agreement or a similar agreement providing
that the Liens securing such Indebtedness shall rank junior to the Liens of the
Agent (or with the same priority as the Senior Secured Notes) with respect to
U.S. Collateral and junior to Liens of the Agent in the Canadian Collateral.

 

130



--------------------------------------------------------------------------------

Notwithstanding the foregoing, for so long as Tire Pros Francorp is not a Loan
Party, Tire Pros Francorp shall not be permitted to incur Liens on its assets
under clauses (h), (g), (w), (cc) and (kk) of this Section 6.02.

SECTION 6.03 Fundamental Changes. (a) No Loan Party will, nor will it permit any
Subsidiary to, merge into, consolidate with or amalgamate with any other Person,
or permit any other Person to merge into, consolidate with or amalgamate with
it, or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Event of Default shall have occurred
and be continuing:

(i) any Person (including the Company and Holdings) may merge, consolidate or
amalgamate with or into the Company or Holdings, as applicable, in a transaction
in which the surviving or continuing entity is the Company or Holdings, as
applicable, or another Person organized or existing under the laws of the United
States of America, any State thereof or the District of Columbia and such Person
(if not the Company or Holdings, as applicable) expressly assumes, in writing,
all the obligations of the Company or Holdings, as applicable, under the Loan
Documents, in which event such Person will succeed to, and be substituted for,
the Company or the Holdings, as applicable;

(ii) any Person may merge, consolidate or amalgamate with or into any Subsidiary
in a transaction in which the surviving or continuing entity is a Subsidiary
and, if any party to such merger, consolidation or amalgamation is a Subsidiary
that is a Loan Party, is or becomes a Subsidiary that is a Loan Party
concurrently with such merger, consolidation or amalgamation; provided, that in
the case of any merger, consolidation or amalgamation with a Canadian Borrower,
such Canadian Borrower shall be the surviving or continuing Person or such
Person (if not such Canadian Borrower) shall expressly assume, in writing, all
the obligations of such Canadian Borrower under the Loan Documents, in which
event such Person will succeed to, and be substituted for, such Canadian
Borrower;

(iii) any Subsidiary (other than a Canadian Borrower) may liquidate or dissolve
if the Company determines in good faith that such liquidation or dissolution is
in the best interests of the Company, is not materially disadvantageous to the
Lenders and such liquidation or dissolution is accompanied by a disposition of
the assets of such Subsidiary to the Holdings, the Company or any other
Subsidiary;

(iv) any Subsidiary may merge, consolidate or amalgamate with any Person who is
not a Loan Party or Subsidiary to effect an investment permitted under
Section 6.04 (other than Section 6.04(m)); provided, however, if such Subsidiary
is a Loan Party, the surviving or continuing Person of such merger,
consolidation or amalgamation shall be a Loan Party;

(v) so long as the same does not result in the liquidation, dissolution or
cessation of existence of the Company, a Canadian Borrower or Holdings, any
merger, amalgamation, winding up, dissolution or liquidation may be effected for
the purposes of effecting a transaction permitted by Section 6.05 (other than
sales, transfers and dispositions under Section 6.05(j)) that constitute a
merger, dissolution or liquidation which is not otherwise permitted under
Section 6.05); and

(vi) the Transactions and RTD Transactions may be consummated.

 

131



--------------------------------------------------------------------------------

(b) The Company and each Subsidiary that is a Loan Party will not, and will not
permit any of its Subsidiaries to (i) carry on and conduct its business in all
material respects other than in substantially the same manner as it is presently
conducted or in a manner reasonably related or ancillary thereto or (ii) engage
to any material extent in any business other than businesses of the type
conducted by the Company and its Subsidiaries, taken as a whole, on the date of
hereof and businesses reasonably related or ancillary thereto.

(c) Holdings will not engage in any business or operations other than (i) the
ownership, direct or indirect, of all the outstanding shares of capital stock of
the Company, (ii) performance of its obligations under and in connection with
the Loan Documents, the Senior Subordinated Note Documents, the Senior Secured
Note Documents and the other agreements contemplated hereby and thereby,
(iii) actions incidental to the consummation of the Transactions and RTD
Transactions, (iv) actions required by law to maintain its existence, (v) any
public offering of its common stock, any other issuance of its Equity Interests
and performance of its obligations under any agreements related thereto,
(vi) any transaction Holdings is permitted to enter into in this Article VI and
(vii) activities incidental to the foregoing.

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. No Loan
Party will, nor will it permit any Subsidiary to, purchase, hold or acquire
(including pursuant to any merger, consolidation, or amalgamation with any
Person that was not a Loan Party and a wholly owned Subsidiary prior to such
merger, consolidation, or amalgamation) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) all or substantially
all of the property and assets or business of another Person or assets of any
other Person constituting a business unit (whether through purchase of assets,
merger, consolidation, amalgamation or otherwise), except:

(a) Permitted Investments, Investment Grade Securities and loans and advances in
connection with the sale, transfer or disposition of assets other than
Collateral;

(b) investments in existence or contemplated on the date of this Agreement and
described in Schedule 6.04; and any modification, replacement, renewal,
reinvestment or extension thereof (provided that the amount of the original
investment is not increased except as otherwise permitted by this Section 6.04),
and any investments, loans and advances existing on the date hereof by Holdings,
the Company or any Subsidiary in or to Holdings, the Company or any other
subsidiary of the Company;

(c) (i) loans and advances to employees, directors, officers, managers,
distributors and consultants for business-related travel expenses, moving
expenses and other similar expenses or payroll advances, in each case incurred
in the ordinary course of business or consistent with past practices or (ii) to
fund such Person’s purchase of Equity Interests of Holdings, the Company or any
direct or indirect parent company of Holdings (provided that the amount of such
loans and advances shall be contributed to the Company in cash as common equity)
or (iii) advances to, or guarantees of Indebtedness of, employees not in excess
of $5,000,000 outstanding at any one time, in the aggregate;

(d) investments (i) in Holdings, the Company or any other Loan Party, (ii) by
any Subsidiary that is not a Loan Party in Holdings, the Company or any other
Loan Party, and (iii) by Holdings, the Company or any other Loan Party in any
Subsidiary that is not a Loan Party in an aggregate amount for all such
investments under this clause (iii) not to exceed the sum of

 

132



--------------------------------------------------------------------------------

$5,000,000 and an amount equal to any repayments, interest, returns, profits,
distributions, income and similar amounts actually received in cash in respect
of any such Investment (which amount shall not exceed the amount of such
Investment valued at the fair market value of such Investment at the time such
Investment was made); provided that, investments by any U.S. Loan Party in any
Canadian Loan Party shall be subject to clause (iii) above and not clauses
(i) or (ii);

(e) investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business and investments as a result of
the foreclosure on any secured investment or other transfer of title with
respect to any secured investment in default;

(f) investments made to repurchase or retire Equity Interests of Holdings (or
any direct or indirect parent thereof) or the Company owned by any employee
stock ownership plan or key employee stock ownership plan of Holdings (or any
direct or indirect parent thereof) or the Company;

(g) investments in the form of Swap Agreements permitted by Section 6.01;

(h) investments of any Person existing at the time such Person becomes a
Subsidiary of the Company or consolidates, amalgamates, or merges with Holdings,
the Company or any of the Subsidiaries (including in connection with a Permitted
Acquisition) so long as such investments were not made in contemplation of such
Person becoming a Subsidiary or of such amalgamation or merger;

(i) investments and other assets received in connection with the dispositions of
assets permitted by Section 6.05;

(j) investments constituting deposits described in Section 6.02;

(k) accounts receivable or notes receivable arising and trade credit granted in
the ordinary course of business and other credits to suppliers or vendors in the
ordinary course of business;

(l) Permitted Acquisitions;

(m) Liens, Indebtedness, fundamental changes, dispositions, Restricted Payments
and Restricted Debt Payments permitted under Sections 6.01, 6.02, 6.03 (except
to the extent constituting the acquisition of a Person that becomes a Subsidiary
or the acquisition by Holdings, the Company or any Subsidiary of all or
substantially all the assets or businesses of a Person or of assets constituting
a business unit, line of business or division of such Person), 6.05, 6.06 and
6.08, respectively, solely to the extent constituting Liens, Indebtedness,
fundamental changes, dispositions, Restricted Payments and Restricted Debt
Payments which are permitted under the foregoing Sections 6.01, 6.02, 6.03,
6.05, 6.06 and 6.08, respectively, which Liens, Indebtedness, fundamental
changes, dispositions, Restricted Payments and Restricted Debt Payments are not
otherwise permitted by this Section 6.04;

(n) the Transactions and the RTD Transactions;

 

133



--------------------------------------------------------------------------------

(o) investments in the ordinary course of business consisting of UCC Article 3
(or equivalent statutes) endorsements for collection or deposit and UCC Article
4 (or equivalent statutes) customary trade arrangements with customers
consistent with past practices;

(p) in exchange for any other investment or investments (including debt
obligations and Equity Interests) received in connection with the bankruptcy or
reorganization of suppliers and customers or in settlement or delinquent
obligations of, or other disputes with, customers and suppliers arising in the
ordinary course of business or received upon the foreclosure with respect to any
secured investment or other transfer of title with respect to any secured
investment and investments in satisfaction of judgments against such other
Person;

(q) loans and advances to Holdings (or any direct or indirect parent thereof) in
lieu of, and not in excess of the amount of (after giving effect to any other
loans, advances or Restricted Payments in respect thereof), Restricted Payments
to the extent permitted to be made to Holdings in accordance with
Section 6.08(a);

(r) advances of payroll payments in the ordinary course of business to satisfy
ordinary course payroll and other obligations of such company;

(s) (i) Investments, purchases and other acquisitions of assets to the extent
that payment for such Investments, purchases and other acquisitions of assets is
made solely with Qualified Equity Interests of Holdings (or of any direct or
indirect parent thereof) or the Company or (ii) Investments, purchases and other
acquisitions of assets to the extent the payment for such Investment, purchases
and other acquisitions of assets is made with the cash proceeds from the
issuance by Holdings (or any direct or indirect parent thereof) or the Company
of Qualified Equity Interests or a substantially contemporaneous capital
contribution in respect of Qualified Equity Interests of Holdings or the
Company;

(t) extensions or advances of trade credit, asset purchases (including purchases
of Inventory, supplies and materials), the lease of any asset and the licensing
or contribution of intellectual property pursuant to joint marketing or other
arrangements with other Persons, in each case in the ordinary course of
business;

(u) guarantees by Holdings, the Company or any Subsidiary of leases (other than
capitalized leases) for which another Loan Party is the lessee or of other
obligations of another Loan Party that do not constitute Indebtedness, in each
case entered into in the ordinary course of business;

(v) other investments, loans and advances; provided that, at the time such
investment, loan or advance is made and after giving effect thereto, each of the
Payment Conditions is satisfied;

(w) other investments, loans and advances which, together with any Restricted
Payments made pursuant to Section 6.08(a)(xii) and Restricted Debt Payments made
pursuant to Section 6.08(b)(vii), do not exceed $25,000,000 in the aggregate;
provided that, at the time such investment, loan or advance is made and after
giving effect thereto, no Event of Default or Liquidity Event exists or has
occurred and is continuing;

(x) any investment in any Subsidiary or any joint venture in connection with
intercompany cash management arrangements or related activities arising in the
ordinary course of business;

 

134



--------------------------------------------------------------------------------

(y) investments consisting of purchases and acquisitions of assets or services
in the ordinary course of business;

(z) investments made in the ordinary course of business in connection with
obtaining, maintaining or renewing client contacts and loans or advances made to
distributors in the ordinary course of business;

(aa) investments in prepaid expenses, negotiable instruments held for collection
and lease, utility and workers compensation, performance and similar deposits
entered into as a result of the operations of the business in the ordinary
course of business; and

(bb) the Triwest Loan.

For purposes of covenant compliance, the amount of any investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value thereof.

In connection with any merger, consolidation or amalgamation (or other
acquisition of the assets) of a Subsidiary that is not a Borrower or Canadian
Loan Party, as applicable with and into (or to) a Borrower, or Canadian Loan
Party, as applicable or any Permitted Acquisition or other acquisition of assets
permitted hereunder, whether by purchase of stock, merger, consolidation,
amalgamation or purchase of assets and whether in a single transaction or series
of related transactions, the Inventory or Receivables so acquired shall not be
included in the applicable Borrowing Base (subject to the provisions of the
definitions “Borrowing Base,” “Eligible Tire Inventory,” “Eligible Non-Tire
Inventory” and “Eligible Receivables” until such time as the Agent shall have
completed its diligence in respect of such Inventory and Receivables in their
Permitted Discretion),; provided that the Inventory and Receivables of Triwest
acquired in connection withpursuant to the CanadianRTD Acquisition shall be
included in the Canadian Borrowing Base as andsolely to the extent
providedincluded in the definition thereof and in the definition of “CanadianRTD
Initial Borrowing Base Period” notwithstanding the amalgamation of the Initial
Canadian Borrower with Triwest.”. In connection with such diligence, the Agent
may obtain, at the expense of the Borrowers within the applicable Borrowing
Group, an appraisal and commercial finance exam with respect to such Receivables
and Inventory as it may reasonably deem desirable in its Permitted Discretion
and such appraisal and exam shall be paid for by the Borrowers within the
applicable Borrower Group and shall not be limited by or included in the number
of appraisals and field exams reimbursable under the terms of Section 5.06(b).

SECTION 6.05 Asset Sales. No Loan Party will, nor will it permit any Subsidiary
to, sell, transfer, lease or otherwise dispose of any asset, including any
Equity Interest owned by it, except:

(a) sales, transfers and dispositions of (i) Inventory in the ordinary course of
business and (ii) used, obsolete, worn out or surplus equipment or property in
the ordinary course of business, or of property no longer used or useful in the
conduct of the business of the Company and its Subsidiaries;

(b) sales, leases, transfers and dispositions to the Company or any Subsidiary,
provided that any such sales, transfers or dispositions to a Subsidiary that is
not a Loan Party shall be made in compliance with Section 6.09;

(c) sales, leases, transfers and dispositions of accounts receivable in
connection with the compromise, settlement or collection thereof;

 

135



--------------------------------------------------------------------------------

(d) sales, transfers and dispositions of (i) investments permitted by clauses
(a), (h), (i), (j) and (p) of Section 6.04, (ii) investments permitted by clause
(b) of Section 6.04 by a Loan Party to another Loan Party and by a Subsidiary
that is not a Loan Party to a Loan Party or any Subsidiary and (iii) other
investments to the extent required by or made pursuant to customary buy/sell
arrangements made in the ordinary course of business between the parties to
agreements related thereto;

(e) Sale and Lease-Back transactions permitted by Section 6.06;

(f) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of the Company or any Subsidiary (a “Recovery Event”);

(g) Reserved.

(h) sales, transfers and other dispositions of assets that are not otherwise
permitted by any other paragraph of this Section; provided that (i) with respect
to any such sale, transfer or disposition for a purchase price in excess of
$10,000,000, the Company or a Subsidiary shall receive not less than 75% of such
consideration in the form of cash or Permitted Investments; provided that, for
purposes of determining what constitutes cash under this clause (i), (A) any
liabilities (as shown on the Company’s or such Subsidiary’s most recent balance
sheet provided hereunder or in the footnotes thereto) of the Company or such
Subsidiary, other than liabilities that are by their terms subordinated to the
payment in cash of the Obligations, that are assumed by the transferee with
respect to the applicable sale, transfer or disposition and for which the
Company and all of the Subsidiaries shall have been validly released by all
applicable creditors in writing and (B) any securities received by the Company
or such Subsidiary from such transferee that are converted by the Company or
such Subsidiary into cash (to the extent of the cash received) within 180 days
following the closing of the applicable sale, transfer or disposition,
(ii) after giving effect to any such sale, transfer or disposition, no Event of
Default shall have occurred and be continuing, and (iii) to the extent
applicable, the Net Cash Proceeds thereof are used to prepay the Revolving Loans
as required by Section 2.11(cd);

(i) sales, leases, transfers and dispositions of property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such disposition are promptly
applied to the purchase price of such replacement property;

(j) sales, leases, transfers and dispositions permitted by Sections 6.03 and
6.08 and Liens permitted by Section 6.02;

(k) leases, subleases, space leases, licenses or sublicenses, in each case in
the ordinary course of business and which do not materially interfere with the
business of Holdings, the Company and its Subsidiaries;

(l) sales, leases, transfers and dispositions listed on Schedule 6.05; and

(m) sales, transfers and other dispositions of assets not constituting
Collateral; provided that (i) after giving effect to any such sale, transfer or
disposition, no Event of Default shall have occurred and be continuing and
(ii) the Net Cash Proceeds of such sale, transfer or disposition are
concurrently reinvested by the Company and its Subsidiaries in their business
for general working capital purposes.

 

136



--------------------------------------------------------------------------------

SECTION 6.06 Sale and Lease-Back Transactions. No Loan Party will, nor will it
permit any Subsidiary to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred (a “Sale and
Lease-Back Transaction”); provided that a Sale and Lease-Back Transaction shall
be permitted so long as (a) such Sale and Lease-Back Transaction (i) is made for
cash consideration in an amount not less than the fair value of such property,
(ii) is pursuant to a lease on market terms and (b) the aggregate amount of
Attributable Debt for all Sale and Lease-Back Transactions does not exceed
$50,000,000 at any time outstanding.

SECTION 6.07 Accounting Changes. The Company will not make any change in its
method of determining its fiscal year and fiscal quarter end dates; provided,
that the Company may, upon written notice to the Agent, change the financial
reporting convention specified above to any other financial reporting convention
reasonably acceptable to the Agent, in which case the Company and the Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary in order to reflect such change in financial
reporting.

SECTION 6.08 Restricted Payments; Certain Payments of Indebtedness.

(a) Neither Holdings nor the Company will declare or make, or agree to pay or
make, directly or indirectly, any Restricted Payment, except:

(i) Holdings may make (A) Restricted Payments payable solely in Qualified Equity
Interests of Holdings, (B) Restricted Payments from the Net Cash Proceeds of the
issuance by Holdings of Qualified Equity Interests or a substantially
contemporaneous capital contribution in respect of Qualified Equity Interests of
Holdings and (C) Restricted Payments from the proceeds of Restricted Payments
permitted under this Section 6.08 that are received from the Company;

(ii) the Company may make Restricted Payments payable solely in Qualified Equity
Interests of the Company and may make Restricted Payments from the Net Cash
Proceeds of the issuance by the Company of Qualified Equity Interests or a
substantially contemporaneous capital contribution in respect of Qualified
Equity Interests of the Company;

(iii) the Company may make Restricted Payments to Holdings (and Holdings may
make Restricted Payments to any direct or indirect parent thereof) the proceeds
of which are used to purchase, repurchase, retire, redeem or otherwise acquire
the Equity Interests of Holdings (or of any such direct or indirect parent of
Holdings) or of the Company (following a Qualified Public Offering of the
Company) (including related stock appreciation rights or similar securities)
held by any future, present or former employee, director, officer, manager or
consultant (or their respective Controlled Investment Affiliates or Immediate
Family Members) of Holdings, the Company, any of its Subsidiaries or any of its
direct or indirect parent companies pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement,
or any stock subscription or shareholder agreement (including, for the avoidance
of doubt, any principal and interest payable on any notes issued by the
Holdings, the Company or any direct or indirect parent company of Holdings in
connection with such purchase, repurchase, retirement, redemption or other
acquisition), including any Equity Interest rolled over by management of the
Holdings, the Company or any direct or indirect parent company of Holdings in
connection with the Transactions (as defined in the Existing Credit
Agreement)and the RTD Transactions; provided that the aggregate amount of
Restricted Payments made under this clause does not exceed $5,000,000 for any
fiscal year (which amount shall be increased to $10,000,000

 

137



--------------------------------------------------------------------------------

on and after the date of a Qualified Public Offering); provided, further, that
each of the amounts in any fiscal year under this clause may be increased by an
amount not to exceed:

(A) the cash proceeds from the sale of Equity Interests (other than Disqualified
Equity Interests) of the Company and, to the extent contributed to the Company,
the cash proceeds from the sale of Equity Interests of Holdings or any direct or
indirect parent company of Holdings, in each case to any future, present or
former employees, directors, officers, managers, or consultants (or their
respective Controlled Investment Affiliates or Immediate Family Members) of
Holdings, the Company, any of its Subsidiaries or any of its direct or indirect
parent companies that occurs after the Effective Date, to the extent the cash
proceeds from the sale of such Equity Interests have not otherwise been applied
to the payment of Restricted Payments by virtue of clause (i) or (ii) of this
Section 6.08(a); plus

(B) the cash proceeds of key man life insurance policies received by Holdings,
the Company or its Subsidiaries after the Effective Date; less

(C) the amount of any Restricted Payments previously made with the cash proceeds
described in clauses (A) and (B) of this clause (iii);

and provided, further, that cancellation of Indebtedness owing to the Company
from any future, present or former employees, directors, officers, managers, or
consultants of the Company (or their respective Controlled Investment Affiliates
or Immediate Family Members), any direct or indirect parent company of the
Company or any of the Company’s Subsidiaries in connection with a repurchase of
Equity Interests of the Company or any of its direct or indirect parent
companies will not be deemed to constitute a Restricted Payment for purposes of
this covenant or any other provision of this Agreement;

(iv) non-cash repurchases of Equity Interests deemed to occur upon exercise of
stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants;

(v) the Company may make Restricted Payments to Holdings (together with loans or
advances made pursuant to Section 6.04(q)) in amounts required for Holdings or
any direct or indirect parent company of Holdings to pay, in each case, without
duplication,

(A) franchise and excise taxes and other fees, taxes and expenses required to
maintain their corporate existence;

(B) foreign, federal, state, provincial, municipal and local income and similar
taxes, to the extent such income taxes are attributable to the income of the
Company and its Subsidiaries and, to the extent of the amount actually received
from its Unrestricted Subsidiaries, in amounts required to pay such taxes to the
extent attributable to the income of such Unrestricted Subsidiaries; provided
that in each case the amount of such payments in any fiscal year does not exceed
the amount that the Company and its Subsidiaries would be required to pay in
respect of foreign, federal, state, provincial, municipal and local taxes for
such fiscal year were the Company, its Restricted Subsidiaries and its
Unrestricted Subsidiaries (to the extent described above) to pay such taxes
separately from any such parent company;

(C) customary salary, bonus and other benefits payable to employees, directors,
officers and managers of Holdings or any direct or indirect parent company of

 

138



--------------------------------------------------------------------------------

Holdings to the extent such salaries, bonuses and other benefits are
attributable to the ownership or operation of the Company and its Subsidiaries,
including the Company’s proportionate share of such amounts relating to such
parent entity being a public company;

(D) general corporate operating and overhead costs and expenses of Holdings or
any direct or indirect parent company of Holdings not in excess of $2,000,000 in
any fiscal year, to the extent such costs and expenses are attributable to the
ownership or operation of the Company and its Subsidiaries, including the
Company’s proportionate share of such amounts relating to such parent entity
being a public company;

(E) fees and expenses other than to Affiliates of the Company related to any
unsuccessful equity or debt offering of such parent company;

(F) amounts payable pursuant to the Management Services Agreements, (including
any amendment thereto so long as any such amendment is not materially
disadvantageous in the good faith judgment of the board of directors of the
Company to the Lenders when taken as a whole, as compared to the Management
Services Agreement as in effect on the Effective Date), solely to the extent
such amounts are not paid directly by the Company or its Subsidiaries; and

(G) cash payments in lieu of issuing fractional shares in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of Holdings, the Company or any direct or
indirect parent company of Holdings.

(vi) to the extent constituting Restricted Payments, Holdings and the Company
may enter into and consummate the Transactions and the RTD Transactions;

(vii) to the extent constituting Restricted Payments, Holdings and the Company
may enter into and consummate transactions expressly permitted by any provision
of Section 6.03 or 6.09 (other than Section 6.09(e));

(viii) the Company may make Restricted Payments to Holdings to finance any
investment permitted to be made pursuant to Section 6.04 (other than
Section 6.04(m)); provided that (A) such Restricted Payment shall be made
substantially concurrently with the closing of such investment and (B) Holdings
shall, immediately following the closing thereof, cause (i) all property
acquired (whether assets or Equity Interests) to be contributed to the Company
or its Subsidiaries or (ii) the merger or amalgamation (to the extent permitted
in Section 6.03) of the Person formed or acquired into the Company or its
Subsidiaries in order to consummate such investment;

(ix) Holdings may make Restricted Payments with the proceeds of the issuance of
Indebtedness of Holdings permitted by Section 6.01 (other than
(x) Section 6.01(c) and (y) any such Indebtedness Guaranteed by or secured
directly or indirectly by the assets of the Company or any of its Subsidiaries);

(x) in addition to the foregoing Restricted Payments, Holdings and the Company
may make additional Restricted Payments; provided that each of the Payment
Conditions is satisfied;

 

139



--------------------------------------------------------------------------------

(xi) the distribution, as a dividend or otherwise (and the declaration of such
dividend), of shares of capital stock of, or Indebtedness owed to the Company or
a Subsidiary by, any Unrestricted Subsidiary;

(xii) other Restricted Payments by Holdings and the Company which, together with
investments, loans and advances made pursuant to Section 6.04(w) and Restricted
Debt Payments made pursuant to Section 6.08(b)(vii), do not exceed $25,000,000
in the aggregate; provided that, at the time such Restricted Payments are made
and after giving effect thereto, no Liquidity Event or Event of Default exists
or has occurred and is continuing; and

(xiii) to the extent constituting Restricted Payments, Holdings and the Company
may make any non-compete, bonus or “earn-out” payments payable to former
stockholders of Holdings (or any direct or indirect parent thereof) or the
Company pursuant to agreements in effect on the Effective Date; and

(xiv) Holdings and the Company may make Restricted Payments in respect of any
payments made or expected to be made by Holdings, the Company or any Subsidiary
or any direct or indirect parent company of Holdings in respect of withholding
or similar taxes payable upon exercise of Equity Interests by any future,
present or former employee, director, officer, manager or consultant (or their
respective Controlled Investment Affiliates or Immediate Family Members) and any
repurchases of Equity Interests deemed to occur upon exercise of stock options
or warrants if such Equity Interests represent a portion of the exercise price
of such options or warrants or required withholding or similar taxes.

(b) No Loan Party will, nor will it permit any Subsidiary to, make or agree to
pay or make, directly or indirectly, any payment or other distribution (whether
in cash, securities or other property) of or in respect of principal on the
Senior Secured Notes, the Senior Subordinated Notes, any other Subordinated
Indebtedness or any Indebtedness that refinances, extends, refunds, replaces or
renews any such Indebtedness (collectively, “Restricted Indebtedness”), or any
payment or other distribution (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any
Restricted Indebtedness (collectively, “Restricted Debt Payments”), except:

(i) extensions, refinancings, refundings, replacements and renewals of any such
Restricted Indebtedness to the extent permitted by Section 6.01;

(ii) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
(other than Borrowing Base Assets) so long as such sale is permitted by
Section 6.05 (other than sales, transfers and dispositions under
Section 6.05(j));

(iii) payment of Restricted Indebtedness in exchange for or with proceeds of any
substantially contemporaneous issuance of Qualified Equity Interests or
substantially contemporaneous capital contribution in respect of Qualified
Equity Interests of Holdings or the Company;

(iv) payment of Restricted Indebtedness under the Senior Secured Notes (or any
extensions, renewals, refinancing, refundings or replacements thereof permitted
under Section 6.01(g) and Section 6.02(w)), with the Net Cash Proceeds of any
sale, transfer or other disposition of any Noteholder First Lien Collateral, or,
in the case of any such extensions,

 

140



--------------------------------------------------------------------------------

refinancings, refundings, renewals or replacements, any property or assets in
respect of which the security interest of the holders thereunder has priority
over the security interest of the Agent, for the benefit of the Secured Parties,
in such property or assets, pursuant to the Intercreditor Agreement or another
intercreditor agreement in form and substance reasonably satisfactory to the
Agent that is no less favorable to the Secured Parties than the Intercreditor
Agreement;

(v) payment of Restricted Indebtedness with the Net Cash Proceeds of Qualified
Equity Interests of Holdings or the Company;

(vi) other Restricted Debt Payments; provided that each of the Payment
Conditions is satisfied (it being understood and agreed that, if an irrevocable
notice or contractual obligation is given in, made or arises in respect of any
Restricted Debt Payment, the foregoing conditions only need to be satisfied at
the time of the giving of such irrevocable notice or entering into (or
effectiveness of) any such contractual obligation); and

(vii) other Restricted Debt Payments which, together with any investments, loans
or advances made pursuant to Section 6.04(w) and Restricted Payments made
pursuant to Section 6.08(a)(xii), do not exceed $25,000,000 in the aggregate;
provided that, at the time such Restricted Debt Payments are made and after
giving effect thereto, no Liquidity Event or Event of Default exists or has
occurred and is continuing.

SECTION 6.09 Transactions with Affiliates. No Loan Party will, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions that are on terms and conditions substantially as
favorable to such Loan Party as would be obtainable by such Loan Party at the
time in a comparable arm’s-length transaction from unrelated third parties that
are not Affiliates, (b) transactions between or among Holdings, the Company and
any Subsidiary (other than an Unrestricted Subsidiary) not involving any other
Affiliate (but if a Default exists, such transactions shall be on an arms-length
basis and any sale of goods between such parties shall be at least at cost),
(c) any investment permitted by Section 6.04, (d) any Indebtedness permitted
under Section 6.01 or Lien permitted under Section 6.02, (e) any Restricted
Payment or Restricted Debt Payment permitted by Section 6.08, (f) the payment of
reasonable fees and out-of-pocket costs to directors of Holdings (or any direct
or indirect parent thereof), the Company or any Subsidiary, and compensation and
employee benefit arrangements paid to, and indemnities provided for the benefit
of, directors, officers or employees of Holdings (or any direct or indirect
parent thereof), the Company or its Subsidiaries in the ordinary course of
business, (g) any issuances of securities or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of, employment
agreements, stock options and stock ownership plans approved by Holdings’ (or
its direct or indirect parent company’s) or the Company’s board of directors,
(h) the payment of (A) management or monitoring or similar fees to the Sponsor
and Sponsor termination fees and related indemnities and reasonable expenses,
and (B) transaction advisory services fees with respect to transactions in
respect of which the Sponsor provides any transaction, advisory or other similar
services, in each case pursuant to, and in accordance with, the Management
Services Agreements as such agreements are in effect as of the Effective Date;
provided that, other than in the case of the payment of indemnities and
expenses, no Event of Default has occurred and is continuing or would result
after giving effect to such payment (and during the existence of any such Event
of Default, such fees may accrue but may not be paid), (i) any contribution to
the capital of Holdings (or any direct or indirect parent company thereof) by
the Sponsor or any Affiliate thereof or any purchase of Equity Interests of
Holdings (or any direct or indirect parent company thereof) by the Sponsor or
any Affiliate thereof, (j) the Transactions and the RTD Transactions,
(k) payments by Holdings (and any direct or indirect parent thereof), the
Company and its Subsidiaries pursuant to the tax sharing agreements among
Holdings (and any such parent thereof), the Company and

 

141



--------------------------------------------------------------------------------

the Subsidiaries on customary terms to the extent attributable to the ownership
or operation of the Company and its Subsidiaries, (l) transactions pursuant to
permitted agreements in existence on the Effective Date and set forth on
Schedule 6.09 or any amendment thereto to the extent such an amendment is not
adverse to the Lenders in any material respect and (m) payments by the Company
or any Subsidiary to any of the Sponsor for any financial advisory, financing,
underwriting or placement services or in respect of other investment banking
activities, including in connection with acquisitions or divestitures, which
payments are approved by a majority of the disinterested members of the Board of
Directors of Holdings (or such parent) or the Company in good faith.

SECTION 6.10 Restrictive Agreements. No Loan Party will, nor will it permit any
Subsidiary to, directly or indirectly, enter into, incur or permit to exist any
agreement or other contractual arrangement to which it is a party or by which
its property is bound that prohibits, restricts or imposes any condition upon
the ability of such Loan Party or any of its Subsidiaries to create, incur or
permit to exist any Lien upon any of its property or assets for the benefit of
the Secured Parties under the Loan Documents; provided that (i) the foregoing
shall not apply to restrictions and conditions imposed by law, by any Loan
Document, by the Senior Secured Note Documents, by the Senior Subordinated Note
Documents or by any Vendor Debt, (ii) the foregoing shall not apply to
restrictions and conditions (A) existing on the date hereof identified on
Schedule 6.10 and (B) to the extent any such restrictions or conditions
permitted by clause (A) is set forth in an agreement evidencing Indebtedness,
are set forth in any agreement evidencing any permitted renewal, extension,
refunding, replacement or refinancing of such Indebtedness so long as such
renewal, extension, refunding, replacement or refinancing does not expand the
scope of any such restriction or condition, (iii) the foregoing shall not apply
to customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale; provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iv) the foregoing shall not apply to any agreement or
other instrument of a Person acquired in a Permitted Acquisition or other
investment permitted by Section 6.04 in existence at the time of such Permitted
Acquisition (but not created in connection therewith or in contemplation
thereof), which encumbrance or restriction is not applicable to any Person, or
the properties or assets of any Person, other than the Person, or the property
or assets of the Person so acquired; (v) the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, (vi) the
foregoing shall not apply to (A) customary restrictions and provisions in joint
venture agreements and other similar agreements applicable to joint ventures to
the extent such joint ventures are permitted hereunder, (B) customary provisions
restricting subletting or assignment of any lease governing a leasehold interest
or (C) customary provisions restricting assignment of any agreement entered into
in the ordinary course of business and (vii) the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to Indebtedness of
a Subsidiary that is not a Loan Party that is permitted by Section 6.01 or to
any cash or other deposits permitted by Section 6.02.

SECTION 6.11 Amendment of Material Documents. No Loan Party will, nor will it
permit any Subsidiary to, amend, modify or waive any of its rights under (a) the
Senior Secured Note Documents (or any instrument or agreement governing any
refinancing Indebtedness in respect thereof permitted under Section 6.01),
(b) the Senior Subordinated Note Documents or any other agreement relating to
any Subordinated Indebtedness, to the extent, in the case of each of the
foregoing clauses (a) and (b), any such amendment, modification or waiver would
be adverse to the Lenders in any material respect, or (c) the Management
Services Agreement, to the extent that any such amendment, modification or
waiver would increase the amount of any management fees payable thereunder from
the amounts set forth in the Management Services Agreement as in effect on the
Effective Date.

SECTION 6.12 Fixed Charge Coverage Ratio. The Company will not permit its Fixed
Charge Coverage Ratio as of the last day of any Test Period to be lower than
1.00 to 1.00; provided

 

142



--------------------------------------------------------------------------------

that such Fixed Charge Coverage Ratio will only be tested as of the last day of
the Test Period ending immediately prior to the date on which a Trigger Event
shall have occurred and shall continue to be tested as of the last day of each
Test Period thereafter until such Trigger Event is no longer continuing.

SECTION 6.13 Canadian Pension Plans. No Canadian Loan Party or Affiliate shall
become liable under or contribute to, any Canadian Pension Plan that provides
benefits on a defined benefit basis, other than a Canadian MEPP.

ARTICLE VII.

EVENTS OF DEFAULT

SECTION 7.01 Events of Default. If any of the following events (“Events of
Default”) shall occur:

(a) any Borrower shall fail to pay (i) any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or by acceleration thereof or otherwise, or (ii) any
interest on any Loan or any fee or any other amount payable under this Agreement
or any other Loan Document within five (5) Business Days after it shall become
due and payable;

(b) any representation or warranty made or deemed made by or on behalf of any
Loan Party herein or in any other Loan Document or any amendment or modification
thereof or waiver thereunder, or in any report, Borrowing Base Certificate or
other certificate, financial statement or other document furnished pursuant to
or in connection with this Agreement or any Loan Document, shall prove to have
been materially incorrect when made or deemed made;

(c) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained (i) in Section 2.21 (solely with respect to post-closing
collateral perfection obligations of the Loan Parties and the application of
amounts during the continuance of a Liquidity Event), 5.06(b), and 5.09, or in
Article VI (subject to the Cure Right in Section 7.02 in connection with any
Default under Section 6.12), (ii) in Section 5.01(h) (after a two (2) Business
Day grace period), or (iii) in Section 5.02(a) or 5.03 (but only with respect to
Holdings’ or the Company’s existence) (provided that if (A) any such Default
described in this clause (iii) is of a type that can be cured within five
(5) Business Days and (B) such Default could not materially adversely impact the
Agent’s Liens on the Collateral, such Default shall not constitute an Event of
Default for five (5) Business Days after the occurrence of such Default so long
as the Loan Parties are diligently pursuing the cure of such Default);

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clauses
(a) and (c) above) and such default shall continue unremedied for a period of
thirty (30) days after notice thereof to the Borrower Agent from the Agent or
the Required Lenders;

(e) (i) any Loan Party shall fail to make any payment beyond the applicable
grace period (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise) with respect to any Material Indebtedness, or (ii) any
event or condition occurs (other than with respect to Material Indebtedness
constituting Derivative Transactions, termination events or equivalent events
pursuant to the terms of the related Swap Agreements in accordance with the
terms thereof and not as a result of any default thereunder by any Loan Party)
that results in any Material Indebtedness becoming due prior to its scheduled
maturity or that enables or permits

 

143



--------------------------------------------------------------------------------

(with the giving of notice, if required) the holder or holders of any such
Material Indebtedness or any trustee or agent on its or their behalf to cause
any such Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this paragraph (e) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness;

(f) a Change in Control shall occur;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization, arrangement,
consolidation, readjustment, a proposal or other relief in respect of a Loan
Party or any Subsidiary of any Loan Party or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, interim receiver, monitor, trustee, custodian, sequestrator,
liquidator, conservator or similar official for any Loan Party or any Subsidiary
of any Loan Party or for a substantial part of its assets, and, in any such case
of clause (i) or (ii), such proceeding or petition shall continue undismissed
and unstayed for sixty (60) days or an order or decree approving or ordering any
of the foregoing shall be entered;

(h) any Loan Party or any Subsidiary of any Loan Party shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation,
reorganization, arrangement, consolidation, readjustment, a proposal or other
relief under any federal, state, provincial or foreign bankruptcy, insolvency,
receivership, arrangement, winding up or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (g) of this
Article, (iii) apply for or consent to the appointment of a receiver, interim
receiver, monitor, trustee, custodian, sequestrator, liquidator, conservator or
similar official for such Loan Party or Subsidiary of any Loan Party or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors;

(i) any Loan Party or any Subsidiary of any Loan Party shall become unable,
admit in writing its inability or fail generally to pay its debts in excess of
the threshold amount that constitutes Material Indebtedness as they become due;

(j) one or more final judgments for the payment of money in an aggregate amount
in excess of $25,000,000 (in each case to the extent not covered by third-party
insurance as to which the insurer has been notified of such judgment and does
not deny coverage), shall be rendered against any Loan Party or any combination
of Loan Parties and the same shall remain undischarged for a period of sixty
(60) consecutive days during which execution shall not be effectively stayed,
satisfied or bonded, or any writ or warrant of attachment or execution or
similar process is issued against all or any material part of the property of
any Loan Party and is not released, vacated, stayed or bonded within sixty
(60) days after its issue;

(k) an ERISA Event or Pension Event shall have occurred that, when taken
together with all other ERISA Events and Pension Events that have occurred and
are continuing, would reasonably be expected to result in a Material Adverse
Effect;

 

144



--------------------------------------------------------------------------------

(l) the Loan Guaranty at any time after its execution and delivery and for any
reason, other than as expressly permitted hereunder or thereunder, shall fail to
remain in full force or effect, or any action shall be taken by any Loan Party
to discontinue or to assert the invalidity or unenforceability of the Loan
Guaranty, or any Loan Guarantor shall deny or disaffirm in writing that it has
any further liability under the Loan Guaranty to which it is a party;

(m) (i) any Collateral Document after delivery thereof pursuant to the terms of
the Loan Documents shall for any reason, other than pursuant to the terms
hereunder or thereunder (including as a result of a transaction permitted under
Section 6.03 or 6.05), fail to create a valid and perfected security interest
with the priority required by the Collateral Documents (subject to the
Intercreditor Agreement) in any Collateral purported to be covered thereby,
except to the extent that any such loss of perfection or priority results from
the failure of the Agent to maintain possession of certificates actually
delivered to it representing securities pledged under the Collateral Documents
or to file UCC or PPSA continuation statements and except as to Collateral
consisting of real property to the extent that such losses are covered by a
lender’s title insurance policy and such insurer has been notified and has not
denied coverage, or (ii) any Collateral Document shall fail to remain in full
force or effect or any action shall be taken by any Loan Party to discontinue or
to assert the invalidity or unenforceability of any Collateral Document;

(n) any material provision of any Loan Document at any time after its execution
and delivery and for any reason other than as expressly permitted hereunder or
thereunder (including as a result of a transaction permitted under Section 6.03
or 6.05) or as a result of the occurrence of the Termination Date, ceases to be
in full force and effect, or any Loan Party shall challenge in writing the
validity or enforceability of any Loan Document or any Loan Party shall deny in
writing that it has any further liability or obligation under any Loan Document
(other than as a result of the occurrence of the Termination Date) or purports
in writing to revoke or rescind any Loan Document; or

(o) the Obligations referred to in Section 3.18(a) shall cease to constitute
senior indebtedness under the subordination provisions of any document or
instrument evidencing any permitted Subordinated Indebtedness (including the
Indebtedness under the Senior Subordinated Notes as evidenced by the Senior
Subordinated Note Documents) or such subordination provision shall be
invalidated or otherwise cease, for any reason, to be valid, binding and
enforceable obligations of the parties thereto;

then, and in every such event (other than an event with respect to any Loan
Party described in clause (g) or (h) of this Article), and at any time
thereafter during the continuance of such event, the Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower Agent, take any
of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by each Loan Party,
and (iii) require that the Borrowers deposit in the LC Collateral Account an
amount in cash equal to 103% of the then outstanding LC Exposure; provided that
upon the occurrence of an event with respect to any Loan Party described in
clause (g) or (h) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by each Loan Party,
and the obligation of the Borrowers to cash collateralize the outstanding
Letters of Credit as aforesaid shall automatically become effective, in each
case without further act of the Agent or any Lender.

 

145



--------------------------------------------------------------------------------

SECTION 7.02 Cure Right. (a) Notwithstanding anything to the contrary contained
in this Article VII, in the event that the Company fails to comply with the
requirements of Section 6.12, until the expiration of the 10th day subsequent to
the date the certificate calculating the Fixed Charge Coverage Ratio is required
to be delivered pursuant to Section 5.01(d), Holdings (or any direct or indirect
parent thereof) shall have the right to issue Permitted Cure Securities for cash
or otherwise receive cash contributions to (or in the case of any direct or
indirect parent of Holdings receive equity interests in Holdings for its cash
contributions to) the capital of Holdings (collectively, the “Cure Right”), and
upon contribution by Holdings of such cash in return for common Equity Interests
or for existing Equity Interests to the Company (the “Cure Amount”) pursuant to
the exercise by the Company of such Cure Right, the Fixed Charge Coverage Ratio
under Section 6.12 shall be recalculated giving effect to the following pro
forma adjustments:

(i) EBITDA shall be increased with respect to such applicable fiscal quarter and
any Test Period that contains such fiscal quarter, solely for the purpose of
measuring the Fixed Charge Coverage Ratio under Section 6.12 and not for any
other purpose under this Agreement, by an amount equal to the Cure Amount; and

(ii) if, after giving effect to the foregoing pro forma adjustments, the Company
shall then be in compliance with Section 6.12, the Company shall be deemed to
have satisfied the requirements of Section 6.12 as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach or default of Section 6.12
that had occurred shall be deemed cured for purposes of this Agreement.

(b) Notwithstanding anything herein to the contrary, (i) in each four
fiscal-quarter period there shall be at least two fiscal quarters during which
the Cure Right is not exercised, (ii) the Cure Amount shall be no greater than
the amount required for purposes of complying with Section 6.12 and (iii) all
Cure Amounts shall be disregarded for purposes of determining any baskets or
ratios with respect to the other covenants contained in the Loan Documents.

SECTION 7.03 Exclusion of Immaterial Subsidiaries. Solely for the purposes of
determining whether an Event of Default has occurred under clause (g) or (h) of
Section 7.01, any reference in any such paragraph to any Subsidiary shall be
deemed not to include any Immaterial Subsidiary affected by any event or
circumstance referred to in any such paragraph; provided that if it is necessary
to exclude more than one Subsidiary from paragraph (g) or (h) of Section 7.01
pursuant to this Section 7.03 in order to avoid an Event of Default thereunder,
all excluded Subsidiaries shall be considered to be a single consolidated
Subsidiary for purposes of determining whether the condition specified above is
satisfied.

ARTICLE VIII.

THE AGENT

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the Agent
as its agent and authorizes the Agent to take such actions on its behalf,
including execution of the other Loan Documents, and to exercise such powers as
are delegated to the Agent by the terms of the Loan Documents, together with
such actions and powers as are reasonably incidental thereto. Without limiting
the generality of the foregoing, the Agent shall have the sole and exclusive
authority to (a) act as the disbursing and collecting agent for Lenders with
respect to all payments and collections arising in connection with the Loan
Documents, including, with respect to the Canadian Loan Parties, the Agent

 

146



--------------------------------------------------------------------------------

acting through its Canada branch; (b) execute and deliver as Agent each Loan
Document, including any intercreditor or subordination agreement, and accept
delivery of each Loan Document from any Loan Party or other Person; (c) act as
collateral agent for Secured Parties for purposes of perfecting and
administering Liens under the Loan Documents, and for all other purposes stated
therein; (d) manage, supervise or otherwise deal with Collateral; and (e) take
any enforcement action or otherwise exercise any rights or remedies with respect
to any Collateral under the Loan Documents, applicable law or otherwise. The
Agent alone shall be authorized to determine whether any Accounts or Inventory
constitute Eligible Receivables or Eligible Inventory, or whether to impose or
release any Reserve, which determinations and judgments, if exercised in good
faith, shall exonerate the Agent from liability to any Lender or other Person
for any error in judgment.

Any bank serving as the Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not the Agent, and such bank and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the Loan
Parties or any subsidiary of a Loan Party or other Affiliate thereof as if it
were not the Agent hereunder.

The Agent shall not have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) the Agent shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) the Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Agent is required to exercise in
writing as directed by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 9.02), and (c) except as expressly set forth in the Loan Documents, the
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Loan Party or any of its
subsidiaries that is communicated to or obtained by the bank serving as the
Agent or any of its Affiliates in any capacity. The Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) or in the
absence of, or for any losses not directly and solely caused by, its own gross
negligence or willful misconduct. The Agent shall not be deemed to have
knowledge of any Default unless and until written notice thereof is given to the
Agent by the Borrower Agent or a Lender, and the Agent shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection with any Loan Document, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, (v) the creation,
perfection or priority of Liens on the Collateral or the existence of the
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Agent.

If any Lender acquires knowledge of a Default or Event of Default, it shall
promptly notify the Agent and the other Lenders thereof in writing. Each Lender
agrees that, except as otherwise provided in any Loan Documents or with the
written consent of the Agent and the Required Lenders, it will not take any
enforcement action, accelerate the Obligations under any Loan Documents, or
exercise any right that it might otherwise have under Applicable Law to credit
bid at foreclosure sales, UCC sales or other similar dispositions of Collateral.
Notwithstanding the foregoing, however, a Lender may take action to preserve or
enforce its rights against a Loan Party where a deadline or limitation period is
applicable that would, absent such action, bar enforcement of the Obligations
held by such Lender, including the filing of proofs of claim in a Bankruptcy
Proceeding.

 

147



--------------------------------------------------------------------------------

The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. The Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Agent may consult
with legal counsel (who may be counsel for any Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

The Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more agents, co-agents or sub-agents appointed by the
Agent. The Agent and any such agents, co-agents or sub-agent may perform any and
all its duties and exercise its rights and powers through their respective
Related Parties. The Lenders shall execute and deliver such documents as the
Agent deems appropriate to vest any rights or remedies in such agents, co-agents
or sub-agent. The exculpatory provisions of the preceding paragraphs shall apply
to any such agents, co-agents or sub-agent and to the Related Parties of the
Agent and any agents, co-agents or such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as the Agent.

Subject to the appointment and acceptance of a successor to the Agent as
provided in this paragraph, the Agent may resign at any time by notifying the
Lenders, the Issuing Banks and the Borrower Agent. Upon any such resignation,
the Required Lenders shall have the right, with the consent (not to be
unreasonably withheld or delayed) of the Company, to appoint a successor;
provided that, during the existence and continuation of an Event of Default, no
consent of the Company shall be required. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may, on behalf of the Lenders and the Issuing Banks, appoint
a successor Agent which shall be a commercial bank or an Affiliate of any such
commercial bank reasonably acceptable to the Company. Upon the acceptance of its
appointment as the Agent hereunder by a successor, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Company to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor. After the Agent’s resignation hereunder,
the provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Agent, its sub-agents, branches and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while it was acting as the Agent. Any successor to BANA by merger or
acquisition of stock or this loan shall continue to be the Agent hereunder
without further act on the part of the parties hereto, unless such successor
resigns as provided above.

Each Lender acknowledges that it has, independently and without reliance upon
the Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or related agreement or any document
furnished hereunder or thereunder.

Each Lender hereby agrees that (a) it has requested a copy of each Report
prepared by or on behalf of the Agent; (b) the Agent (i) does not make any
representation or warranty, express or implied, as to the completeness or
accuracy of any Report or any of the information contained therein or any
inaccuracy or omission contained in or relating to a Report or (ii) shall not be
liable for any

 

148



--------------------------------------------------------------------------------

information contained in any Report; (c) the Reports are not comprehensive
audits or examinations, and that any Person performing any field examination
will inspect only specific information regarding the Loan Parties and will rely
significantly upon the Loan Parties’ books and records, as well as on
representations of the Loan Parties’ personnel and that the Agent undertakes no
obligation to update, correct or supplement the Reports; (d) it will keep all
Reports confidential and strictly for its internal use, not share the Report
with any Loan Party or any other Person except as otherwise permitted pursuant
to this Agreement; and (e) without limiting the generality of any other
indemnification provision contained in this Agreement, it will pay and protect,
and indemnify, defend, and hold the Agent and any such other Person preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including reasonable attorneys’ fees)
incurred by the Agent or such other Person as the direct or indirect result of
any third parties who might obtain all or part of any Report through the
indemnifying Lender and any action such Lender may take as a result of or any
conclusion it may draw from any such Report.

For the purposes of creating a solidarité active in accordance with Article 1541
of the Civil Code of Quebec between each Secured Party, taken individually, on
the one hand, and the Agent, on the other hand, each Loan Party and each such
Secured Party acknowledge and agree with the Agent that such Secured Party and
the Agent are hereby conferred the legal status of solidary creditors of each
such Loan Party in respect of all Obligations owed by each such Loan Party to
the Agent and such Secured Party hereunder and under the other Loan Documents
(collectively, the “Solidary Claim”) and that, accordingly, but subject (for the
avoidance of doubt) to Article 1542 of the Civil Code of Quebec, each such Loan
Party is irrevocably bound towards the Agent and each Secured Party in respect
of the entire Solidary Claim of the Agent and such Secured Party. As a result of
the foregoing, the parties hereto acknowledge that the Agent and each Secured
Party shall at all times have a valid and effective right of action for the
entire Solidary Claim of the Agent and such Secured Party and the right to give
full acquittance for it. Accordingly, and without limiting the generality of the
foregoing, the Agent, as solidary creditor with each Secured Party, shall at all
times have a valid and effective right of action in respect of the Solidary
Claim and the right to give a full acquittance for same. By its execution of the
Loan Documents to which it is a party, each such Loan Party not a party hereto
shall also be deemed to have accepted the stipulations hereinabove provided. The
parties further agree and acknowledge that such Liens (hypothecs) under the
Collateral Documents and the other Loan Documents shall be granted to the Agent,
for its own benefit and for the benefit of the applicable Secured Parties, as
solidary creditor as hereinabove set forth.

In addition, and without limiting any of the foregoing, for the purposes of
holding any hypothec granted to the Attorney (as defined below) pursuant to the
laws of the Province of Quebec to secure payment of any debenture issued by any
Loan Party, each of the Secured Parties (as defined below) hereby irrevocably
appoints and authorizes the Agent and, to the extent necessary, ratifies the
appointment and authorization of the Agent, to act as the person holding the
power of attorney (i.e. “fondé de pouvoir”) (in such capacity, the “Attorney”)
of the creditors as contemplated under Article 2692 of the Civil Code of Quebec,
and to enter into, to take and to hold on their behalf, and for their benefit,
any hypothec, and to exercise such powers and duties that are conferred upon the
Attorney under any related deed of hypothec. Moreover, without prejudice to such
appointment and authorization to act as the person holding the power of attorney
as aforesaid, each of the Secured Parties hereby irrevocably appoints and
authorizes the Agent (in such capacity, the “Quebec Custodian”) to act as agent
and custodian for and on behalf of the Secured Parties to hold and be the sole
registered holder of any debenture which may be issued under any such deed of
hypothec, the whole notwithstanding Section 32 of An Act respecting the special
powers of legal persons (Quebec) or any other applicable law, and to execute all
related documents. Each of the Attorney and the Quebec Custodian shall: (a) have
the sole and exclusive right and authority to exercise, except as may be
otherwise specifically restricted by the terms hereof, all rights and remedies
given to the Attorney and the Quebec Custodian (as applicable) pursuant to any
such deed

 

149



--------------------------------------------------------------------------------

of hypothec, debenture, debenture pledge agreement, applicable laws or
otherwise, (b) benefit from and be subject to all provisions hereof with respect
to the Agent mutatis mutandis, including, without limitation, all such
provisions with respect to the liability or responsibility to and
indemnification by the Secured Parties, and (c) be entitled to delegate from
time to time any of its powers or duties under any deed of hypothec, debenture,
or debenture pledge agreement on such terms and conditions as it may determine
from time to time. Any person who becomes a Secured Party shall, by its
execution of an Assignment and Assumption, be deemed to have consented to and
confirmed: (i) the Attorney as the person holding the power of attorney as
aforesaid and to have ratified, as of the date it becomes a Secured Party, all
actions taken by the Attorney in such capacity, and (ii) the Quebec Custodian as
the agent and custodian as aforesaid and to have ratified, as of the date it
becomes a Secured Party, all actions taken by the Quebec Custodian in such
capacity. The substitution of the Agent pursuant to the provisions of this
Section 9 also constitute the substitution of the Attorney and the Quebec
Custodian. For the purposes of this paragraph, ““Secured Parties”” means
collectively (a) the Lenders, (b) the Agent, (c) each Issuing Bank, (d) each
counterparty to any Swap Agreement with a Loan Party the obligations under which
constitute Secured Swap Obligations, (e) each Swingline Lender, (f) the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under any Loan Document, (g) each Person providing Banking Services which
constitute Banking Services Obligations and (h) the successors and permitted
assigns of each of the foregoing.

The co-arrangers, joint bookrunners and syndication agent shall not have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than those applicable to all Lenders as such.

ARTICLE IX.

MISCELLANEOUS

SECTION 9.01 Notices. (a) Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile, as follows:

if to any Loan Party, to the Borrower Agent at:

American Tire Distributors, Inc.

12200 Herbert Wayne Court, Suite 150

Huntersville, North Carolina 28078

Attention: Jason Yaudes

Facsimile No.: (704) 992-1451

if to Bank of America, N.A., as the Agent, an Applicable Issuing Bank or an
Applicable Swingline Lender, at:

Bank of America, N.A.

300 Galleria Parkway, Suite 800

Atlanta, Georgia 30339

Attention: American Tire Loan Administration Manager

Facsimile No.: 404-607-3277

if to any other Lender, to it at its address or facsimile number set forth in
its Administrative Questionnaire.

 

150



--------------------------------------------------------------------------------

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent and when receipt has been confirmed by telephone, provided that if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Agent; provided that
the foregoing shall not apply to notices pursuant to Article II or to compliance
and no Event of Default certificates delivered pursuant to Section 5.01(d)
unless otherwise agreed by the Agent and the applicable Lender. The Agent or the
Borrower Agent (on behalf of the Loan Parties) may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. All such
notices and other communications (i) sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that if not given
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient, and (ii) posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (b)(i) of
notification that such notice or communication is available and identifying the
website address therefor.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

SECTION 9.02 Waivers; Amendments. (a) No failure or delay by the Agent, an
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agent, the Issuing Banks and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, to the extent permitted by law, the making of a Loan or issuance
of a Letter of Credit shall not be construed as a waiver of any Default,
regardless of whether the Agent, any Lender or an Issuing Bank may have had
notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (i) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrowers and the Required Lenders or (ii) in the case of any other Loan
Document (other than any such amendment to effectuate any modification thereto
expressly contemplated by the terms of such other Loan Documents), pursuant to
an agreement or agreements in writing entered into by the Agent and the Loan
Party or Loan Parties that are parties thereto, with the consent of the Required
Lenders; provided that no such agreement shall (A) increase the Commitment of
any Lender (including any Defaulting Lender) without the written consent of such
Lender; it being understood that a waiver of any condition precedent set forth
in Article IV or the waiver of any Default, mandatory prepayment or mandatory
reduction of any Revolving Commitments, or the making of any Protective Advance,
so long as in compliance with the provisions of Section 2.04, shall not

 

151



--------------------------------------------------------------------------------

constitute an increase of any Revolving Commitment of any Revolving Lender;
provided that any change to the second and third provisos to the second sentence
of Section 2.04(a) shall require the written consent of each Revolving Lender,
(B) reduce or forgive the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce or forgive any interest or fees
payable hereunder, without the written consent of each Lender directly affected
thereby (including any Defaulting Lender), (C) postpone any scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any date for
the payment of any interest, fees or other Obligations payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender directly affected thereby; provided that only the consent of the
Required Lenders shall be necessary to amend the provisions of Section 2.13(fh)
providing for the default rate of interest, or to waive any obligations of the
Borrowers to pay interest at such default rate, (D) increase the advance rates
set forth in the definition of Canadian Borrowing Base or U.S. Borrowing Base
without the written consent of the Super Majority Lenders, (E) change any of the
provisions of this Section or the definition of “Required Lenders”, “Super
Majority Lenders” or any other provision of any Loan Document specifying the
number or percentage of Revolving Lenders (or Revolving Lenders of any Class)
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Revolving Lender, (F) release all or substantially all of the Loan
Guarantors from their obligations under the Loan Guaranty (except as otherwise
permitted herein or in the other Loan Documents, including pursuant to
Section 6.03, 6.05 or 10.11 hereof), without the written consent of each Lender,
(G) except as provided in clause (c) or (d) of this Section or in any Collateral
Document, release all or substantially all of the Collateral, without the
written consent of each Lender or (H) make any change to the definition of
“Aggregate Borrowing Base,” “Borrowing Base”, “Canadian Borrowing Base”,
“Eligible Tire Inventory”, “Eligible Non-Tire Inventory”, “Eligible Receivable”
or “Net Orderly Liquidation Value”, “U.S. Borrowing Base”, or “Value” or add any
new categories of eligible assets, in each case, that would have the effect of
increasing the amount of the U.S. Borrowing Base or the Canadian Borrowing Base,
without the written consent of the Super Majority Lenders; and provided further
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Agent, any Applicable Issuing Bank or any Applicable Swingline
Lender hereunder without the prior written consent of the Agent, such Applicable
Issuing Bank or such Applicable Swingline Lender, as the case may be. The Agent
may also amend the Commitment Schedule to reflect assignments entered into
pursuant to Section 9.04. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased without the consent of such Lender (it being understood that any
Commitment or Loan held or deemed held by any Defaulting Lender shall be
excluded from a vote of the Lenders hereunder requiring any consent of the
Lenders).

(c) The Lenders hereby irrevocably agree that the Liens granted to the Agent by
the Loan Parties on any Collateral shall be automatically released (i) upon the
Termination Date, (ii) upon the sale or other disposition of the property
constituting such Collateral (including as part of or in connection with any
other sale or other disposition permitted hereunder) to any Person other than
another Loan Party, to the extent such sale or other disposition is made in
compliance with the terms of this Agreement (and the Agent may rely conclusively
on a certificate to that effect provided to it by any Loan Party upon its
reasonable request without further inquiry), (iii) to the extent such Collateral
is comprised of property leased to a Loan Party, upon termination or expiration
of such lease, (iv) subject to paragraph (b) of this Section 9.02, if the
release of such Lien is approved, authorized or ratified in writing by the
Required Lenders, (v) to the extent the property constituting such Collateral is
owned by any Loan Guarantor, upon the release of such Guarantor from its
obligations under its Loan Guaranty in accordance with the provisions of this
Agreement, (vi) as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the Agent and the
Lenders pursuant to the Collateral Documents, and (vii) as required pursuant to
the terms of the Intercreditor Agreement; provided that the Agent may, in its
discretion, release the Lien on Collateral valued in the aggregate not in excess
of

 

152



--------------------------------------------------------------------------------

$5,000,000 during each fiscal year without the consent of any Lender. Any such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
the Loan Parties in respect of) all interests retained by the Loan Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral to the extent required under the provisions of the Loan
Documents.

(d) Notwithstanding anything to the contrary contained in Section 9.02,
guarantees, collateral security documents and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Agent and may be amended and waived with the consent of the
Agent at the request of the Borrower Agent without the need to obtain the
consent of any other Lenders if such amendment or waiver is delivered in order
(i) to comply with local law or advice of local counsel, (ii) to cure
ambiguities or defects or (iii) to cause such guarantee, collateral security
document or other document to be consistent with this Agreement and the other
Loan Documents.

(e) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Revolving Lender”, “each Lender”, “each Revolving Lender
directly affected thereby” or “each Lender directly affected thereby”, the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Company may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Company and the Agent
shall agree, as of such date, to purchase for cash at par the Loans and other
Obligations due to the Non-Consenting Lender pursuant to an Assignment and
Assumption and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Non-Consenting Lender to be terminated as of such
date and to comply with the requirements of clause (b) of Section 9.04, (ii) the
replacement Lender shall pay the processing and recordation fee referred to in
Section 9.04(b)(iii)(C), if applicable in accordance with the terms of such
Section, (iii) the replacement Lender shall grant its consent with respect to
the applicable proposed amendment, waiver or consent and (iv) the Borrowers
within the applicable Borrower Group shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Borrowers
within such Borrower Group hereunder to and including the date of termination,
including, without limitation, payments due to such Non-Consenting Lender under
Sections 2.15 and 2.17, and (2) an amount, if any, equal to the payment which
would have been due to such Lender on the day of such replacement under
Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on such
date rather than sold to the replacement Lender.

SECTION 9.03 Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable documented out-of-pocket expenses incurred by the Agent, each
of the Joint Lead Arrangers and their respective Affiliates, including the
reasonable fees, charges and disbursements of Parker, Hudson, Rainer & Dobbs LLP
and Norton Rose Canada LLP, counsel for the Agent, in connection with the
syndication and distribution (including, without limitation, via the internet or
through a service such as Intralinks) of the credit facilities provided for
herein, the preparation of the Loan Documents and related documentation,
(ii) all reasonable documented out-of-pocket expenses incurred by the Agent and
its Affiliates, including the reasonable fees, charges and disbursements of one
firm of outside U.S. legal counsel and one firm of outside Canadian local
counsel (to the extent relevant) to the Agent, in connection with any
amendments, modifications or waivers of the provisions of any Loan Documents
(whether or not the transactions contemplated thereby shall be consummated),
(iii) all reasonable documented out-of-pocket expenses incurred by the Agent,
Issuing Banks or the Lenders, including the reasonable documented fees, charges
and disbursements of any counsel for the Agent and for one law firm retained by
the Lenders, in connection with the enforcement, collection or protection of

 

153



--------------------------------------------------------------------------------

its rights in connection with the Loan Documents, including its rights under
this Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such reasonable documented out-of-pocket expenses
incurred during any workout, restructuring or related negotiations in respect of
such Loans of Letters of Credit, and (iv) subject to any other provisions of
this Agreement and the Loan Documents, all reasonable documented out-of-pocket
expenses incurred by the Agent in the administration of the Loan Documents.
Expenses reimbursable by the Company under this Section include, without
limiting the generality of the foregoing, subject to any other applicable
provision of any Loan Document, reasonable documented out-of-pocket costs and
expenses incurred in connection with:

(i) appraisals;

(ii) field examinations and the preparation of Reports based on the fees charged
by a third party retained by the Agent or (notwithstanding any reference to
“out-of-pocket” above in this Section 9.03) the internally allocated fees for
each Person employed by the Agent with respect to each field examination;

(iii) lien and title searches, title insurance and endorsements to Title
Insurance Policies;

(iv) taxes, fees and other charges for recording any Mortgages, filing financing
statements and continuations, and other actions to perfect, protect, and
continue the Agent’s Liens; and

(v) forwarding loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the accounts and lock boxes, and costs and expenses
of preserving and protecting the Collateral.

Other than to the extent required to be paid on the Effective Date, all amounts
due under this paragraph (a) shall be payable by the Company within ten
(10) Business Days of receipt of an invoice relating thereto and setting forth
such expenses in reasonable detail.

(b) Each Borrower shall indemnify the Agent, each Issuing Bank and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, penalties, liabilities and related reasonable and
documented out-of-pocket fees, expenses (including the reasonable fees,
disbursements and other charges of one counsel for all Indemnitees and, if
necessary, of a single separate firm of local counsel in each appropriate
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions) for all Indemnitees (and, in the case of an actual or perceived
conflict of interest (as reasonably determined by the Indemnitee affected by
such conflict) where such Indemnitee informs the Company of such conflict and
thereafter retains its own counsel, of another firm of counsel for such affected
Indemnitee) incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of the Loan
Documents or any agreement or instrument contemplated thereby, the performance
by the parties hereto of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by an Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any
Environmental Liability related in any way to any Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto
(and regardless of whether such matter is initiated by a third party or by any
Borrower, any other Loan Party or any of their respective Affiliates);

 

154



--------------------------------------------------------------------------------

provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, penalties, liabilities or related
expenses or fees (i) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee, its Affiliates or any of its Related
Parties, (ii) result from a material breach of the obligations of any such
Indemnitee or one of its Related Parties under the Loan Documents or
(iii) disputes brought by and between and among Indemnitees (not involving an
act or omission of the Borrowers, the other Loan Parties or their Affiliates as
determined by a court of competent jurisdiction in a final and non-appealable
decision); provided that the Agent, Issuing Banks and Swingline Lenders shall
remain indemnified in respect of such disputes to the extent otherwise entitled
to be so indemnified.

(c) To the extent that any Borrower fails to pay any amount required to be paid
by it to the Agent, an Issuing Bank or a Swingline Lender under paragraph (a) or
(b) of this Section, each Revolving Lender severally agrees to pay to the Agent,
such Issuing Bank or Swingline Lender, as the case may be, such Revolving
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
penalty, liability or related expense, as the case may be, was incurred by or
asserted against the Agent, any Issuing Bank or any Swingline Lender in its
capacity as such.

(d) To the extent permitted by applicable law, no party to this Agreement shall
assert, and each hereby waives, any claim against any other party hereto or any
Related Party thereof, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, the RTD
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be paid, unless otherwise
specified, promptly after written demand therefor.

SECTION 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) other than as
a matter of law following an event that is permitted in accordance with
Section 6.03 of this Agreement, no Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by any Loan Party without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section (any attempted assignment or transfer not complying with the terms of
this Section shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of an Issuing Bank that issues any Letter of Credit), Participants (to
the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agent, the
Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:

(A) the Company; provided that no consent of the Company shall be required if an
Event of Default specified in paragraphs (a), (g) or (h) of Section 7.01 has
occurred and is continuing;

 

155



--------------------------------------------------------------------------------

(B) the Agent; and

(C) each Applicable Issuing Bank.

(ii) Notwithstanding the foregoing or anything to the contrary set forth herein,
any assignment of any Loans or Commitments to any Purchasing Debt Affiliate
shall also be subject to the requirements of Section 9.04(f).

(iii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to another Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or the principal amount of Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent and determined on an
aggregate basis in the event of concurrent assignments to Related Funds (as
defined below)) shall not be less than $1,000,000 unless each of the Company and
the Agent otherwise consent, provided that no such consent of the Company shall
be required if an Event of Default specified in paragraphs (a), (g) or (h) of
Section 7.01 has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500;

(D) the assignee shall execute and deliver to the Agent an agreement to be a
party and subject to, and accept the terms of, the allocation and exchange
mechanism agreement among the Agent and the Lenders; and

(E) the assignee, if it shall not be a Lender, shall deliver on or prior to the
effective date of such assignment, (1) to the Agent an Administrative
Questionnaire and (2) to the Borrower Agent (with a copy to the Agent) the tax
forms required by Sections 2.17(e) and (f).

The term “Related Funds” shall mean with respect to any Lender that is an
Approved Fund, any other Approved Fund that is managed or advised by the same
investment advisor as such Lender or by an Affiliate of such investment advisor.

(iv) Subject to acceptance and recording thereof pursuant to paragraph (b)(v) of
this Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the

 

156



--------------------------------------------------------------------------------

case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.03 with respect to facts and circumstances occurring on or
prior to the effective date of such assignment). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(v) The Agent, acting for this purpose as an agent of the Borrowers, shall
maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amount (and stated interest)
of the Loans and LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrowers, the Agent, the Issuing
Banks and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower Agent, the Issuing Banks and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(vi) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and tax forms required by Section 9.04(b)(iii)(D)(2) (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.05, 2.06(d) or (e), 2.07(b), 2.18(c) or 9.03(c), the Agent shall have
no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(vii) By executing and delivering an Assignment and Assumption, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Commitment, and the outstanding balances of its Loans, in each case without
giving effect to assignments thereof which have not become effective, are as set
forth in such Assignment and Assumption, (ii) except as set forth in (i) above,
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of any Borrower or any Subsidiary or the
performance or observance by any Borrower or any Subsidiary of any of its
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is an Eligible Assignee, legally authorized to enter into
such Assignment and Assumption; (iv) such assignee confirms that it has received
a copy of this Agreement, together with copies of the most recent financial
statements referred to in Section 3.04(a) or delivered pursuant to Section 5.01
and such other documents and information as it has deemed appropriate

 

157



--------------------------------------------------------------------------------

to make its own credit analysis and decision to enter into such Assignment and
Assumption; (v) such assignee will independently and without reliance upon the
Agent, such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (vi) such
assignee appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement as are delegated to the
Agent by the terms hereof, together with such powers as are reasonably
incidental thereto; and (vii) such assignee agrees that it will perform in
accordance with their terms all the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

(c) (i) Any Lender may, without the consent of any Borrower, the Borrower Agent,
the Agent, any Issuing Bank or any Swingline Lender, sell participations to one
or more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Agent, the Issuing Banks, the
Swingline Lenders and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Company agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender. Each Lender that sells a
participation, acting solely as a non-fiduciary agent (solely for tax purposes)
of the Borrower, shall maintain a register for the recordation of the names and
addresses of the Participants and principal amount (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”). The entries in the Participant Register shall be
conclusive, absent manifest error, and such Lender, each Loan Party and the
Agent shall treat each Person whose name is recorded in the Participant Register
pursuant to the terms hereof as the owner of such participation for all purposes
of this Agreement, notwithstanding notice to the contrary.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Company’s prior
written consent. No Participant shall be entitled to the benefits of
Section 2.17 unless the Company is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrowers, to
comply with Section 2.17(e) or (f), as applicable, as though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

158



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Agent and the Borrower Agent, the option to provide to the Borrowers all or any
part of any Loan that such Granting Lender would otherwise be obligated to make
to the Borrowers pursuant to this Agreement; provided that (i) nothing herein
shall constitute a commitment by any SPC to make any Loan and (ii) if an SPC
elects not to exercise such option or otherwise fails to provide all or any part
of such Loan, the Granting Lender shall be obligated to make such Loan pursuant
to the terms hereof. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. Each party hereto hereby agrees that (i) neither
the grant to any SPC nor the exercise by any SPC of such option shall increase
the costs or expenses or otherwise increase or change the obligations of the
Borrowers under this Agreement (including its obligations under Section 2.15,
2.16 or 2.17), (ii) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement (all liability for which shall remain with the
Granting Lender) and (iii) the Granting Lender shall for all purposes including
approval of any amendment, waiver or other modification of any provision of the
Loan Documents, remain the Lender of record hereunder. In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
Person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof. In addition, notwithstanding anything to the
contrary contained in this Section 9.04, any SPC may (i) with notice to, but
without the prior written consent of, the Borrowers, the Borrower Agent and the
Agent and without paying any processing fee therefor, assign all or a portion of
its interests in any Loans to the Granting Lender or to any financial
institutions (consented to by the Company and the Agent) providing liquidity
and/or credit support to or for the account of such SPC to support the funding
or maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC.

(f) Notwithstanding anything else to the contrary contained in this Agreement,
any Lender may assign all or a portion of its Commitments and/or Loans to any
Purchasing Debt Affiliate in accordance with Section 9.04(f); provided that:

(i) no Default or Event of Default has occurred or is continuing or would result
therefrom; and

(ii) no Loan or Commitment may be assigned to a Purchasing Debt Affiliate
pursuant to this Section 9.04(f), if after giving effect to such assignment,
Purchasing Debt Affiliates in the aggregate would own in excess of 10% of all
Commitments then outstanding.

Notwithstanding anything to the contrary in this Agreement, no Purchasing Debt
Affiliate shall have any right to (A) attend (including by telephone) any
meeting or discussions (or portion thereof) among the Agent or any Lender to
which representatives of the Loan Parties are not invited, and (B) receive any
information or material prepared by the Agent or any Lender or any communication
by or among the Agent and/or one or more Lenders, except to the extent such
information or materials have been made available to any Loan Party or its
representatives (and in any case, other than the right to receive notices of
prepayments and other administrative notices in respect of its Commitments and
Loans required to be delivered to Lenders pursuant to Article II), or (C) make
or bring (or participate in, other than as a passive participant in or recipient
of its pro rata benefits of) any claim, in its capacity as a Lender, against the
Agent or any other Lender with respect to any duties or obligations or alleged
duties or obligations of such Agent or any other such Lender under the Loan
Documents.

 

159



--------------------------------------------------------------------------------

(g) Notwithstanding anything in Section 9.04 or the definitions of “Required
Lenders”, “Super Majority Lenders” or “Tranche B Period Super Majority Lenders”
to the contrary, for purposes of determining whether the Required Lenders, the
Super Majority Lenders or the Tranche B Period Super Majority Lenders or any
other requisite Class vote required by this Agreement have (i) consented (or not
consented) to any amendment, modification, waiver, consent or other action with
respect to any of the terms of any Loan Document or any departure by any Loan
Party therefrom, (ii) otherwise acted on any matter related to any Loan
Document, or (iii) directed or required the Agent or any Lender to undertake any
action (or refrain from taking any action) with respect to or under any Loan
Document, all Commitments held by any Purchasing Debt Affiliate shall be deemed
to be not outstanding for all purposes of calculating whether the Required
Lenders, the Super Majority Lenders or the Tranche B Period Super Majority
Lenders (or requisite vote of any Class of Lenders) have taken any actions.

(h) Notwithstanding anything to the contrary in this Agreement, prior to the
Tranche B Effective Date, no Lender shall assign or sell Participations in the
Tranche B Commitments without the prior written consent of Borrowers.

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Agent, an Issuing Bank, a Swingline Lender or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

SECTION 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreement with respect to fees payable to
the Agent constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Agent and when the Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Agreement.

SECTION 9.07 Severability. To the extent permitted by law, any provision of any
Loan Document held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions thereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

160



--------------------------------------------------------------------------------

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Applicable Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Applicable Lender or Affiliate to or for the credit or the account
of any Borrower within the applicable Borrower Group or any Applicable Guarantor
of the Applicable Guaranteed Obligations with respect to such Borrower Group
against any of and all the Secured Obligations held by such Applicable Lender
with respect to such Borrower Group, irrespective of whether or not such
Applicable Lender shall have made any demand under the Loan Documents and
although such obligations may be unmatured. The Applicable Lender shall notify
the Borrower Agent and the Agent of such set-off or application, provided that
any failure to give or any delay in giving such notice shall not affect the
validity of any such set-off or application under this Section. The rights of
each Applicable Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Applicable Lender may
have.

NOTWITHSTANDING THE FOREGOING, AT ANY TIME THAT ANY OF THE SECURED OBLIGATIONS
SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO LENDER SHALL
EXERCISE A RIGHT OF SETOFF, LENDER’S LIEN OR COUNTERCLAIM OR TAKE ANY COURT OR
ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY PROVISION OF
THIS AGREEMENT OR ANY LOAN DOCUMENT UNLESS IT IS TAKEN WITH THE CONSENT OF THE
LENDERS REQUIRED BY SECTION 9.02 OF THIS AGREEMENT, IF SUCH SETOFF OR ACTION OR
PROCEEDING WOULD OR MIGHT (PURSUANT TO SECTIONS 580a, 580b, 580d AND 726 OF THE
CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE,
IF APPLICABLE, OR OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY, OR
ENFORCEABILITY OF THE LIENS GRANTED TO AGENT PURSUANT TO THE COLLATERAL
DOCUMENTS OR THE ENFORCEABILITY OF THE OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED
EXERCISE BY ANY LENDER OR ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE
PARTIES AS REQUIRED ABOVE, SHALL BE NULL AND VOID. THIS PARAGRAPH SHALL BE
SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS.

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.
(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS OTHERWISE SPECIFIED,
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK.

(b) Each party hereby irrevocably and unconditionally submits to the exclusive
jurisdiction of any U.S. federal or New York State court sitting in New York,
New York, in any action or proceeding arising out of or relating to any Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding shall be heard and determined in such
New York State or, to the extent permitted by law, in such federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in clause (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

161



--------------------------------------------------------------------------------

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Confidentiality. Each of the Agent, each Issuing Bank and the each
Lender (the “Subject Persons”) agrees (and each Lender agrees to cause its SPC,
if any) to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) pursuant to the order of any court
or administrative agency or in any pending legal, judicial or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process based on the advice of counsel (in which case each Subject Person agrees
(except with respect to any audit or examination conducted by bank accountants
or any governmental bank regulatory authority exercising examination or
regulatory authority), to the extent practicable and not prohibited by
applicable law, to inform the Company promptly thereof prior to disclosure),
(b) upon the request or demand of any regulatory authority having jurisdiction
over such Subject Person or any of its Affiliates (in which case such Subject
Person agrees (except with respect to any audit or examination conducted by bank
accountants or any governmental bank regulatory authority exercising examination
or regulatory authority) to the extent practicable and not prohibited by
applicable law, to inform the Company promptly thereof prior to disclosure),
(c) to the extent that such information becomes publicly available other than by
reason of improper disclosure by a Subject Person or any of its Affiliates or
any Related Parties thereto in violation of this Agreement or any other
confidentiality obligations owing to the Company or its Related Parties, (d) to
the extent that such information is received by a Subject Person from a third
party that is not, to such Subject Person’s knowledge, subject to contractual or
fiduciary confidentiality obligations owing to the Company or any of its Related
Parties, (e) to the extent that such information is independently developed by
such Subject Person, (f) to the Subject Persons’ Affiliates and to its and their
respective employees, legal counsel, independent auditors, professionals and
other experts or agents who need to know such information in connection with
this Agreement, the other Loan Documents and the Transactions and the RTD
Transactions(including in connection with protecting or enforcing the Subject
Persons’ rights with respect to the Loan Documents) and who are informed of the
confidential nature of such information and are or have been advised of their
obligation to keep information of this type confidential, (g) to potential or
prospective Lenders, Participants or Assignees and to any direct or indirect,
actual or prospective, contractual counterparty to any Swap Agreement relating
to the Company

 

162



--------------------------------------------------------------------------------

or any of its Subsidiaries, in each case who are instructed that they shall be
bound by the terms of this paragraph (or language substantially similar to this
paragraph), (h) to another Subject Person, (i) if the Company provides its prior
written consent to the proposed disclosure, or (j) for purposes of establishing
a “due diligence” defense; provided that the disclosure of any such information
to any Lenders, Participants, Assignees or counterparties or to prospective
Lenders, Participants, Assignees or counterparties referred to above shall be
made subject to the acknowledgment and acceptance by such persons that such
information is being disseminated on a confidential basis (on substantially the
terms set forth in this paragraph or as is otherwise reasonably acceptable to
the Company). For the purposes of this Section, “Information” means all
information received from any Loan Party relating to the Loan Parties or their
businesses, the Sponsor, the Transactions or the RTD Transactions other than any
such information that is available to the Agent, any Issuing Bank or any Lender
on a nonconfidential basis prior to disclosure by any Loan Party. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 9.13 Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or looking to any Margin Stock for
the repayment of the Borrowings provided for herein and acknowledges that the
Collateral shall not include any Margin Stock. Anything contained in this
Agreement to the contrary notwithstanding, neither the Issuing Banks nor any
Lender shall be obligated to extend credit to any Borrower in violation of any
Requirement of Law.

SECTION 9.14 USA PATRIOT Act. Agent and Lenders hereby notify Loan Parties that
pursuant to the requirements of the PATRIOT Act, Agent and Lenders are required
to obtain, verify and record information that identifies each Loan Party,
including its legal name, address, tax ID number and other information that will
allow Agent and Lenders to identify it in accordance with the PATRIOT Act. Agent
and Lenders will also require information regarding each personal guarantor, if
any, and may require information regarding Loan Parties’ management and owners,
such as legal name, address social security number and date of birth.

SECTION 9.15 Disclosure. Each Loan Party and each Lender hereby acknowledges and
agrees that the Agent and its Affiliates from time to time may hold investments
in, make other loans to or have other relationships with any of the Loan Parties
and their respective Affiliates. In addition, each Loan Party and each Lender
hereby acknowledges that an Affiliate of the Agent was an initial purchaser of
the Senior Secured Notes.

SECTION 9.16 Appointment for Perfection. Each Applicable Lender hereby appoints
each other Applicable Lender as its agent for the purpose of perfecting Liens,
for the benefit of the Agent, the Applicable Lenders and the other applicable
Secured Parties, in assets which, in accordance with Article 9 of the UCC, the
PPSA, or any other applicable law can be perfected only by possession. Should
any Lender obtain possession of any such Collateral, such Lender shall notify
the Agent thereof, and, promptly upon the Agent’s request therefor shall deliver
such Collateral to the Agent or otherwise deal with such Collateral in
accordance with the Agent’s instructions.

SECTION 9.17 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged,

 

163



--------------------------------------------------------------------------------

taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at, with respect to a U.S. Revolving Loan or a Tranche B
Loan, the Federal Funds Effective Rate, or, with respect to a Canadian Revolving
Loan, the Canadian Overnight Rate, in each case, to the date of repayment, shall
have been received by such Lender.

SECTION 9.18 Cumulative Effect; Conflict of Terms; Entire Agreement; Credit
Inquiries; No Advisory or Fiduciary Responsibility. Each Loan Party hereby
agrees and confirms that, notwithstanding the amendment and restatement of the
Existing Credit Agreement pursuant to this Agreement:

(a) The provisions of the Loan Documents are cumulative. The parties acknowledge
that the Loan Documents may use several limitations, tests or measurements to
regulate similar matters, and they agree that these are cumulative and that each
must be performed as provided. Except as otherwise provided in another Loan
Document (by specific reference to the applicable provision of this Agreement),
if any provision contained herein is in direct conflict with any provision in
another Loan Document (other than the Intercreditor Agreement with respect to
U.S. Collateral), the provision herein shall govern and control.

(b) Time is of the essence of the Loan Documents. The Loan Documents constitute
the entire contract among the parties relating to the subject matter hereof, and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.

(c) Each Loan Party hereby authorizes the Agent and the Lenders (but they shall
have no obligation) to respond to usual and customary credit inquiries from
third parties concerning any Loan Party or Subsidiary.

(d) In connection with all aspects of each transaction contemplated by any Loan
Document, the Loan Parties acknowledge and agree that (a)(i) this credit
facility and any related arranging or other services by the Agent, any Lender,
any of their Affiliates or any arranger are arm’s-length commercial transactions
between the Loan Parties and such Person; (ii) the Loan Parties have consulted
their own legal, accounting, regulatory and tax advisors to the extent they have
deemed appropriate; and (iii) the Loan Parties are capable of evaluating and
understanding, and do understand and accept, the terms, risks and conditions of
the transactions contemplated by the Loan Documents; (b) each of the Agent, the
Lenders, the Swingline Lenders, their Affiliates and any arranger is and has
been acting solely as a principal in connection with this credit facility, is
not the financial advisor, agent or fiduciary for the Loan Parties, any of their
Affiliates or any other Person, and has no obligation with respect to the
transactions contemplated by the Loan Documents except as expressly set forth
therein; and (c) the Agent, Lenders, the Swingline Lenders, their Affiliates and
any arranger may be engaged in a broad range of transactions that involve
interests that differ from those of the Loan Parties and their Affiliates, and
have no obligation to disclose any of such interests to the Loan Parties or
their Affiliates.

SECTION 9.19 Confirmation, Ratification and Affirmation by Loan Parties. Each
Loan Party hereby agrees and confirms that, notwithstanding the amendment and
restatement of the Existing Credit Agreement pursuant to this Agreement:

(a) The obligations of each Loan Guarantor contained in the Loan Guaranty shall
remain in full force and effect and are hereby confirmed, renewed, affirmed and
continued by this Agreement.

 

164



--------------------------------------------------------------------------------

(b) All rights, benefits, interests, duties, liabilities and obligations of the
parties to the Collateral Documents and the agreements, documents and
instruments executed and delivered in connection therewith are hereby confirmed,
renewed, affirmed and continued hereby. Without limitation of the foregoing, all
security interests, pledges, assignments and other Liens previously granted by
any Guarantor, as a grantor, pursuant to the Collateral Documents are hereby
confirmed, renewed, affirmed and continued, and all such security interests,
pledges, assignments and other Liens shall remain in full force and effect as
security for all Secured Obligations with no change in the priority applicable
thereto, in each case, subject only to Liens permitted under the Loan Documents,
to the extent provided therein.

(c) This affirmation under this Section 9.19 does not extinguish the
indebtedness or liabilities outstanding in connection with the Existing Credit
Agreement, the Loan Guaranty or the Collateral Documents, nor does it constitute
a novation with respect thereto; rather, such indebtedness and liabilities have
been redenominated, as set forth herein.

(d) Each reference in the Loan Guaranty and each Collateral Document to the
“Credit Agreement” shall mean and be a reference to this Agreement, and each
reference to any other term defined in the Existing Credit Agreement shall be a
reference to such term as amended by the execution and delivery of this
Agreement.

(e) Each Loan Guarantor acknowledges and stipulates that the Loan Guaranty, the
Collateral Documents and each other Loan Document (including, without
limitation, in each reference herein to the Loan Documents), each Banking
Services agreement and each Swap Agreement in respect of Secured Swap
Obligations executed by such Loan Guarantor are legal, valid and binding
obligations of such Loan Guarantor that are enforceable against such Loan
Guarantor in accordance with the terms thereof, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, receivership,
moratorium, or other laws affecting creditors’ rights generally and by general
principles of equity, as set forth in such Loan Documents, and the security
interests and Liens granted under Collateral Documents and each other Loan
Document by such Loan Guarantor in favor of the Agent, for the benefit of the
applicable Secured Parties, are and continue to be, duly perfected, security
interests and Liens (having the Lien priority set forth in the Intercreditor
Agreement with respect to the U.S. Collateral), in each case, to the full extent
provided by the terms of the Collateral Documents and each other Loan Document
and subject only to Liens permitted under the Loan Documents, to the extent
provided therein.

SECTION 9.20 INTERCREDITOR AGREEMENT. REFERENCE IS MADE TO THE INTERCREDITOR
AGREEMENT. EACH LENDER HEREUNDER (A) CONSENTS TO THE SUBORDINATION OF LIENS
PROVIDED FOR IN THE INTERCREDITOR AGREEMENT WITH RESPECT TO U.S. COLLATERAL THAT
DOES NOT CONSTITUTE ABL FIRST LIEN COLLATERAL, (B) AGREES THAT IT WILL BE BOUND
BY AND WILL TAKE NO ACTIONS CONTRARY TO THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT AND (C) AUTHORIZES AND INSTRUCTS THE AGENT TO ENTER INTO THE
INTERCREDITOR AGREEMENT AS ABL AGENT AND ON BEHALF OF SUCH LENDER. THE FOREGOING
PROVISIONS ARE INTENDED AS AN INDUCEMENT TO THE LENDERS UNDER THIS AGREEMENT TO
EXTEND CREDIT TO BORROWERS AND SUCH LENDERS ARE INTENDED THIRD PARTY
BENEFICIARIES OF SUCH PROVISIONS AND THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT.

 

165



--------------------------------------------------------------------------------

SECTION 9.21 Judgment Currency. If, for the purpose of obtaining a judgment in
any court or obtaining an order enforcing a judgment, it becomes necessary to
convert any amount due under this Agreement in Dollars or in any other currency
(hereinafter in this Section 9.21 called the “first currency”) into any other
currency (hereinafter in this Section 9.21 called the “second currency”), then
the conversion shall be made at the prevailing Exchange Rate for buying the
first currency with the second currency at the Agent’s close of business on the
Business Day next preceding the day on which the judgment is given or (as the
case may be) the order is made. Any payment made by a Borrower within a Borrower
Group to the Agent, any Applicable Lender, any Applicable Issuing Bank or any
Applicable Swingline Lender pursuant to this Agreement in the second currency
shall constitute a discharge of the obligations of the Borrowers within such
Borrower Group only to the extent of the amount of the first currency which the
Agent, such Applicable Lender, such Applicable Issuing Bank or such Applicable
Swingline Lender is able, on the date of the receipt by it of such payment in
any second currency, to purchase, in accordance with the Agent, such Applicable
Lender, such Applicable Issuing Bank or such Applicable Swingline Lender’s
normal banking procedures, with the amount of such second currency so received.
If the amount of the first currency purchased pursuant to the preceding sentence
falls short of the amount originally due to the Agent, such Applicable Lender,
such Applicable Issuing Bank or such Swingline Lender in the first currency
under this Agreement, the Borrowers within such Borrower Group agree that they
will indemnify the Agent, each Applicable Lender, each Applicable Issuing Bank
and each Applicable Swingline Lender against and hold the Agent, each Applicable
Lender, each Applicable Issuing Bank and each Applicable Swingline Lender
harmless from any shortfall so arising. This indemnity shall constitute an
obligation of each such Borrower separate and independent from the other
obligations contained in this Agreement, shall give rise to a separate and
independent cause of action and shall continue in full force and effect
notwithstanding any judgment or order for a liquidated sum or sums in respect of
amounts due to the Agent, any Applicable Lender, any Applicable Issuing Bank or
any Applicable Swingline Lender under any Loan Documents or under any such
judgment or order. Any such shortfall shall be deemed to constitute a loss
suffered by the Agent, such Applicable Lender, such Applicable Issuing Bank or
such Applicable Swingline Lender. If the amount of the first currency exceeds
the amount originally due to the Agent, any Applicable Lender, any Applicable
Issuing Bank or any Applicable Swingline Lender in the first currency under this
Agreement, the Agent, such Applicable Lender, such Applicable Issuing Bank or
such Applicable Swingline Lender shall promptly remit such excess to the
Borrowers within the applicable Borrower Group. The covenants contained in this
Section 9.21 shall survive the payment in full of the Obligations and
termination of the Commitments under this Agreement.

SECTION 9.22 Canadian Anti-Money Laundering Legislation. If the Agent has
ascertained the identity of any Canadian Loan Party or any authorized
signatories of any Canadian Loan Party for the purposes of the Proceeds of Crime
Act and other applicable anti-money laundering, anti-terrorist financing,
economic or trade sanctions and “know your client” policies, regulations, laws
or rules (the Proceeds of Crime Act and such other applicable policies,
regulations, laws or rules, collectively, including any guidelines or orders
thereunder, “AML Legislation”), then the Agent shall be deemed to have done so
as an agent for each Canadian Revolving Lender, and this Agreement shall
constitute a “written agreement” in such regard between each Canadian Revolving
Lender and the Agent within the meaning of the applicable AML Legislation; and
shall provide to each Canadian Revolving Lender copies of all information
obtained in such regard without any representation or warranty as to its
accuracy or completeness.

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Canadian Revolving Lenders agrees that Agent has no
obligation to ascertain the identity of the Canadian

 

166



--------------------------------------------------------------------------------

Loan Parties or any authorized signatories of the Canadian Loan Parties on
behalf of any Canadian Revolving Lender, or to confirm the completeness or
accuracy of any information it obtains from any Canadian Loan Party or any such
authorized signatory in doing so.

SECTION 9.23 Amendments During Tranche B Period. In addition to, and without
limiting or modifying the provisions of Section 9.02(b), during the Tranche B
Period, neither this Agreement nor any other Loan Document may be waived,
amended or modified to make any change to (i) the definition of “Aggregate
Borrowing Base,” “Borrowing Base”, “Canadian Borrowing Base”, “Eligible Tire
Inventory”, “Eligible Non-Tire Inventory”, “Eligible Receivable” or “Net Orderly
Liquidation Value”, “Tranche B Borrowing Base,” “U.S. Borrowing Base”, or
“Value” or add any new categories of eligible assets, in each case, that would
have the effect of increasing the amount of the U.S. Borrowing Base, the
Canadian Borrowing Base or the Tranche B Borrowing Base, without the written
consent of the Tranche B Period Super Majority Lenders or (ii) this Section 9.23
without the written consent of each Tranche B Lender.

ARTICLE X.

LOAN GUARANTY

SECTION 10.01 Guaranty. Each Canadian Obligations Guarantor hereby agrees that
it is jointly and severally liable for, and, as primary obligor and not merely
as surety, and absolutely and unconditionally guarantees to the Agent, the
Canadian Revolving Lenders and the other applicable Secured Parties the prompt
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of the Canadian Obligations (the “Canadian
Guaranteed Obligations”) and each U.S. Guarantor hereby agrees that it is
jointly and severally liable for, and, as primary obligor and not merely as
surety, and absolutely and unconditionally guarantees to the Agent, the Lenders
and the other Secured Parties the prompt payment when due, whether at stated
maturity, upon acceleration or otherwise, and at all times thereafter, of the
Canadian Guaranteed Obligations and the U.S. Obligations (collectively, the
“U.S. Guaranteed Obligations”). Each Applicable Guarantor further agrees that
the Applicable Guaranteed Obligations may be extended or renewed in whole or in
part without notice to or further assent from it, and that it remains bound upon
its guarantee notwithstanding any such extension or renewal.

SECTION 10.02 Guaranty of Payment. This Loan Guaranty is a guaranty of payment
and not of collection. Each Applicable Guarantor waives any right to require the
Agent, any Applicable Issuing Bank, any Applicable Swingline Lender or any
Applicable Lender to sue any Borrower, any Applicable Guarantor, any other
guarantor, or any other Person obligated for all or any part of the Applicable
Guaranteed Obligations (with respect to any Applicable Guaranteed Obligations,
each an “Applicable Obligated Party”), or otherwise to enforce its payment
against any collateral securing all or any part of the Applicable Guaranteed
Obligations and waives the benefits of division and discussion.

SECTION 10.03 No Discharge or Diminishment of Loan Guaranty. (a) Except as
otherwise provided for herein, the obligations of each Applicable Guarantor
hereunder are unconditional and absolute and not subject to any reduction,
limitation, impairment or termination for any reason (other than as expressly
provided in Section 10.11), including: (i) any claim of waiver, release,
extension, renewal, settlement, surrender, alteration, or compromise of any of
the Applicable Guaranteed Obligations, by operation of law or otherwise;
(ii) any change in the corporate existence, structure or ownership of any
Borrower within the applicable Borrower Group or any other guarantor of or other
Person liable for any of the Applicable Guaranteed Obligations; (iii) any
insolvency, bankruptcy, arrangement, winding up reorganization or other similar
proceeding affecting any Applicable Obligated Party, or their assets or any
resulting release or discharge of any obligation of any Applicable Obligated

 

167



--------------------------------------------------------------------------------

Party; or (iv) the existence of any claim, setoff or other rights which any
Applicable Guarantor may have at any time against any Applicable Obligated
Party, the Agent, any Applicable Issuing Bank, any Applicable Swingline Lender,
any Applicable Lender, or any other Person, whether in connection herewith or in
any unrelated transactions.

(b) The obligations of each Applicable Guarantor hereunder are not subject to
any defense or setoff, counterclaim, recoupment, or termination whatsoever by
reason of the invalidity, illegality, or unenforceability of any of the
Applicable Guaranteed Obligations or otherwise, or any provision of applicable
law or Regulation purporting to prohibit payment by any Applicable Obligated
Party, of the Applicable Guaranteed Obligations or any part thereof.

(c) Further, the obligations of any Applicable Guarantor hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of the Agent,
any Applicable Issuing Bank, any Applicable Swingline Lender or any Applicable
Lender to assert any claim or demand or to enforce any remedy with respect to
all or any part of the Applicable Guaranteed Obligations; (ii) any waiver or
modification of or supplement to any provision of any agreement relating to the
Applicable Guaranteed Obligations; (iii) any release, non-perfection, or
invalidity of any indirect or direct security for the obligations of each
Borrower within the applicable Borrower Group for all or any part of the
Applicable Guaranteed Obligations or any obligations of any other guarantor of
or other Person liable for any of the Applicable Guaranteed Obligations;
(iv) any action or failure to act by the Agent, any Applicable Issuing Bank, any
Applicable Swingline Lender or any Applicable Lender with respect to any
collateral securing any part of the Applicable Guaranteed Obligations; or
(v) any default, failure or delay, willful or otherwise, in the payment or
performance of any of the Applicable Guaranteed Obligations, or any other
circumstance, act, omission or delay that might in any manner or to any extent
vary the risk of such Applicable Guarantor or that would otherwise operate as a
discharge of any Applicable Guarantor as a matter of law or equity (other than
as expressly provided in Section 10.11).

SECTION 10.04 Defenses Waived. To the fullest extent permitted by applicable
law, each Applicable Guarantor hereby waives any defense based on or arising out
of any defense of any Borrower within the applicable Borrower Group or any
Applicable Guarantor or the unenforceability of all or any part of the
Applicable Guaranteed Obligations from any cause, or the cessation from any
cause of the liability of any Borrower within the applicable Borrower Group or
any Applicable Guarantor, other than the termination of an Applicable
Guarantor’s obligations hereunder as expressly provided in Section 10.11.
Without limiting the generality of the foregoing, each Applicable Guarantor
irrevocably waives acceptance hereof, presentment, demand, protest and, to the
fullest extent permitted by law, any notice not provided for herein, as well as
any requirement that at any time any action be taken by any Person against any
Applicable Obligated Party, or any other Person. The Agent may, at its election,
foreclose on any Collateral held by it by one or more judicial or nonjudicial
sales, accept an assignment of any such Collateral in lieu of foreclosure or
otherwise act or fail to act with respect to any collateral securing all or a
part of the Applicable Guaranteed Obligations, compromise or adjust any part of
the Applicable Guaranteed Obligations, make any other accommodation with any
Applicable Obligated Party or exercise any other right or remedy available to it
against any Applicable Obligated Party, without affecting or impairing in any
way the liability of such Applicable Guarantor under this Loan Guaranty except
to the extent the Applicable Guaranteed Obligations have been fully and
indefeasibly paid in cash. To the fullest extent permitted by applicable law,
each Applicable Guarantor waives any defense arising out of any such election
even though that election may operate, pursuant to applicable law, to impair or
extinguish any right of reimbursement or subrogation or other right or remedy of
any Applicable Guarantor against any Applicable Obligated Party or any security.

SECTION 10.05 Rights of Subrogation. No Applicable Guarantor will assert any
right, claim or cause of action, including, without limitation, a claim of
subrogation, contribution or

 

168



--------------------------------------------------------------------------------

indemnification that it has against any Applicable Obligated Party, or any
collateral, until the Loan Parties, the Canadian Obligations Guarantors and the
U.S. Guarantors have fully performed all their obligations to the Agent, the
Issuing Banks, the Swingline Lenders and the Lenders, including without
limitation payment in full of all of the Obligations and termination of the
Commitments.

SECTION 10.06 Reinstatement; Stay of Acceleration. If at any time any payment of
any portion of the Applicable Guaranteed Obligations is rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, arrangement
or reorganization of any Borrower within the applicable Borrower Group or
otherwise, each Applicable Guarantor’s obligations under this Loan Guaranty with
respect to that payment shall be reinstated at such time as though the payment
had not been made. If acceleration of the time for payment of any of the
Applicable Guaranteed Obligations is stayed upon the insolvency, bankruptcy,
arrangement or reorganization of any Borrower within the applicable Borrower
Group, all such amounts otherwise subject to acceleration under the terms of any
agreement relating to the Applicable Guaranteed Obligations shall nonetheless be
payable by the Applicable Guarantors forthwith on demand by the Agent, the
Applicable Lender or the other applicable Secured Party.

SECTION 10.07 Information. Each Applicable Guarantor assumes all responsibility
for being and keeping itself informed of each Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Applicable Guarantor assumes and incurs under this Loan Guaranty, and
agrees that none of the Agent, any Applicable Issuing Bank, any Applicable
Swingline Lender or any Applicable Lender shall have any duty to advise any
Applicable Guarantor of information known to it regarding those circumstances or
risks.

SECTION 10.08 Maximum Liability. The provisions of this Loan Guaranty are
severable, and in any action or proceeding involving any state, Canadian federal
or provincial corporate law, or any state, provincial, federal or foreign
bankruptcy, insolvency, arrangement, reorganization or other law affecting the
rights of creditors generally, if the obligations of any Applicable Guarantor
under this Loan Guaranty would otherwise be held or determined to be avoidable,
invalid or unenforceable on account of the amount of such Applicable Guarantor’s
liability under this Loan Guaranty, then, notwithstanding any other provision of
this Loan Guaranty to the contrary, the amount of such liability shall, without
any further action by the Applicable Guarantors or the applicable Secured
Parties, be automatically limited and reduced to the highest amount that is
valid and enforceable as determined in such action or proceeding (such highest
amount determined hereunder being the relevant Applicable Guarantor’s “Maximum
Liability”). This Section 10.08 with respect to the Maximum Liability of each
Applicable Guarantor is intended solely to preserve the rights of the applicable
Secured Parties to the maximum extent not subject to avoidance under applicable
law, and no Applicable Guarantor nor any other Person or entity shall have any
right or claim under this Section with respect to such Maximum Liability, except
to the extent necessary so that the obligations of any Applicable Guarantor
hereunder shall not be rendered voidable under applicable law. Each Applicable
Guarantor agrees that the Applicable Guaranteed Obligations may at any time and
from time to time exceed the Maximum Liability of each Applicable Guarantor
without impairing this Loan Guaranty or affecting the rights and remedies of the
applicable Secured Parties hereunder, provided that nothing in this sentence
shall be construed to increase any Applicable Guarantor’s obligations hereunder
beyond its Maximum Liability. Notwithstanding the foregoing, nothing contained
in this Agreement (including any provisions of this Article X to the contrary)
shall limit the liability of the Borrowers within each Borrower Group in respect
of all of the Obligations of such Borrowers under the Loan Documents.

 

169



--------------------------------------------------------------------------------

SECTION 10.09 Contribution.

(a) In the event any Canadian Obligations Guarantor (a “Canadian Obligations
Paying Guarantor”) shall make any payment or payments under this Loan Guaranty
in respect of the Canadian Obligations or shall suffer any loss as a result of
any realization upon any collateral granted by it to secure its obligations
under this Loan Guaranty, each other Canadian Obligations Guarantor (each a
“Canadian Obligations Non-Paying Guarantor”) shall contribute to such Canadian
Obligations Paying Guarantor an amount equal to such Canadian Obligations
Non-Paying Guarantor’s “Canadian Obligations Guarantor Percentage” of such
payment or payments made, or losses suffered, by such Canadian Obligations
Paying Guarantor. For purposes of this Article X, each Canadian Obligations
Non-Paying Guarantor’s “Canadian Obligations Guarantor Percentage” with respect
to any such payment or loss by a Canadian Obligations Paying Guarantor shall be
determined as of the date on which such payment or loss was made by reference to
the ratio of (i) such Canadian Obligations Non-Paying Guarantor’s Maximum
Liability as of such date (without giving effect to any right to receive, or
obligation to make, any contribution hereunder) or, if such Canadian Obligations
Non-Paying Guarantor’s Maximum Liability has not been determined, the aggregate
amount of all monies received by such Canadian Obligations Non-Paying Guarantor
from a Canadian Borrower after the date hereof (whether by loan, capital
infusion or by other means) to (ii) the aggregate Maximum Liability of all
Canadian Obligations Guarantors hereunder (including such Canadian Obligations
Paying Guarantor) as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder), or to the extent
that a Maximum Liability has not been determined for any Canadian Obligations
Guarantor, the aggregate amount of all monies received by such Canadian
Obligations Guarantors from a Canadian Borrower after the date hereof (whether
by loan, capital infusion or by other means). Nothing in this provision shall
affect any Canadian Obligations Guarantor’s several liability for the entire
amount of the Canadian Guaranteed Obligations (up to such Canadian Obligations
Guarantor’s Maximum Liability). Each of the Canadian Obligations Guarantors
covenants and agrees that its right to receive any contribution under this Loan
Guaranty from a Canadian Obligations Non-Paying Guarantor shall be subordinate
and junior in right of payment to the termination of a Canadian Obligations
Guarantor’s obligations hereunder as expressly provided in Section 10.11. This
provision is for the benefit of all of the Agent, the Canadian Issuing Banks,
the Canadian Swingline Lenders, the Canadian Revolving Lenders, the Borrowers
and the other Loan Parties and may be enforced by any one, or more, or all of
them in accordance with the terms hereof.

(b) In the event any U.S. Guarantor (a “U.S. Paying Guarantor”) shall make any
payment or payments under this Loan Guaranty in respect of the U.S. Obligations
or shall suffer any loss as a result of any realization upon any collateral
granted by it to secure its obligations under this Loan Guaranty, each other
U.S. Guarantor (each a “U.S. Non-Paying Guarantor”) shall contribute to such
U.S. Paying Guarantor an amount equal to such U.S. Non-Paying Guarantor’s “U.S.
Guarantor Percentage” of such payment or payments made, or losses suffered, by
such U.S. Paying Guarantor. For purposes of this Article X, each U.S. Non-Paying
Guarantor’s “U.S. Guarantor Percentage” with respect to any such payment or loss
by a U.S. Paying Guarantor shall be determined as of the date on which such
payment or loss was made by reference to the ratio of (i) such U.S. Non-Paying
Guarantor’s Maximum Liability as of such date (without giving effect to any
right to receive, or obligation to make, any contribution hereunder) or, if such
U.S. Non-Paying Guarantor’s Maximum Liability has not been determined, the
aggregate amount of all monies received by such U.S. Non-Paying Guarantor from
any U.S. Borrower after the date hereof (whether by loan, capital infusion or by
other means) to (ii) the aggregate Maximum Liability of all U.S. Guarantors
hereunder (including such U.S. Paying Guarantor) as of such date (without giving
effect to any right to receive, or obligation to make, any contribution
hereunder), or to the extent that a Maximum Liability has not been determined
for any U.S. Guarantor, the aggregate amount of all monies received by such U.S.
Guarantors from any U.S. Borrower after the date hereof (whether by loan,
capital infusion or by other means). Nothing in this provision shall affect any
U.S. Guarantor’s several liability

 

170



--------------------------------------------------------------------------------

for the entire amount of the U.S. Guaranteed Obligations (up to such U.S.
Guarantor’s Maximum Liability). Each of the U.S. Guarantors covenants and agrees
that its right to receive any contribution under this Loan Guaranty from a U.S.
Non-Paying Guarantor shall be subordinate and junior in right of payment to the
termination of a U.S. Guarantor’s obligations hereunder as expressly provided in
Section 10.11. This provision is for the benefit of all of the Agent, the
Issuing Banks, the Swingline Lenders, the Lenders, the Borrowers and the other
Loan Parties and may be enforced by any one, or more, or all of them in
accordance with the terms hereof.

SECTION 10.10 Liability Cumulative. The liability of each applicable Loan Party
as an Applicable Guarantor under this Article X is in addition to and shall be
cumulative with all liabilities of each such Loan Party to the Agent, the
Issuing Banks, the Swingline Lenders and the Lenders under this Agreement and
the other Loan Documents to which such Loan Party is a party or in respect of
any obligations or liabilities of the other Loan Parties, without any limitation
as to amount, unless the instrument or agreement evidencing or creating such
other liability specifically provides to the contrary.

SECTION 10.11 Termination; Release of Guarantors and Borrowers. The Loan
Guaranty of all Applicable Guarantors shall terminate on the Termination Date.
Notwithstanding anything in Section 9.02(b) to the contrary (i) an Applicable
Guarantor or a Borrower that is a Subsidiary shall automatically be released
from its obligations hereunder and its Loan Guaranty and obligations as a
Borrower shall be automatically released upon the consummation of any
transaction permitted hereunder as a result of which such Guarantor or Borrower
ceases to be a Subsidiary of the Company and (ii) so long as no Event of Default
has occurred and is continuing, (A) if an Applicable Guarantor or Borrower is or
becomes an Excluded Subsidiary, then such Applicable Guarantor shall be
automatically released from its obligations hereunder and its Loan Guaranty and
obligations as a Borrower shall be automatically released upon notification
thereof from the Borrower Agent to the Agent. In connection with any such
release, the Agent shall execute and deliver to any Applicable Guarantor or
Borrower that is a Subsidiary, at such Applicable Guarantor’s or Borrower’s
expense, all documents that such Applicable Guarantor or Borrower shall
reasonably request to evidence termination or release. Any execution and
delivery of documents pursuant to the preceding sentence of this Section 10.11
shall be without recourse to or warranty by the Agent.

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

171



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWERS:

AMERICAN TIRE DISTRIBUTORS, INC.,

a Delaware corporation, as a U.S. Borrower

By  

 

Name:   Title:   AM-PAC TIRE DIST. INC., a California corporation, as a U.S.
Borrower By  

 

Name:   Title:   ATD ACQUISITION CO. VTRICAN TIRE DISTRIBUTORS INC./
DISTRIBUTEURS DE PNEUS TRICAN INC., a corporation organized under the laws of
Canada, as thea Canadian Borrower By  

 

Name:   Title:  

[Signatures continue on following page.]

 

[Signature Page to ATD - Sixth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

GUARANTORS: AMERICAN TIRE DISTRIBUTORS HOLDINGS, INC., as Holdings and a U.S.
Guarantor By  

 

Name:   Title:   ATD ACQUISITION CO. IV, a Delaware corporation, as a U.S.
Guarantor By  

 

  Name:   Title: FIRESTONE OF DENHAM SPRINGS, INC., a Louisiana corporation, as
a U.S. Guarantor By  

 

  Name:   Title: TIRE WHOLESALERS, INC., a Washington corporation and a U.S.
Guarantor By  

 

Name:   Title:   TRIWEST TRADING (CANADA) LTD., a corporation incorporated under
the laws of Canada, as a Canadian Guarantor By  

 

  Name:   Title:

[Signatures continue on following page.]

 

[Signature Page to ATD - Sixth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., individually and as Agent, an Issuing Bank, a U.S.
Revolving Lender and the U.S. Swingline Lender

By  

 

Name:   Title:   BANK OF AMERICA, N.A., (acting through its Canada branch), as
an Issuing Bank, a Canadian Revolving Lender, and the Canadian Swingline Lender
By  

 

Name:   Title:   BANK OF AMERICA, N.A., as a Tranche B Lender By  

 

Name:   Title:  

[Signatures continue on following page.]

 

[Signature Page to ATD - Sixth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC, as a U.S. Revolving Lender

By  

 

Name:   Title:  

WELLS FARGO CAPITAL FINANCE, LLC, as a Tranche B Lender

By  

 

Name:   Title:  

[Signatures continue on following page.]

 

[Signature Page to ATD - Sixth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, as a Canadian Revolving Lender

By  

 

Name:   Title:  

[Signatures continue on following page.]

 

[Signature Page to ATD - Sixth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a U.S. Revolving Lender and a Canadian Revolving Lender

By  

 

Name:   Title:  

[Signatures continue on following page.]

 

[Signature Page to ATD - Sixth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a U.S. Revolving Lender

By  

 

Name:   Title:  

[Signatures continue on following page.]

 

[Signature Page to ATD - Sixth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Canadian Revolving Lender

By  

 

Name:   Title:  

[Signatures continue on following page.]

 

[Signature Page to ATD - Sixth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as a U.S. Revolving Lender and a Canadian Revolving Lender

By  

 

Name:   Title:   By  

 

Name:   Title:  

[Signatures continue on following page.]

 

[Signature Page to ATD - Sixth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

RBS BUSINESS CAPITAL, a division of
RBS Asset Finance, Inc., as a U.S. Revolving Lender

By

 

 

Name:

 

Title:

 

[Signatures continue on following page.]

 

[Signature Page to ATD - Sixth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK, as Syndication Agent, a
U.S. Revolving Lender, and a Canadian Revolving Lender, and a Tranche B Lender

By  

 

Name:   Title:  

[Signatures continue on following page.]

 

[Signature Page to ATD - Sixth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

TD BANK, N.A., as a U.S. Revolving Lender By  

 

Name:   Title:  

[Signatures continue on following page.]

 

[Signature Page to ATD - Sixth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

THE TORONTO-DOMINION BANK, as a Canadian Revolving Lender

By  

 

Name:   Title:  

[Signatures continue on following page.]

 

[Signature Page to ATD - Sixth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as
a U.S. Revolving Lender

By  

 

Name:   Title:  

[Signatures continue on following page.]

 

[Signature Page to ATD - Sixth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,
Canada branch, as a Canadian Revolving Lender

By  

 

Name:   Title:  

[Signatures continue on following page.]

 

[Signature Page to ATD - Sixth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

REGIONS BANK, as a U.S. Revolving
Lender

By  

 

Name:   Title:  

 

 

[Signature Page to ATD - Sixth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

 

LENDER

   TOTAL U.S.
REVOLVING
COMMITMENTS      TOTAL  CANADIAN
REVOLVING
COMMITMENTS      TOTAL TRANCHE  B
COMMITMENTS  

Bank of America, N.A.

   $ 278,142,856.93       $ 0       $ 42,500,000.00   

Bank of America, N.A. (acting through its Canada branch)

   $ 0       $


 

21,857,143.07


36,428,571.78

  


  

  

Wells Fargo Capital Finance, LLC

   $ 190,000,000.00       $ 0       $ 12,500,000.00   

Wells Fargo Capital Finance Corporation Canada

   $ 0       $


 

15,000,000.00


25,000,000.00

  


  

   $ 0   

SunTrust Bank

   $ 120,109,890.00       $


 

9,890,110.00


16,483,516.67

  


  

   $ 5,000,000.00   

UBS Loan Finance LLC

   $ 60,054,945.00       $


 

4,945,055.00


8,241,758.33

  


  

   $ 0   

Regions Bank

   $ 50,000,000.00       $ 0       $ 0   

U.S. Bank National Association

   $ 37,362,637.36       $ 0       $ 0   

U.S. Bank National Association, Canada branch

   $ 0       $


 

2,637,362.64


4,395,604.40

  


  

   $ 0   

RBS Business Capital

   $ 35,000,000.00       $ 0       $ 0   

TD Bank, N.A.

   $ 32,692,307.69       $ 0       $ 0   

The Toronto-Dominion Bank

   $ 0       $


 

2,307,692.31


3,846,153.85

  


  

   $ 0   

Barclays Bank PLC

   $ 28,021,978.02       $


 

1,978,021.98


3,296,703.30

  


  

   $ 0   

Royal Bank of Canada

   $ 18,615,385.00       $ 0       $ 0   

Royal Bank of Canada

   $ 0       $


 

1,384,615.00


2,307,691.67

  


  

   $ 0      

 

 

    

 

 

    

 

 

 

TOTAL

   $ 850,000,000.00       $


 

60,000,000.00


100,000,000.00

  


  

   $ 60,000,000.00   



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as further
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

Assignor:   

 

   Assignee:   

 

      [and is an Affiliate/Approved Fund of [identify Lender]*]    Borrower(s)
  

 

  

Agent:         Bank of America, N.A., as the administrative agent and the
collateral agent under the Credit Agreement.

 

Credit Agreement:    The Sixth Amended and Restated Credit Agreement dated as of
November 30, 2012, among American Tire Distributors, Inc., a Delaware
corporation (the “Company”), American Tire Distributors Holdings, Inc., a
Delaware corporation (“Holdings”), Trican Tire Distributors Inc. /

 

* 

Select as applicable.

 

2



--------------------------------------------------------------------------------

   Distributeurs de Pneus Trican Inc., a corporation incorporated under the laws
of Canada, each subsidiary of the Company from time to time party thereto, the
Lenders parties thereto, and Bank of America, N.A., as administrative agent and
collateral agent for the Lenders thereunder (the “Agent”).

Assigned Interest†:

 

Aggregate Amount of

[Canadian][U.S.]

Commitment/Loans

 

Amount of [Canadian][U.S.]

Commitment/Loans Assigned

 

CUSIP

$   $   $   $   $   $  

Each notice or other communication hereunder shall be in writing, shall be sent
by messenger, by telecopy or facsimile transmission, or by first-class mail,
shall be deemed given when sent and shall be sent as follows:

 

  (a) If to Assignee, to the following address (or to such other address as
Assignee may designate from time to time):

 

 

 

 

 

 

 

 

  (b) If to Assignor, to the following address (or to such other address as
Assignor may designate from time to time):

 

 

 

 

 

 

 

Payments hereunder shall be made by wire transfer of immediately available
[Canadian][United States] Dollars as follows:

If to Assignee, to the following account (or to such other account as Assignee
may designate from time to time):

 

 

 

 

ABA No.

 

 

 

 

 

Account No.  

 

  Reference:  

 

 

 

 

†  

Incorporate and specify any Tranche B Commitments and Loans Assigned, to the
extent applicable.

 

3



--------------------------------------------------------------------------------

If to Assignor, to the following account (or to such other account as Assignor
may designate from time to time):

 

 

 

 

 

ABA No.

 

 

 

 

 

Account No.  

 

  Reference:  

 

 

Effective Date:             , 20     [TO BE INSERTED BY AGENT AND WHICH SHALL BE
THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

                                     ASSIGNOR

 

[NAME OF ASSIGNOR] By:  

 

Name:  

 

Title:  

 

                                     ASSIGNEE

 

[NAME OF ASSIGNEE] By:  

 

Name:  

 

Title:  

 

 

4



--------------------------------------------------------------------------------

Consented to and Accepted: BANK OF AMERICA, N.A. as Agent By:  

 

Name:  

 

Title:  

 

[APPLICABLE ISSUING BANK],†‡ as Issuing Bank By:  

 

Name:  

 

Title:  

 

[APPLICABLE ISSUING BANK] as Issuing Bank By:  

 

Name:  

 

Title:  

 

[Consented to:]‡§ [AMERICAN TIRE DISTRIBUTORS, INC.] By:  

 

Name:  

 

Title:  

 

 

 

†‡  

Pursuant to Section 9.04, each Applicable Issuing Bank is required to consent to
an assignment under the Credit Agreement.

‡§  

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

 

5



--------------------------------------------------------------------------------

Annex 1 to Assignment and Assumption

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.01 Representations and Warranties.

Assignor. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim, (iii) its
[Canadian][U.S.] Commitment, and the outstanding balances of its
[Canadian][U.S.] Revolving Loans, in each case without giving effect to
assignments thereof which have not become effective, are as set forth herein,
and (iv) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Company, any of its Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

Assignee. The Assignee (a) represents and warrants that (i) it is an Eligible
Assignee and has full power and authority, and has taken all action necessary,
to execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it satisfies the requirements, if any, specified in the Credit
Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements referred
to in Sections 3.04(a) and 3.04(b) or delivered pursuant to Section 5.01
thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Agent, the Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, (ii) it appoints and authorizes the Agent to take such
action on its behalf and to exercise such powers under the Credit Agreement as
are delegated to the Agent, by the terms thereof, together with such powers as
are reasonably incidental thereto, and (iii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

1.02 Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.

1.03 General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This



--------------------------------------------------------------------------------

Assignment and Assumption may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Assumption by facsimile shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be construed in accordance with
and governed by the laws of the State of New York.

 

2



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

BORROWING BASE CERTIFICATE

[See Attached]



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF]

COMPLIANCE CERTIFICATE

 

To: The Lenders parties to the

Credit Agreement described below

This Compliance Certificate is furnished pursuant to that certain Seventh
Amended and Restated Credit Agreement dated as of March     , 2013, among
American Tire Distributors, Inc., a Delaware corporation (the “Company”),
American Tire Distributors Holdings, Inc., a Delaware corporation (“Holdings”),
Trican Tire Distributors Inc. / Distributeurs de Pneus Trican Inc., a
corporation incorporated under the laws of Canada, each subsidiary of the
Company from time to time party thereto, the Lenders parties thereto, and Bank
of America, N.A., as administrative agent and collateral agent for the Lenders
thereunder (the “Agent”). Unless otherwise defined herein, capitalized terms
used in this Compliance Certificate have the meanings ascribed thereto in the
Credit Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

I am the duly elected                      of the Company and a Financial
Officer of the Company;

I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a review in reasonable detail of the
transactions and financial condition of the Company and its Subsidiaries during
the accounting period covered by the attached financial statements;

The examinations described in paragraph 2 did not disclose the existence during
or at the end of the accounting period covered by the attached financial
statements, and I have no knowledge of the existence, as of the date of this
Compliance Certificate, of any condition or event which constitutes a Default or
Event of Default[, except as set forth below the details thereof and any actions
taken or proposed to be taken with respect thereto];

Schedule I attached hereto sets forth reasonably detailed calculations and the
basis of any cost savings added back to EBITDA pursuant to the provisions of
clause (a)(xii) of the definition thereof;

[For annual and quarterly certificates, add: Schedule II attached hereto sets
forth reasonably detailed calculations of the Fixed Charge Coverage Ratio
(whether or not a Trigger Event then exists) as the end of the accounting period
covered by the attached financial statements;]

[For annual certificates, add: Schedule III sets forth a list of names of all
Immaterial Subsidiaries, each Subsidiary set forth on Schedule III individually
qualifies as an Immaterial Subsidiary and all Domestic Subsidiaries and all
Canadian Subsidiaries listed as Immaterial Subsidiaries in the aggregate
comprise less than 10% of the Total Assets of the Company and the Subsidiaries
at the end of the accounting period covered by the attached financial statements
and represented (on a contribution basis) less than 10% of EBITDA for such
period;]

[For annual certificates, add: Schedule IV sets forth a list of names of all
Unrestricted Subsidiaries and each Subsidiary set forth on Schedule IV
individually qualifies as an Unrestricted Subsidiary;]



--------------------------------------------------------------------------------

[For annual and quarterly certificates, add: Schedule V sets forth a list of
Permitted Acquisitions consummated during the preceding fiscal quarter, each
described in reasonable detail.]

The description below sets forth the exceptions, if any, to paragraph 3 hereof
by listing, in detail, the nature of the condition or event, the period during
which it has existed and the action which the Company has taken, is taking, or
proposes to take with respect to each such condition or event:

 

 

 

 

 

 

 

The foregoing certifications, together with the information set forth in the
Schedules hereto and the financial statements delivered with this Compliance
Certificate in support hereof, are made and delivered this day of             ,
20    .

 

AMERICAN TIRE DISTRIBUTORS, INC., as

Borrower Agent

By:  

 

  Name:  

 

  Title:  

 

 

 

2



--------------------------------------------------------------------------------

SCHEDULE I

to Compliance Certificate

Calculation of EBITDA Adjustments

EBITDA calculation:

Net Income for the applicable period:    $         plus, (a) without duplication
and to the extent already deducted (and not added back) in arriving at such Net
Income, the sum of the following amounts for the applicable period:      (i)   
Interest Expense for the applicable period:    $           (ii)    provision for
taxes based on income, profits or capital, including federal, foreign, state,
franchise, excise and similar taxes paid or accrued during such period
(including in respect of repatriated funds):    $           (iii)   
depreciation and amortization (including amortization of intangible assets
established through purchase accounting and amortization of deferred financing
fees or costs):    $           (iv)    Non-Cash Charges:    $           (v)   
extraordinary, unusual or non-recurring charges (including fees and expenses
relating thereto):    $           (vi)    cash restructuring charges, accruals
or reserves (including restructuring costs related to acquisitions before and
after the Effective Date) incurred during any period on or prior to the second
anniversary of the Effective Date; provided that, the aggregate amount of
restructuring charges, accruals or reserves incurred under this clause (vi) in
such Test Period shall not exceed, when combined with the aggregate amount of
cost savings added pursuant to clause (xii) below in such Test Period and the
aggregate amount of any Pro Forma Adjustments made in any such Test Period, 25%
of EBITDA for any such Test Period ending on or prior to November 16, 2014, and
20% of EBITDA for any Test Period thereafter (in each case, calculated without
giving effect to any adjustments made pursuant to this clause (vi), clause (xii)
below, or Pro Forma Adjustments):    $           (vii)    the amount of any
minority interest expense (or income (loss) allocable to non-controlling
interests) consisting of Subsidiary income attributable to minority equity
interests of third parties in any non-wholly-owned Subsidiary deducted (and not
added back in such period to Net Income):    $        



--------------------------------------------------------------------------------

  (viii)    the amount of management, monitoring, consulting and advisory fees,
(including termination and transaction fees) and related indemnities and
expenses paid or accrued in such period to (or on behalf of) the Sponsor, to the
extent otherwise permitted by Sections 6.09 and 6.11(c):    $           (ix)   
losses on asset sales, disposals or abandonments (other than asset sales,
disposals or abandonments in the ordinary course of business):    $          
(x)    any costs or expenses incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any equity subscription or equity holder agreement, to the extent that such
costs or expenses are funded with cash proceeds contributed during such period
to the capital of the Company or Net Cash Proceeds of an issuance of Qualified
Equity Interests:    $           (xi)    cash receipts (or any netting
arrangements resulting in reduced cash expenditures) not representing EBITDA or
Net Income in any period to the extent non-cash gains relating to such income
were deducted in the calculation of EBITDA pursuant to paragraph (b) below for
any previous period and not added back:    $           (xii)    in connection
with any restructuring of Holdings and its Subsidiaries not in the ordinary
course, the amount of cost savings resulting from, or expected by the Company in
good faith to be realized as a result of, actions taken or committed to be taken
pursuant to a factually supportable plan, in each case in connection with such
restructuring prior to the time that EBITDA is to be determined for such period
(which cost savings shall be added to EBITDA until fully realized and calculated
on a Pro Forma Basis as though such cost savings had been realized on the first
day of the relevant period), net of the amount of actual benefits realized from
such actions; provided that (A) such cost savings are reasonably identifiable
and factually supportable, as certified to the Agent on a Pro Forma Adjustment
Certificate, (B) no cost savings shall be added pursuant to this clause (xii) to
the extent duplicative of any expenses or charges relating to such cost savings
that are included in clause (vi) above or in the definition of the term “Pro
Forma Adjustment” and (C) the aggregate amount of cost savings added pursuant to
this clause (xii) shall not exceed for any Test Period, (i) the actual cost
savings expected in good faith to be realized as a result of such actions during
such Test Period commencing with the date EBITDA is being determined (as opposed
to the annualized impact of cost savings) and (ii) when combined with the
aggregate amount of restructuring charges, accruals or reserves incurred under
clause (vi) above in such Test Period and the aggregate amount of any Pro Forma
Adjustments made in any such Test Period,    $        

 

2



--------------------------------------------------------------------------------

     25% of EBITDA for any such Test Period ending on or prior to November 16,
2014, and 20% of EBITDA for any Test Period thereafter (in each case, calculated
without giving effect to any adjustments made pursuant to clause (vi) above,
this clause (xii), or Pro Forma Adjustments)):    less, (b) without duplication
and to the extent included in arriving at such Net Income, the sum of the
following amounts for such period:   (i)    non-cash gains (excluding any
non-cash gain to the extent it represents the reversal of an accrual or reserve
for a potential cash item that reduced Net Income or EBITDA in any prior
period):    $           (ii)    gains on asset sales, disposals and abandonments
(other than asset sales, disposals and abandonments in the ordinary course of
business):    $           (iii)    the amount of any minority interest income
(or income (loss) allocable to non-controlling interests) consisting of
Subsidiary loss attributable to minority equity interests of third parties in
any non-wholly owned Subsidiary added (and not deducted) in such period in
arriving at Net Income:    $           (iv)    cash expenditures (or any netting
arrangements resulting in increased cash expenditures) not deducted in arriving
at EBITDA or Net Income in any period to the extent non-cash losses relating to
such income were added in the calculation of EBITDA pursuant to paragraph (a)
above for any previous period and not deducted:    $           (v)   
extraordinary, unusual and non-recurring gains (less all fees and expenses
relating thereto):    $         EBITDA for the applicable period:    $        

 

 

3



--------------------------------------------------------------------------------

SCHEDULE II

to Compliance Certificate

Calculations of the Fixed Charge Coverage Ratio of

the Company and its Subsidiaries

Fixed Charge Coverage Ratio calculation:

The ratio of:

(i)(A)    EBITDA of the Company and its Subsidiaries for the most recent Test
Period ended on or prior to such date of determination:    $         (B)    plus
only for purposes of the calculation of the Fixed Charge Coverage Ratio under,
and as provided in, Section 7.02, Permitted Cure Securities:    $         (C)   
minus taxes based on income, profits or capital, including federal, foreign,
state, franchise, excise and similar taxes (including in respect of repatriated
funds), net of cash refunds received, of the Company and its Subsidiaries paid
in cash during such Test Period:    $ (D)    minus Unfinanced Capital
Expenditures made by the Company and its Subsidiaries during such Test Period:
   $

to:

 

(ii)    Fixed Charges payable by the Company and its Subsidiaries in cash during
such Test Period    $        

Fixed Charge Coverage Ratio for the applicable period:    $        



--------------------------------------------------------------------------------

SCHEDULE III

to Compliance Certificate

Immaterial Subsidiaries



--------------------------------------------------------------------------------

SCHEDULE IV

to Compliance Certificate

Unrestricted Subsidiaries



--------------------------------------------------------------------------------

SCHEDULE V

to Compliance Certificate

Permitted Acquisitions



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF]

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of             ,
            , 20    , is entered into between             , a             (the
“New Subsidiary”) and BANK OF AMERICA, N.A., as Agent, under that certain
Seventh Amended and Restated Credit Agreement dated as of March     , 2013,
among American Tire Distributors, Inc., a Delaware corporation (the “Company”),
American Tire Distributors Holdings, Inc., a Delaware corporation (“Holdings”),
Trican Tire Distributors Inc. / Distributeurs de Pneus Trican Inc., a
corporation incorporated under the laws of Canada, each subsidiary of the
Company from time to time party thereto, the Lenders parties thereto, and Bank
of America, N.A., as administrative agent and collateral agent for the Lenders
thereunder (the “Agent”). All capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement.

The New Subsidiary and the Agent, for the benefit of the Lenders, hereby agree
as follows:

1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement and a [Canadian Borrower][Canadian
Guarantor][U.S. Borrower][Canadian Obligations Guarantor][U.S. Guarantor] for
all purposes of the Credit Agreement and shall have all of the obligations of a
Loan Party and a [Canadian Borrower][Canadian Guarantor][U.S. Borrower][Canadian
Obligations Guarantor][U.S. Guarantor] thereunder as if it had executed the
Credit Agreement. The New Subsidiary hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions contained in
the Credit Agreement, including without limitation (a) all of the
representations and warranties of the Loan Parties set forth in Article III of
the Credit Agreement (to the extent made or deemed made on or after the
effective date hereof), (b) all of the covenants set forth in Articles V and VI
of the Credit Agreement, [and] (c) [all of the terms and conditions set forth in
the Credit Agreement to the same extent as each of the other [Canadian
Borrowers][Canadian Guarantors][U.S. Borrowers][U.S. Guarantors] as if it had
been a party thereto as a [Canadian Borrower][Canadian Guarantor][U.S.
Borrower][U.S. Guarantor] and does hereby assume each of the obligations imposed
upon a [Canadian Borrower][Canadian Guarantor][U.S. Borrower][U.S. Guarantor]
under the Credit Agreement, and [(d)] [all of the [Canadian Guaranteed
Obligations][U.S. Guaranteed Obligations] set forth in Article X of the Credit
Agreement]. [Without limiting the generality of the foregoing terms of this
paragraph 1, the New Subsidiary, subject to the limitations set forth in
Section 10.09 of the Credit Agreement, hereby absolutely and unconditionally
guarantees, jointly and severally with the other Loan Guarantors, to the Agent
and the Lenders, the prompt payment of the [Canadian Guaranteed
Obligations][U.S. Guaranteed Obligations] in full when due (whether at stated
maturity, upon acceleration or otherwise) to the extent of and in accordance
with Article X of the Credit Agreement].

If required, the New Subsidiary is, simultaneously with the execution of this
Agreement, executing and delivering such Collateral Documents (and such other
documents and instruments) as requested by the Agent in accordance with the
Credit Agreement including, without limitation, a joinder agreement with respect
to the Security Agreement.

The New Subsidiary hereby agrees that each reference in the Credit Agreement to
a [“Canadian Borrower”][“Canadian Guarantor”][“U.S. Borrower”][“Canadian
Obligations Guarantor”][“U.S. Guarantor”] shall also mean and be a reference to
the New Subsidiary.

 



--------------------------------------------------------------------------------

[The New Subsidiary hereby waives acceptance by the Agent and the Lenders of the
guaranty by the New Subsidiary upon the execution of this Agreement by the New
Subsidiary].

This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Agent, for the benefit of the
Lenders, has caused the same to be accepted by its authorized officer, as of the
day and year first above written.

 

[NEW SUBSIDIARY] By:  

 

Name:  

 

Title:  

 

Acknowledged and accepted: BANK OF AMERICA, N.A., as Agent By:  

 

Name:  

 

Title:  

 

 

2



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF]

LETTER OF CREDIT REQUEST

[Applicable Issuing Bank],1

as Issuing Bank

 

Attention:    [Name]       [Address]       Fax: [—]    with a copy to:    Bank
of America, N.A.,       as Agent for the Lenders referred to below,   
Attention:    [Name]       [                ]       Fax: [—]      
[Date]                   

Ladies and Gentlemen:

We hereby request that [—]2, as an Issuing Bank, in its individual capacity,
issue a [Standby][Commercial] Letter of Credit on [—]3, which Letter of Credit
shall be denominated in [United States][Canadian] Dollars, shall be in the
aggregate amount of [—]4 and shall be for the account of [—]5. For the purposes
of this Letter of Credit Request, unless otherwise defined herein, all
capitalized terms used herein and defined in that certain Seventh Amended and
Restated Credit Agreement dated March    , 2013, among American Tire
Distributors, Inc., a Delaware corporation (the “Company”), American Tire
Distributors Holdings, Inc., a Delaware corporation (“Holdings”), Trican Tire
Distributors Inc. / Distributeurs de Pneus Trican Inc., a corporation
incorporated under the laws of Canada, each subsidiary of the Company from time
to time party thereto, the Lenders parties thereto, and Bank of America, N.A.,
as administrative agent and collateral agent for the Lenders thereunder (the
“Agent”), shall have the respective meaning assigned to such terms in the Credit
Agreement. The beneficiary of the requested Letter of Credit is [—]6, and such
Letter of Credit will be in support of [—]7 and will have a stated expiration
date of [—].

 

1  Insert name and address of the Applicable Issuing Bank.

2  Insert name of the Applicable Issuing Bank.

3  Insert date of issuance, which must be a Business Day.

4  Insert aggregate initial amount of the Letter of Credit.

5  Insert name and address of beneficiary.

6  Insert brief description of obligation(s) to be supported by the Letter of
Credit.

7  Date may not be later than the date referred to in Section 2.06(c) of the
Credit Agreement.

 



--------------------------------------------------------------------------------

AMERICAN TIRE DISTRIBUTORS, INC. By:  

 

Name:  

 

Title:  

 

 

2



--------------------------------------------------------------------------------

EXHIBIT F-1

[FORM OF]

BORROWING REQUEST

Bank of America, N.A.,

as Agent for the Lenders referred to below,

[                    ]

Attention: [—]

[Date]8

Ladies and Gentlemen:

Reference is made to the Sixth Amended and Restated Credit Agreement dated as of
November 30, 2012, among American Tire Distributors, Inc., a Delaware
corporation (the “Company”), American Tire Distributors Holdings, Inc., a
Delaware corporation (“Holdings”), Am-Pac Tire Dist. Inc., a California
corporation, Trican Tire Distributors Inc. / Distributeurs de Pneus Trican Inc.,
a corporation incorporated under the laws of Canada, each subsidiary of the
Company from time to time party thereto, the Lenders parties thereto, and Bank
of America, N.A., as administrative agent and collateral agent for the Lenders
thereunder (the “Agent”) (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”). Terms defined in the Credit Agreement are
used herein with the same meanings.

The undersigned Borrower Agent hereby gives you notice pursuant to Section 2.03
of the Credit Agreement that it requests a Borrowing under the Credit Agreement,
and in that connection sets forth below the terms on which such Borrowing is
requested to be made:

 

 

(A)

  

Date of Borrowing

(which shall be a Business Day)

  

 

    

(B)

  

Principal Amount of Borrowing9

  

 

    

(C)

  

Type of Borrowing10

  

 

  

  

 

8  Must be notified in writing (a) in the case of an Interest Period Loan other
than a Canadian BA Rate Loan, not later than 12:00 noon, New York City time, two
(2) Business Days before the date of the proposed Borrowing, (b) in the case of
a Canadian BA Rate Loan, not later than 12:00 noon, Toronto, Ontario time, three
(3) Business Days before the date of the proposed Borrowing, or (c) in the case
of a Floating Rate Loan (including any such notice of a Floating Rate Loan to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e) of the Credit Agreement), not later than 12:00 noon, New York
City time, or with respect to Canadian Prime Rate Loans or Canadian Base Rate
Loans, 12:00 noon, Toronto, Ontario time, on the date of the proposed Borrowing.

9 

Not less than an aggregate principal amount as indicated in Section 2.02(c) and
in an integral multiple as indicated therein

10 

Specify a Floating Rate Loan or an Interest Period Loan (and if not specified,
such Borrowing shall be deemed a request for (A) ABR Loans if requested for or
on behalf of a U.S. Borrower, and (B) Canadian Prime Rate Loans if

 



--------------------------------------------------------------------------------

(D)

  

Currency of Borrowing11

  

 

  

(E)

  

Interest Period12

  

 

  

(F)

  

Account Number and Location

  

 

  

(G)

  

Identity of Borrower for Borrowing

  

 

  

 

[AMERICAN TIRE DISTRIBUTORS, INC.] By:  

 

Name:  

 

Title:  

 

 

 

  requested for and on behalf of a Canadian Borrower, unless the request
specifies such Loans are to be denominated in Dollars in which case it shall be
deemed a request for Canadian Base Rate Loans). To the extent applicable,
specify if Borrowing requested is for a Tranche B Loan.

11

If not specified, such Borrowing shall be deemed a request for (A) ABR Loans in
Dollars if on behalf of a U.S. Borrower, and (B) Canadian Prime Rate Loans in
Canadian Dollars if on behalf of a Canadian Borrower.

12 

The initial Interest Period applicable to an Interest Period Loan shall be
subject to the definition of “Interest Period”, and, if not specified, the
Interest Period requested shall be deemed a request for an Interest Period Loan
with an Interest Period of one month’s duration.

 



--------------------------------------------------------------------------------

EXHIBIT F-2

[FORM OF]

SWINGLINE LOAN REQUEST

Bank of America, N.A.,

as Agent for the Lenders referred to below,

[                    ]

Attention: [—]

[Date13]

Ladies and Gentlemen:

Reference is made to the Seventh Amended and Restated Credit Agreement dated as
of March     , 2013, among American Tire Distributors, Inc., a Delaware
corporation (the “Company”), American Tire Distributors Holdings, Inc., a
Delaware corporation (“Holdings”), Trican Tire Distributors Inc. / Distributeurs
de Pneus Trican Inc., a corporation incorporated under the laws of Canada, each
subsidiary of the Company from time to time party thereto, the Lenders parties
thereto, and Bank of America, N.A., as administrative agent and collateral agent
for the Lenders thereunder (the “Agent”) (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”). Terms defined in the Credit
Agreement are used herein with the same meanings.

The undersigned Borrower Agent hereby gives you notice pursuant to Section 2.05
of the Credit Agreement that it requests a Swingline Loan under the Credit
Agreement, and in that connection sets forth below the terms on which such
Swingline Loan is requested to be made:

 

(A)    Date of Swingline Loan          (which shall be a Business Day)   

 

   (B)    Principal Amount and14 Currency15 of Swingline Loan   

 

  

 

 

13 

Must be notified by telephone (confirmed by facsimile), not later than 1:00
p.m., New York City time, or, with respect to Canadian Swingline Loans, 1:00
p.m., Toronto, Ontario time, on the day of a proposed Swingline Loan to such
Borrower.

14 

The aggregate principal amount of outstanding U.S. Swingline Loans shall not
exceed $85,000,000, and the aggregate principal amount of outstanding Canadian
Swingline Loans shall not exceed the Dollar Equivalent of $6,000,000.

15 

The currency shall be Dollars in the case of any Swingline Loan made to a U.S.
Borrower or U.S. Dollars or Canadian Dollars in the case of a Swingline Loan
made to a Canadian Borrower.



--------------------------------------------------------------------------------

(C)    Currency of Swingline Loan16   

 

   (D)    Account Number and Location   

 

  

 

[AMERICAN TIRE DISTRIBUTORS, INC.] By:  

 

Name:  

 

Title:  

 

 

 

16 

If not specified, such Swingline Loan shall be deemed a request for (A) ABR
Loans in Dollars if on behalf of a U.S. Borrower, and (B) Canadian Prime Rate
Loans in Canadian Dollars if on behalf of a Canadian Borrower.



--------------------------------------------------------------------------------

EXHIBIT G-1

[FORM OF]

CANADIAN REVOLVING NOTE

 

U.S. $[            ]    New York, New York    [—], 20[—]

FOR VALUE RECEIVED, the undersigned,                                         , a
                                         organized under the laws of
                                         (“[Canadian Borrower]”), hereby
unconditionally promises to pay to [            ] (the “Canadian Revolving
Lender”) or its registered assigns, at the office of Bank of America, N.A. (the
“Agent”) at [                    ], on the dates and in the amounts set forth in
the Seventh Amended and Restated Credit Agreement dated as of March    , 2013
(as the same may be amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among American Tire Distributors, Inc., a
Delaware corporation (the “Company”), American Tire Distributors Holdings, Inc.,
a Delaware corporation (“Holdings”), [Canadian Borrower], each subsidiary of the
Company from time to time party thereto, the Lenders parties thereto, and Bank
of America, N.A., as administrative agent and collateral agent for the Lenders
thereunder (the “Agent”), in immediately available funds, the aggregate unpaid
principal amount of all Canadian Revolving Loans made by the Canadian Revolving
Lender to [Canadian Borrower] pursuant to the Credit Agreement and
unconditionally promises to pay interest from the date of such Canadian
Revolving Loans on the principal amount thereof from time to time outstanding,
in like funds, at said office, at the rate or rates per annum and payable on the
dates provided in the Credit Agreement. Terms used but not defined herein shall
have the meanings assigned to them in the Credit Agreement.

Principal of and interest on this promissory note from time to time outstanding
shall be due and payable as provided in the Credit Agreement. This promissory
note is issued pursuant to and evidences Canadian Revolving Loans under the
Credit Agreement, to which reference is made for a statement of the rights and
obligations of the Canadian Revolving Lender and the duties and obligations of
[Canadian Borrower]. The Credit Agreement contains provisions for acceleration
of the maturity of this promissory note upon the happening of certain stated
events, and for the borrowing, prepayment and reborrowing of amounts upon
specified terms and conditions.

The holder of this promissory note is hereby authorized by [Canadian Borrower]
to record on a schedule annexed to this promissory note (or on a supplemental
schedule) the amounts owing with respect to Canadian Revolving Loans, and the
payment thereof. Failure to make any notation, however, shall not affect the
rights of the holder of this promissory note or any obligations of [Canadian
Borrower] hereunder or under any other Loan Documents.

Time is of the essence of this promissory note. [Canadian Borrower] and all
endorsers, sureties and guarantors of this promissory note hereby severally
waive demand, presentment for payment, protest, notice of protest, notice of
intention to accelerate the maturity of this promissory note, diligence in
collecting, the bringing of any suit against any party, and any notice of or
defense on account of any extensions, renewals, partial payments, or changes in
any manner of or in this promissory note or in any of its terms, provisions and
covenants, or any releases or substitutions of any security, or any delay,
indulgence or other act of any trustee or any holder hereof, whether before or
after maturity. [Canadian Borrower] agrees to pay, and to save the holder of
this promissory note harmless against, any liability for the payment of all
costs and expenses (including without limitation reasonable attorneys’ fees) if
this promissory note is collected by or through an attorney-at-law.



--------------------------------------------------------------------------------

In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this promissory note for the use, forbearance or detention of
money advanced hereunder exceed the highest lawful rate permitted under
applicable law. If any such excess amount is inadvertently paid by [Canadian
Borrower] or inadvertently received by the holder of this promissory note, such
excess shall be returned to [Canadian Borrower] or credited as a payment of
principal, in accordance with the Credit Agreement. It is the intent hereof that
[Canadian Borrower] not pay or contract to pay, and that holder of this
promissory note not receive or contract to receive, directly or indirectly in
any manner whatsoever, interest in excess of that which may be paid by [Canadian
Borrower] under applicable law.

THIS PROMISSORY NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.

 

[                                                             ],

as [Canadian Borrower]

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT G-2

[FORM OF]

U.S. REVOLVING NOTE

 

$[        ]

   New York, New York    [—], 20[—]

FOR VALUE RECEIVED, the undersigned, AMERICAN TIRE DISTRIBUTORS, INC., a
Delaware corporation (the “Company”), AM-PAC TIRE DIST. INC., a California
corporation, and certain Domestic Subsidiaries that are borrowers pursuant to
Section 5.11(a) of the Credit Agreement (collectively, the “U.S. Borrowers”),
hereby unconditionally and jointly and severally promise to pay to
[                    ] (the “U.S. Revolving Lender”) or its registered assigns,
at the office of Bank of America, N.A. (the “Agent”) at
[                        ], on the dates and in the amounts set forth in the
Seventh Amended and Restated Credit Agreement dated as of March     , 2013 (as
the same may be amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among the Company, American Tire Distributors Holdings,
Inc., a Delaware corporation (“Holdings”), Trican Tire Distributors Inc. /
Distributeurs de Pneus Trican Inc., a corporation incorporated under the laws of
Canada, each subsidiary of the Company from time to time party thereto, the
Lenders parties thereto, and Bank of America, N.A., as administrative agent and
collateral agent for the Lenders thereunder (the “Agent”), in lawful money of
the United States of America in immediately available funds, the aggregate
unpaid principal amount of all U.S. Revolving Loans made by the U.S. Revolving
Lender to the U.S. Borrowers pursuant to the Credit Agreement and
unconditionally and jointly and severally promise to pay interest from the date
of such U.S. Revolving Loans on the principal amount thereof from time to time
outstanding, in like funds, at said office, at the rate or rates per annum and
payable on the dates provided in the Credit Agreement. Terms used but not
defined herein shall have the meanings assigned to them in the Credit Agreement.

Principal of and interest on this promissory note from time to time outstanding
shall be due and payable as provided in the Credit Agreement. This promissory
note is issued pursuant to and evidences U.S. Revolving Loans under the Credit
Agreement, to which reference is made for a statement of the rights and
obligations of U.S. Revolving Lender and the duties and obligations of the U.S.
Borrowers. The Credit Agreement contains provisions for acceleration of the
maturity of this promissory note upon the happening of certain stated events,
and for the borrowing, prepayment and reborrowing of amounts upon specified
terms and conditions.

The holder of this promissory note is hereby authorized by the U.S. Borrowers to
record on a schedule annexed to this promissory note (or on a supplemental
schedule) the amounts owing with respect to U.S. Revolving Loans, and the
payment thereof. Failure to make any notation, however, shall not affect the
rights of the holder of this promissory note or any obligations of the U.S.
Borrowers hereunder or under any other Loan Documents.

Time is of the essence of this promissory note. Each U.S. Borrower and all
endorsers, sureties and guarantors of this promissory note hereby severally
waive demand, presentment for payment, protest, notice of protest, notice of
intention to accelerate the maturity of this promissory note, diligence in
collecting, the bringing of any suit against any party, and any notice of or
defense on account of any extensions, renewals, partial payments, or changes in
any manner of or in this promissory note or in any of its terms, provisions and
covenants, or any releases or substitutions of any security, or any delay,
indulgence or other act of any trustee or any holder hereof, whether before or
after maturity. The U.S. Borrowers jointly and severally agree to pay, and to
save the holder of this promissory note harmless against, any liability for the
payment of all costs and expenses (including without limitation reasonable
attorneys’ fees) if this promissory note is collected by or through an
attorney-at-law.



--------------------------------------------------------------------------------

In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this promissory note for the use, forbearance or detention of
money advanced hereunder exceed the highest lawful rate permitted under
applicable law. If any such excess amount is inadvertently paid by the U.S.
Borrowers or inadvertently received by the holder of this promissory note, such
excess shall be returned to the U.S. Borrowers or credited as a payment of
principal, in accordance with the Credit Agreement. It is the intent hereof that
the U.S. Borrowers not pay or contract to pay, and that holder of this
promissory note not receive or contract to receive, directly or indirectly in
any manner whatsoever, interest in excess of that which may be paid by the U.S.
Borrowers under applicable law.

THIS PROMISSORY NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.

 

AMERICAN TIRE DISTRIBUTORS, INC.,

as a U.S. Borrower

By:  

 

Name:  

 

Title:  

 

AM-PAC TIRE DIST., INC.,

as a U.S. Borrower

By:  

 

Name:  

 

Title:  

 

[                                                     ],

as a U.S. Borrower

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT G-3

[FORM OF]

TRANCHE B NOTE

 

$[        ]    New York, New York    [—], 20[—]

FOR VALUE RECEIVED, the undersigned, AMERICAN TIRE DISTRIBUTORS, INC., a
Delaware corporation (the “Company”), AM-PAC TIRE DIST. INC., a California
corporation, and certain Domestic Subsidiaries that are borrowers pursuant to
Section 5.11(a) of the Credit Agreement (collectively, the “U.S. Borrowers”),
hereby unconditionally and jointly and severally promise to pay to
[            ] (the “Tranche B Lender”) or its registered assigns, at the office
of Bank of America, N.A. (the “Agent”) at 300 Galleria Parkway, Suite 800,
Atlanta, Georgia 30339, on the dates and in the amounts set forth in the Sixth
Amended and Restated Credit Agreement dated as of November 30, 2012 (as the same
may be amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, American Tire Distributors Holdings,
Inc., a Delaware corporation (“Holdings”), Trican Tire Distributors Inc. /
Distributeurs de Pneus Trican Inc., a corporation incorporated under the laws of
Canada, each subsidiary of the Company from time to time party thereto, the
Lenders parties thereto, and Bank of America, N.A., as administrative agent and
collateral agent for the Lenders thereunder (the “Agent”), in lawful money of
the United States of America in immediately available funds, the aggregate
unpaid principal amount of all Tranche B Loans made by the Tranche B Lender to
the U.S. Borrowers pursuant to the Credit Agreement and unconditionally and
jointly and severally promise to pay interest from the date of such Tranche B
Loans on the principal amount thereof from time to time outstanding, in like
funds, at said office, at the rate or rates per annum and payable on the dates
provided in the Credit Agreement. Terms used but not defined herein shall have
the meanings assigned to them in the Credit Agreement.

Principal of and interest on this promissory note from time to time outstanding
shall be due and payable as provided in the Credit Agreement. This promissory
note is issued pursuant to and evidences Tranche B Loans under the Credit
Agreement, to which reference is made for a statement of the rights and
obligations of the Tranche B Lender and the duties and obligations of the U.S.
Borrowers. The Credit Agreement contains provisions for acceleration of the
maturity of this promissory note upon the happening of certain stated events,
and for the borrowing, prepayment and reborrowing of amounts upon specified
terms and conditions.

The holder of this promissory note is hereby authorized by the U.S. Borrowers to
record on a schedule annexed to this promissory note (or on a supplemental
schedule) the amounts owing with respect to Tranche B Loans, and the payment
thereof. Failure to make any notation, however, shall not affect the rights of
the holder of this promissory note or any obligations of the U.S. Borrowers
hereunder or under any other Loan Documents.

Time is of the essence of this promissory note. Each U.S. Borrower and all
endorsers, sureties and guarantors of this promissory note hereby severally
waive demand, presentment for payment, protest, notice of protest, notice of
intention to accelerate the maturity of this promissory note, diligence in
collecting, the bringing of any suit against any party, and any notice of or
defense on account of any extensions, renewals, partial payments, or changes in
any manner of or in this promissory note or in any of its terms, provisions and
covenants, or any releases or substitutions of any security, or any delay,
indulgence or other act of any trustee or any holder hereof, whether before or
after maturity. The U.S. Borrowers jointly and severally agree to pay, and to
save the holder of this promissory note harmless against, any liability for the
payment of all costs and expenses (including without limitation reasonable
attorneys’ fees) if this promissory note is collected by or through an
attorney-at-law.

 



--------------------------------------------------------------------------------

In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this promissory note for the use, forbearance or detention of
money advanced hereunder exceed the highest lawful rate permitted under
applicable law. If any such excess amount is inadvertently paid by the U.S.
Borrowers or inadvertently received by the holder of this promissory note, such
excess shall be returned to the U.S. Borrowers or credited as a payment of
principal, in accordance with the Credit Agreement. It is the intent hereof that
the U.S. Borrowers not pay or contract to pay, and that holder of this
promissory note not receive or contract to receive, directly or indirectly in
any manner whatsoever, interest in excess of that which may be paid by the U.S.
Borrowers under applicable law.

THIS PROMISSORY NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.

 

AMERICAN TIRE DISTRIBUTORS, INC.,

as a U.S. Borrower

By:  

 

Name:  

 

Title:  

 

AM-PAC TIRE DIST., INC.,

as a U.S. Borrower

By:  

 

Name:  

 

Title:  

 

[                                                     ],

as a U.S. Borrower

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT H

Form of Vendor Lien Subordination Agreement

This VENDOR LIEN SUBORDINATION AGREEMENT is made on             , 201    ,
between BANK OF AMERICA, N.A., a national banking association, in its capacities
as administrative and collateral agent (together with its successors in such
capacities, the “Agent”) for the Lenders (as hereinafter defined), and
                    , a                      (the “Trade Creditor”).

Recitals:

American Tire Distributors, Inc., a Delaware corporation (“ATD”), Am-Pac Tire
Dist. Inc., a California corporation (“Am-Pac”), Trican Tire Distributors Inc. /
Distributeurs de Pneus Trican Inc., a corporation incorporated under the laws of
Canada (“Trican”), and each other subsidiary of ATD party thereto in its
capacity as a borrower (together with ATD, Am-Pac, Trican, and each other Person
that hereafter becomes a “Borrower” under and as defined in the Credit Agreement
are collectively referred to herein as the “Borrowers”) or as a guarantor
(collectively with the Borrowers, the “Loan Parties”), are parties to a certain
Seventh Amended and Restated Credit Agreement dated as of March     , 2013 (as
further amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) with the financial institutions party
thereto from time to time (the “Lenders”), the Agent and the other parties named
therein.

Pursuant to the terms of the Credit Agreement, the Lenders have heretofore made
and may from time to time hereafter make loans and other extensions of credit to
the Borrowers, which loans and extensions of credit directly and indirectly
benefit all of the Loan Parties. As security for the repayment by the Borrowers
of such loans and other extensions of credit, each Loan Party has granted or
will hereafter grant to the Agent, for its benefit and the benefit of the
Lenders, a security interest, and hypothec on, in substantially all of such Loan
Party’s personal property, including all of such Loan Party’s Inventory (as
hereinafter defined) and all proceeds thereof.

Pursuant to the terms of [Name and date of Trade Creditor’s Security Agreement]
(as amended to date and as the same may be further amended, restated, modified
or supplemented from time to time, the “Trade Security Agreement”), each Loan
Party has granted or may hereafter grant to the Trade Creditor a security
interest in, and hypothec on, all Inventory (as hereinafter defined) consisting
of tires sold to such Loan Party by the Trade Creditor and bearing any brand
name or trademark used by the Trade Creditor now or in the future (such
Inventory is referred to herein as the “Branded Inventory”).

The Borrowers have requested that the Lenders extend credit to or for the
benefit of the Loan Parties based, in part, on the value of the Branded
Inventory, which extensions of credit will directly and indirectly benefit the
Trade Creditor. As an inducement to the Lenders to so extend credit, the Loan
Parties and the Trade Creditor have agreed to enter into this Agreement with the
Agent for the purpose of establishing the priorities of the Trade Creditor’s and
the Agent’s respective Liens on the Branded Inventory and to set forth certain
other agreements between the Trade Creditor and the Agent.

Accordingly, in consideration of the foregoing premises, the mutual covenants
and conditions herein contained and for other good and valuable consideration,
the receipt and sufficiency of which are hereby expressly acknowledged, the
parties hereto, intending to be bound hereby, agree as follows:



--------------------------------------------------------------------------------

1. Definitions; Rules of Construction.

(a) In addition to the terms defined in the recitals hereto, as used in this
Agreement, the following terms shall have the following meanings for the
purposes of this Agreement:

“Account” shall have the meaning given to the term “account” in the UCC or in
the PPSA, as applicable.

“Bankruptcy Case” shall mean any case or proceeding hereafter commenced by or
against any Loan Party under any applicable Insolvency Law.

“Bankruptcy Code” shall mean title 11 of the United States Code.

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks are authorized or required to be closed under the laws of the State of New
York.

“Chattel Paper” shall have the meaning given to the term “chattel paper” in the
UCC or in the PPSA, as applicable.

“Collateral” shall mean and collectively include all of the following property
of each Loan Party, whether now existing or hereafter created or acquired (and
whether acquired prior to or during the pendency of any Bankruptcy Case),
wherever located: all Accounts, Inventory (including all Branded Inventory),
General Intangibles, Documents, Instruments and Chattel Paper, and the proceeds
and products of all of the foregoing.

“Document” shall have the meaning given to the term “document” in the UCC or
“document of title” in the PPSA, as applicable.

“Enforcement Action” shall mean and include any remedy available to Lenders
under any of the Senior Creditor Documents or applicable law to enforce
collection of any of the Senior Obligations following the occurrence of any
Event of Default, and any remedy available to the Trade Creditor under any of
the Trade Creditor Documents or applicable law to enforce collection of any the
Trade Obligations following the occurrence of an Event of Default, including, in
each case, (a) the commencement of any action, suit or other proceeding against
a Loan Party to enforce payment of any of the Senior Obligations or Trade
Obligations; (b) the repossession, foreclosure upon or other act to realize upon
any of the Collateral; (c) any notification by a party to any account debtor on
any Account to remit payments with respect to such Account to the notifying
party; and (d) any involuntary petition for relief against a Loan Party under an
applicable Insolvency Law or a petition, proceeding, or suit for the appointment
of a receiver, interim receiver, trustee, or other custodian for a Loan Party or
any of a Loan Party’s assets.

“Event of Default” shall mean an event or condition that constitutes a default
or an event of default under the Senior Credit Documents or the Trade Creditor
Documents.

“General Intangibles” shall have the meaning given to the term “general
intangibles” in the UCC or in the PPSA, as applicable, and shall include all tax
refund claims, patents, patent applications, copyrights, trademarks, tradenames,
trade secrets, service marks and choses in action.

“Insolvency Law” shall means the Bankruptcy Code, the Bankruptcy and Insolvency
Act (Canada), the Companies’ Creditors Arrangement Act (Canada) or other
applicable bankruptcy, insolvency, receivership, winding up, arrangement, or
similar law now or hereafter in effect.



--------------------------------------------------------------------------------

“Instrument” shall have the meaning given to the term “instrument” in the UCC or
in the PPSA, as applicable.

“Inventory” shall have the meaning given to the term “inventory” in the UCC or
in the PPSA, as applicable.

“Lien” shall mean any security interest, hypothec, statutory lien, judgment
lien, common law lien, equitable lien, prior claim, or other interest in, or
charge or encumbrance on, any of the Collateral.

“Person” shall mean any natural person, sole proprietorship, corporation,
partnership, limited liability company, unlimited liability company, joint
venture, business trust, other business entity, or any governmental unit,
agency, bureau or political subdivision.

“PPSA” shall mean the Personal Property Security Act (Ontario) and the
regulations promulgated thereunder, as amended from time to time, provided if
validity, perfection and effect of perfection and non-perfection of the Agent’s
security interest in or Lien on any Collateral of any Canadian Loan Party are
governed by the personal property security laws of any jurisdiction other than
Ontario, PPSA shall mean those personal property security laws (including the
Civil Code of Quebec) in such other jurisdiction for the purposes of the
provisions hereof relating to such validity, perfection, and effect of
perfection and non-perfection and for the definitions related to such
provisions, as from time to time in effect.

“Senior Creditor Documents” shall mean and include the Credit Agreement and all
other instruments or agreements now or hereafter evidencing or securing the
payment of the whole or any part of the Senior Obligations, executed by a Loan
Party in favor of the Agent, for its benefit and the benefit of the Lenders and
their affiliates.

“Senior Obligations” shall mean and include all liabilities and obligations of
the Loan Parties to the Agent, and the Lenders and their affiliates, whether now
or hereafter created, incurred or arising, and whether direct or indirect,
absolute or contingent, primary or secondary, due or to become due, joint or
several, or incurred during the pendency of a Bankruptcy Case or thereafter,
including all liabilities now or at any time or times hereafter owing to the
Agent, the Lenders and their affiliates under any of the Senior Creditor
Documents.

“Trade Creditor Documents” shall mean and include the Trade Security Agreement
and all other instruments or agreements now or hereafter evidencing or securing
the payment of the whole or any part of the Trade Obligations.

“Trade Debt” shall mean, at any time, the outstanding trade debt then owing to
the Trade Creditor by the Loan Parties arising out of the Loan Parties’
purchases of Branded Inventory on open account.

“Trade Obligations” shall mean and include the Trade Debt and all other
liabilities and obligations of the Borrowers to the Trade Creditor, whether now
or hereafter created, incurred or arising, including all liabilities now or at
any time hereafter owing to the Trade Creditor under any of the Trade Creditor
Documents.



--------------------------------------------------------------------------------

“UCC” shall mean the Uniform Commercial Code (or any successor statute) as
adopted and in force in the State of New York or, when the laws of any other
state govern the method or manner of the creation or perfection of any security
interest in any of the Collateral, the Uniform Commercial Code (or any successor
statute) of such state.

(b) All references to any instrument or agreement, including any of the Trade
Creditor Documents or the Senior Creditor Documents, shall mean and include all
amendments and modifications thereto and renewals and restatements thereof; all
references to any statute shall mean and include all amendments thereto and all
regulations issued pursuant thereto; and the words “including” and “include”
shall mean “including, without limitation” and “include, without limitation.”

2. Consents to Liens. The Trade Creditor’s Lien on the Branded Inventory as
security for the Trade Obligations is a permitted Lien under the Credit
Agreement; the existence of such Lien does not constitute an Event of Default
under any of the Senior Creditor Documents. The Trade Creditor shall not
request, accept or receive any Lien or other interest in or on any of the
Collateral except for Branded Inventory and to the extent that the Trade
Creditor currently has a Lien on other Collateral, the Trade Creditor is hereby
deemed to have released, discharged, and terminated such Lien and agrees to
execute any and all documentation requested by the Agent to evidence such
release, discharge, and termination. Without limiting the generality of the
foregoing, the Trade Creditor acknowledges and agrees that it shall not have a
Lien on any proceeds of the Branded Inventory. The Trade Creditor hereby
consents to each Loan Party’s grant of Liens on all of the Collateral to the
Agent, for its benefit, the Lenders and their affiliates, as security for the
Senior Creditor Obligations and agrees that the existence of any such Liens
shall not constitute an Event of Default under any of the Trade Creditor
Documents.

3. Priority of Liens.

(a) The Trade Creditor and the Agent agree at all times, whether before, after
or during the pendency of any Bankruptcy Case and notwithstanding the priorities
which would ordinarily result from the order of granting or perfection or
opposability of any Liens, the order of filing, registering, publishing, or
recording of any financing statements or similar registrations, or the
priorities that would otherwise apply under applicable law, that (i) the Agent’s
Liens on the Collateral constitute first priority Liens on such property to
secure the Senior Obligations and shall be superior to any Lien or other
interest of the Trade Creditor in or on the same property arising pursuant to
the Trade Creditor Documents, by operation of law or otherwise; and (ii) any
Lien or other interest at any time acquired by the Trade Creditor in or on any
of the Collateral shall be subordinate to the Liens of the Agent therein or
thereon, and the Trade Creditor hereby cedes priority and preference of rank of
its Liens to the Agent’s Liens on such Collateral.

(b) For purposes of the foregoing priorities, any claim of a right of setoff or
compensation by the Trade Creditor shall be treated in all respects as a Lien
and no claim to right of setoff or compensation by the Trade Creditor shall be
asserted to defeat or diminish the rights or priorities provided for herein in
favor of the Agent.

(c) If for any reason any Lien granted or conveyed by a Loan Party to the Agent
pursuant to the Senior Creditor Documents or otherwise is set aside or otherwise
declared ineffective, in whole or in part, by any court of competent
jurisdiction, and if as a consequence thereof the Trade Creditor becomes
entitled to receive any proceeds from any of the Collateral or on account of the
Trade Creditor’s Lien on any of the Collateral, then any such payments or
proceeds received by the Trade Creditor shall be used by it to purchase a junior
participation in the Senior Obligations pursuant to a junior participation
agreement in form and content satisfactory to the Agent but in all events
providing that the Lenders’ retained interest in the Senior Obligations
(including both principal and interest) and all



--------------------------------------------------------------------------------

costs and expenses incurred by the Agent and the Lenders (including attorneys’
fees) in attempting to collect the Senior Obligations or to realize upon any of
the Collateral shall be paid in full before the Trade Creditor shall be entitled
to any payment on account of its junior participation and the Trade Creditor’s
junior participation will be without recourse of any kind to the Agent or any
Lender except for the Agent’s or any Lender’s gross negligence or willful
misconduct after the date of the Trade Creditor’s purchase of such junior
participation.

(d) In no event shall the Trade Creditor institute, or join as a party in the
institution of, or directly or indirectly assist in the prosecution of, any
action, suit or proceeding seeking a determination that the Lien of the Agent on
any of the Collateral is invalid, unperfected, unopposable, or avoidable, or is
or should be subordinated to the interests of any other Person. In no event
shall the Agent or any Lender institute, or join as a party in the institution
of, or directly or indirectly assist in the prosecution of, any action, suit or
proceeding seeking a determination that the Lien of the Trade Creditor on any of
the Collateral is invalid, unperfected, unopposable, or avoidable, or is or
should be subordinated to the interests of any Person other than the Agent under
the terms hereof.

(e) If at any time the Agent shall subordinate, in whole or in part, its Lien
upon any of the Collateral to or in favor of any other Person, the priority of
the Agent’s Lien on the Collateral with respect to the Lien of the Trade
Creditor shall not be affected thereby and the Agent’s Lien shall continue to be
superior to the Trade Creditor’s Lien on the Collateral as provided in paragraph
3(a) of this Agreement.

4. Standby as to Certain Actions. The Trade Creditor agrees that it will not ask
for, demand, sue for, collect, take, receive, or repossess any of the Branded
Inventory or other Collateral from any Loan Party by setoff, compensation, or in
any other manner, or otherwise take any Enforcement Action with respect to the
whole or any part of the Collateral, whether by judicial action or under power
of sale, by enforcement of hypothecary recourse, by self-help repossession or
otherwise, unless and until all of the Senior Obligations have been paid finally
and in full and the Lenders’ commitments to extend further credit to or for the
benefit of the Borrowers have been terminated. If the Trade Creditor, in
violation of the terms hereof, initiates any Enforcement Action against a Loan
Party or any of the Collateral, the Agent may interpose this Agreement and
demand specific performance of the terms hereof.

5. Agent’s Rights Exclusive. The Agent, on behalf of the Lenders, shall have the
exclusive right to collect, foreclose upon, enforce a hypothecary recourse in
respect of, sell, transfer, liquidate or otherwise dispose of any or all of the
Collateral as provided in the Senior Creditor Documents or by applicable law, in
the manner deemed appropriate by the Agent and the Lenders, without regard to
any Liens of the Trade Creditor thereon, and the Trade Creditor will not hinder
the Agent’s actions in enforcing its remedies or taking any Enforcement Action
with respect to the Collateral; provided, however, that after payment in full of
all of the Senior Obligations and the termination of the Lenders’ commitments to
extend further credit to or for the benefit of the Borrowers, the Agent shall
deliver to the Trade Creditor (unless otherwise restricted by applicable law or
by any order issued by a court in the proper exercise of its jurisdiction and
subject in all events to the Agent’s receipt of an indemnification from the
Trade Creditor of all liabilities arising from such delivery) for application to
the Trade Obligations any proceeds remaining from the sale or other disposition
of the Collateral. To the fullest extent permitted by applicable law, the Trade
Creditor waives any requirement on the part of the Agent or any Lender to
conduct any sale or other disposition of any of the Collateral in a commercially
reasonable manner, and the Agent shall be fully authorized to sell or otherwise
dispose of any or all of the Collateral in the manner deemed appropriate by the
Agent and the Lenders, including by the exercise of any right the Agent may have
to accept any or all of the Collateral in total or partial satisfaction of any
of the Senior Obligations in accordance with the UCC, PPSA, or otherwise.



--------------------------------------------------------------------------------

6. Receipt of Monies by Trade Creditor. The Trade Creditor agrees that should it
receive any money from the sale, liquidation, casualty or other disposition of,
or as a result of its Lien, on any of the Collateral, it will (unless otherwise
restricted by law) hold the same in trust and as mandatary for the Agent and the
Lenders and promptly pay over the same to the Agent for application to the
Senior Obligations (unless otherwise restricted by law or by any order issued by
a court in the proper exercise of its jurisdiction).

7. Agreement on Certain Bankruptcy Matters.

(a) Without impairing, abrogating or in any way affecting the Agent’s or any
Lender’s rights hereunder, including the relative priorities established by
paragraph 3 hereof, Agent may during any Bankruptcy Case give or withhold its
consent to any Loan Party’s or any bankruptcy trustee’s, receiver’s, interim
receiver’s, or similar custodian’s use or consumption of any Collateral
(including cash proceeds of any Accounts or other Collateral), or may provide
financing or otherwise extend credit to any Loan Party or any bankruptcy
trustee, receiver, interim receiver, or similar custodian, secured by a first
priority Lien upon any or all of the Collateral, whether acquired by such Loan
Party prior to or after the commencement of such Bankruptcy Case, and by its
execution of this Agreement, the Trade Creditor shall be deemed to have
consented to such Borrower’s or any bankruptcy trustee’s, receiver’s, interim
receiver’s, or similar custodian’s use of any such Collateral if and to the
extent consented to by the Agent and the applicable Lenders and to any financing
proposed to be provided by the Lenders (or any of them) to a Loan Party or any
bankruptcy trustee, receiver, interim receiver, or similar custodian that is
secured by a Lien upon any or all of the Collateral during the pendency of any
such Bankruptcy Case. Any Lien at any time acquired by the Trade Creditor on any
of the Collateral, whether such Collateral is created, acquired or arises at any
time prior to or after any such Bankruptcy Case, shall be subject to all of the
terms of this Agreement and shall be subordinate in priority to all Liens at any
time granted to or obtained by the Agent with respect to any such Collateral,
including Liens granted to or conferred upon the Agent to secure financing in
any Bankruptcy Case.

(b) If the applicable Lenders consent to the sale of any of the Collateral
during any Bankruptcy Case (whether such sale is to be made pursuant to 11
U.S.C. § 363, pursuant to a plan of reorganization or pursuant to or as
permitted by any other Insolvency Law or otherwise), then the Trade Creditor
shall be deemed to have consented to any such sale and shall, if requested to do
so by the Agent in connection with any such sale, promptly execute and deliver
to the Agent a release, discharge, and termination of the Trade Creditor’s Liens
with respect to the Collateral to be sold.

(c) If the Agent or any Lender shall be required in any Bankruptcy Case to
return, refund or repay to a Loan Party or any trustee, receiver, interim
receiver, monitor, or other similar custodian or committee appointed in the
Bankruptcy Case any payment or proceeds of any Collateral in connection with any
action, suit or proceeding alleging that the Agent or such Lender’s receipt of
such payments or proceeds was a transfer voidable under applicable law
(including an Insolvency Law), then the Agent or such Lender shall not be deemed
ever to have received such proceeds for purposes of this Agreement in
determining whether and when all of the Senior Obligations have been paid in
full.

8. Agreement to Release Liens. The Trade Creditor agrees that it will (if
requested to do so by the Agent after and during the continuance of an Event of
Default under the Senior Creditor Documents) release, discharge, and terminate
its Liens on any Collateral in connection with and in order to facilitate any
orderly liquidation sale of such Collateral by any Loan Party or any bankruptcy
trustee, receiver, interim receiver, monitor, or other similar custodian for
such Loan Party, and promptly upon the request of the Agent, it will execute and
deliver such documents, instruments and agreements as are necessary to
effectuate such release, discharge, and termination and to evidence such
release, discharge, and termination in the appropriate public records, provided
that the net proceeds from any



--------------------------------------------------------------------------------

such sale or other disposition are to be applied in reduction of the Senior
Obligations (with any excess after the Senior Obligations have been paid in full
to be turned over to the Trade Creditor, to the extent not otherwise prohibited
by applicable law).

9. Waiver of Marshalling; Application of Payments and Proceeds. The Trade
Creditor hereby waives any right to require the Agent to marshall any security
or Collateral or otherwise to compel the Agent or any Lender to seek recourse
against or satisfaction of the indebtedness to it from one source before seeking
recourse or satisfaction from another source. The Agent shall be authorized to
apply any and all payments, collections and proceeds of Collateral received by
it to such portion of the Senior Obligations as Agent may lawfully elect
consistent with the provisions of the Senior Creditor Documents.

10. Provisions Concerning Insurance. Proceeds of the Collateral include
insurance proceeds, and therefore the priorities set forth in paragraph 3 hereof
govern the ultimate disposition of casualty insurance proceeds. The Agent shall
have the sole and exclusive right, as against the Trade Creditor, to adjust
settlement of insurance claims in the event of any covered loss, theft or
destruction of the Collateral. All proceeds of such insurance shall inure to the
Agent to the extent of the Senior Obligations, and the Trade Creditor shall
cooperate (if necessary), at the Agent’s expense, in a reasonable manner in
effecting the payment of insurance proceeds to the Agent. The Agent shall have
the right (as between the parties hereto) to determine whether such proceeds
will be applied to its claim or used to rebuild, replace or repair the affected
Collateral. If such proceeds are applied to Senior Obligations, any proceeds
remaining after payment in full of the Senior Obligations and expenses of
collection, provided that Lenders’ commitments to extend further credit to or
for the benefit of the Borrowers shall have been terminated, shall be promptly
remitted to the Trade Creditor for application to the Trade Obligations or to
the Loan Parties, as applicable.

11. Notices. All notices, requests and demands to or upon a party hereto shall
be in writing and shall be delivered by hand, sent by certified or registered
mail, return receipt requested or by telecopier and shall be deemed to have been
validly served, given or delivered when delivered against receipt or four
(4) Business Days after deposit in the mail, certified, return receipt
requested, postage prepaid, or, in the case of telecopy notice, when received at
the office of the noticed party, in each case addressed as follows:

 

  (a)    if to the Agent:    Bank of America, N.A.         300 Galleria Parkway,
Suite 800         Atlanta, Georgia 30339         Attention: American Tire Loan
Administration Manager         Telecopier No.: (    )            (b)        if
to the Trade Creditor:                                                          
                                                    
                                                                               
                    Attention:         Telecopier No.: (    )         

or to such other address as each party may designate for itself by like notice
given in accordance with this paragraph. Any written notice that is not sent in
conformity with the provisions hereof shall nevertheless be effective on the
date that such notice is actually received by the noticed party. The Trade
Creditor



--------------------------------------------------------------------------------

hereby agrees that any requirement for the giving of notice by the Agent under
the UCC, the PPSA, or otherwise in connection with any exercise by the Agent of
any of its and Lenders’ rights or remedies with respect to the Collateral shall
be satisfied by the giving of written notice at least five (5) days prior to the
date on which such rights or remedies are to be exercised by the Agent, provided
that nothing herein shall be deemed to require the giving of any such notice
when such notice is not required by applicable law.

12. No Duties Imposed Upon Agent or any Lender. The rights granted to the Agent
in this Agreement are solely for its protection and nothing herein contained
imposes on the Agent or any Lender any duties with respect to any of the
Collateral. None of the Agent or any Lender has any duty to preserve rights
against prior parties on any instrument or chattel paper received from any
Borrower as collateral security for any of the Senior Obligations.

13. Relationship of Parties. This Agreement is entered into solely for the
purposes set forth above, and neither party assumes any responsibility to the
other party to advise such other party of information known to such party
regarding the financial condition of any Loan Party or regarding the Collateral,
or of any other circumstances bearing upon the risk of nonpayment of the
obligations of such Loan Party, under the Trade Creditor Documents, or the
Senior Creditor Documents. Each party shall be responsible for managing its
relationship with the Loan Parties and neither party shall be deemed the agent
or mandatary of the other for any purpose. The Trade Creditor, on one hand, and
the Agent and the Lenders, on the other hand, each may alter, amend, supplement,
release, discharge or otherwise modify any terms of the Trade Creditor Documents
or of the Senior Creditor Documents, respectively, without notice to or the
consent of the other.

14. No Debt Subordination. Nothing in this Agreement shall be construed to be or
operate as a subordination of any of the Senior Obligations to the Trade
Obligations, or vice versa.

15. Additional Credit Extensions; Amendments to Senior Creditor Documents;
Amendments to Trade Creditor Documents. The Trade Creditor acknowledges,
understands and agrees that Lenders may make loans to or for the benefit of the
Borrowers from time to time, pursuant to the Senior Creditor Documents or
otherwise, and all such loans shall constitute part of the Senior Obligations
and shall be secured by all of the Collateral, and nothing herein shall restrict
in any manner or in any way the right of the Borrowers to obtain additional
credit from the Lenders or the right of the Lenders to make available such
additional credit to the Borrowers as the Lenders in their sole discretion may
elect. The Agent, the Lenders and the Loan Parties may amend, modify, supplement
or waive any of the provisions of the Senior Creditor Documents without notice
to or the consent of the Trade Creditor and without in any manner affecting this
Agreement or any of the Agent’s or any the Lender’s rights hereunder. Without
the prior written consent of the Lenders, neither Trade Creditor nor any of the
Loan Parties may amend or otherwise modify the terms of any Trade Creditor
Document in any material respect or in any respect that could reasonably be
expected to be adverse to the interests of the Agent and the Lenders.

16. Indemnity. The Trade Creditor agrees to indemnify, defend and hold the Agent
and each Lender harmless from and against any loss, damage, cost, claim or
expense, including court costs and attorneys’ fees, incurred or sustained by the
Agent and such Lender in connection with any remittances of proceeds of any
Collateral made pursuant to the terms hereof from the Agent to Trade Creditor,
to the extent that such remittance of proceeds subsequently is determined by a
court of competent jurisdiction to have been prohibited by applicable law,
avoidable under any Insolvency Law, or in violation of the rights of any other
creditor of any Loan Party when made. The foregoing indemnity shall survive any
termination of this Agreement.



--------------------------------------------------------------------------------

17. Independent Credit Investigations. None of the parties hereto nor any of
their respective directors, officers, agents, employees, successors or assigns
shall be responsible to the others or to any other Person for any Loan Party’s
solvency, financial condition or ability to repay any of the Trade Obligations
or any of the Senior Obligations, or for statements of any Loan Party, oral or
written, or for the validity, sufficiency or enforceability of any of the Trade
Creditor Documents or any of the Senior Creditor Documents, or the validity or
priority of any Liens granted by any Loan Party to either party in connection
with any of the Trade Creditor Documents or any of the Senior Creditor
Documents. Each party hereto has entered into its agreements with the Loan
Parties based upon its own independent investigation, and makes no warranty or
representation to the other party nor does it rely upon any representation of
the other party with respect to matters identified or referred to in this
paragraph.

18. No Rights Conferred Upon the Loan Parties. Nothing herein shall be construed
to confer any rights upon the Loan Parties. Without limiting the generality of
the foregoing, if any party hereto shall enforce its rights or remedies in
violation of this Agreement, the Loan Parties shall not be authorized to use
such violation as a defense to any right or remedy exercised by such party, nor
assert such violation as a counterclaim or basis of setoff or recoupment against
such party, unless the other party hereto consents in writing and itself asserts
that the exercise of right or remedy is in violation of this Agreement.

19. Governing Law. This Agreement shall be interpreted, and the rights and
obligations of the parties hereto determined, in accordance with the internal
laws of the State of New York without giving effect to the conflict of laws
principles thereof, other than Section 5-1401 of the New York General
Obligations Law.

20. No Third Party Beneficiaries. Nothing contained in this Agreement shall be
deemed to indicate that this Agreement has been entered into for the benefit of
any Person other than the parties hereto.

21. Conflict with Documents. The provisions of this Agreement are intended by
the parties to control any conflicting provisions in the Senior Creditor
Documents or the Trade Creditor Documents, including any covenants prohibiting
further borrowing or encumbrances of Collateral.

22. Counterparts; Electronic Signatures. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which counterparts taken together shall constitute but one and the
same instrument. Any manually executed signature delivered by a party by
facsimile or other electronic transmission shall be deemed to be an original
signature hereto.

23. Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
assigns. In no event, however, shall either party hereto transfer or assign any
Lien that it may have on any of the Collateral to any Person unless the
transferee or assignee thereof shall first agree in writing to be bound by the
terms of this Agreement the same as if an original signatory hereto.
Notwithstanding the immediately preceding sentence, any Person whose loans or
advances to Borrowers (or any of them) hereafter are used to refinance and pay
in full the Senior Obligations shall be deemed for all purposes hereof to be the
successor to the Agent, and from and after the date of any such refinancing in
satisfaction in full of the Senior Obligations such Person shall be deemed a
party hereto in the place and stead of the Agent as if such Person had been the
original signatory hereto, and all loans, advances, liabilities, debit balances,
covenants and duties at any time or times owed by the Loan Parties to such
successor to the Agent, whether direct or indirect, absolute or contingent,
secured or unsecured, due or to become due, then existing or thereafter arising,
including any renewals, extensions, modifications, or replacements of any of the
foregoing, shall be deemed for all purposes hereunder to constitute and be
Senior Obligations.



--------------------------------------------------------------------------------

24. Further Assurances. Each of the parties hereto agrees to execute such
amendments to financing statements and other documents as may be necessary to
reflect of record the existence of this Agreement and the relative priorities
established pursuant to paragraph 3 hereof. Without limiting the generality of
the foregoing, the Trade Creditor agrees that any UCC-1 or PPSA financing
statement or other document filed of record or registered to evidence, perfect,
or render opposable the Trade Creditor’s Lien on any of the Branded Inventory
shall conspicuously state that the Lien perfected or rendered opposable thereby
is subordinate in priority to all Liens at any time granted to or conferred upon
the Agent with respect to the Collateral.

25. Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

26. Entire Agreement; Amendments. This Agreement expresses the entire
understanding and agreement of the parties hereto with respect to the subject
matter hereof and supersedes all prior understandings and agreements of the
parties regarding the same subject matter. This Agreement may not be amended or
modified except by a writing signed by the parties hereto.

27. Jury Trial Waiver. The Trade Creditor and the Agent each hereby waives all
rights to a trial by jury in connection with any action, suit or other
proceeding arising out of or related to this Agreement.

[Remainder of page intentionally left blank; signatures begin on following
page.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

BANK OF AMERICA, N.A., as Agent

By:

 

 

Name:

 

 

Title:

 

 

                                                                     
                                

as Trade Creditor

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND AGREEMENT

Each of the undersigned hereby accepts and acknowledges receipt of a copy of the
foregoing Vendor Lien Subordination Agreement and consents to and agrees to be
bound by all provisions thereof, including, without limitation, the agreements
between the Agent, on behalf of Lenders, and Trade Creditor with respect to the
payment by each to the other of certain proceeds derived from the liquidation of
the Collateral.

Each of the undersigned further acknowledges and agrees that the Vendor Lien
Subordination Agreement may be modified or amended at any time or times without
notice to or the consent of any of the undersigned.

Each of the undersigned agrees to indemnify, defend and hold the Agent and each
Lender harmless from and against any loss, damage, cost, claim or expense,
including court costs and attorneys’ fees, incurred or sustained by the Agent
and such Lender in connection with any remittances of proceeds of any Collateral
made pursuant to the terms of the Vendor Lien Subordination Agreement from the
Agent to the Trade Creditor, to the extent that such remittance of proceeds
subsequently is determined by a court of competent jurisdiction to have been
prohibited by applicable law, avoidable under any Insolvency Law, or in
violation of the rights of any other creditor of any of the undersigned when
made. The foregoing indemnity shall survive any termination of the Vendor Lien
Subordination Agreement.

Capitalized terms used in this Acknowledgment and Agreement without definition
have the meaning specified in the foregoing Vendor Lien Subordination Agreement
unless the context otherwise requires.

As of             , 20    .

 

      AMERICAN TIRE DISTRIBUTORS, INC. Attest:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

[CORPORATE SEAL]             AM-PAC TIRE DIST. INC. Attest:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

[CORPORATE SEAL]            

TRICAN TIRE DISTRIBUTORS INC. /

DISTRIBUTEURS DE PNEUS TRICAN INC.

Attest:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 



--------------------------------------------------------------------------------

      [REGIONAL TIRE DISTRIBUTORS INC.] Attest:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 



--------------------------------------------------------------------------------

EXHIBIT I

[FORM OF]

MORTGAGE

SECOND MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT AND FINANCING STATEMENT

(Collateral is or includes fixtures)

(To be filed in Real Property Records)

dated as of [As of Date]

by

[MORTGAGOR NAME],

as Mortgagor,

to

BANK OF AMERICA, N.A.,

as Administrative Agent and Collateral Agent

for the benefit of the Secured Parties referred to herein, as Mortgagee

 

Property:  

 

 

 

 

 

This Instrument was prepared by the Attorney named below

[in consultation with counsel in the State in which the Property is located]

and, when recorded, recorded counterparts should be returned to:

[Parker, Hudson, Rainer & Dobbs LLP

1500 Marquis Two Tower

285 Peachtree Center Avenue, NE

Atlanta, Georgia 30303

Attn: Bobbi Acord Noland]

THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY PROVISIONS AND SECURES
OBLIGATIONS CONTAINING PROVISIONS FOR CHANGES IN INTEREST RATES.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I. DEFINITIONS    Section 1.01    Definitions      1   
Section 1.02    Interpretation      6    ARTICLE II. CONVEYANCE OF ENCUMBERED
PROPERTY    Section 2.01    Grant      6    ARTICLE III. REPRESENTATIONS,
WARRANTIES AND COVENANTS OF THE MORTGAGOR    Section 3.01    Title      7   
Section 3.02    Finance Documents      7    Section 3.03    Payment of Taxes,
Liens and Charges      8    Section 3.04    Insurance      8    Section 3.05   
Casualty; Restoration of Casualty Damage      9    Section 3.06   
Condemnation/Eminent Domain      9    Section 3.07    Assignment of Leases and
Rents      9    Section 3.08    Restrictions on Transfers and Encumbrances     
10    Section 3.09    Security Agreement      10    Section 3.10    Filing and
Recording      11    Section 3.11    Further Assurances      11    Section 3.12
   Additions to Encumbered Property      12    Section 3.13    No Claims Against
the Mortgagee      12    ARTICLE IV. DEFAULTS AND REMEDIES    Section 4.01   
Events of Default      12    Section 4.02    Demand for Payment      12   
Section 4.03    Rights to Take Possession, Operate and Apply Revenues      13   
Section 4.04    Right to Cure the Mortgagor’s Failure to Perform      13   
Section 4.05    Right to a Receiver      14    Section 4.06    Foreclosure and
Sale      14    Section 4.07    Other Remedies      15    Section 4.08   
Application of Sale of Proceeds and Rents      15    Section 4.09    The
Mortgagor as Tenant Holding Over      16    Section 4.10    Waiver of
Appraisement, Valuation, Stay, Extension and Redemption Laws      16    Section
4.11    Discontinuance of Proceedings      16    Section 4.12    Suits to
Protect the Encumbered Property      16    Section 4.13    Filing Proofs of
Claim      16    Section 4.14    Possession by the Mortgagee      17    Section
4.15    Waiver      17   

 

- i -



--------------------------------------------------------------------------------

Table of Contents (cont.)

 

          Page   Section 4.16    Remedies Cumulative      17    ARTICLE V.
MISCELLANEOUS    Section 5.01    Partial Invalidity      17    Section 5.02   
Notices      18    Section 5.03    Successors and Assigns      19    Section
5.04    Satisfaction and Cancellation      19    Section 5.05    Other Finance
Documents      19    Section 5.06    Subrogation      20    Section 5.07   
Mortgagee Powers      20    Section 5.08    Enforceability of Mortgage      20
   Section 5.09    Amendments      20    Section 5.10    Applicable Law      21
   Section 5.11    Waiver of Jury Trial      21    Section 5.12    Intercreditor
Agreements      21    Section 5.13    Local Law Provisions      21   

Exhibits:

 

Exhibit A    –    Legal Description Exhibit B    –    Permitted Encumbrances



--------------------------------------------------------------------------------

SECOND MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT AND FINANCING STATEMENT

COLLATERAL IS OR INCLUDES FIXTURES

THIS SECOND MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FINANCING STATEMENT (as amended, restated, modified or supplemented from time to
time, this “Mortgage”) is dated as of [As of Date] and is made by [MORTGAGOR
NAME], a [State][Entity], as mortgagor, having an office at [Mortgagor Notice
Address] (the “Mortgagor”), to BANK OF AMERICA, N.A., as administrative agent
and collateral agent for the benefit of the Secured Parties (as defined below),
having an office at 300 Galleria Parkway, Suite 800, Atlanta, Georgia 30339 (in
such capacity, together with its successors, substitutes and assigns, the
“Mortgagee”).

American Tire Distributors Holdings, Inc., a Delaware corporation (“Holdings”),
American Tire Distributors, Inc., a Delaware corporation (the “Company”), and
certain subsidiaries of the Company from time to time party thereto have entered
into a Sixth Amended and Restated Credit Agreement, dated as of             ,
2012 (as amended, restated, modified or supplemented from time to time and
including any agreement extending the maturity of, refinancing or otherwise
amending, amending and restating or otherwise modifying or restructuring all or
any portion of the obligations of Borrowers (as defined therein) under such
agreement or any successor agreement, the “Credit Agreement”), among the
Borrowers, the Mortgagee, and Lenders (as defined therein) from time to time
party thereto.

In connection with the Credit Agreement, Mortgagee, the Company, Holdings and
certain subsidiaries of the Company have entered into that certain Second
Amended and Restated Pledge and Security Agreement dated as of             ,
2012 (as amended, restated, modified or supplemented from time to time the
“Security Agreement”), pursuant to which Grantors (as defined therein) agreed to
grant a continuing security interest to Mortgagee for the benefit of the Secured
Parties in and to the Collateral (as defined in the Security Agreement) to
secure the Finance Obligations (as defined below). The Mortgagor is one of the
Finance Parties, and will receive not insubstantial benefits from the credit
accommodations made and to be made by the Secured Parties under the Finance
Documents (as defined below). If furtherance of the above, the Mortgagor has
agreed to mortgage, grant a lien on and a grant a security interest in the
Encumbered Property to secure the Finance Obligations.

Accordingly, the parties hereto agree as follows:

ARTICLE I.

DEFINITIONS

Section 1.01 Definitions. Terms used herein without definition which are defined
in the introductory section thereof or in the Credit Agreement or the Security
Agreement shall have the respective meanings set forth therein, as applicable.
The following additional terms, as used herein, have the following meanings:

“Discharge of Finance Obligations” means, except to the extent otherwise
provided in Section 2.07 of the Lien Subordination and Intercreditor Agreement,
(i) payment in full in cash of the principal of and interest (including interest
accruing on or after the commencement of any Insolvency or Liquidation
Proceeding, whether or not a claim for such interest is, or would be, allowed in
such Insolvency or Liquidation Proceeding) and premium, if any, on all
Indebtedness outstanding under the



--------------------------------------------------------------------------------

Finance Documents and termination of all commitments to lend or otherwise extend
credit under the Finance Documents, (ii) payment in full in cash of all other
Finance Obligations that are due and payable or otherwise accrued and owing at
or prior to the time such principal and interest are paid (including legal fees
and other expenses, costs or charges accruing on or after the commencement of
any Insolvency or Liquidation Proceeding, whether or not a claim for such fees,
expenses, costs or charges is, or would be, allowed in such Insolvency or
Liquidation Proceeding) and (iii) termination of all Secured Hedge Agreements
and the payment in full in cash of all matured obligations, and the cash
collateralization (in an amount reasonably satisfactory to the Mortgagee) of all
unmatured obligations, under all Secured Hedge Agreements.

“Encumbered Property” means (but excluding any and all [Excluded Property]):

(i) all of the Mortgagor’s right, title and interest in and to the parcel or
parcels of land located in                         County,
                                        , as more particularly described on
Exhibit A hereto (the “Land”), together with any after-acquired estate of the
Mortgagor in the Land, and together with all rights appurtenant thereto,
including without limitation, all strips and gores within or adjoining the Land,
all estate, right, title, interest, claim or demand of the Mortgagor in the
streets, roads, sidewalks, alleys and ways adjacent thereto (whether or not
vacated and whether public or private and whether open or proposed), all
easements over adjoining land granted by any easement agreements, covenants or
restrictive agreements, all of the tenements, hereditaments, easements,
reciprocal easement agreements, rights pursuant to any trackage agreement,
rights to the use of common drive entries, rights-of-way and other rights,
privileges and appurtenances thereunto belonging or in any way pertaining
thereto, all reversions, remainders, dower and right of dower, curtesy and right
of curtesy, all of the air space and right to use air space above such property,
all transferable development rights arising therefrom or transferred thereto,
all water and water rights and water rights applications (whether riparian,
littoral, appropriative or otherwise, and whether or not appurtenant), all
pumps, pumping plants, pipes, flumes and ditches thereunto appertaining, all
rights and ditches for irrigation, all utility rights, sewer rights, and shares
of stock evidencing the same, all oil, gas and other minerals and mineral
substances (which term shall include all gypsum, anhydrite, coal, lignite,
hydrocarbon or other fossil materials or substances, fissionable materials or
substances and all other minerals of any kind or character, whether gaseous,
liquid or hard minerals, whether similar or dissimilar to those named, whether
now or hereafter found to exist and whether associated with the surface or
mineral estate) in, on or under the Land or produced, saved or severed from the
Land, all mineral, mining, gravel, oil, gas, hydrocarbon rights and other rights
to produce or share in the production of anything related to such property, all
drainage, crop, timber, agricultural, and horticultural rights with respect to
such property, and all other appurtenances appurtenant to such property,
including without limitation, any now or hereafter belonging or in any way
appertaining thereto, and all claims or demands of the Mortgagor, either at law
or in equity, in possession or expectancy, now or hereafter acquired, of, in or
to the same (the Land and all of the foregoing being sometimes referred to
herein collectively as the “Real Estate”);

(ii) all of the Mortgagor’s right, title and interest in and to all buildings,
improvements, fixtures and other structures or improvements of any kind now or
hereafter erected or located upon the Land, including, but not limited to, all
building materials, water, sanitary and storm sewers, drainage, electricity,
steam, gas, telephone and other utility facilities, parking areas, roads,
driveways, walks and other site improvements, together in each case with and all
additions and betterments thereto and all renewals, substitutions and
replacements thereof, owned or to be owned by the Mortgagor or in which the
Mortgagor has or shall acquire an interest, to the extent of the Mortgagor’s
interest therein, now or hereafter erected or located upon the Land
(collectively, the “Improvements” and, together with the Real Estate the
“Premises”);

 

- 2 -



--------------------------------------------------------------------------------

(iii) all of the Mortgagor’s right, title and interest in and to the following
(collectively, the “Personal Property”):

(A) all personal property and fixtures of every kind and nature whatsoever which
are now or hereafter located on, attached to, incorporated in (regardless of
where located) or affixed to the Premises or the Improvements or used or useful
in connection with the ownership, construction, maintenance, repair,
reconstruction, alteration, addition, improvement, operation, mining, use or
occupancy of the Premises or the Improvements, including, without limitation,
all goods, inventory, construction materials, equipment, mining equipment,
tools, tooling, furniture, furnishings, fittings, fixtures, supplies, computers
and computer programs, carpeting, draperies, blinds, window treatments, racking
and shelving systems, heating, lighting, plumbing, ventilating, air
conditioning, refrigerating, incinerating and/or compacting plants, systems and
equipment, elevators, escalators, appliances, stoves, ranges, refrigerators,
vacuum, window washing and other cleaning and building service systems, call
systems, sprinkler systems and other fire prevention and extinguishing apparatus
and materials, cables, antennae, pipes, ducts, conduits, machinery, apparatus,
motors, dynamos, engines, compressors, generators, boilers, stokers, furnaces,
pumps, tanks, appliances, garbage systems and pest control systems and all of
Mortgagor’s present and future “goods”, “equipment” and “fixtures” (as such
terms are defined in the UCC) and other personal property, including without
limitation any such personal property and fixtures which are leased, but
expressly excluding any such leased personal property and fixtures whose further
encumbrance is prohibited under the terms of its underlying lease, and all
repairs, attachments, betterments, renewals, replacements, substitutions and
accessions thereof and thereto; and

(B) Reserved;

(iv) to the extent assignable, all approvals, authorizations, building permits,
certificates of occupancy, zoning variances, use permits, certifications,
entitlements, exemptions, franchises, licenses, orders, variances, plat plan
approvals, environmental approvals, air pollution permits and other
authorizations to construct and to operate, sewer and waste discharge permits,
national pollutant discharge elimination system permits, water permits, zoning
and land use entitlements and all other permits, whether now existing or
hereafter issued to or obtained by or on behalf of the Mortgagor, that relate to
or concern in any way the Premises or the Improvements and are given or issued
by any governmental or quasi-governmental authority, whether now existing or
hereafter created (as the same may be amended, modified, renewed or extended
from time to time, and including all substitutions and replacements therefor),
all rights under and pursuant to all construction, service, engineering,
consulting, management, access, supply, leasing, architectural and other similar
contracts relating in any way to the design, construction, management,
operation, occupancy and/or use of the Premises and Improvements, all rights
under all purchase agreements, sales agreements, option contracts, land
contracts and contracts for the sale of oil, gas and other minerals or any of
them, that relate to or concern in any way the Premises or the Improvements, all
abstracts of title, architectural, engineering or construction drawings, plans,
specifications, operating manuals, computer programs, computer data, maps,
surveys, soil tests, feasibility studies, appraisals, environmental studies,
engineering reports and similar materials relating to any portion of or all of
the Premises and Improvements, and all payment and performance bonds or
warranties or guarantees relating to the Premises or the Improvements, all to
the extent assignable (collectively, the “Permits, Plans and Contracts”);

 

- 3 -



--------------------------------------------------------------------------------

(v) to the extent assignable, the Mortgagor’s interest in and rights under all
leases, occupancy agreements or licenses (under which the Mortgagor is landlord
or licensor) and subleases (under which the Mortgagor is sublandlord),
concession, franchise, management, mineral or other agreements relating to the
use or occupancy of the Premises or the Improvements or any part thereof for any
purpose, or the extraction or taking of any gas, oil, water or other minerals
from the Premises, whether now or hereafter existing or entered into (including
any use or occupancy arrangements created pursuant to Section 365(d) of the
Bankruptcy Code or otherwise in connection with the commencement or continuance
of any bankruptcy, reorganization, arrangement, insolvency, dissolution,
receivership or similar proceedings, or any assignment for the benefit of
creditors, in respect of any tenant or occupant of any portion of the Premises
or the Improvements), and all guaranties thereof and all amendments,
modifications, supplements, extensions or renewals thereof (collectively, the
“Leases”), and all rents, issues, profits, revenues, charges, fees, receipts,
royalties, proceeds from the sale of oil, gas and/or other minerals (whether
gaseous, liquid or hard minerals, whether similar or dissimilar to those named
and whether associated with the surface or mineral estate), accounts receivable,
cash or security deposits and other deposits (subject to the prior right of the
tenants making such deposits) and income, and other benefits now or hereafter
derived from any portion of the Premises or the Improvements or the use or
occupancy thereof (including any payments received pursuant to Section 502(b) of
the Bankruptcy Code or otherwise in connection with the commencement or
continuance of any bankruptcy, reorganization, arrangement, insolvency,
dissolution, receivership or similar proceedings, or any assignment for the
benefit of creditors, in respect of any tenant or other occupants of any portion
of the Premises or the Improvements and all claims as a creditor in connection
with any of the foregoing) and all payments of a similar nature, now or
hereafter, including during any period of redemption, derived from the Premises
or the Improvements or any other portion of the Encumbered Property and all
proceeds from the cancellation, surrender, sale or other disposition of the
Leases (collectively, the “Rents”);

(vi) all of the Mortgagor’s right, title and interest in and to all refunds or
rebates of real and personal property taxes or charges in lieu of taxes,
heretofore or now or hereafter assessed or levied against all or any of the
Premises, the Improvements, the Personal Property, the Leases, the Rents and the
Permits, Plans and Contracts, including interest thereon, and the right to
receive the same, whether such refunds or rebates relate to fiscal periods
before or during the term of this Mortgage;

(vii) all of the Mortgagor’s right, title and interest in and to all insurance
policies and the proceeds thereof, now or hereafter in effect with respect to
all or any of the Premises, the Improvements, the Personal Property, the Leases,
the Rents and the Permits, Plans and Contracts, and all unearned premiums and
premium refunds, accrued, accruing or to accrue under such insurance policies,
and subject to the terms and provisions of the Credit Agreement, all awards made
for any taking of or damage to all or any of the Premises, the Improvements, the
Personal Property, the Leases, the Rents and the Permits, Plans and Contracts by
eminent domain, or by any purchase in lieu thereof, and all awards resulting
from a change of grade of streets or for severance damages, and all other
proceeds of the conversion, voluntary or involuntary, of all or any of the
Premises, Improvements, the Personal Property, the Leases, the Rents and the
Permits, Plans and Contracts, into cash or other liquidated claims, and all
judgments, damages, awards, settlements and compensation (including interest
thereon) heretofore or hereafter made to the present and all subsequent owners
of the Premises, Improvements, the Personal Property, the Leases, the Rents and
the Permits, Plans and Contracts, or any part thereof for any injury to or
decrease in the value thereof for any reason;

(viii) Reserved;

(ix) all accessions, additions or attachments to, and proceeds or products of,
any of the foregoing.

 

- 4 -



--------------------------------------------------------------------------------

“Event of Default” means one or more Events of Default, as such term is defined
in any Finance Document.

“Finance Document” means the Credit Agreement, the Security Agreement, any Loan
Document (as defined in the Credit Agreement) and any other document or
instrument in connection therewith, and “Finance Documents” means all of them,
collectively.

“Finance Obligations” means, at any date, any and all Obligations (as defined in
the Credit Agreement) of any Finance Party under any Finance Document.

“Finance Party” means, the Company, Holdings, each Borrower and each other
Person (as defined in the Credit Agreement) now or hereafter obligated to the
Secured Parties under any Finance Document, and “Finance Parties” means any two
or more of them, collectively.

“Impositions” shall mean all taxes, water rates, sewer rents, fees, assessments,
levies, utility charges, insurance premiums payable on any insurance the
Mortgagee is required to maintain hereunder, amounts required to be paid to
obtain or renew permits and other similar charges (whether or not required by a
governmental body) which are now or hereafter assessed, levied or imposed
against the Encumbered Property (or any part thereof) or the Mortgagee’s
interest therein and all water rates, sewer rents, ground rents, maintenance
charges and other charges now or hereafter assessed, levied or imposed against
the Encumbered Property (or any part thereof) or the Mortgagee’s interest
therein or incurred in the ownership, operation, occupancy, maintenance and use
of the Encumbered Property.

“Insolvency or Liquidation Proceeding” means (i) any voluntary or involuntary
case or proceeding under the Bankruptcy Code or any other Debtor Relief Law with
respect to any Finance Party, (ii) any other voluntary or involuntary
insolvency, reorganization or bankruptcy case or proceeding or any receivership,
liquidation, reorganization or other similar case or proceeding with respect to
any Finance Party or with respect to a material portion of its assets, (iii) any
liquidation, dissolution, reorganization or winding up of any Finance Party
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy or (iv) any assignment for the benefit of creditors or any other
marshalling of assets and liabilities of any Finance Party.

“Intercreditor Agreements” means, collectively the Noteholder Collateral Agency
Agreement and the Lien Subordination and Intercreditor Agreement.

“Lien Subordination and Intercreditor Agreement” means the Lien Subordination
and Intercreditor Agreement, dated as of May 28, 2010 among the ABL Collateral
Agent (as defined therein), the Notes Collateral Agent (as defined therein), the
Issuer and each other party thereto (as amended, restated, modified or
supplemented from time to time).

“Noteholder Collateral Agency Agreement” means the Intercreditor and Collateral
Agency Agreement, dated as of May 28, 2010, among the Initial Grantors (as
defined in the Lien Subordination and Intercreditor Agreement), the direct or
indirect Subsidiaries of the Company from time to time party thereto, the
Trustee (as defined in the Lien Subordination and Intercreditor Agreement), the
other Secured Debt Representatives (as defined in the Lien Subordination and
Intercreditor Agreement) from time to time party thereto and the Noteholder
Collateral Agent (as defined in the Lien Subordination and Intercreditor
Agreement), as amended, restated, adjusted, waived, renewed, extended,
supplemented or otherwise modified from time to time, in accordance with each
applicable Secured Document (as defined in the Lien Subordination and
Intercreditor Agreement).

 

- 5 -



--------------------------------------------------------------------------------

“Secured Parties” means, collectively, the Mortgagee and the other Persons the
Finance Obligations owing to which are or are purported to be secured by the
Collateral (as defined in the Credit Agreement) under the terms of the Finance
Documents.

“UCC” means at any time the Uniform Commercial Code as the same may from time to
time be in effect in the state where the Premises are located, provided that,
if, by reason of mandatory provisions of law, the validity, perfection or the
effect of perfection or non-perfection of any security interest granted herein
is governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the state where the Premises are located then, as to the validity or
perfection of such security interest, “UCC” shall mean the Uniform Commercial
Code in effect in such other jurisdiction for purposes of the provisions hereof
relating to such validity or perfection or effect of perfection or
non-perfection.

Section 1.02 Interpretation. As used in this Mortgage, the singular shall
include the plural as the context requires and the following words and phrases
shall have the following meanings: (i) “including” shall mean “including but not
limited to”; (ii) “provisions” shall mean “provisions, terms, covenants and/or
conditions”; (iii) “lien” shall mean “lien, charge, encumbrance, security
interest, mortgage, deed of trust”; (iv) “obligation” shall mean “obligation,
duty, covenant and/or condition”; and (v) “any of the Encumbered Property” shall
mean “the Encumbered Property or any part thereof or interest therein.” Any act
that the Mortgagee is permitted to perform hereunder may be performed at any
time and from time to time by the Mortgagee or any person or entity designated
by the Mortgagee. Any act which is prohibited to the Mortgagor hereunder is also
prohibited to all lessees of any of the Encumbered Property. Each appointment of
the Mortgagee as attorney-in-fact for the Mortgagor under this Mortgage is
irrevocable, with power of substitution and coupled with an interest. Subject to
the applicable provisions hereof, the Mortgagee has the right to refuse to grant
its consent, approval or acceptance or to indicate its satisfaction, in its sole
discretion, whenever such consent, approval, acceptance or satisfaction is
required hereunder.

ARTICLE II.

CONVEYANCE OF ENCUMBERED PROPERTY

Section 2.01 Grant. To secure the full and punctual payment of the Finance
Obligations in accordance with the terms thereof (including the performance of
all of the obligations of the Mortgagor hereunder), the Mortgagor hereby grants,
bargains, sells, transfers, sets over, assigns and conveys as security, grants a
security interest in, hypothecates, mortgages, pledges and sets over to the
Mortgagee, the Encumbered Property, subject only to the Permitted Encumbrances.

TO HAVE AND HOLD the same, together with all privileges, hereditaments,
easements and appurtenances thereunto belonging, to the Mortgagee and the
Mortgagee’s successors and assigns to secure the Finance Obligations; provided,
always, and this instrument is upon the express condition that should the
Finance Obligations be paid according to the tenor and effect thereof when the
same shall be due and payable and should the Mortgagor timely and fully
discharge its obligations hereunder, this Mortgage and the estate hereby granted
shall cease and become void.

 

- 6 -



--------------------------------------------------------------------------------

ARTICLE III.

REPRESENTATIONS, WARRANTIES AND

COVENANTS OF THE MORTGAGOR

The Mortgagor agrees, covenants, represents and warrants as follows:

Section 3.01 Title.

(a) The Mortgagor has good and insurable fee simple title to the Land and the
Improvements, subject to the Permitted Encumbrances. The Mortgagor has valid
leasehold interests in, all of the other Encumbered Property. This Mortgage is
and will remain a valid and enforceable first lien on, and security interest in,
the Encumbered Property until payment and performance in full of the Finance
Obligations subject to no Liens other than the exceptions and encumbrances set
forth in Exhibit B attached hereto and any Liens permitted pursuant to
Section 6.02 of the Credit Agreement (collectively, the “Permitted
Encumbrances”).

(b) Intentionally deleted.

(c) The Mortgagor will forever warrant, defend and preserve its title to the
Encumbered Property, the rights of the Mortgagee therein under this Mortgage and
the validity and priority of the lien of this Mortgage thereon against the
claims of all persons and parties except those having rights under the Permitted
Encumbrances to the extent of those rights until payment and performance in full
of the Finance Obligations.

Section 3.02 Finance Documents.

(a) This Mortgage is given pursuant to the Indenture and the other Finance
Documents. Each and every term and provision of the Indenture and the other
Finance Documents (except for the governing law provisions thereof), including
the rights, remedies, obligations, covenants, conditions, agreements,
indemnities, representations and warranties of the parties thereto shall be
considered as if a part of this Mortgage.

(b) If any remedy or right of the Mortgagee pursuant hereto is acted upon by the
Mortgagee or if any actions or proceedings (including any bankruptcy, insolvency
or reorganization proceedings) are commenced in which the Mortgagee is made a
party and is obliged to defend or uphold or enforce this Mortgage or the rights
of the Mortgagee hereunder or the terms of any Lease, the Mortgagor will pay all
sums, including reasonable attorneys’ fees and disbursements, actually incurred
(not as imposed by statute) by the Mortgagee related to the exercise of any
remedy or right of the Mortgagee pursuant hereto or for the expense of any such
action or proceeding together with all statutory or other costs, disbursements
and allowances, plus interest thereon accruing from the date such cost is
incurred (and payable five (5) business days from the date of written demand for
payment thereof) until such sums are paid at the Default Rate, and such sums and
the interest thereon shall, to the extent permissible by law, be a lien on the
Encumbered Property prior to any right, title to, interest in or claim upon the
Encumbered Property attaching or accruing subsequent to the recording of this
Mortgage and shall be secured by this Mortgage to the extent permitted by
applicable law.

(c) Any payment of amounts due under this Mortgage not made on or before the due
date for such payments shall accrue interest daily without notice from the due
date until paid at the Default Rate, and such interest at the Default Rate shall
be immediately due upon demand by the Mortgagee, and shall, to the extent
permissible by law, be a lien on the Encumbered Property prior to any right,
title to, interest in or claim upon the Encumbered Property attaching or
accruing subsequent to the recording of this Mortgage and shall be secured by
this Mortgage to the extent permitted by applicable law.

 

- 7 -



--------------------------------------------------------------------------------

Section 3.03 Payment of Taxes, Liens and Charges.

(a) The Mortgagor will pay and discharge from time to time prior to the time
when the same shall become delinquent, and before any interest or penalty
accrues thereon or attaches thereto, all Impositions, imposed upon or assessed
against the Encumbered Property or any part thereof or upon the Rents from the
Encumbered Property or arising in respect of the occupancy, use or possession
thereof.

(b) In the event of the passage of any state, Federal, municipal or other
governmental law, order, rule or regulation subsequent to the date hereof
(i) deducting from the value of real property for the purpose of taxation any
lien or encumbrance thereon or in any manner changing or modifying the laws now
in force governing the taxation of this Mortgage or debts secured by mortgages
or deeds of trust (other than laws governing income, franchise and similar taxes
generally) or the manner of collecting taxes thereon and (ii) imposing a tax to
be paid by the Mortgagee, either directly or indirectly, on this Mortgage, or
any other Finance Documents or to require an amount of taxes to be withheld or
deducted therefrom, the Mortgagor will promptly notify the Mortgagee of such
event. In such event the Mortgagor shall (i) agree to enter into such further
instruments as may be reasonably necessary or desirable to obligate the
Mortgagor to make any applicable additional payments, and (ii) the Mortgagor
shall make all such additional payments.

(c) Mortgagor shall have the right to contest the amount or validity, in whole
or in part, of any Impositions, or to seek a reduction in the valuation of the
Encumbered Property, or any part thereof, as assessed for real estate or
personal property tax purposes, by appropriate proceedings diligently conducted
in good faith. Following the occurrence and during the continuance of an Event
of Default, Mortgagor may commence such proceedings, however, only after payment
of such Impositions, unless such payment would bar any such proceedings or
interfere materially and adversely with the prosecution thereof, in which event
Mortgagor may postpone or defer payment of such Impositions provided it gives
Mortgagee timely notice of same. Upon such postponement or deferral, on
Mortgagee’s demand, (i) Mortgagor shall provide security, for the duration of
such proceedings (including any appeals), in such form and amount as shall, in
Mortgagee’s reasonable judgment, assure the discharge of Mortgagor’s obligations
hereunder and of any additional charge, penalty or expense incurred as a result
of such proceedings; and (ii) if the Encumbered Property or any part thereof
shall, in Mortgagee’s reasonable judgment, be in imminent danger of being
forfeited or lost by reason of such postponement or deferral, Mortgagor shall
immediately pay or cause to be paid the Impositions.

(d) If required by the Mortgagee during the continuance of an Event of Default,
the Mortgagor shall pay the Mortgagee monthly, together with and in addition to
the payments of principal of, premium, if any, and interest on any Finance
Obligation, an amount determined by the Mortgagee to be necessary to enable the
Mortgagee to pay all Impositions one month before it becomes due. If the total
payments made to the Mortgagee pursuant to the preceding sentence are less than
the amount required to pay any Imposition one month before it becomes due, the
Mortgagor shall pay the Mortgagee, on demand, the amount necessary to make up
such deficiency. If there is an excess of such payments, the excess will reduce
subsequent payments required under this Section 3.03. To the extent permitted by
applicable law, the Mortgagee shall not be required to pay interest on any sums
held pursuant to this Section 3.03. If an Event of Default has occurred, the
Mortgagee may at its option apply any amounts received pursuant to this
Section 3.03 to the payment of the Finance Obligations in such order as the
Mortgagee may elect.

Section 3.04 Insurance. The Mortgagor will keep the Encumbered Property insured
against such risks in the manner required by the other Finance Documents.

 

 

- 8 -



--------------------------------------------------------------------------------

Section 3.05 Casualty; Restoration of Casualty Damage. The Mortgagor shall give
the Mortgagee prompt written notice of any fire or other casualty to all or any
material portion of the Encumbered Property (a “Casualty”). In the event of a
Casualty, the Net Cash Proceeds with respect to any such Casualty shall be paid
and applied in accordance with the Finance Documents.

Section 3.06 Condemnation/Eminent Domain. The Mortgagor shall notify the
Mortgagee promptly upon obtaining knowledge of any pending or threatened
condemnation or taking of all or any material portion of the Encumbered Property
(a “Condemnation”). In the event of a Condemnation, all Net Cash Proceeds shall
be paid and applied in accordance with the Finance Documents.

Section 3.07 Assignment of Leases and Rents.

(a) The Mortgagor hereby irrevocably, unconditionally and absolutely grants,
transfers and assigns to the Mortgagee all of its right, title and interest in
and to all Leases, together with any and all extensions and renewals thereof for
purposes of securing and discharging the Finance Obligations. The Mortgagor has
not assigned or executed any assignment of, and will not assign or execute any
assignment of, any Lease or its respective Rents to anyone other than to the
Mortgagee, other than in connection with the ABL Collateral Documents.

(b) Following the occurrence and during the continuation of an Event of Default,
without the Mortgagee’s prior written consent, which shall not be unreasonably
withheld, conditioned or delayed, the Mortgagor will not (i) enter into, modify
in any material respect, amend in any material respect, terminate or consent to
the cancellation or surrender of any Lease if such entrance, modification,
amendment, termination or consent would, in the reasonable judgment of the
Mortgagee, be adverse in any material respect to the Secured Parties, the value
of the Encumbered Property or the liens and security interests created by this
Mortgage or (ii) except for an assignment or subletting which is expressly
permitted under the terms of the Lease, consent to an assignment of any tenant’s
interest in any Lease or to a subletting thereof covering a material portion of
the Encumbered Property, except, in each case, as may be permitted by this
Mortgage or the other Finance Documents.

(c) The Mortgagor has assigned and transferred to the Mortgagee all of the
Mortgagor’s right, title and interest in and to the Rents now or hereafter
arising, it being intended that this assignment establish, subject to
Section 3.07(d) below, an absolute transfer and assignment of all Rents and all
Leases to the Mortgagee and not merely to grant a security interest therein.
Such assignment to the Mortgagee shall not be construed to bind the Mortgagee to
the performance of any of the covenants, conditions or provisions contained in
any Lease or otherwise impose any obligation upon the Mortgagee except that the
Mortgagee shall be accountable for any Rents actually received pursuant to the
aforesaid assignment. Notwithstanding the foregoing, the Mortgagor shall have
the license and right, subject to automatic revocation as provided in
Section 3.07(d) below, to operate and rent, lease or let all or any portion of
the Encumbered Property and to collect all of the Rents. As provided in
Section 3.07(d) below, the license granted by this Section 3.07(c) is subject to
automatic revocation and thereafter the Mortgagee may, in the Mortgagor’s name
and stead (with or without first taking possession of any of the Encumbered
Property personally or by receiver as provided herein) operate the Encumbered
Property and rent, lease or let all or any portion of any of the Encumbered
Property to any party or parties at such rental and upon such terms as the
Mortgagee shall, in its sole discretion, determine, and may collect and have the
benefit of all of such Rents arising from or accruing at any time thereafter or
that may thereafter become due.

(d) As long as no Event of Default has occurred or is continuing, the license
granted under Section 3.07(c) above shall be effective and the Mortgagee shall
not exercise any of its rights under Section 3.07(c) above, and the Mortgagor
shall receive and collect the Rents accruing under any Lease pursuant to the
revocable license granted therein; but upon the occurrence and during the
continuance of

 

- 9 -



--------------------------------------------------------------------------------

any Event of Default, the license granted under Section 3.07(c) above shall be
deemed to be automatically revoked and shall terminate automatically without
notice and the Mortgagee shall be entitled to all of the Rents without the
necessity of the Mortgagee’s taking any action whatsoever, and the Rents shall
thereupon be deemed to be cash collateral for all purposes, including without
limitation for purposes of Section 363 of the Bankruptcy Code. Upon the
occurrence and during the continuance of any Event of Default, the Mortgagee may
receive and collect all Rents and enter upon the Premises and Improvements
through its officers, agents, employees or attorneys for such purpose and for
the operation and maintenance thereof. Upon the occurrence and during any
continuance of an Event of Default, the Mortgagor hereby irrevocably authorizes
and directs each tenant, if any, and each successor, if any, to the interest of
any tenant under any Lease, respectively, to rely upon any notice of a claimed
Event of Default sent by the Mortgagee to any such tenant or any of such
tenant’s successors in interest, and thereafter to pay Rents to the Mortgagee
without any obligation or right to inquire as to whether an Event of Default
actually exists and even if notice to the contrary is received from the
Mortgagor, who shall have no right or claim against any such tenant or successor
in interest for any such Rents so paid to the Mortgagee. Each tenant or any of
such tenant’s successors in interest from whom the Mortgagee or any officer,
agent, attorney or employee of the Mortgagee shall have collected any Rents,
shall be authorized to pay Rents to the Mortgagor only after such tenant or any
of such tenant’s successors in interest shall have received written notice from
the Mortgagee that the Event of Default is no longer continuing, which notice
the Mortgagee shall be obligated to give if the Mortgagee determines in its
reasonable discretion that such Event of Default is no longer continuing (or if
ordered by a court or arbitrator with jurisdiction), unless and until a further
notice of an Event of Default is given by the Mortgagee to such tenant or any of
such tenant’s successors in interest.

(e) The Mortgagee will not become a mortgagee in possession so long as it does
not enter and take actual possession of the Encumbered Property. In addition,
the Mortgagee shall not be responsible or liable for performing any of the
obligations of the landlord under any Lease, for any waste by any tenants, or
others, for any dangerous or defective conditions of any of the Encumbered
Property, for negligence in the management, upkeep, repair or control of any of
the Encumbered Property or any other act or omission by any other person, except
in the event the Mortgagee takes possession of the Encumbered Property, but only
for occurrences or non-occurrences arising or accruing subsequent to such taking
of possession of the Encumbered Property.

(f) The Mortgagor shall furnish to the Mortgagee, within 30 days after a request
by the Mortgagee to do so, a written statement containing the names of all
tenants, subtenants and concessionaires of the Premises or Improvements, the
terms of any Lease, the space occupied and the rentals or license fees payable
thereunder.

(g) If an Event of Default occurs, and if there is any applicable law requiring
the Mortgagee to take actual or constructive possession of the Premises (or some
action equivalent thereto, such as securing the appointment of a receiver) in
order for the Mortgagee to “perfect” or “activate” its rights and remedies as
set forth herein, the Mortgagor hereby waives the benefits of any such laws to
the maximum extent allowable.

Section 3.08 Restrictions on Transfers and Encumbrances. Except as permitted
hereby or by the Finance Documents, the Mortgagor shall not directly or
indirectly sell, convey, alienate, mortgage, pledge, encumber or create, consent
to or suffer the creation of any lien or charge upon any interest in or any part
of the Encumbered Property.

Section 3.09 Security Agreement. This Mortgage is both a mortgage and grant of
real property and a grant of a security interest in personal property, and shall
constitute and serve as a “security agreement” within the meaning of the UCC.
The Mortgagor hereby grants unto the Mortgagee

 

- 10 -



--------------------------------------------------------------------------------

for the benefit of the Secured Parties a security interest in and to all the
Encumbered Property described in this Mortgage that is not real property, and
substantially contemporaneously with the recording of this Mortgage, the
Mortgagor has filed or will file UCC financing statements, and will file
continuation statements prior to the lapse thereof, at the appropriate offices
in the state in which the Premises are located and otherwise may be required or
advisable to perfect the security interest granted by this Mortgage in all the
Encumbered Property that is not real property. The Mortgagor hereby appoints the
Mortgagee as its true and lawful attorney-in-fact and agent, for the Mortgagor
and in its name, place and stead, in any and all capacities, to execute any
document and to file the same in the appropriate offices (to the extent it may
lawfully do so), and to perform each and every act and thing requisite and
necessary to be done to perfect the security interest hereby granted. The
Mortgagee shall have all rights with respect to the part of the Encumbered
Property that is the subject of a security interest afforded by the UCC in
addition to, but not in limitation of, the other rights afforded the Mortgagee
hereunder. The Mortgagor agrees, to the extent permitted by law, that: (i) all
of the goods described within the definition of the word “Personal Property” are
or are to become fixtures on the Land; (ii) this Mortgage upon recording or
registration in the real estate records of the proper office shall constitute a
financing statement filed as a “fixture filing” within the meaning of
Section 9-502(c) of the UCC; (iii) the Mortgagor is the record owner of the
Premises; and (iv) the addresses of Mortgagor and Mortgagee are as set forth in
Section 5.02 of this Mortgage. Additionally, this Mortgage shall constitute a
financing statement covering fixtures and/or minerals or the like (including oil
and gas) and/or accounts resulting from the sale thereof at the wellhead or
minehead and, as such, shall be filed for record in the real estate records of
each county in which the Land, or any part thereof, is located.

Section 3.10 Filing and Recording. The Mortgagor will cause this Mortgage, any
other security instrument creating a security interest in or evidencing the lien
hereof upon the Encumbered Property and each instrument of further assurance to
be filed, registered or recorded in such manner and in such places as may be
required by any present or future law in order to publish notice of and to
protect fully the liens and security interests of the Mortgagee hereby granted
in and upon the Encumbered Property. The Mortgagor will pay all filing,
registration or recording fees, and all expenses incidental to the execution and
acknowledgment of this Mortgage, any mortgage supplemental hereto, any security
instrument with respect to the Encumbered Property, and any instrument of
further assurance and all Federal, state, county and municipal recording,
documentary or intangible taxes and other taxes, duties, imposts, assessments
and charges arising out of or in connection with the execution, delivery and
recording of this Mortgage, any mortgage supplemental hereto, any security
instrument with respect to the Encumbered Property or any instrument of further
assurance.

Section 3.11 Further Assurances. Upon demand by the Mortgagee, the Mortgagor
will, at the sole cost of the Mortgagor and without expense to the Mortgagee,
do, execute, acknowledge and deliver all such further acts, deeds, conveyances,
deeds of trust, assignments, notices of assignment, transfers and assurances as
the Mortgagee shall from time to time reasonably require as necessary for the
assuring, conveying, assigning, transferring and confirming unto the Mortgagee
the property and rights hereby conveyed or assigned or intended now or hereafter
so to be, or which the Mortgagor may be or may hereafter become bound to convey
or assign to the Mortgagee, or for carrying out the intention or facilitating
the performance of the terms of this Mortgage, or for filing, registering or
recording this Mortgage, and on demand, the Mortgagor will also execute and
deliver and hereby appoints the Mortgagee as its true and lawful
attorney-in-fact and agent for the Mortgagor and in its name, place and stead,
in any and all capacities, to execute and file to the extent it may lawfully do
so, one or more financing statements, chattel mortgages or comparable security
instruments reasonably required by the Mortgagee to evidence or perfect the
liens and security interests hereby granted and to perform each and every act
and thing requisite and necessary to be done to accomplish the same.

 

- 11 -



--------------------------------------------------------------------------------

Section 3.12 Additions to Encumbered Property. All right, title and interest of
the Mortgagor in and to all extensions, improvements, betterments, renewals,
substitutes and replacements of, and all additions and appurtenances to, the
Encumbered Property hereafter acquired by or released to the Mortgagor or
constructed, assembled or placed by the Mortgagor upon the Premises or the
Improvements, and all conversions of the security constituted thereby,
immediately upon such acquisition, release, construction, assembling, placement
or conversion, as the case may be, and in each such case without any further
mortgage, conveyance, assignment or other act by the Mortgagor, shall become
subject to the liens and security interests of this Mortgage as fully and
completely and with the same effect as though now owned by the Mortgagor and
specifically described in the grant of the Encumbered Property above, but at any
and all times the Mortgagor will execute and deliver to the Mortgagee any and
all such further assurances, mortgages, conveyances or assignments thereof as
the Mortgagee may reasonably require for the purpose of expressly and
specifically subjecting the same to the liens and security interests of this
Mortgage.

Section 3.13 No Claims Against the Mortgagee. Nothing contained in this Mortgage
shall constitute any consent or request by the Mortgagee, express or implied,
for the performance of any labor or services or the furnishing of any materials
or other property in respect of the Encumbered Property or any part thereof, nor
as giving the Mortgagor any right, power or authority to contract for or permit
the performance of any labor or services or the furnishing of any materials or
other property in such fashion as would permit the making of any claim against
the Mortgagee in respect thereof.

ARTICLE IV.

DEFAULTS AND REMEDIES

Section 4.01 Events of Default. It shall be an Event of Default under this
Mortgage if any Event of Default shall exist under any Finance Document.

Section 4.02 Demand for Payment. Upon the occurrence and during the continuation
of any Event of Default, in addition to any other rights and remedies the
Mortgagee may have pursuant to the Finance Documents, or as provided at law or
in equity, and without limitation, the Finance Obligations and all other amounts
payable with respect to the Notes, the Indenture, this Mortgage and all other
Finance Documents shall become due and payable as provided therein. The
Mortgagor shall pay to the Mortgagee within the time period set forth in the
Finance Documents (or if no time period is specified therein, promptly after
written demand by Mortgagee) all such amounts and such further amounts as shall
be reasonably incurred (without regard to statutory presumption) to cover the
costs and expenses of collection, including reasonable attorneys’ fees,
disbursements and expenses incurred by the Mortgagee. The Mortgagor hereby
waives notice of presentment, demand, protest, acceleration and notice of
acceleration to the maximum extent permitted by applicable law. In case the
Finance Parties shall fail forthwith to pay such amounts or any amounts due
under the Finance Documents or any provision of this Mortgage within the time
period set forth in the Finance Documents (or if no time period is specified
therein, promptly after written demand by Mortgagee), the Mortgagee, in addition
to any other rights or remedies provided herein or at law or equity, shall be
entitled and empowered to institute an action or proceedings at law or in equity
for the collection of the sums so due and unpaid, to prosecute any such action
or proceedings to judgment or final decree, to enforce any such judgment or
final decree against the Mortgagor and to collect, in any manner provided by
law, all moneys adjudged or decreed to be payable.

 

- 12 -



--------------------------------------------------------------------------------

Section 4.03 Rights to Take Possession, Operate and Apply Revenues.

(a) If an Event of Default shall occur and be continuing, the Mortgagor shall,
upon demand of the Mortgagee, forthwith surrender to the Mortgagee actual
possession of the Encumbered Property and, if and to the extent permitted by
applicable law, the Mortgagee itself, or by such officers or agents as it may
appoint, may then enter and take possession of all the Encumbered Property with
or without the appointment of a receiver or an application therefor, exclude the
Mortgagor and its agents and employees wholly therefrom, and have access to the
books, papers and accounts of the Mortgagor.

(b) If the Mortgagor shall for any reason fail to surrender or deliver the
Encumbered Property or any part thereof after such demand by the Mortgagee, the
Mortgagee may obtain a judgment or decree conferring upon the Mortgagee the
right to immediate possession or requiring the Mortgagor to deliver immediate
possession of the Encumbered Property to the Mortgagee, to the entry of which
judgment or decree the Mortgagor hereby specifically consents. The Mortgagor
will pay to the Mortgagee, upon demand, all reasonable expenses of obtaining
such judgment or decree, including compensation to the Mortgagee’s attorneys
(for reasonable fees actually incurred (not as imposed by statute)) and agents
with interest thereon at the Default Rate; and all such expenses and
compensation shall, until paid, be secured by this Mortgage.

(c) If an Event of Default shall occur and be continuing, the Mortgagee may
hold, store, use, operate, manage and control the Encumbered Property, conduct
the business thereof and, from time to time, (i) make all necessary, proper and
reasonable maintenance, repairs, renewals, replacements, additions, betterments
and improvements thereto and thereon, (ii) purchase or otherwise acquire
additional fixtures, personalty and other property, (iii) insure or keep the
Encumbered Property insured, (iv) manage and operate the Encumbered Property and
exercise all the rights and powers of the Mortgagor to the same extent as the
Mortgagor could in its own name or otherwise with respect to the same or
(v) enter into any and all agreements with respect to the exercise by others of
any of the powers herein granted to the Mortgagee, all as may from time to time
be directed or determined by the Mortgagee to be in its best interest and the
Mortgagor hereby appoints the Mortgagee as its true and lawful attorney-in-fact
and agent, for the Mortgagor and in its name, place and stead, in any and all
capacities, to perform any of the foregoing acts. Regardless of whether or not
the Mortgagee has entered or taken possession, the Mortgagee may collect and
receive all the Rents, issues, profits and revenues from the Encumbered
Property, including those past due as well as those accruing thereafter, and,
after deducting (i) all expenses of taking, holding, managing and operating the
Encumbered Property (including compensation for the services of all persons
employed for such purposes), (ii) the costs of all such maintenance, repairs,
renewals, replacements, additions, betterments, improvements, purchases and
acquisitions, (iii) the costs of insurance, (iv) such taxes, assessments and
other similar charges as the Mortgagee may at its option pay, (v) other proper
charges upon the Encumbered Property or any part thereof and (vi) the
compensation, expenses and disbursements of the attorneys and agents of the
Mortgagee, the Mortgagee shall apply the remainder of the moneys and proceeds so
received first to the payment of the Mortgagee for the payment in full and
satisfaction of the Finance Obligations, and second, if there is any surplus, to
the Mortgagor, subject to the entitlement of others thereto under applicable
law.

(d) Whenever, before any sale of the Encumbered Property under Section 4.06
hereof, Discharge of Finance Obligations shall have occurred, the Mortgagee will
surrender possession of the Encumbered Property back to the Mortgagor, its
successors or assigns. The same right of taking possession shall, however, arise
again if any subsequent Event of Default shall occur and be continuing.

Section 4.04 Right to Cure the Mortgagor’s Failure to Perform. During the
continuance of an Event of Default, without notice to Mortgagor, should the
Mortgagor fail in the payment, performance or observance of any term, covenant
or condition required by this Mortgage or any other Finance Document (with
respect to the Encumbered Property), the Mortgagee may pay, perform or observe
the same, and all payments made or costs or expenses incurred by the Mortgagee
in connection

 

- 13 -



--------------------------------------------------------------------------------

therewith shall be secured hereby and shall be, without demand, immediately
repaid by the Mortgagor to the Mortgagee with interest thereon at the Default
Rate. The Mortgagee shall make the determination as to the necessity for any
such actions and of the amounts to be paid. The Mortgagee is hereby empowered to
enter and to authorize others to enter upon the Premises or the Improvements or
any part thereof for the purpose of performing or observing any such defaulted
term, covenant or condition without having any obligation to so perform or
observe and without thereby becoming liable to the Mortgagor, to any person in
possession holding under the Mortgagor or to any other person.

Section 4.05 Right to a Receiver. If an Event of Default shall occur and be
continuing, the Mortgagee, upon application to a court of competent
jurisdiction, shall be entitled as a matter of right to the appointment of a
receiver to take possession of and to operate the Encumbered Property and to
collect and apply the Rents. The Mortgagor hereby consents to such appointment
and acknowledges and agrees that the Mortgagee shall be entitled to such
appointment without notice and without regard for the adequacy of security for
the Finance Obligations or the solvency of the Mortgagor or any party liable for
the Finance Obligations. The receiver shall have all of the rights and powers
permitted under the laws of the state wherein the Encumbered Property is
located. The Mortgagor will pay to the Mortgagee upon demand all expenses,
including receiver’s fees, attorneys’ fees and disbursements that are actually
incurred (not as imposed by statute), costs and agent’s compensation incurred
pursuant to the provisions of this Section 4.05; and all such expenses shall be
secured by this Mortgage and shall be, without demand, immediately repaid by the
Mortgagor to the Mortgagee with interest thereon at the Default Rate.

Section 4.06 Foreclosure and Sale.

(a) If an Event of Default shall occur and be continuing, the Mortgagee may
elect to sell the Encumbered Property or any part of the Encumbered Property by
exercise of the power of foreclosure or of sale granted to the Mortgagee by
applicable law, this Mortgage or any other Finance Document. In such case, the
Mortgagee may commence a civil action to foreclose this Mortgage, in accordance
with applicable law, to satisfy any Finance Obligation. The Mortgagee or an
officer appointed by a judgment of foreclosure to sell the Encumbered Property,
may sell all or such parts of the Encumbered Property as may be chosen by the
Mortgagee at the time and place of sale fixed by it in a notice of sale, either
as a whole or in separate lots, parcels or items as the Mortgagee shall deem
expedient, and in such order as it may determine, at public auction to the
highest bidder. The Mortgagee or an officer appointed by a judgment of
foreclosure to sell the Encumbered Property may postpone any foreclosure or
other sale of all or any portion of the Encumbered Property by public
announcement at such time and place of sale, and from time to time as permitted
by applicable law thereafter may postpone such sale by public announcement or
subsequently noticed sale. Except as otherwise required by applicable law,
without further notice, the Mortgagee or an officer appointed to sell the
Encumbered Property may make such sale at the time fixed by the last
postponement, or may, in its discretion, give a new notice of sale. Any person,
including the Mortgagor or the Mortgagee or any designee or affiliate thereof,
may purchase any portion of the Encumbered Property at such sale. If the
Mortgagee, or any affiliate of the Mortgagee, is the highest bidder at any
foreclosure sale, the Mortgagee may credit the Finance Obligations for the
amount of the Mortgagee’s bid in lieu of a cash payment. Mortgagor authorizes
and empowers the Mortgagee to execute and deliver to the purchaser or purchasers
at any such foreclosure sale, good and sufficient deed(s) and/or bill(s) of sale
of the Encumbered Property, or the part thereof foreclosed upon, all with
covenants of general warranty binding on Mortgagor and Mortgagor’s successors
and assigns.

(b) The Encumbered Property may be sold subject to unpaid taxes and the
Permitted Encumbrances, and after deducting all the reasonable actual costs,
fees and expenses of the Mortgagee, including, without limitation, costs of
evidence of title in connection with the sale, the Mortgagee or an officer that
makes any sale shall apply the proceeds of sale in the manner set forth in
Section 4.08 hereof.

 

- 14 -



--------------------------------------------------------------------------------

(c) Any foreclosure or other sale of less than the whole of the Encumbered
Property or any defective or irregular sale made hereunder shall not exhaust the
power of foreclosure or of sale provided for herein; and subsequent sales may be
made hereunder until Discharge of Finance Obligations shall have occurred, or
the entirety of the Encumbered Property has been sold.

(d) If an Event of Default shall occur and be continuing, the Mortgagee may
instead of, or in addition to, exercising the rights described in
Section 4.06(a) above and either with or without entry or taking possession as
herein permitted, proceed by a suit or suits in law or in equity or by any other
appropriate proceeding or remedy (i) to specifically enforce payment of some or
all of the terms of the Finance Documents or the performance of any term,
covenant, condition or agreement of this Mortgage or any other right or (ii) to
pursue any other remedy available to it, at law or in equity, all as the
Mortgagee shall determine most effectual for such purposes.

Section 4.07 Other Remedies.

(a) In case an Event of Default shall occur and be continuing, the Mortgagee may
also exercise, to the extent not prohibited by applicable law, any or all of the
remedies available to a secured party under the UCC, including, to the extent
not prohibited by applicable law, the following:

(i) in the case of personal property, exercise those rights and remedies under
the Security Agreement;

(ii) to make such payments and do such acts as the Mortgagee may deem necessary
to protect its security interest in the Personal Property including paying,
purchasing, contesting or compromising any encumbrance, charge or lien that is
prior or superior to the security interest granted hereunder, and, in exercising
any such powers or authority, paying all expenses incurred in connection
therewith; or

(iii) to enter upon any or all of the Premises or Improvements to exercise the
Mortgagee’s rights hereunder.

(b) In connection with a sale of the Encumbered Property and the application of
the proceeds of sale as provided in Section 4.08 of this Mortgage, the Mortgagee
shall be entitled to enforce payment of and to receive up to the principal
amount of the Finance Obligations, plus all other charges, payments and costs
due under this Mortgage, and to recover a deficiency judgment for any portion of
the aggregate principal amount of the Finance Obligations remaining unpaid, with
interest.

Section 4.08 Application of Sale of Proceeds and Rents.

(a) After any foreclosure sale of all or any of the Encumbered Property, the
Mortgagee shall receive the proceeds of sale, no purchaser shall be required to
see to the application of the proceeds, and the Mortgagee shall apply the
proceeds of the sale together with any Rents that may have been collected and
any other sums that then may be held by the Mortgagee under this Mortgage as set
forth in Article IV of the Noteholder Collateral Agency Agreement.

(b) It is understood that nothing contained in this Mortgage shall exculpate the
Mortgagor as to, or otherwise limit the liability of the Mortgagor for, any
deficiency between the amount of the proceeds of the Encumbered Property and the
amount of the Finance Obligations, unless otherwise expressly provided in this
Mortgage or any of the other Finance Documents.

 

- 15 -



--------------------------------------------------------------------------------

Section 4.09 The Mortgagor as Tenant Holding Over. If the Mortgagor remains in
possession of any of the Encumbered Property after any foreclosure sale by the
Mortgagee, at the Mortgagee’s election the Mortgagor shall be deemed a tenant
holding over and shall forthwith surrender possession to the purchaser or
purchasers at such sale or be summarily dispossessed or evicted according to
provisions of law applicable to tenants holding over.

Section 4.10 Waiver of Appraisement, Valuation, Stay, Extension and Redemption
Laws.

(a) The Mortgagor will not object to any sale of the Encumbered Property made in
accordance with the terms and conditions hereof, and for itself and all who may
claim under it, the Mortgagor waives, to the extent that it lawfully may, all
right to have the Encumbered Property marshaled or to have the Encumbered
Property sold as separate estates, parcels, tracts or units in the event of any
foreclosure of this Mortgage.

(b) To the full extent permitted by the law of the state wherein the Encumbered
Property is located or other applicable law, neither the Mortgagor nor anyone
claiming through or under it shall or will set up, claim or seek to take
advantage of any appraisement, valuation, stay, extension, homestead-exemption
or redemption laws now or hereafter in force in order to prevent or hinder the
enforcement or foreclosure of this Mortgage, the absolute sale of the Encumbered
Property or the final and absolute putting of the purchasers into possession
thereof immediately after any sale; and the Mortgagor, for itself and all who
may at any time claim through or under it, hereby waives to the full extent that
it may lawfully do so, the benefit of all such laws and any and all right to
have the assets covered by the security interest created hereby marshaled upon
any foreclosure of this Mortgage.

Section 4.11 Discontinuance of Proceedings. In case the Mortgagee shall proceed
to enforce any right, power or remedy under this Mortgage by foreclosure, entry
or otherwise, and such proceedings shall be discontinued or abandoned for any
reason, or shall be determined adversely to the Mortgagee, then and in every
such case the Mortgagor and the Mortgagee shall be restored to their former
positions and rights hereunder, and all rights, powers and remedies of the
Mortgagee shall continue as if no such proceeding had been taken.

Section 4.12 Suits to Protect the Encumbered Property. The Mortgagee shall have
power (i) to institute and maintain suits and proceedings to prevent any
impairment of the Encumbered Property by any acts which may be unlawful or in
violation of this Mortgage, (ii) to preserve or protect its interest in the
Encumbered Property and in the Rents arising therefrom and (iii) to restrain the
enforcement of or compliance with any legislation or other governmental
enactment, rule or order that may be unconstitutional or otherwise invalid if
the enforcement of or compliance with such enactment, rule or order would impair
the security or be prejudicial to the interest of the Mortgagee hereunder.

Section 4.13 Filing Proofs of Claim. In case of any receivership, insolvency,
bankruptcy, reorganization, arrangement, adjustment, composition or other
proceedings affecting the Mortgagor, the Mortgagee shall, to the extent
permitted by applicable law, be entitled to file such proofs of claim and other
documents as may be necessary or advisable in order to have the claims of the
Mortgagee allowed in such proceedings for the Finance Obligations secured by
this Mortgage at the date of the institution of such proceedings and for any
interest accrued, late charges and additional interest or other amounts due or
that may become due and payable hereunder after such date.

 

- 16 -



--------------------------------------------------------------------------------

Section 4.14 Possession by the Mortgagee. Notwithstanding the appointment of any
receiver, liquidator or trustee of the Mortgagor, any of its property or the
Encumbered Property, the Mortgagee shall be entitled, to the extent not
prohibited by applicable law, to remain in possession and control of all parts
of the Encumbered Property now or hereafter granted under this Mortgage in
accordance with the terms hereof and applicable law.

Section 4.15 Waiver.

(a) No delay or failure by the Mortgagee to exercise any right, power or remedy
accruing upon any Event of Default shall exhaust or impair any such right, power
or remedy or be construed to be a waiver of any such Event of Default or
acquiescence therein unless otherwise expressly consented to in writing by the
Mortgagee; and every right, power and remedy given by this Mortgage to the
Mortgagee may be exercised from time to time and as often as may be deemed
expedient by the Mortgagee. No consent or waiver by the Mortgagee to or of any
Event of Default by the Mortgagor in the performance of the Finance Obligations
shall be deemed or construed to be a consent or waiver to or of any other Event
of Default in the performance of the same or any other Finance Obligations by
the Mortgagor hereunder. No failure on the part of the Mortgagee to complain of
any act or failure to act or to declare an Event of Default, irrespective of how
long such failure continues, shall constitute a waiver by the Mortgagee of its
rights hereunder or impair any rights, powers or remedies consequent on any
future Event of Default by the Mortgagor.

(b) Even if the Mortgagee (i) grants some forbearance or an extension of time
for the payment of any sums secured hereby, (ii) takes other or additional
security for the payment of any sums secured hereby, (iii) waives or does not
exercise some right granted herein or under the Finance Documents, (iv) releases
a part of the Encumbered Property from this Mortgage, (v) agrees to change some
of the terms, covenants, conditions or agreements of any of the Finance
Documents, (vi) consents to the filing of a map, plat or replat affecting the
Premises, (vii) consents to the granting of an easement or other right affecting
the Premises or (viii) makes or consents to an agreement subordinating the
Mortgagee’s lien on the Encumbered Property hereunder; no such act or omission
shall preclude the Mortgagee from exercising any other right, power or privilege
herein granted or intended to be granted in the event of any Event of Default
then made or of any subsequent Event of Default; nor, except as otherwise
expressly provided in an instrument executed by the Mortgagee, shall this
Mortgage be altered thereby. In the event of the sale or transfer by operation
of law or otherwise of all or part of the Encumbered Property, the Mortgagee is
hereby authorized and empowered to deal with any vendee or transferee with
reference to the Encumbered Property secured hereby, or with reference to any of
the terms, covenants, conditions or agreements hereof, as fully and to the same
extent as it might deal with the original parties hereto and without in any way
releasing or discharging any liabilities, obligations or undertakings.

Section 4.16 Remedies Cumulative. No right, power or remedy conferred upon or
reserved to the Mortgagee by this Mortgage is intended to be exclusive of any
other right, power or remedy, and each and every such right, power and remedy
shall be cumulative and concurrent and in addition to any other right, power and
remedy given hereunder or now or hereafter existing at law or in equity or by
statute.

ARTICLE V.

MISCELLANEOUS

Section 5.01 Partial Invalidity. If any provision hereof or of any of the other
Finance Documents is invalid or unenforceable in any jurisdiction or under any
circumstances, the other provisions hereof or of those Finance Documents shall
remain in full force and effect in such jurisdiction

 

- 17 -



--------------------------------------------------------------------------------

and the remaining provisions hereof will be liberally construed in favor of the
Mortgagee in order to carry out the provisions hereof and of such other Finance
Documents. The invalidity of any provision of this Mortgage in any jurisdiction
or under any circumstances will not affect the validity or enforceability of any
such provision in any other jurisdiction or under any other circumstances. If
any lien, encumbrance or security interest evidenced or created by this Mortgage
is invalid or unenforceable, in whole or in part, as to any part of the Finance
Obligations, or is invalid or unenforceable, in whole or in part, as to any part
of the Encumbered Property, such portion, if any, of the Finance Obligations as
is not secured by all of the Encumbered Property hereunder shall be paid prior
to the payment of the portion of the Finance Obligations and shall, unless
prohibited by applicable laws or unless Mortgagee, in its sole and absolute
discretion, otherwise elects, be deemed to have been first paid on and applied
to payment in full of the unsecured or partially secured portion of the Finance
Obligations, and the remainder to the secured portion of the Finance
Obligations.

Section 5.02 Notices. Unless otherwise specified herein, all notices, demands,
requests and other communications to any party hereunder shall be in writing
(including bank wire, telex, facsimile transmission or similar writing) and
shall be given to such party (i) at its address set forth below or (ii) such
other facsimile number or telex number such other address, facsimile number or
telex number as the party entitled to such notice shall have specified by at
least ten days’ prior notice given to the other parties in the manner provided
herein.

 

  (a) To the Mortgagee:

Bank of America, N.A., as Agent

300 Galleria Parkway

Suite 300

Atlanta, Georgia 30339

Attention: American Tire Loan Administration Manager

Telecopier:

with a copy to:

Parker, Hudson, Rainer & Dobbs LLP

1500 Marquis Two Tower

285 Peachtree Center Avenue, NE

Atlanta, Georgia 30303

Attention: Bobbi Acord Noland, Esq.

Telecopier: (404) 522-8049

 

  (b) To the Mortgagor:

[Mortgagor Name]

[Mortgagor Notice Address]

Attn:                     

 

- 18 -



--------------------------------------------------------------------------------

with a copy to:

American Tire Distributors, Inc.

12200 Herbert Wayne Court

Suite 150

Huntersville, North Carolina 28078

Attention: David Dyckman

Telephone: (704) 942-1451

Each such notice, demand, request and other communication shall be effective
(i) effective (i) if given by telex, when such telex is transmitted to the telex
number specified in this Section 5.02 and the appropriate answerback is
received, (ii) if given by facsimile transmission, when transmitted to the
facsimile number specified in this Section and confirmation of receipt is
received, (iii) if given by mail, 48 hours after such communication is
deposited, certified mail, return receipt requested, in the mails with
appropriate first class postage prepaid, addressed as aforesaid or (iv) if given
by other means, when delivered at the address specified in this Section 5.02
deemed to have been given upon the earlier of (i) delivery at the appropriate
address specified above, whether in person, by express courier or by mail, or
(ii) two days after the postmark date of mailing. Rejection or other refusal to
accept or the inability to deliver because of a changed address of which no
notice was given shall not invalidate the effectiveness of any notice, demand,
request or other communication.

Section 5.03 Successors and Assigns. The Mortgagee shall have the right to
assign or transfer its rights under this Mortgage without limitation. Any
assignee or transferee shall be entitled to all the benefits afforded the
Mortgagee under this Mortgage.

Section 5.04 Satisfaction and Cancellation.

(a) The conveyance to the Mortgagee of the Encumbered Property as security and
for the benefit of the Mortgagee created and consummated by this Mortgage shall
be null and void when Discharge of Finance Obligations has occurred.

(b) In connection with any termination or release pursuant to paragraph (a) to
the extent applicable, this Mortgage shall be marked “satisfied” by the
Mortgagee, and this Mortgage may be cancelled of record at the request and at
the expense of the Mortgagor. The Mortgagee shall execute any documents
reasonably requested by the Mortgagor to accomplish the foregoing or to
accomplish any release contemplated by this Section 5.04, and the Mortgagor will
pay all costs and expenses, including attorneys’ fees and disbursements actually
incurred (not as imposed by statute) by the Mortgagee in connection with the
preparation and execution of such documents.

Section 5.05 Other Finance Documents. The Mortgagor acknowledges that in
addition to this Mortgage, other Finance Documents secure the Finance
Obligations. The Mortgagor agrees that the lien of this Mortgage shall be
absolute and unconditional and shall not in any manner be affected or impaired
by any acts or omissions whatsoever of the Mortgagee and, without limiting the
generality of the foregoing, the lien hereof shall not be impaired by any
acceptance by the Mortgagee of any security for or guarantees of any of the
Finance Obligations hereby secured, or by any failure, neglect or omission on
the part of the Mortgagee to realize upon or protect any Finance Obligation
hereby secured or any collateral security therefor including the other Finance
Documents. The lien hereof shall not in any manner be impaired or affected by
any release (except as to the property released), sale, pledge, surrender,
compromise, settlement, renewal, extension, indulgence, alteration, changing,
modification or disposition of any of the Finance Obligations or of any of the
collateral security therefor, including the other Finance Documents or of any
guarantee thereof, and the Mortgagee may at its discretion foreclose,

 

- 19 -



--------------------------------------------------------------------------------

exercise any power of sale, or exercise any other remedy available to it under
any or all of the other Finance Documents without first exercising or enforcing
any of its rights and remedies hereunder. Such exercise of the Mortgagee’s
rights and remedies under any or all of the other Finance Documents shall not in
any manner impair the Finance Obligations or the lien of this Mortgage and any
exercise of the rights or remedies of the Mortgagee hereunder shall not impair
the lien of any of the other Finance Documents or any of the Mortgagee’s rights
and remedies thereunder. The undersigned specifically consents and agrees that
the Mortgagee may exercise its rights and remedies hereunder and under the other
Finance Documents separately or concurrently and in any order that it may deem
appropriate, and the undersigned waives any rights of subrogation. In the event
of a conflict between the terms and provisions of this Mortgage and any other
Finance Document, both documents shall be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of a
conflict that cannot be resolved, the terms and provisions of the Credit
Agreement or the Security Agreement shall control and govern irrespective of the
provisions of this Mortgage.

Section 5.06 Subrogation. This Mortgage is made with full substitution and
subrogation of Mortgagee in and to all covenants and warranties by others
heretofore given or made in respect of the Encumbered Property or any part
thereof. To the extent that proceeds of the Finance Obligations are used to pay
any outstanding lien, charge or prior encumbrance against the Encumbered
Property, such proceeds have been or will be advanced by Mortgagee at
Mortgagor’s request, and Mortgagee shall be subrogated to any and all rights and
liens held by any owner or holder of such outstanding liens, charges and prior
encumbrances, irrespective of whether those liens, charges or encumbrances are
released.

Section 5.07 Mortgagee Powers. Without affecting the liability of any other
Person liable for the payment of any obligations herein mentioned and without
affecting the lien or charge of this Mortgage upon any portion of the Encumbered
Property not then or theretofore released as security for the full amount of all
unpaid Finance Obligations, from time to time, regardless of consideration and
without notice to or consent by the holder of any subordinate lien, encumbrance,
right, title or interest in or to the Encumbered Property, the Mortgagee may in
accordance with the express terms and provisions of the Finance Documents
(i) release any persons liable for or on any Finance Obligation, (ii) extend the
maturity or alter any of the terms of any Finance Obligation, (iii) modify the
interest rate payable on the principal balance of the Finance Obligations,
(iv) grant other indulgences, (v) release or reconvey, or cause to be released
or reconveyed at any time at the Mortgagee’s option any parcel, portion or all
of the Encumbered Property, (vi) take or release any other or additional
security for any obligations herein mentioned or (vii) make compositions or
other arrangements with debtors in relation thereto.

Section 5.08 Enforceability of Mortgage. This Mortgage is deemed to be and may
be enforced from time to time as an assignment, chattel mortgage, contract,
mortgage, deed to secure debt, deed of trust, financing statement, real estate
mortgage or security agreement, and from time to time as any one or more
thereof, as is appropriate under applicable laws. A carbon, photographic or
other reproduction of this Mortgage or any financing statement in connection
herewith shall be sufficient as a financing statement for any and all purposes.

Section 5.09 Amendments. Any provision of this Agreement may be amended,
modified or waived if, but only if, such amendment or waiver is in writing and
is signed by the Mortgagor and the Mortgagee. No failure by the Mortgagee to
exercise, and no delay by the Mortgagee in exercising, any right, remedy, power
or privilege hereunder shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

 

- 20 -



--------------------------------------------------------------------------------

Section 5.10 Applicable Law. THIS MORTGAGE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE WHERE THE LAND IS LOCATED.

Section 5.11 Waiver of Jury Trial. EACH OF THE MORTGAGOR AND THE MORTGAGEE (BY
THE MORTGAGEE’S ACCEPTANCE OF THIS MORTGAGE AND IN CONSIDERATION OF THE DELIVERY
OF THE OTHER FINANCE DOCUMENTS) HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF
ANY ISSUE TRIABLE OF RIGHT BY JURY, AND FOREVER WAIVES ANY RIGHT TO TRIAL BY
JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH
REGARD TO THIS MORTGAGE, OR THE OTHER FINANCE DOCUMENTS, OR ANY CLAIM,
COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY EACH OF THE
MORTGAGOR AND THE MORTGAGEE, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE. EACH OF THE MORTGAGEE AND THE MORTGAGOR IS HEREBY AUTHORIZED TO FILE A
COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER
BY THE OTHER PARTY.

Section 5.12 Intercreditor Agreements. This Mortgage and any lien created herein
are subject to the lien priority and other provisions set forth in the
Intercreditor Agreements.

Section 5.13 Local Law Provisions. By virtue of the fact that the Premises are
located in the State of [                    ], the provisions set forth below
shall be applicable to this Mortgage, and to the extent applicable, shall
modify, affect and supplement the other provisions hereof. [To be added as
necessary by Local Counsel.]

[Remainder of page intentionally left blank.

Signature page follows.]

 

- 21 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Mortgage has been duly authorized and has been executed
and delivered, under seal, to the Mortgagee by the Mortgagor on the date first
above written.

 

[MORTGAGOR NAME] By:  

 

Name:   Title:  

 

S-1



--------------------------------------------------------------------------------

[LOCAL COUNSEL TO AFFIX APPROPRIATE NOTARIAL ACKNOWLEDGMENT

FOR STATE IN WHICH LAND IS LOCATED.]

 

S-2



--------------------------------------------------------------------------------

Exhibit A

Legal Description

[To be attached]

 

A-1



--------------------------------------------------------------------------------

Permitted Encumbrances

[To be attached]



--------------------------------------------------------------------------------

EXHIBIT J

[FORM OF]

INTERCOMPANY NOTE

[See Attached]